 

Exhibit 10.1

 



EXECUTION VERSION

 

 

 

CREDIT AGREEMENT

 

dated as of April 14, 2020

 

among

 

ORCC II Financing II LLC,
as Borrower,

 

the Lenders Referred to Herein,

 

Natixis, New York Branch,
as Administrative Agent,

 

and

 

State Street Bank and Trust Company,
as Collateral Agent, Collateral Administrator, Custodian

 

and

 

Cortland Capital Market Services LLC
Document Custodian

 

 

 

 

 

 

TABLE OF CONTENTS

 

    Page       ARTICLE I DEFINITIONS AND INTERPRETATION 2         Section 1.1
Definitions 2   Section 1.2 Accounting Terms and Determinations and UCC Terms 62
  Section 1.3 Assumptions and Calculations with respect to Collateral Loans 62  
Section 1.4 Cross-References; References to Agreements 65   Section 1.5
Reference to Secured Parties 65         ARTICLE II THE LOANS 66         Section
2.1 The Commitments 66   Section 2.2 Making of the Loans 66   Section 2.3
Evidence of Indebtedness; Notes 67   Section 2.4 Maturity of Loans 68   Section
2.5 Interest Rates 68   Section 2.6 Commitment Fees. 69   Section 2.7 Reduction
of Commitments; Conversion; Prepayments 70   Section 2.8 General Provisions as
to Payments 73   Section 2.9 Funding Losses 74   Section 2.10 Computation of
Interest and Fees 74   Section 2.11 No Cancellation of Indebtedness 74   Section
2.12 Loan Held by Borrower Affiliated Holders 74         ARTICLE III CONDITIONS
TO BORROWINGS 75         Section 3.1 Effectiveness of Commitments 75   Section
3.2 Borrowings and Issuance 77   Section 3.3 Borrowings and Issuance 79        
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE BORROWER 80         Section 4.1
Existence and Power 80   Section 4.2 Power and Authority 80   Section 4.3 No
Violation 80   Section 4.4 Litigation 81   Section 4.5 Compliance with ERISA 81
  Section 4.6 Environmental Matters 81   Section 4.7 Taxes 81   Section 4.8 Full
Disclosure 82   Section 4.9 Solvency 82   Section 4.10 Use of Proceeds; Margin
Regulations 82   Section 4.11 Governmental Approvals 82   Section 4.12
Investment Company Act 82   Section 4.13 Representations and Warranties in Loan
Documents 82   Section 4.14 Ownership of Assets 83   Section 4.15 No Default 83
  Section 4.16 Labor Matters 83

 

i

 

 

  Section 4.17 Subsidiaries/Equity Interests 83   Section 4.18 Ranking 83  
Section 4.19 Representations Concerning Collateral 83   Section 4.20 Ordinary
Course 83   Section 4.21 Anti-Money Laundering and Anti-Terrorism Finance Laws
84   Section 4.22 Anti-Corruption Laws 84   Section 4.23 Sanctions Laws 84      
  ARTICLE V AFFIRMATIVE AND NEGATIVE COVENANTS OF THE BORROWER 85        
Section 5.1 Information 85   Section 5.2 Payment of Obligations 88   Section 5.3
Employees 88   Section 5.4 Good Standing 88   Section 5.5 Compliance with Laws
88   Section 5.6 Inspection of Property, Books and Records; Audits; Etc. 88  
Section 5.7 Existence 89   Section 5.8 Subsidiaries; Equity Interest 89  
Section 5.9 Investments 89   Section 5.10 Restriction on Fundamental Changes 89
  Section 5.11 ERISA 90   Section 5.12 Liens 90   Section 5.13 Business
Activities 90   Section 5.14 Fiscal Year; Fiscal Quarter 90   Section 5.15
Anti-Money Laundering and Anti-Terrorism Finance Laws; Foreign Corrupt Practices
Act; Sanctions Laws 90   Section 5.16 Indebtedness 90   Section 5.17 Use of
Proceeds 91   Section 5.18 Bankruptcy Remoteness; Separateness 91   Section 5.19
Amendments, Modifications and Waivers to Collateral Loans 92   Section 5.20
Hedging 93   Section 5.21 Title Covenants 94   Section 5.22 Further Assurances
94   Section 5.23 Costs of Transfer Taxes and Expenses 95   Section 5.24
Collateral Agent May Perform 95   Section 5.25 Notice of Name Change 95  
Section 5.26 Delivery of Related Contracts 96   Section 5.27 Delivery of
Proceeds 96   Section 5.28 Performance of Obligations 96   Section 5.29
Limitation on Dividends 96   Section 5.30 Renewal of Credit Estimates 96  
Section 5.31 Annual Rating Review 96   Section 5.32 Amendment to Loan Documents
96   Section 5.33 Transactions With Affiliates 96   Section 5.34 Reports by
Independent Accountants 97   Section 5.35 Tax Matters as to the Borrower 98  
Section 5.36 Retention Letter 99   Section 5.37 Pool Concentrations 99

 

ii

 

 

  Section 5.38 Beneficial Ownership Certification 99   Section 5.39 Changes to
Certain Concentration Limitations 99         ARTICLE VI EVENTS OF DEFAULT 100  
      Section 6.1 Events of Default 100   Section 6.2 Remedies 103   Section 6.3
Additional Collateral Provisions 104   Section 6.4 Application of Proceeds 108  
Section 6.5 Capital Contributions 109         ARTICLE VII THE AGENTS 110        
Section 7.1 Appointment and Authorization 110   Section 7.2 Agents and
Affiliates 110   Section 7.3 Actions by Agent 110   Section 7.4 Delegation of
Duties; Consultation with Experts 110   Section 7.5 Limitation of Liability of
Agents 111   Section 7.6 Indemnification 115   Section 7.7 Credit Decision 115  
Section 7.8 Successor Agent 115         ARTICLE VIII ACCOUNTS AND COLLATERAL 116
        Section 8.1 Collection of Money 116   Section 8.2 Collection Account 118
  Section 8.3 Payment Account; Future Funding Reserve Account; Interest Reserve
Account; Lender Collateral Account; Closing Expense Account 121   Section 8.4
Custodial Account 126   Section 8.5 Acquisition of Collateral Loans and Eligible
Investments 127   Section 8.6 Release of Security Interest in Sold Collateral
Loans and Eligible Investments; Release of Security Interests Upon Termination
127   Section 8.7 Method of Collateral Transfer 128   Section 8.8 Continuing
Liability of the Borrower 129   Section 8.9 Reports 130         ARTICLE IX
APPLICATION OF MONIES 131         Section 9.1 Disbursements of Funds from
Payment Account 131         ARTICLE X SALE OF COLLATERAL LOANS; ELIGIBILITY
CRITERIA; CONDITIONS TO SALES AND PURCHASES 135         Section 10.1 Sale of
Collateral Loans 135   Section 10.2 Eligibility Criteria 138   Section 10.3
Conditions Applicable to all Sale and Purchase Transactions 138         ARTICLE
XI CHANGE IN CIRCUMSTANCES 139         Section 11.1 Basis for Determining
Interest Rate Inadequate or Unfair; LIBOR Transition Event 139   Section 11.2
Illegality 140   Section 11.3 Increased Cost and Reduced Return 141   Section
11.4 Taxes 142   Section 11.5 Replacement of Lenders 147

 

iii

 

 

ARTICLE XII MISCELLANEOUS 148         Section 12.1 Notices 148   Section 12.2 No
Waivers 149   Section 12.3 Expenses; Indemnification 149   Section 12.4 Sharing
of Set-Offs 150   Section 12.5 Amendments and Waivers 151   Section 12.6
Successors and Assigns 152   Section 12.7 Collateral; QP Status 155   Section
12.8 Governing Law; Submission to Jurisdiction 155   Section 12.9 Marshalling;
Recapture 156   Section 12.10 Counterparts; Integration; Effectiveness 156  
Section 12.11 Waiver of Jury Trial 156   Section 12.12 Survival 157   Section
12.13 Domicile of Loans 157   Section 12.14 Limitation of Liability 157  
Section 12.15 Recourse; Non-Petition 157   Section 12.16 Confidentiality 158  
Section 12.17 Special Provisions Applicable to CP Lenders 158   Section 12.18
Direction of Collateral Agent 160   Section 12.19 Borrowings/Loans Made in the
Ordinary Course of Business 160   Section 12.20 Acknowledgement and Consent to
Bail-In of EEA Financial Institutions 160   Section 12.21 PATRIOT Act 161  
Section 12.22 Severability 161   Section 12.23 Acknowledgement Regarding Any
Supported QFCs 161         ARTICLE XIII ASSIGNMENT OF CORPORATE SERVICES
AGREEMENT AND SALE AND CONTRIBUTION AGREEMENT 163         Section 13.1
Assignment of Corporate Services Agreement and Sale and Contribution Agreement
163         ARTICLE XIV THE DOCUMENT CUSTODIAN 165         Section 14.1 The
Document Custodian 165   Section 14.2 Document Custodian Compensation 168  
Section 14.3 Limitation on Liability 168   Section 14.4 Document Custodian
Resignation 169   Section 14.5 Release of Documents 169   Section 14.6 Return of
Related Contracts 170   Section 14.7 Access to Certain Documentation and
Information Regarding the Related Contracts 170   Section 14.8 Custodian Agent
170   Section 14.9 Removal and Resignation 171

 

iv

 

 

SCHEDULES AND EXHIBITS

 

Schedule A - Approved Appraisal Firms 

Schedule B - S&P Industry Classifications

Schedule C - Diversity Score Calculation

Schedule D - S&P Recovery Rate and Default Rate Tables

Schedule E - S&P Recovery Rate Matrix

Schedule F - S&P Weighted Average Life Matrix
Schedule G - Lender Commitment Amounts

 

Exhibit A - Form of Note for Loans

Exhibit B - Form of Notice of Borrowing

Exhibit C - Form of Assignment and Assumption Agreement

Exhibit D - Scope of Collateral Report

Exhibit E - Scope of Payment Date Report

Exhibit F - Scope of Asset-Level Reporting to Lenders

Exhibit G - Form of Retention Letter

Exhibit H - Form of Related Contract Document Request

Exhibit I - Form of Tax Compliance Certificate

Exhibit J - Form of Document Checklist
Exhibit K - Authorized Representatives of Services Provider
Exhibit L – Form of Prepayment/Commitment Reduction Notice
Exhibit M - Form of Financial Statement Certificate of an Authorized Officer of
the Borrower pursuant to Section 5.1(b)

 

v

 

 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT dated as of April 14, 2020, is entered into by and among
ORCC II FINANCING II LLC a Delaware limited liability company, as Borrower, the
Lenders party hereto from time to time, NATIXIS, NEW YORK BRANCH, as
Administrative Agent, STATE STREET BANK AND TRUST COMPANY, as Collateral Agent,
Collateral Administrator and Custodian, and CORTLAND CAPITAL MARKET SERVICES
LLC, as Document Custodian.

 

W I T N E S S E T H:

 

WHEREAS, the Borrower desires that the Revolving Lenders make Revolving Loans,
on a revolving basis and the Term Lenders make Term Loans, in each case to the
Borrower on the terms and subject to the conditions set forth in this Agreement,
and each Lender is willing to make Loans to the Borrower on the terms and
subject to the conditions set forth in this Agreement;

 

WHEREAS, the proceeds of the Loans made by the Lenders to the Borrower from the
Borrower shall be used by the Borrower to acquire and originate Collateral Loans
and as otherwise specified in Section 5.17, all in accordance with the terms
hereof.

 

NOW, THEREFORE, the Borrower, the Lenders, the Administrative Agent, the
Collateral Agent and the Document Custodian hereby agree as follows:

 

GRANTING CLAUSE

 

To secure the due and punctual payment and performance of all Obligations,
howsoever created, arising or evidenced, whether now or hereafter existing, in
accordance with the terms thereof, the Borrower hereby Grants to the Collateral
Agent for the benefit of the Secured Parties a security interest in all of the
Borrower’s right, title and interest in and to the following, whether now owned
or hereafter acquired (collectively, the “Pledged Collateral”):

 

(a)          all Collateral Loans, all other loans and securities of the
Borrower whether or not such loans and securities constitute Collateral Loans,
all Related Contracts and Collections with respect thereto, all collateral
security granted under any Related Contracts, and all interests in any of the
foregoing, whether now or hereafter existing;

 

(b)          (i) the Custodial Account and all Collateral which is delivered to
the Collateral Agent pursuant to the terms hereof and all payments thereon or
with respect thereto, (ii) each of the other Covered Accounts and (iii) Eligible
Investments or other investments (whether or not such investments constitute
Eligible Investments) acquired with funds on deposit in the Covered Accounts,
and all income or Distributions from the investment of funds in the Covered
Accounts;

 

(c)          cash, Money, securities, reserves and other property now or at any
time in the possession of the Borrower or which is delivered to or received by
the Collateral Agent or its bailee, agent or custodian by the Borrower or on
behalf of the Borrower (including, without limitation, all Eligible Investments
and other investments with respect to any Collateral or proceeds thereof);

 

 

 

 

(d)          all liens, security interests, property or assets securing or
otherwise relating to any Collateral Loan, Eligible Investment, other
investment, Collateral or any Related Contract (collectively, “Related
Property”);

 

(e)          the Interest Hedge Agreements;

 

(f)           the Sale and Contribution Agreement;

 

(g)          the Corporate Services Agreement;

 

(h)          the Account Control Agreement;

 

(i)           all other accounts, chattel paper, deposit accounts, financial
assets, general intangibles, instruments, investment property, letter-of-credit
rights and other supporting obligations relating to the foregoing (in each case
as defined in the UCC);

 

(j)           all other tangible and intangible personal property whatsoever of
the Borrower; and

 

(k)          all products, proceeds, rents and profits of any of the foregoing,
all substitutions therefor and all additions and accretions thereto (whether the
same now exist or arise or are acquired), including, without limitation,
proceeds of insurance policies insuring any or all of the foregoing, any
indemnity or warranty payable by reason of loss or damage to or otherwise in
respect of any of the foregoing or any guaranty.

 

Except as set forth in the Priority of Payments, the Loans are secured by the
foregoing Grant equally and ratably without prejudice, priority or distinction
between any Loan and any other Loan by reason of difference in time of borrowing
or otherwise.

 

ARTICLE I

DEFINITIONS AND INTERPRETATION

 

Section 1.1              Definitions. The following terms, as used herein, have
the following meanings:

 

“Account Control Agreement” means the Account Control Agreement among the
Borrower, as debtor, the Collateral Agent, as secured party, and State Street
Bank and Trust Company, as depository bank and Securities Intermediary, dated on
or about the date hereof.

 

“Accountants’ Report” means an agreed upon procedures report prepared by a firm
of independent certified public accountants of recognized national reputation
appointed by the Borrower or the Services Provider.

 

“Administrative Agent” means Natixis, in its capacity as administrative agent
for the Lenders hereunder, and its successors in such capacity.

 

2

 

 

“Administrative Agent Fee” means the fee payable to the Administrative Agent in
arrears on each Quarterly Payment Date, equal to $5,000 per Quarterly Payment
Date.

 

“Administrative Expenses” means, without duplication, fees, expenses (including
indemnities and other amounts under Section 12.3) and other amounts due or
accrued with respect to any Quarterly Payment Date and any other date fixed for
payment of such amounts (including, with respect to any Quarterly Payment Date,
any such amounts that were due and not paid on any prior Quarterly Payment Date)
and payable in the following order by the Borrower to:

 

(a)           first, the Collateral Agent in respect of the Collateral Agent Fee
and any fees owed to the Custodian, the Collateral Administrator, the Securities
Intermediary and the Document Custodian, and for the reimbursement of other
reasonable and documented Administrative Expenses and disbursements incurred and
payable hereunder to the Collateral Agent, the Collateral Administrator, the
Custodian, the Securities Intermediary and the Document Custodian under any Loan
Documents, in accordance with the provisions of this Agreement;

 

(b)           second, the Administrative Agent in respect of the Administrative
Agent Fee and for the reimbursement of reasonable and documented expenses and
disbursements incurred and payable hereunder by the Administrative Agent or the
Lenders in accordance with the provisions of this Agreement;

 

(c)           third, on a pro rata basis, the following amounts (excluding
indemnities) to the following parties:

 

(i)            first, to the Services Provider for the reimbursement of
reasonable and documented expenses and disbursements incurred by the Services
Provider in accordance with the provisions of this Agreement and the Corporate
Services Agreement, including any appraisal fees and any other out-of-pocket
expenses incurred in connection with the Collateral Loans and payable to third
parties and including any amounts payable by the Services Provider in connection
with any advances made to protect or preserve rights against an Obligor or to
indemnify an agent or representative for lenders pursuant to any Related
Contracts (but excluding any Services Fee), and second, to the Borrower for the
reimbursement of reasonable and documented expenses and disbursements incurred
by the Borrower in accordance with the provisions of this Agreement and the
Corporate Services Agreement, including any out-of-pocket expenses incurred in
connection with the Collateral Loans and payable to third parties and including
any amounts payable by the Borrower in connection with any advances made to
protect or preserve rights against an Obligor or to indemnify an agent or
representative for lenders pursuant to any Related Contracts;

 

(ii)          Rating Agencies for fees and reasonable and documented expenses in
connection with any rating of the Loans or the Collateral Loans, including fees
related to the obtaining of credit estimates by S&P and ongoing Rating Agency
surveillance fees;

 

(iii)        any other Person in respect of any Indemnified Tax incurred on
behalf of the Borrower; and

 

3

 

 

(iv)         any other Person in respect of any other fees or expenses expressly
permitted under this Agreement and the documents delivered pursuant to or in
connection with this Agreement and the Loan Documents; and

 

(d)           fourth, on a pro rata basis, indemnities payable to any Person
permitted under this Agreement and the documents delivered pursuant to or in
connection with this Agreement and the Loan Documents not otherwise paid;

 

provided that Administrative Expenses shall not include (i) any salaries of any
employees of the Borrower (for the avoidance of doubt, the Borrower does not pay
any salaries) (but Administrative Expenses may include any fees, reimbursements,
indemnities, costs and expenses payable to the directors, managers and/or
independent directors or managers of the Borrower) or the Services Provider,
(ii) any Increased Costs or (iii) any Services Fees.

 

“Administrative Officer” means, (i) when used with respect to the Collateral
Agent (or State Street Bank and Trust Company in each of its capacities under
the Loan Documents), any vice president, assistant vice president, treasurer,
assistant treasurer, secretary, assistant secretary, trust officer, associate or
any other officer of the Collateral Agent who shall have direct responsibility
for the administration of this Agreement or to whom any corporate trust matter
is referred within the Corporate Trust Office, because of his or her knowledge
of and familiarity with the particular subject and (ii) when used with respect
to the Administrative Agent, any officer within the office of the Administrative
Agent at the address listed on the signature pages hereto, including any vice
president, assistant vice president, officer of the Administrative Agent
customarily performing functions similar to those performed by the persons who
at the time shall be such officers, respectively, or to whom any matter is
referred at such location because of his or her knowledge of and familiarity
with the particular subject.

 

“Administrative Questionnaire” means, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent (with a copy to the Borrower) duly
completed by such Lender.

 

“Affected Lender” means a Lender that is subject to regulation under the
Securitisation Regulation from time to time or party to liquidity or credit
support arrangements provided by a financial institution that is subject to such
regulation.

 

“Affiliate” or “Affiliated” means, with respect to any Person, (a) any other
Person who, directly or indirectly, is in control of, or controlled by, or is
under common control with, such Person or (b) any other Person who is a
director, officer or employee of (i) such Person, (ii) any subsidiary or parent
company of such Person or (iii) any Person described in clause (a) above;
provided that, solely for purposes of the definitions of “Collateral Loan” and
“Concentration Limitations”, the term “Affiliate” as used therein with respect
to any Obligor shall not include any Affiliate relationship which may exist
solely as a result of direct or indirect ownership of, or control by, a common
Financial Sponsor (except if any such Person or Obligor provides collateral
under, guarantees or otherwise supports the obligations of the other such Person
or Obligor).

 

4

 

 

“Agents” means the Administrative Agent, the Custodian, the Document Custodian,
the Collateral Agent, the Collateral Administrator and the Securities
Intermediary, and “Agent” means any of them.

 

“Aggregate Maximum Principal Balance” means, when used with respect to all or a
portion of the Collateral Loans, the sum of the Maximum Principal Balances of
all or of such portion of such Collateral Loans.

 

“Aggregate Participation Exposure” means, at any time, the Maximum Principal
Balance of all Collateral Loans that are in the form of Participation Interests
owned by the Borrower at such time.

 

“Aggregate Principal Balance” means, when used with respect to all or a portion
of the Collateral Loans, the sum of the Principal Balances of all or of such
portion of such Collateral Loans.

 

“Agreement” means this Credit Agreement, including all amendments, modifications
and supplements and any exhibits or schedules to any of the foregoing, and shall
refer to the Agreement as the same may be in effect at the time such reference
becomes operative.

 

“Alternate Base Rate” means, for any day, a fluctuating rate of interest per
annum equal to the greater of (i) zero and (ii) the higher of:

 

(a)         the Prime Rate in effect on such day; and

 

(b)         the Federal Funds Rate in effect on such day plus ½ of 1% per annum.

 

Any change in the Alternate Base Rate due to a change in the Prime Rate or the
Federal Funds Rate shall be effective from and including the effective day of
such change in the Prime Rate or the Federal Funds Rate, respectively.

 

The Alternate Base Rate is a reference rate and does not necessarily represent
the lowest or best rate actually charged to any customer of any Agent or any
Lender. Interest calculated pursuant to clause (a) above will be determined
based on a year of 365 days or 366 days, as applicable, and actual days elapsed.
Interest calculated pursuant to clause (b) above will be determined based on a
year of 360 days and actual days elapsed.

 

“Anti-Corruption Laws” is defined in Section 4.22.

 

“Anti-Terrorism Laws” is defined in Section 4.21.

 

“Applicable Law” means, as to any Person, all applicable Laws binding upon such
Person or to which such a Person is subject.

 

“Applicable Lending Office” means, with respect to any Lender, the office or
offices designated as its “Lending Office” opposite its name in the signature
pages hereto or such other office of such Lender as such Lender may from time to
time specify in writing to the Borrower and the Administrative Agent.

 

5

 

 

“Applicable Margin” means 3.00% per annum.

 

“Applicable Rate” means (i) if a CP Conduit is a Lender with respect to such
Loan and is not a CP LIBOR Lender, the sum of (x) the Cost of Funds Rate for
such Loan plus (y) the Applicable Margin and (ii) if a CP LIBOR Lender or any
other Person is a Lender with respect to such Loan, the sum of (x) the London
Interbank Offered Rate applicable to the relevant Interest Period plus (y) the
Applicable Margin (provided in the case of this clause (ii) that, in the case of
any Interest Period on or after the first day on which the Majority Lenders
notify the Borrower that they have determined, in their commercially reasonable
judgment, that a material disruption to LIBOR or a change in the methodology of
calculating LIBOR has occurred or any Lender shall have notified the
Administrative Agent pursuant to Section 11.2 that it is not permitted to fund
Loans at the London Interbank Offered Rate (and such Lender shall not have
subsequently notified the Administrative Agent that the circumstances giving
rise to such situation no longer exist), the Applicable Rate shall be a rate per
annum equal to the sum of (1) the Alternate Base Rate in effect on each day of
such Interest Period plus (2) the Applicable Margin for such Loans).

 

“Appraisal” means, with respect to any Collateral Loan, an appraisal of either
(A) such Collateral Loan or (B) the assets securing such Collateral Loan, in
each case, that is conducted by an Approved Appraisal Firm on the basis of the
fair market value of such Collateral Loan or such assets (that is, the price
that would be paid by a willing buyer to a willing seller of such Collateral
Loan or such assets in a commercially reasonable sale on an arm’s-length basis).
Any Appraisal required hereunder (i) may be in the form of an update or
reaffirmation by an Approved Appraisal Firm of an Appraisal previously performed
by an Approved Appraisal Firm and (ii) shall be provided within five Business
Days following completion of such appraisal to the Collateral Agent for purposes
of the Collateral Report.

 

“Appraised Value” means, with respect to any Collateral Loan, the Appraisal
value (determined in Dollars, and which, if Appraisals for both of the following
are available, clause (a) below shall govern) of either (a) such Collateral Loan
or (b) the assets securing such Collateral Loan, net of estimated costs of their
liquidation as determined by the applicable Approved Appraisal Firm, in each
case as set forth in the related Appraisal or, if a range of values is set forth
therein, the midpoint of such values; provided that (i) the Appraised Value of
any Collateral Loan shall in no case be greater than its Maximum Principal
Balance and (ii) in the case of clause (b), if the Borrower owns less than 100%
of the total lenders’ interests secured by the assets securing any Collateral
Loan or has sold participation interests in such Collateral Loan, then the
Appraised Value with respect to such Collateral Loan will be reduced to reflect
the proportionate interests of all other lenders or participants secured by such
assets (taking into account the relative seniority of all such lenders and
participants) that rank pari passu with or senior to (including with respect to
liquidation) the Borrower’s interest under the Collateral Loan.

 

“Approved Appraisal Firm” means those entities whose names are set forth on
Schedule A, and any additional entity designated from time to time by the
Services Provider (i) that is an independent appraisal firm recognized as being
experienced in conducting valuations of loans of the type constituting
Collateral Loans, and (ii) that the Borrower or the Services Provider
determines, in accordance with the Servicing Standard, is qualified with respect
to each Collateral Loan. In connection with such designation, the Borrower or
the Services Provider shall deliver an updated Schedule A to the Administrative
Agent, which updated Schedule A shall replace any previous Schedule A.
Notwithstanding the foregoing, at no time may the Borrower, the Services
Provider or any Affiliate thereof be an Approved Appraisal Firm.

 

6

 

 

“Approved Foreign Jurisdiction” means each of Canada, any Group I Country, any
Group II Country or any Group III Country; provided that each such country has
(i) a ceiling for foreign currency bonds that is at least “Aa2” by Moody’s and
(ii) a foreign currency issuer credit rating that is at least “AA” by Standard &
Poor’s.

 

“Approved Indices” has the meaning assigned to such term in the definition of
“Eligible Loan Index”.

 

“Approved Lender” means with respect to any Revolving Lender (i) any Lender that
is not a CP Conduit and is a financial institution (including a securities
broker-dealer or Affiliate thereof) or other institutional lender with a
short-term rating by S&P of at least A-1 (or an entity whose obligations
hereunder are absolutely and unconditionally guaranteed by an entity that has a
short-term rating by S&P of at least A-1 and meets then-current S&P guarantee
criteria at such time) and (ii) any Lender that is a CP Conduit (x) whose
Commercial Paper Notes are rated at least A-1 by S&P and (y) that is provided
liquidity support by an entity with a short-term rating by S&P of at least A-1;
provided, in each case, that (x) any Revolving Lender (including a CP Lender)
that has fully funded the Lender Collateral Account in accordance with the
provisions set forth in Sections 8.3(d) and 11.5(b)(i) shall be deemed to be an
Approved Lender notwithstanding that its (or any such parent guarantor’s or its
Commercial Paper Notes’) ratings are below such levels, (y) all Initial Lenders
shall be deemed to be Approved Lenders at all times notwithstanding their
short-term ratings and (z) after the Commitment Period, there shall be no
requirement that any Revolving Lenders be Approved Lenders.

 

“Article 17” means Article 17 of the AIFMD.

 

“Assignment and Assumption” means an Assignment and Assumption Agreement in
substantially the form of Exhibit C hereto, entered into by a Lender, an
assignee, the Borrower (if applicable) and the Administrative Agent (if
applicable).

 

“Assumed Investment Rate” means, at any time, LIBOR (or, if an Alternate Base
Rate is in effect, such Alternate Base Rate) minus 0.50% per annum; provided
that the Assumed Investment Rate shall not be less than 0.00%.

 

“Authorized Officer” means:

 

(a)          with respect to each of the Borrower, the Services Provider, the
Retention Provider and the Seller, those of its respective officers, authorized
representatives and agents whose signatures and incumbency shall have been
certified to the Agents on the Closing Date pursuant to the documents delivered
pursuant to Section 3.1 or thereafter from time to time in substantially similar
form; and

 

(b)          with respect to either Agent or any other bank or trust company
acting as trustee of an express trust or as custodian, an Administrative Officer
thereof.

 

7

 

 

Each party may receive and accept a certification of the authority of any other
party as conclusive evidence of the authority of any person to act, and such
certification may be considered as in full force and effect until receipt by
such other party of written notice to the contrary.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means (a) at any time, the then applicable Commission
Delegated Regulation (if any) supplementing the Bank Recovery and Resolution
Directive in relation to Article 55 thereof and (b) with respect to any EEA
Member Country implementing Article 55 of the Bank Recovery and Resolution
Directive, the implementing law for such EEA Member Country from time to time
which is described in the EU Bail-In Legislation Schedule.

 

“Bank Recovery and Resolution Directive” means Directive 2014/59/EU of the
European Parliament and of the Council of the European Union.

 

“Bankruptcy Code” means Title 11 of the United States Code, entitled
“Bankruptcy”, as amended from time to time, and any successor statute or
statutes.

 

“Bankruptcy Law” means the Bankruptcy Code or any similar federal law or state
law for the relief of debtors and all other liquidation, conservatorship,
bankruptcy, assignment for the benefit of creditors, moratorium, rearrangement,
arrangement, receivership, interim-receivership, insolvency, reorganization,
winding-up or similar debtor relief applicable laws including any laws relating
to the compromise or settlement of debt with creditors or any class of them
(including under corporate statutes) of the United States, states thereof or
other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally.

 

“Base Rate Loans” means Loans accruing interest at an Applicable Rate based upon
the Alternate Base Rate.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Bond” means an obligation that (a) constitutes borrowed money and (b) is in the
form of, or represented by, a bond, note, certificated debt security or other
debt security (other than any of the foregoing that evidences a Senior Secured
Loan, a First Lien/Last Out Loan, a Second Lien Loan, or a Participation
Interest in a Senior Secured Loan, a First Lien/Last Out Loan, a Second Lien
Loan).

 

“Borrower” means ORCC II Financing II LLC, a Delaware limited liability company.

 

“Borrower Affiliated Holder” means any Lender that is (or has granted a
participation (but only to the extent of such participation) to or for the
benefit of) the Borrower, the Services Provider or an Affiliate of the Borrower
or the Services Provider.

 

8

 

 

“Borrower Order” means a written order or request (which may be a standing order
or request) dated and signed in the name of the Borrower by an Authorized
Officer of the Borrower or by an Authorized Officer of the Services Provider on
behalf of the Borrower, which order or request may also be provided by email or
other electronic communication unless an Agent requests otherwise.

 

“Borrowing” means the borrowing of a Loan pursuant to Section 2.2.

 

“Borrowing Date” means the date of a Borrowing.

 

“Break-Even Default Rate” means, with respect to the Loans, the maximum
percentage of defaults, at any time, that the Current Portfolio or the Proposed
Portfolio, as applicable, can sustain, as determined by S&P, through application
of the S&P CDO Monitor chosen by the Services Provider in accordance with this
Agreement that is applicable to the portfolio of Collateral Loans, which, after
giving effect to S&P’s assumptions on recoveries, defaults and timing and to the
Priority of Payments, will result in sufficient funds remaining for the payment
of the Loans in full.

 

“Bridge Loan” means any loan or other obligation that (a) is unsecured and is
incurred in connection with a merger, acquisition, consolidation or sale of all
or substantially all of the assets of a person or similar transaction and (b) by
its terms, is required to be repaid within one year of the incurrence thereof
with proceeds from additional borrowings or other refinancings (it being
understood that any such loan or other obligation that has a nominal maturity
date of one year or less from the incurrence thereof but has a term-out or other
provision whereby (automatically or at the sole option of the Obligor thereof)
the maturity of the indebtedness thereunder may be extended to a later date is
not a Bridge Loan).

 

“Business Day” means any day except a Saturday, Sunday or a day on which
commercial banks in London, England (for purposes of calculating interest
rates), New York, New York or in the city in which the Corporate Trust Office of
the Collateral Agent is located (initially being Boston, Massachusetts) or the
offices of the Document Custodian (initially being Chicago, Illinois) are
authorized or required by law to close; provided that if the location of the
Corporate Trust Office of the Collateral Agent or the offices of the Document
Custodian changes at any time, the Collateral Agent or the Document Custodian,
as applicable, shall provide prompt written notice of such change to the
Borrower, the Administrative Agent and the Lenders.

 

“Calculation Date” means the date that is 10 Business Days prior to each
Quarterly Payment Date.

 

“Cash” means such coin or currency of the United States of America as at the
time shall be legal tender for payment of all public and private debts.

 

“CCC Collateral Loan” means a Collateral Loan (other than a Defaulted Loan) with
an S&P Rating of “CCC+” or lower.

 

“CCC Excess” means the amount equal to the excess of the Maximum Principal
Balance of all CCC Collateral Loans over an amount equal to 20% of the Total
Capitalization as of such date of determination; provided that (i) if a Senior
Advance Rate Trigger Event has occurred and is continuing pursuant to clause (b)
of the definition thereof, CCC Excess means the amount equal to the excess of
the Maximum Principal Balance of all CCC Collateral Loans over an amount equal
to 25% of the Total Capitalization as of such date of determination and (ii) in
determining which of the CCC Collateral Loans shall be included in the CCC
Excess, the CCC Collateral Loans with the lowest Market Value (expressed as a
percentage of the Maximum Principal Balance of each such Collateral Loan as of
such date of determination) shall be deemed to constitute such CCC Excess.

 

9

 

 

“CCC Excess Adjustment Amount” means, as of any date of determination, an amount
equal to the excess, if any, of (i) the Aggregate Maximum Principal Balance of
all CCC Collateral Loans included in the CCC Excess, over (ii) the lowest of (x)
the sum of the Market Values of all CCC Collateral Loans included in the CCC
Excess, (y) the sum of the S&P Recovery Amount of all CCC Collateral Loans
included in the CCC Excess and (z) the sum of the carrying value on the books
and records of the Borrower (or its Affiliates) of all CCC Collateral Loans
included in the CCC Excess.

 

“CFTC” means the Commodity Futures Trading Commission.

 

“Change in Control” means the failure of the Parent to own 100% of the Equity
Interests in the Borrower (other than nominal interests); provided that the
merger of the Parent into (or the acquisition of all or substantially all of the
Parent’s assets by) a fund for which ORCA LLC or a Permitted Affiliate serves as
investment advisor will not be considered to be a Change in Control.

 

“Closing Date” means April 14, 2020.

 

“Closing Date Participation” means any Collateral Loan held in the form of a
Participation Interest acquired by the Borrower under the Sale and Contribution
Agreement on the Closing Date.

 

“Closing Date Portfolio Condition” means the condition that is satisfied if, as
of the Closing Date, the aggregate Principal Collateralization Amount is at
least $175,000,000 and the Borrower owns Collateral Loans with a total of at
least 20 different Obligors.

 

“Closing Expense Account” means the trust account established pursuant to
Section 8.3(e).

 

“Code” means the Internal Revenue Code of 1986, as amended, or any successor
statute.

 

“Collateral” means the Pledged Collateral and all other property and/or rights
on or in which a Lien is or is intended to be granted to the Collateral Agent
for the benefit of the Secured Parties pursuant to this Agreement, any of the
Loan Documents or any other instruments provided for herein or therein or
delivered or to be delivered hereunder or thereunder or in connection herewith
or therewith.

 

“Collateral Administrator” means State Street Bank and Trust Company, in its
capacity as collateral administrator, and any successor thereto.

 

“Collateral Administrator Fee” means the fee payable to the Collateral
Administrator in arrears on each Quarterly Payment Date in an amount specified
in the Collateral Agent Fee Letter.

 

10

 

 

“Collateral Agent” means State Street Bank and Trust Company, in its capacity as
collateral agent under this Agreement, and its successors in such capacity.

 

“Collateral Agent Fee” means the fee payable to the Collateral Agent in arrears
on each Quarterly Payment Date in an amount specified in the Collateral Agent
Fee Letter.

 

“Collateral Agent Fee Letter” means the Fee Schedule dated on or about the date
hereof, between the Borrower, the Collateral Agent, and the Collateral
Administrator, as amended, restated, supplemented or otherwise modified from
time to time.

 

“Collateral Loan” means a Senior Secured Loan, a First Lien/Last Out Loan or a
Second Lien Loan or a Participation Interest in any Senior Secured Loan, First
Lien/Last Out Loan or Second Lien Loan that as of the date of acquisition or
origination by, or contribution to, the Borrower meets each of the following
criteria:

 

(a)          (i) provides the Borrower (or an agent on behalf of the applicable
lenders with respect to such Collateral Loan) with a valid, perfected security
interest in the collateral granted under the applicable Related Contracts at the
level of priority indicated therein; constitutes the legal and enforceable
obligation of the applicable Obligor (except as enforceability may be limited by
applicable insolvency, bankruptcy or other laws affecting creditors’ rights
generally, or general principles of equity, whether such enforceability is
considered in a proceeding in equity or at law); (ii) is owned by the Borrower
free and clear of adverse claims (other than Permitted Liens); (iii) may, under
the applicable Related Contracts and Applicable Law, be pledged and assigned by
the Borrower to the Collateral Agent; (iv) with respect to which all steps
required by Section 8.7 have been taken (or will be taken as soon as
practicable) and in which the Collateral Agent holds (or will hold, once the
necessary steps are taken) a first-priority perfected security interest for the
benefit of the Secured Parties; and (v) at the time such Collateral Loan was
acquired or originated, was not subject to set-off or defense (other than a
discharge in the event of a subsequent bankruptcy) by the related Obligor and,
together with the documentation relating thereto, does not contravene in any
material respect any law, rule or regulation applicable to the Borrower or the
Services Provider;

 

(b)         is governed by the law of a state of the United States or the law of
an Approved Foreign Jurisdiction;

 

(c)          is an obligation of an Obligor Domiciled in the United States (or
any state thereof) or an Approved Foreign Jurisdiction;

 

(d)         is not an obligation (other than a Revolving Collateral Loan or a
Delayed Funding Loan) pursuant to which any future advances or payments to the
Obligor may be required to be made by the Borrower;

 

(e)          unless otherwise approved in writing by the Administrative Agent,
the acquisition price (exclusive of the portion thereof attributable to accrued
interest) of such Collateral Loan paid by the Borrower therefor is not less than
75% of the Principal Balance thereof;

 

(f)           is not a Bond (or any other type of debt security that is not a
loan or a Participation Interest), a Defaulted Loan, a Credit Risk Loan, a
Synthetic Security, a Bridge Loan, a Structured Finance Obligation, an Equity
Security, a Real Estate Loan, a letter of credit or a PIK Loan;

 

11

 

 

(g)          is not a Zero Coupon Loan, a finance lease or chattel paper;

 

(h)          is not subject to forfeiture of principal based on a material
non-credit related risk (such as the occurrence of a catastrophe), as reasonably
determined by the Borrower, or the Services Provider in accordance with the
Servicing Standard;

 

(i)           is not the subject of an Offer or called for redemption (except
for any repayment under a Revolving Collateral Loan of amounts that may be
reborrowed thereunder pursuant to the applicable Related Contract);

 

(j)           is denominated and payable in Dollars (and is not convertible
into, or payable in, any other currency);

 

(k)          does not constitute Margin Stock;

 

(l)           provides for the full principal balance to be payable at or prior
to the stated maturity thereof;

 

(m)         does not subject the Borrower to withholding tax (except for
withholding taxes on fees received with respect to Revolving Collateral Loans or
Delayed Funding Loans and withholding taxes imposed under FATCA) unless the
relevant Obligor is required to make “gross-up” payments or pay “additional
amounts” in respect of, or otherwise compensate the Borrower for, the full
amount of such withholding tax;

 

(n)          if such Collateral Loan is a Participation Interest, then such
Participation Interest is acquired from (i) a Selling Institution Domiciled
under the laws of the United States (or any state thereof) or any U.S. branch of
a Selling Institution Domiciled outside the United States or (ii) with respect
to Collateral Loans the Obligors of which are Domiciled in an Approved Foreign
Jurisdiction, a Selling Institution Domiciled in an Approved Foreign
Jurisdiction to the extent such Selling Institution satisfies the S&P
Counterparty Criteria;

 

(o)         provides for payment of interest at least semi-annually;

 

(p)         will not cause the Borrower or the pool of assets to be required to
be registered as an investment company under the Investment Company Act;

 

(q)         does not have an “L”, “p”, “pi”, “prelim”, “sf” or “t” subscript
assigned by S&P;

 

(r)          does not have an “sf” subscript assigned by Moody’s;

 

(s)          is Registered;

 

(t)           is not a Cov-Lite Loan unless it is an Eligible Cov-Lite Loan;

 

12

 

 

(u)          is not an obligation of an Obligor Affiliated with the Parent or
the Services Provider;

 

(v)          has an S&P Rating;

 

(w)        does not have an attached warrant to purchase an Equity Security;
provided that this clause (w) shall not exclude obligations originated with an
attached warrant if the Borrower does not acquire such warrant or the right to
exercise such warrant;

 

(x)          is not an obligation that matures after the Stated Maturity except
for a Long Dated Loan subject to clause (o) of the Concentration Limitations;
and

 

(y)          is issued by an Obligor with a most-recently calculated EBITDA
(calculated in accordance with the Related Contracts) of at least
U.S.$10,000,000.

 

“Collateral Quality Test” means a test that is satisfied if, as of any date of
determination, in the aggregate, the Collateral Loans owned (or in relation to a
proposed acquisition of a Collateral Loan, both owned and proposed to be owned)
by the Borrower satisfy each of the tests set forth below, calculated in each
case in accordance with Section 1.3:

 

(a)          the Minimum Weighted Average Spread Test;

 

(b)         the Maximum Weighted Average Life Test;

 

(c)          the Minimum Diversity Score Test;

 

(d)         the Minimum Weighted Average S&P Recovery Rate Test;

 

(e)          the S&P CDO Monitor Test; and

 

(f)           the Minimum Weighted Average Coupon Test.

 

“Collateral Report” has the meaning set forth in Section 5.1(h).

 

“Collateral Report Determination Date” means the date that is 10 Business Days
prior to the fifth calendar day of each calendar month.

 

“Collection Account” means the trust account established pursuant to
Section 8.2(a).

 

“Collections” means, with respect to any Collateral, all principal payments,
interest payments, fees and other payments received by the Borrower with respect
thereto and all other amounts paid with respect to such Collateral that are
payable to the Borrower, including dividends of any type, distributions with
respect thereto and any proceeds of collateral for, or any guaranty of, such
Collateral or the relevant Obligor’s obligation to make payments with respect
thereto.

 

“Commercial Paper Funding” means, with respect to any Loan funded by a CP
Lender, at any time, the funding by a CP Lender of all or a portion of the
outstanding principal amount of such Loan with funds provided by the issuance of
Commercial Paper Notes.

 

13

 

 

“Commercial Paper Funding Period” means, with respect to any Loan funded by a CP
Conduit, a period of time during which all or a portion of the outstanding
principal amount of such Loan is funded by a Commercial Paper Funding.

 

“Commercial Paper Notes” means commercial paper notes or secured liquidity notes
issued by a CP Conduit or a conduit providing funding to a CP Conduit from time
to time.

 

“Commercial Paper Rate” means, with respect to any Commercial Paper Funding, a
rate per annum equal to the sum of (i) the rate or, if more than one rate, the
weighted average of the rates, determined by converting to an interest-bearing
equivalent rate per annum (based on a year of 360 days and actual days elapsed)
the discount rate (or rates) at which Commercial Paper Notes are sold by any
placement agent or commercial paper dealer of such Commercial Paper Notes and/or
a commercial paper conduit providing funding to a CP Conduit, plus (ii) if not
included in the calculations in clause (i), the commissions, fees and charges
charged by such placement agent or commercial paper dealer with respect to such
Commercial Paper Notes, incremental carrying costs incurred with respect to such
Commercial Paper Notes maturing on dates other than those on which corresponding
funds are received by such CP Conduit, other borrowings by such CP Conduit and
any other costs (such as interest rate or currency swaps, the cost of funding
odd lots or small dollar amounts) associated with the issuance of Commercial
Paper Notes that are allocated, in whole or in part, by such CP Conduit or its
Program Manager or funding agent to fund or maintain such portion of the
applicable Loan (and which may be also allocated in part to the funding of other
assets of such CP Conduit) and discount on Commercial Paper Notes issued to fund
the discount on maturing Commercial Paper Notes, in all cases expressed as a
percentage of the face amount thereof and converted to an interest-bearing
equivalent rate per annum (based on a year of 360 days and actual days elapsed).

 

“Commitment” means the Revolving Commitments and the Term Commitments.

 

“Commitment Fee” has the meaning set forth in Section 2.6(a).

 

“Commitment Period” means the period commencing on the Closing Date and ending
on the earliest of:

 

(a)          the time at which the Revolving Commitments are terminated or
reduced to zero as provided in this Agreement (whether pursuant to Article II,
Article VI or otherwise); and

 

(b)         the last day of the Reinvestment Period.

 

“Commitment Reduction Amount” has the meaning set forth in Section 2.7(a)(ii).

 

“Commitment Shortfall” means the amount by which:

 

(a)          the aggregate Unfunded Amount exceeds

 

(b)         the sum of (i) the aggregate Total Revolving Commitment minus the
aggregate principal amount of the Revolving Loans outstanding at such time
(which amount under clause (i) shall not be less than zero), plus (ii) amounts
on deposit in the Collection Account, including Eligible Investments credited
thereto, representing Principal Proceeds, plus (iii) amounts on deposit in the
Future Funding Reserve Account, including Eligible Investments credited thereto.

 

14

 

 

“Commodity Exchange Act” means the Commodity Exchange Act of 1936, as amended.

 

“Concentration Limitations” means limitations that are satisfied if, as of (i)
the date of each origination, acquisition or contribution of a debt obligation,
(ii) each applicable Borrowing Date, (iii) the date of a Permitted Distribution
in connection with a Permitted Securitization and (iv) the date of a Permitted
Parent Distribution, after giving effect to such distribution, any related
prepayment of Loans from the proceeds of such sale pursuant to Section 2.7(h)
and any sales in connection with a Permitted Securitization pursuant to Section
10.1(a)(v), in each case, in the aggregate, the Maximum Principal Balance of the
Collateral Loans owned (or, in relation to a proposed acquisition, origination
or contribution of a Collateral Loan, proposed to be owned) by the Borrower
comply with all of the requirements set forth below, calculated as a percentage
of Total Capitalization (unless otherwise specified) and in each case in
accordance with the procedures set forth in Section 1.3:

 

(a)          not more than 12.5% consist of Collateral Loans with Obligors in
any one S&P Industry Classification, except that, without duplication, (i) up to
15.0% may consist of Collateral Loans with the Obligor in each of the largest
and second largest S&P Industry Classification (other than “Oil, Gas &
Consumable Fuels”);

 

(b)         not more than 5.0% consist of obligations of any one Obligor (and
Affiliates thereof), except that, without duplication, (i) up to two Obligors
(and their respective Affiliates) may each constitute up to 8.0% and (ii) up to
two Obligors (and their respective Affiliates) may each constitute up to 6.0%;

 

(c)          not more than 10.0% consist of First Lien/Last Out Loan and Second
Lien Loans collectively;

 

(d)         not more than 10.0% consist of Fixed Rate Obligations;

 

(e)          not more than 25.0% consist of Eligible Cov-Lite Loans;

 

(f)           not more than 15.0% consist of DIP Loans;

 

(g)          not more than 10.0% consist of Current Pay Obligations;

 

(h)          not more than 10.0% consist of Collateral Loans that permit the
payment of interest to be made less frequently than quarterly;

 

(i)           not more than 15.0% consist of Revolving Collateral Loans and the
unfunded portion of Delayed Funding Loans;

 

(j)           not more than 15.0% consist of Discount Loans (or, at the election
of the Services Provider on behalf of the Borrower, 25.0%);

 

(k)          the Aggregate Participation Exposure is not more than 20.0%;

 

15

 

 

(l)           (i) not less than 85.0% of the Principal Balance of Collateral
Loans may consist of Cash or obligations of Obligors Domiciled in the United
States and (ii) not more than the percentage listed below may consist of
Collateral Loans whose Obligors are Domiciled in the country or countries set
forth opposite each such percentage:

 

% Limit

Country or Countries

15.0% all countries (in the aggregate) other than the United States; 10.0%
Canada 5.0% all countries (in the aggregate) other than the United States,
Canada and the United Kingdom; 2.5% any individual Group I Country; 2.0% all
Group II Countries in the aggregate; 2.0% all Group III Countries in the
aggregate;

 

(m)         not more than 20.0% (or, at the election of the Services Provider on
behalf of the Borrower, 25.0%) consist of CCC Collateral Loans;

 

(n)          not more than 7.5% shall consist of Collateral Loans whose Obligors
have a trailing twelve month EBITDA of less than $15,000,000, as measured at the
time of such acquisition, origination or contribution based on the most recent
financial information provided by the Obligor and relied upon for the Services
Provider’s investment decision; and

 

(o)         not more than 5.0% shall consist of Long Dated Loans.

 

“Conduit Assignee” means any multi-seller commercial paper conduit or special
purpose entity funded by a multi-seller commercial paper conduit which is, in
either case, administered by a common manager or an Affiliate of a CP Conduit,
or the collateral trustee of such entity.

 

“Conduit Rating Agency” means each nationally recognized investment rating
agency that is then rating the Commercial Paper Notes of any CP Conduit.

 

“Conduit Support Provider” means, without duplication, (i) a provider of a
Credit Facility or Liquidity Facility to or for the benefit of any CP Conduit,
and any guarantor of such provider or (ii) an entity that issues commercial
paper or other debt obligations, the proceeds of which are used (directly or
indirectly) to fund the obligations of any CP Conduit.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Constituent Documents” means, in respect of any Person, the certificate or
articles of formation or organization, the limited liability company agreement,
memorandum and articles of association, operating agreement, partnership
agreement, joint venture agreement or other applicable agreement of formation or
organization (or equivalent or comparable constituent documents) and other
organizational documents and by-laws and any certificate of incorporation,
certificate of formation, certificate of limited partnership and other
agreement, or similar instrument filed or made in connection with its formation
or organization, in each case, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

 

16

 

 

“Contingent Obligation” means, as to any Person, without duplication, (i) any
contingent obligation of such Person required to be shown on such Person’s
balance sheet in accordance with GAAP, and (ii) any obligation of such Person
required to be disclosed in the footnotes to such Person’s financial statements
in accordance with GAAP, guaranteeing partially or in whole any non-recourse
Indebtedness, lease, dividend or other obligation, exclusive of contractual
indemnities (including, without limitation, any indemnity or price-adjustment
provision relating to the purchase or sale of securities or other assets) and
guarantees of non-monetary obligations (other than guarantees of completion)
which have not yet been called on or quantified, of such Person or of any other
Person. The amount of any Contingent Obligation described in clause (ii) shall
be deemed to be (a) with respect to a guaranty of interest or interest and
principal, or operating income guaranty, the sum of all payments required to be
made thereunder (which in the case of an operating income guaranty shall be
deemed to be equal to the debt service for the note secured thereby), calculated
at the applicable interest rate, through (i) in the case of an interest or
interest and principal guaranty, the stated date of maturity of the obligation
(and commencing on the date interest could first be payable thereunder), or
(ii) in the case of an operating income guaranty, the date through which such
guaranty will remain in effect, and (b) with respect to all guarantees not
covered by the preceding clause (a), an amount equal to the stated or
determinable amount of the primary obligation in respect of which such guaranty
is made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof (assuming such Person is required to perform
thereunder) as recorded on the balance sheet and on the footnotes to the most
recent financial statements of the Borrower required to be delivered pursuant to
Section 5.1 hereof. Notwithstanding anything contained herein to the contrary,
guarantees of completion shall not be deemed to be Contingent Obligations unless
and until a claim for payment or performance has been made thereunder by the
person entitled to performance or payment thereunder, at which time any such
guaranty of completion shall be deemed to be a Contingent Obligation in an
amount equal to any such claim. Subject to the preceding sentence, (i) in the
case of a joint and several guaranty given by such Person and another Person
(but only to the extent such guaranty is directly or indirectly recourse to such
Person), the amount of the guaranty, to the extent it is directly or indirectly
recourse to such Person, shall be deemed to be 100% thereof unless and only to
the extent that such other Person has delivered Cash or cash equivalents to
secure all or any part of such Person’s guaranteed obligations and (ii) in the
case of any other guaranty, (whether or not joint and several) of an obligation
otherwise constituting Indebtedness of such Person, the amount of such guaranty
shall be deemed to be only that amount in excess of the amount of the obligation
constituting Indebtedness of such Person.

 

“Conversion Date” means any date selected by the Administrative Agent for
conversion of the applicable Revolving Loans into Term Loans.

 

“Corporate Services Agreement” means the Corporate Services Agreement dated as
of the date hereof between the Borrower and the Services Provider, as amended
from time to time in accordance with the terms hereof and thereof.

 

“Corporate Trust Office” means the corporate trust office of the Collateral
Agent currently located at 1776 Heritage Drive, North Quincy, MA 02171,
Attention: Structured Trust & Analytics or such other address as the Collateral
Agent may designate from time to time by notice to the Borrower, the
Administrative Agent and the Lenders or the principal corporate trust office of
any successor Collateral Agent.

 

17

 

 

“Cost of Funds Rate” means, with respect to any Loan funded by a CP Lender that
is not a CP LIBOR Lender, the weighted average of the Commercial Paper Rate, the
Liquidity Funding Rate and the Credit Funding Rate at any time and from time to
time based upon the portion of the outstanding principal amount of such Loan
that is funded by Commercial Paper Funding, Liquidity Funding or Credit Funding
for one or more Commercial Paper Funding Periods, Liquidity Funding Periods or
Credit Funding Periods, respectively; provided that in no event shall the Cost
of Funds Rate for any period exceed the Cost of Funds Rate Cap for such period.
For purposes of this definition and its use in this Agreement, the Commercial
Paper Rate established by a CP Lender shall be associated with the Commercial
Paper Funding undertaken by such CP Lender.

 

“Cost of Funds Rate Cap” means, for any Interest Period, the sum of (i) the
London Interbank Offered Rate applicable to such Interest Period plus (ii) 0.25%
per annum; provided that if, pursuant to Section 11.1(a), the Administrative
Agent is unable to obtain a quotation for the London Interbank Offered Rate, the
Cost of Funds Rate Cap shall equal, for each day in any Interest Period, (i) the
Alternate Base Rate applicable to such day plus (ii) 0.25% per annum.

 

“Cov-Lite Loan” means a Collateral Loan the Related Contracts for which do not
require the Obligor thereunder to comply with any Maintenance Covenant
(regardless of whether compliance with one or more Incurrence Covenants is
otherwise required by such Related Contracts); provided that, notwithstanding
the foregoing, a Collateral Loan shall be deemed for all purposes (other than
the S&P Recovery Rate for such Collateral Loan) not to be a Cov-Lite Loan if the
Related Contracts for such Collateral Loan contain a cross-default or cross
acceleration provision to, or such Collateral Loan is pari passu with, another
loan, debt obligation or credit facility of the underlying Obligor that contains
one or more Maintenance Covenants.

 

“Coverage Tests” means each of the Overcollateralization Ratio Test and the
Interest Coverage Ratio Test.

 

“Covered Accounts” means, collectively, the Collection Account, the Custodial
Account, the Future Funding Reserve Account, the Interest Reserve Account, the
Payment Account, the Lender Collateral Account and the Closing Expense Account
and any subaccounts of each of the foregoing.

 

“CP Conduit” means any limited-purpose entity established to use the direct or
indirect proceeds of the issuance of Commercial Paper Notes to finance financial
assets.

 

“CP Lender” means Versailles Assets LLC, a Delaware limited liability company,
Bleachers Finance 1 and any other CP Conduit that is a Lender, and that is
identified to the Borrower as a CP Conduit on its signature page to this
Agreement, an Assignment and Assumption or otherwise.

 

“CP LIBOR Lender” means a CP Conduit that has elected in a written notice to the
Borrower and the Administrative Agent to have its Loans accrue interest by
reference to the London Interbank Offered Rate.

 

18

 

 

“Credit Estimate” means, with respect to any Collateral Loan, a credit estimate
obtained from S&P in accordance with the S&P’s “Credit Estimate Information
Requirements” dated April 2011 and any other available information S&P
reasonably requests in order to produce a credit estimate for a particular
asset.

 

“Credit Facility” means, with respect to any Loan by any CP Lender, a credit
asset purchase agreement or other similar facility that provides credit support
for defaults in respect of the failure to make such Loan, and any guaranty of
any such agreement or facility.

 

“Credit Funding” means, with respect to any Loan by any CP Lender, at any time,
funding by a CP Lender of all or a portion of the outstanding principal amount
of such Loan with funds provided under a Credit Facility.

 

“Credit Funding Period” means, with respect to any Loan by any CP Lender, a
period of time during which all or a portion of the outstanding principal amount
of such Loan is funded by a Credit Funding.

 

“Credit Funding Rate” means, with respect to any Credit Funding for any period,
the per annum rate of interest equal to the rate of interest provided for in the
relevant Credit Facility at such time.

 

“Credit Improved Loan” means any Collateral Loan that, in the Services
Provider’s reasonable business judgment applying the Servicing Standard has
significantly improved in credit quality from the condition of its credit at the
time of origination, acquisition or contribution, which judgment may (but need
not) be based on one or more of the following facts and will not be called into
question as a result of subsequent events:

 

(a)          the Obligor in respect of such Collateral Loan has shown improved
financial results since the published financial reports first produced after it
was originated or acquired by the Borrower;

 

(b)          the Obligor in respect of such Collateral Loan since the date on
which such Collateral Loan was originated or acquired by the Borrower has raised
significant equity capital or has raised other capital that has improved the
liquidity or credit standing of such Obligor; or

 

(c)          with respect to which one or more of the following criteria applies
in respect of such Collateral Loan: (i) such Collateral Loan has been upgraded
or put on a watch list for possible upgrade by S&P since the date on which such
Collateral Loan was originated or acquired by the Borrower; (ii) the proceeds
from a sale of such Collateral Loan would be at least 101% of its purchase
price; (iii) the price of such Collateral Loan has changed during the period
from the date on which it was originated or acquired by the Borrower to the
proposed sale date by a percentage either more positive, or less negative, as
the case may be, than the percentage change in the average price of the
applicable Eligible Loan Index plus 0.25% over the same period; or (iv) the
price of such Collateral Loan changed during the period from the date on which
it was originated or acquired by the Borrower to the date of determination by a
percentage either more positive, or less negative, as the case may be, than the
percentage change in a nationally recognized loan index selected by the Borrower
or the Services Provider over the same period plus 0.50%.

 

19

 

 

“Credit Risk Loan” means a Collateral Loan that is not a Defaulted Loan but
which has, in the Services Provider’s reasonable business judgment applying the
Servicing Standard (which judgment will not be called into question as a result
of subsequent events), a significant risk of declining in credit quality and,
with lapse of time, becoming a Defaulted Loan, and is designated as a “Credit
Risk Loan” by the Borrower or the Services Provider.

 

“Current Pay Obligation” means a Collateral Loan that would otherwise be a
Defaulted Loan as to which (i) all scheduled interest and principal payments due
(other than those due as a result of any bankruptcy, insolvency, receivership or
other analogous proceeding) were paid in Cash and the Borrower or the Services
Provider reasonably expects, and delivers to S&P (if S&P is then rating any
Loans) a certificate of an Authorized Officer certifying that it reasonably
expects, that the remaining scheduled interest and principal payments due will
be paid in cash, (ii) the S&P Rating of such Collateral Loan is at least “CCC”
and is not on a watch list for possible downgrade; (iii) the Market Value (which
is not determined pursuant to clause (d) or subclause (iii) in the proviso of
clause (c) of the definition thereof) of such Collateral Loan is at least 80% of
par; and (iv) if the Obligor of such Collateral Loan is the subject of a
bankruptcy, insolvency, receivership or other analogous proceeding, the
bankruptcy court or other authorized official has authorized the payment of
interest and/or principal and other amounts due and payable on such Collateral
Loan and no such payments that are due and payable are unpaid; provided that to
the extent that more than 10.0% of Total Capitalization would otherwise
constitute Current Pay Obligations, one or more Collateral Loans (or portions
thereof, as applicable) designated by the Borrower having a Maximum Principal
Balance at least equal to such excess shall be deemed not to constitute Current
Pay Obligations and shall instead constitute Defaulted Loans.

 

“Current Portfolio” means, at any time, the portfolio of Collateral Loans and
Eligible Investments representing Principal Proceeds, then held by the Borrower.

 

“Custodial Account” means a custodial account at the Custodian, established in
the name of the Collateral Agent pursuant to Section 8.4(a).

 

“Custodian” has the meaning set forth in Section 8.4(a).

 

“Daily Report” has the meaning set forth in Section 8.9(a).

 

“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless waived in
accordance with Section 12.5 or cured, become an Event of Default.

 

“Default Differential” means, with respect to the Loans at any time, the rate
calculated by subtracting the Scenario Default Rate for the Loans at such time
from the Break-Even Default Rate for the Loans at such time.

 

“Defaulted Loan” means any Collateral Loan as to which:

 

(a)          a default as to the payment of principal and/or interest has
occurred and is continuing with respect to such Collateral Loan (without regard
to any grace period applicable thereto, or waiver thereof, after the passage of
five Business Days in the case of interest or three Business Days in the case of
principal if the Borrower or the Services Provider determines that such default
is unrelated to credit-related causes (which determination shall be reported in
the next Collateral Report required to be delivered pursuant to Section 5.1(h)),
but in no case beyond the passage of any grace period applicable thereto);

 

20

 

 

(b)         the Borrower or the Services Provider has received written notice or
a Senior Authorized Officer of the Borrower or the Services Provider has actual
knowledge that a default as to the payment of principal and/or interest has
occurred and is continuing on another debt obligation of the same Obligor that
is senior or pari passu in right of payment to such Collateral Loan (in each
case, after the passage of three Business Days if the Borrower or the Services
Provider determines that such default is unrelated to credit-related causes
(which determination shall be reported in the next Collateral Report required to
be delivered pursuant to Section 5.1(h) but only to the extent the Borrower or
the Services Provider has been notified or otherwise has knowledge of such
default), but in no case beyond the passage of any grace period applicable
thereto; provided that both the Collateral Loan and such other debt obligation
are full recourse obligations of the applicable Obligor);

 

(c)          except in the case of a DIP Loan or Current Pay Obligation, the
Obligor in respect of such Collateral Loan has, or others have, instituted
proceedings to have such Obligor adjudicated as bankrupt or insolvent or placed
into receivership and such proceedings have not been stayed or dismissed, or
such Obligor has filed for protection under Chapter 11 of the Bankruptcy Code;

 

(d)         except in the case of a DIP Loan, the Obligor with respect to such
Collateral Loan has an S&P Rating of lower than “CCC-” or “D” or “SD” or had any
such rating immediately before such rating was withdrawn by S&P;

 

(e)          the Borrower or the Services Provider has received notice or a
Senior Authorized Officer of the Borrower or the Services Provider has actual
knowledge that another debt obligation of the same Obligor that is senior or
pari passu in right of payment to such Collateral Loan has an S&P Rating of
lower than “CCC-” or “D” or “SD” or had any such rating immediately before such
rating was withdrawn by S&P, and such other debt obligation remains outstanding;
provided that both the Collateral Loan and such other debt obligation are full
recourse obligations of the applicable Obligor;

 

(f)           a default with respect to which the Borrower or the Services
Provider has received written notice, or a Senior Authorized Officer of the
Borrower or the Services Provider has actual knowledge, that a default has
occurred under the Related Contracts and any applicable grace period has expired
and the holders of such Collateral Loan have accelerated the repayment of the
Collateral Loan (but only until such acceleration has been rescinded) in the
manner provided in the Related Contracts;

 

(g)         such Collateral Loan is a Participation Interest (until it is
elevated or converted to an assigned loan) with respect to which the related
Selling Institution has defaulted in any material respect in the performance of
any of its payment obligations under the Participation Interest;

 

21

 

 

(h)         such Collateral Loan is a Participation Interest (until it is
elevated or converted to an assigned loan) in a loan that would, if such loan
were a Collateral Loan, constitute a “Defaulted Loan” (other than under this
clause (h)) or with respect to which the Selling Institution has an S&P Rating
of lower than “CCC-” or “D” or “SD” or had such rating immediately before such
rating was withdrawn by S&P;

 

(i)           the Borrower or the Services Provider (in accordance with the
Servicing Standard) has otherwise declared such Collateral Loan to be a
“Defaulted Loan”;

 

(j)           such Collateral Loan has been placed on non-accrual status by the
Services Provider; or

 

(k)          such Collateral Loan is deemed a Defaulted Loan pursuant to Section
5.19;

 

provided that Current Pay Obligations (or portions thereof, as applicable) in
excess of 10.0% of Total Capitalization shall be deemed to be Defaulted Loans as
set forth in the proviso in the definition of “Current Pay Obligation”.

 

“Defaulting Lender” means a Lender that has at any time (i) failed to fund all
or any portion of its Loans when and as required hereunder (other than failures
to fund (a) solely as a result of a bona fide dispute as to whether the
conditions to borrowing were satisfied on the relevant Borrowing Date, but only
for such time as such Lender is continuing to engage in good faith discussions
regarding the determination or resolution of such dispute, and such Lender has
notified the Administrative Agent in writing of its intention not to fund and
has specifically identified such condition precedent to funding that was not
satisfied, or (b) solely as a result of a failure to disburse due to an
administrative error or omission by such Lender, and such failure is cured
within five Business Days after such Lender receives written notice or has
actual knowledge of such administrative error or omission) or (ii) has notified
the Borrower and the Administrative Agent in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s dispute as to
the satisfaction of any condition precedent pursuant to the foregoing clause
(a)) or generally under other agreements under which it shall have committed to
extend credit.

 

“Delaware LLC” means any limited liability company organized or formed under the
laws of the State of Delaware.

 

“Delaware LLC Division” means the statutory division of any Delaware LLC into
two or more Delaware LLCs pursuant to Section 18-217 of the Delaware Limited
Liability Company Act.

 

“Delayed Funding Loan” means a Collateral Loan pursuant to which one or more
future advances will be required to be made to the Obligor thereunder but which
does not permit any such advance that has been made to be reborrowed once repaid
by the Obligor; provided that such loan shall only be considered to be a Delayed
Funding Loan to the extent of the unfunded commitment and only for so long as
any future funding obligations remain in effect.

 

22

 

 

“DIP Loan” means any interest in a loan or financing facility with an S&P Rating
or for which a Credit Estimate has been requested (i) which is an obligation of
either a debtor-in-possession as described in Section 1107 of the Bankruptcy
Code or a trustee (if appointment of such trustee has been ordered pursuant to
Section 1104 of the Bankruptcy Code) (in either case, a “Debtor”) organized
under the laws of the United States or any State therein; (ii) which is paying
interest on a current basis; and (iii) the terms of which have been approved by
an order of the United States Bankruptcy Court, the United States District
Court, or any other court of competent jurisdiction, the enforceability of which
order is not subject to any pending contested matter or proceeding (as such
terms are defined in the Federal Rules of Bankruptcy Procedure) and which order
provides that (a) such DIP Loan is secured by liens on the Debtor’s otherwise
unencumbered assets pursuant to Section 364(c)(2) of the Bankruptcy Code; (b)
such DIP Loan is secured by liens of equal or senior priority on property of the
Debtor’s estate that is otherwise subject to a lien pursuant to Section 364(d)
of the Bankruptcy Code; (c) such DIP Loan is secured by junior liens on the
Debtor’s encumbered assets and such DIP Loan is fully secured based upon a
current valuation or appraisal report; or (d) if the DIP Loan or any portion
thereof is unsecured, the repayment of such DIP Loan retains priority over all
other administrative expenses pursuant to Section 364(c)(1) of the Bankruptcy
Code.

 

“Discount Loan” means any Collateral Loan that is acquired by the Borrower for a
purchase price paid by the Borrower to the seller of such Collateral Loan of
less than 90% of the principal balance of such Collateral Loan.

 

“Distribution” means any payment of principal or interest or any dividend or
premium payment made on, or any other distribution in respect of, a Collateral
Loan or other security.

 

“Diversity Score” means a single number that indicates collateral concentration
in terms of both issuer and industry concentration, calculated as set forth on
Schedule C hereto.

 

“Document Checklist” means, for any Collateral Loan, an electronic or hard copy
list, substantially in the form attached hereto as Exhibit J delivered by the
Borrower (or the Services Provider on behalf of the Borrower) to the Document
Custodian (with a copy to the Collateral Agent) that identifies the Collateral
Loan, the applicable Obligor and each of the Related Contracts that shall be
delivered to the Document Custodian by the Borrower, and whether each such
document is an original or a copy.

 

“Document Custodian” means Cortland Capital Market Services LLC, in its capacity
as document custodian under this Agreement, and its successors in such capacity.

 

“Document Custodian Fee” means the fee payable to the Document Custodian in
arrears on each Quarterly Payment Date in an amount specified in the Document
Custodian Fee Letter.

 

“Document Custodian Fee Letter” means the fee letter dates as of the date
hereof, between the Borrower and the Document Custodian, as amended, restated,
supplemented or otherwise modified from time to time.

 

“Document Custodian Office” has the meaning assigned to such term in Section
14.1(b).

 

“Dollars” and “$” mean lawful money of the United States of America.

 

23

 

 

“Domicile” or “Domiciled” means, with respect to any Obligor with respect to a
Collateral Loan, its country of organization or incorporation.

 

“Downgraded Lender” means a Revolving Lender that fails to be an Approved Lender
in accordance with the terms of such definition.

 

“Due Date” means each date on which a Distribution is due on a Collateral Loan.

 

“Due Period” means, with respect to any Quarterly Payment Date, the period
commencing on the day following the last day of the immediately preceding Due
Period (or, in the case of the initial Due Period, the period commencing on the
Closing Date) and ending on (and including) the Calculation Date immediately
preceding such Quarterly Payment Date (or, in the case of the Due Period that is
applicable to the Quarterly Payment Date occurring on the Stated Maturity,
ending on the day preceding such Quarterly Payment Date).

 

“EBA” means the European Banking Authority (including any successor or
replacement organization thereto).

 

“EBITDA” means earnings before interest, taxes, depreciation and amortization
(determined, for any Collateral Loan, in the manner provided in the Related
Contracts) and in any case that “EBITDA,” “Adjusted EBITDA” or such comparable
definition is not defined in such Related Contracts, an amount, for the
principal Obligor on such Collateral Loan and any of its parents or Subsidiaries
that are obligated pursuant to the Related Contracts for such Collateral Loan
(determined on a consolidated basis without duplication in accordance with GAAP)
equal to net income from continuing operations for such period plus (a) cash
interest expense, (b) income taxes, (c) depreciation and amortization for such
period (to the extent deducted in determining earnings from continuing
operations for such period), (d) amortization of intangibles (including, but not
limited to, goodwill, financing fees and other capitalized costs), to the extent
not otherwise included in clause (c) above, other noncash charges and
organization costs, (e) extraordinary losses in accordance with GAAP, and (f)
any other item the Borrower and the Administrative Agent mutually deem to be
appropriate.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“EIOPA” means the European Insurance and Occupational Pensions Authority
(including any successor or replacement organization thereto).

 

24

 

 

“Eligibility Criteria” means, as of (i) the date of each origination or
acquisition of a debt obligation and (ii) each applicable Borrowing Date, each
of the following:

 

(a)         each Concentration Limitation is satisfied immediately after giving
effect to such origination, acquisition or applicable Borrowing (or, if not
satisfied immediately prior to such origination, acquisition or applicable
Borrowing, compliance with such Concentration Limitation is maintained or
improved after giving effect to such origination, acquisition or applicable
Borrowing);

 

(b)         each component of the Collateral Quality Test is satisfied
immediately after giving effect to such origination or acquisition (or, if not
satisfied immediately prior to such origination, acquisition or applicable
Borrowing, compliance with the Collateral Quality Test is maintained or improved
after giving effect to such origination, acquisition or applicable Borrowing);

 

(c)          each Coverage Test is satisfied immediately after giving effect to
such origination, acquisition or applicable Borrowing;

 

(d)         the Senior Advance Rate Test is satisfied immediately after giving
effect to such origination, acquisition or applicable Borrowing;

 

(e)          each of the criteria in the definition of “Collateral Loan” is
satisfied with respect to such origination or acquisition of a debt obligation;
provided that, for the avoidance of doubt, for purposes of determining whether
the Eligibility Criteria have been satisfied, such criteria shall only be tested
as of the date of such origination or acquisition of such debt obligation; and

 

(f)           the Originator Requirement is satisfied immediately after giving
effect to such acquisition (or commitment to acquire) or origination.

 

“Eligible Account Bank” means, with respect to any specified account, a
financial institution:

 

(a)          that if such account is a fully segregated trust account with the
trust department or corporate trust department of such financial institution,
has a long-term debt rating of at least “A” and a short-term debt rating of at
least “A-1” by S&P (or at least “A+” by S&P if such institution has no
short-term rating); provided that if such financial institution ceases to have a
long-term debt rating of at least “A” and a short-term debt rating of at least
“A-1” by S&P (or at least “A+” by S&P if such institution has no short-term
rating), it is replaced within 60 days by a financial institution with long-term
debt rating of at least “A” and a short-term debt rating of at least “A-1” by
S&P (or at least “A+” by S&P if such institution has no short-term rating); or

 

(b)        as to which the Rating Condition is satisfied and the Borrower and
the Majority Lenders have consented to such financial institution constituting
an “Eligible Account Bank” hereunder.

 

“Eligible Cov-Lite Loan” means a Cov-Lite Loan that is a Senior Secured Loan or
a First Lien/Last Out Loan.

 

25

 

 

“Eligible Investment Required Ratings” means, in the case of each Eligible
Investment, a short-term credit rating of at least “A-1” (or, in the absence of
a short-term credit rating, “AA-” or better) from S&P.

 

“Eligible Investments” means any investment denominated in Dollars that, at the
time it is delivered to the Collateral Agent (directly or through a financial
intermediary or bailee), is one or more of the following obligations or
securities:

 

(i)         direct Registered obligations of, and Registered obligations the
timely payment of principal and interest on which is fully and expressly
guaranteed by, the United States of America or any agency or instrumentality of
the United States of America the obligations of which are expressly backed by
the full faith and credit of the United States of America;

 

(ii)        demand and time deposits in, certificates of deposit of, trust
accounts with, bankers’ acceptances issued by, or federal funds sold by any
depositary institution or trust company incorporated under the laws of the
United States of America or any state thereof and subject to supervision and
examination by federal and/or state banking authorities so long as the
commercial paper and/or the debt obligations of such depositary institution or
trust company (or, in the case of the principal depositary institution in a
holding company system, the commercial paper or debt obligations of such holding
company) at the time of such investment or contractual commitment providing for
such investment have the Eligible Investment Required Ratings;

 

(iii)       non-extendable commercial paper or other short-term obligations with
the Eligible Investment Required Ratings and that either bear interest or are
sold at a discount from the face amount thereof and have a maturity of not more
than 183 days from their date of issuance;

 

(iv)       money market funds domiciled outside of the United States which funds
have, at all times, the highest Moody’s credit rating assignable at such time
and credit ratings of “AAAm” by Standard & Poor’s;

 

(v)        any other investment similar to those described in clauses (i)
through (iv) above which (a) has the Eligible Investment Required Ratings at the
time of such investment and (b) has been approved by the Majority Lenders;
provided that the Rating Condition has been satisfied with respect to any such
investment;

 

26

 

 

and, in the case of (i) through (iii) and (v) above, with a stated maturity
(after giving effect to any applicable grace period) no later than the Business
Day immediately preceding the Quarterly Payment Date next following the Interest
Period in which the date of investment occurs (unless such Eligible Investments
are issued by the Collateral Agent in its capacity as a banking institution, in
which event such Eligible Investments may mature on such Quarterly Payment
Date); provided that none of the foregoing obligations or securities shall
constitute Eligible Investments if (a) such obligation or security has an “f”,
“r”, “p”, “pi”, “q” or “t” subscript assigned by Standard & Poor’s, (b) all, or
substantially all, of the remaining amounts payable thereunder consist of
interest and not principal payments, (c) such obligation or security is subject
to any withholding tax (other than withholding taxes imposed under FATCA) unless
the issuer of the security is required to make “gross-up” payments or pay
“additional amounts” in respect of, or otherwise compensate the holder of such
security for, the full amount of such withholding tax for any reason, (d) such
obligation or security is secured by real property, (e) such obligation or
security is purchased at a price greater than 100% of the principal or face
amount thereof, (f) such obligation or security is subject of a tender offer,
voluntary redemption, exchange offer, conversion or other similar action or
(g) in the Borrower’s or the Services Provider’s judgment, such obligation or
security is subject to material non-credit related risks. Eligible Investments
may include, without limitation, those investments for which an Agent or an
affiliate of an Agent provides services. Any investment, which otherwise
qualifies as an Eligible Investment, may (1) be made by the Collateral Agent or
any of its Affiliates and (2) be made in securities of any entity for which the
Collateral Agent or any of its Affiliates receives compensation or serves as
offeror, distributor, investment adviser or other service provider.
Notwithstanding anything to the contrary, Eligible Investments shall exclude any
investments not treated as “cash equivalents” for purposes of
Section__.10(c)(8)(iii)(A) of the regulations implementing the Volcker Rule in
accordance with any applicable interpretive guidance thereunder.

 

“Eligible Loan Index” means, with respect to each Collateral Loan, one of the
following indices as selected by the Borrower or the Services Provider upon the
origination, acquisition or contribution of such Collateral Loan: the Credit
Suisse Leveraged Loan Indices, the Deutsche Bank Leveraged Loan Index, the
Goldman Sachs/Loan Pricing Corporation Liquid Leveraged Loan Index, the Bank of
America Securities Leveraged Loan Index, the S&P/LSTA Leveraged Loan Indices or
any other nationally recognized loan index subject to the consent of the
Majority Lenders with written notice thereof to be provided to S&P
(collectively, the “Approved Indices”); provided that the Borrower or the
Services Provider may change the index applicable to a Collateral Loan to
another of the Approved Indices at any time following the origination,
acquisition or contribution thereof after giving notice to the Administrative
Agent and the Collateral Agent.

 

“Enforcement Event” has the meaning set forth in Section 6.2(b).

 

“Engagement Letter” means the Letter Agreement, dated as of September 25, 2019,
between the Parent and Natixis Securities Americas LLC, as amended from time to
time in accordance with the terms thereof.

 

“Environmental Claim” means, with respect to any Person, any written notice,
claim, demand or similar communication by any other Person having jurisdiction
alleging potential liability for investigatory costs, cleanup costs,
governmental response costs, natural resources damage, property damages,
personal injuries, fines or penalties arising out of, based on or resulting from
(i) the presence, or release into the environment, of any Hazardous Substances
at any location, whether or not owned by such Person or (ii) circumstances
forming the basis of any violation, of any applicable Environmental Law, in each
case as to which there is a reasonable likelihood of an adverse determination
with respect thereto and which, if adversely determined, would have a Material
Adverse Effect.

 

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to the
environment, the effect of the environment on human health or to emissions,
discharges or releases of pollutants, contaminants, Hazardous Substances or
wastes into the environment including, without limitation, ambient air, surface
water, ground water, or land, or otherwise relating to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of pollutants, contaminants, Hazardous Substances or wastes or the
clean-up or other remediation thereof.

 

27

 

 

“Equity Interests” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing.

 

“Equity Security” means any equity security or any other security or loan that
is not eligible for acquisition by the Borrower as a Collateral Loan and any
security acquired by the Borrower as part of a “unit” with a Collateral Loan and
which itself is not eligible for acquisition by the Borrower as a Collateral
Loan.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.

 

“ERISA Group” means each controlled group of corporations or trades or
businesses (whether or not incorporated) under common control that is treated as
a single employer under Section 414(b) or (c) or, for the purposes of Section
412 of the Code and Section 302 of ERISA, (m) or (o) of the Code, with the
Borrower.

 

“ESMA” means the European Securities and Markets Authority (including any
successor or replacement organization thereto).

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“EU Risk Retention Requirements” means Article 6 of the Securitisation
Regulation, including any implementing regulation, technical standards and
official guidance related thereto.

 

“Eurodollar Rate Loans” means Loans accruing interest at an Applicable Rate
based upon the London Interbank Offered Rate.

 

“European Supervisory Authorities” means, together, the EBA, the ESMA and the
EIOPA.

 

“Event of Default” has the meaning set forth in Section 6.1.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder, all as from time to time in
effect, or any successor law, rules or regulations, and any reference to any
statutory or regulatory provision shall be deemed to be a reference to any
successor statutory or regulatory provision.

 

“Excluded Liability” means any liability that is excluded under the Bail-In
Legislation from the scope of any Bail-In Action including, without limitation,
any liability excluded pursuant to Article 44 of the Bank Recovery and
Resolution Directive.

 

28

 

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
each Lender and the Administrative Agent or required to be withheld or deducted
from a payment to such Person, (i) Taxes imposed on or measured by its net
income (however denominated), franchise Taxes, and branch profits Taxes, in each
case (A) imposed as a result of the Lender or the Administrative Agent (as the
case may be) being organized under the laws of, or having its principal office
or, in the case of each Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (B)
that are Other Connection Taxes, (ii) in the case of each Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan pursuant to a law in
effect on the date on which (y) such Lender acquires such interest in the Loan
(other than pursuant to an assignment request by the Borrower under Section
11.5) or (z) such Lender changes its lending office, except in each case to the
extent that, pursuant to Section 11.4, amounts with respect to such Taxes were
payable either to such Lender’s assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its lending office,
(iii) Taxes attributable to such Lender or the Administrative Agent’s failure to
comply with Section 11.4(d) and (iv) any U.S. federal withholding Taxes imposed
under FATCA.

 

“Executive Order” is defined in Section 4.23.

 

“Exposure Amount” as of any date means, with respect to any Revolving Collateral
Loan or Delayed Funding Loan, the excess of (a) the Borrower’s maximum funding
commitment thereunder over (b) the Principal Balance of such Revolving
Collateral Loan or Delayed Funding Loan. For the avoidance of doubt, Exposure
Amounts in respect of a Defaulted Loan shall be included in the calculation of
the Exposure Amount if the Borrower is at such time subject to contractual
funding obligations with respect to such Defaulted Loan and such obligation has
not ceased to be enforceable under the U.S. Bankruptcy Code.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

 

“Federal Funds Rate” means, for any day, the rate per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%) equal to the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers on such day, as published by
the FRBNY on the Business Day next succeeding such day; provided that (i) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the immediately preceding Business Day as so
published on the next succeeding Business Day and (ii) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average (rounded upward, if necessary, to the next 1/100th of
1%) of the quotations for such day of such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it. Notwithstanding the foregoing or any other provision of this
Agreement, the rate calculated pursuant to this definition shall not be less
than 0%.

 

29

 

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System as constituted from time to time.

 

“Fee Proceeds” means all amounts in the Collection Account representing upfront,
commitment, amendment and waiver, late payment (including compensation for
delayed settlement or trades), anniversary, annual, facility, prepayment,
redemption, call premium or any other fees of any type received by the Borrower
in respect of any Collateral Loan and any excess, with respect to participation
interests in Collateral Loans which have been sold by the Borrower, of the
interest paid by the applicable Obligor in respect of the portion of such
Collateral Loan that is the subject of such participation interest over the
amount of interest required to be paid by the Borrower to the purchaser of such
participation interest pursuant to the underlying participation agreement;
provided that Fee Proceeds shall not include any reimbursement of expenses
payable by the Borrower to third parties, including legal fees, that may be
received by the Borrower from any Obligor or any fees received in connection
with the reduction of principal of the related Collateral Loan. Fee Proceeds
shall in all cases constitute Interest Proceeds.

 

“Financial Sponsor” means any Person whose principal business activity is
acquiring, holding, and selling investments (including controlling interests) in
otherwise unrelated companies that each are distinct legal entities with
separate management, books and records and bank accounts, whose operations are
not integrated with one another and whose financial condition and
creditworthiness are independent of the other companies so owned by such Person.

 

“First Lien/Last Out Loan” means a loan that, prior to an event of default under
the applicable Related Contract, is entitled to receive payments pari passu with
other senior secured loans of the same Obligor, but following an event of
default under the applicable Related Contract, such Collateral Loan becomes
fully subordinated to other senior secured loans of the same Obligor and is not
entitled to any payments until such other senior secured loans are paid in full.

 

“Fixed Rate Obligation” means any Collateral Loan that bears a fixed rate of
interest.

 

“Floating Rate Obligation” means any Collateral Loan that bears a floating rate
of interest.

 

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

 

“Foreign Official” is defined in Section 4.22.

 

“FRBNY” means the Federal Reserve Bank of New York.

 

“Future Funding Reserve Account” means the trust account established pursuant to
Section 8.3(b).

 

“GAAP” means generally accepted accounting principles in effect from time to
time in the United States.

 

30

 

 

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“Grant” means to grant, bargain, sell, convey, assign, transfer, mortgage,
pledge, create and grant a security interest in and right of set-off against,
deposit, set over and confirm. A Grant of the Collateral, or of any other
instrument, shall include all rights, powers and options (but none of the
obligations) of the granting party thereunder, including without limitation the
immediate continuing right to claim for, collect, receive and receipt for
principal and interest payments in respect of the Collateral, and all other
monies payable thereunder, to give and receive notices and other communications,
to give consents, waivers or make other agreements, to exercise all rights and
options, to bring Proceedings in the name of the granting party or otherwise,
and generally to do and receive anything that the granting party is or may be
entitled to do or receive thereunder or with respect thereto.

 

“Group I Country” means Australia, The Netherlands, New Zealand and the United
Kingdom.

 

“Group II Country” means Germany, Sweden and Switzerland.

 

“Group III Country” means Austria, Belgium, Denmark, Finland, France, Luxembourg
and Norway.

 

“Hazardous Substances” means any toxic, radioactive, caustic or otherwise
hazardous substance, identified as such as a matter of Environmental Law,
including petroleum, its derivatives, by-products and other hydrocarbons, or any
substance having any constituent elements displaying any of the foregoing
characteristics.

 

“Increased Costs” means any amounts due pursuant to Section 2.9 and/or Article
XI.

 

“Incurrence Covenant” means a covenant by any borrower to comply with one or
more financial covenants (including without limitation any covenant relating to
a borrowing base, asset valuation or similar asset-based requirement) only upon
the occurrence of certain actions of the borrower, including a debt issuance,
dividend payment, share purchase, merger, acquisition or divestiture.

 

“Indebtedness” of any Person means, without duplication, (a) as shown on such
Person’s balance sheet (if any) (i) all indebtedness of such Person for borrowed
money or for the deferred purchase price of property and (ii) all indebtedness
of such Person evidenced by a note, bond, debenture or similar instrument
(whether or not disbursed in full), (b) the face amount of all letters of credit
issued for the account of such Person and, without duplication, all unreimbursed
amounts drawn thereunder, (c) all Contingent Obligations of such Person, and
(d) all payment obligations of such Person under any interest rate protection
agreement (including, without limitation, any interest rate swaps, caps, floors,
collars and similar agreements) and currency swaps and similar agreements which
were not entered into specifically in connection with Indebtedness set forth in
clauses (a), (b) or (c) hereof.

 

31

 

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

 

“Indemnitee” has the meaning set forth in Section 12.3(b).

 

“Ineligible Asset” means an asset that fails to satisfy the Eligibility Criteria
upon the origination, acquisition of or receipt of a contribution of such asset.

 

“Initial Borrowing Date” means the Business Day on which the initial Borrowing
occurs.

 

“Initial Election” has the meaning set forth in Section 5.39(a).

 

“Initial Lender” means Natixis, any of its Affiliates and any CP Conduit managed
or supported by Natixis (or any of its Affiliates).

 

“Initial Rating” means the rating given to the Loans by S&P as of the Closing
Date.

 

“Interest Coverage Amount” means, at any time, without duplication, the sum of
(a) the scheduled interest payments and scheduled fees due (in each case
regardless of whether the applicable payment date has yet occurred) on the
Collateral Loans (excluding Defaulted Loans to the extent set forth in the
definition of “Interest Proceeds”) for the then-current Due Period; (b) amounts
on deposit in the Collection Account, including Eligible Investments,
representing Interest Proceeds; (c) scheduled interest on Eligible Investments
held in the Collection Account, the Future Funding Reserve Account and the
Closing Expense Account, in each case for the then-current Due Period; and (d)
all regularly scheduled amounts due and payable to the Borrower under Interest
Hedge Agreements during the then-current Due Period.

 

“Interest Coverage Ratio” means, as of any Measurement Date, the ratio
(expressed as a percentage) obtained by dividing:

 

(a)          (i) the Interest Coverage Amount less (ii) all amounts payable on
the related Quarterly Payment Date pursuant to clauses (A) through (C) of
Section 9.1(a)(i) by

 

(b)         the sum of all interest due on the Loans on the related Quarterly
Payment Date.

 

“Interest Coverage Ratio Test” means a test satisfied on any Measurement Date
following the first Quarterly Payment Date if the Interest Coverage Ratio is
greater than or equal to 130.0% on such date.

 

“Interest Hedge Agreement” means an interest rate protection agreement that may
be entered into between the Borrower and an Interest Hedge Counterparty on or
after the Closing Date, for the sole purpose of hedging interest rate risk
between the portfolio of Collateral Loans and the Loans, as amended from time to
time in accordance with the terms thereof, with respect to which the Rating
Condition is satisfied.

 

32

 

 

“Interest Hedge Counterparty” means a counterparty meeting, at the time of entry
by the Borrower into an Interest Hedge Agreement, the then-current S&P criteria
for hedge counterparties (or, with respect to any counterparty not meeting such
criteria at such time, any counterparty whose obligations in respect of such
Interest Hedge Agreement are absolutely and unconditionally guaranteed by an
Affiliate of such counterparty meeting the then-current S&P guarantee criteria
at such time), together with any permitted assignee or successor (which meets
the then-current S&P criteria for hedge counterparties) under such Interest
Hedge Agreement with respect to which the Rating Condition is satisfied.

 

“Interest Period” means, with respect to each Borrowing (a) the period from (and
including) the date of such Borrowing to (but excluding) the following
Calculation Date and (b) each successive period from (and including) the prior
Calculation Date to (but excluding) the following Calculation Date until the
principal of the Borrowing is repaid; provided that, (x) in the case of any
Interest Period applicable to a prepayment of the Loans pursuant to Section
2.7(c) or the Priority of Payments, such Interest Period shall end on the date
of such prepayment and (y) in the case of the Interest Period applicable to the
Quarterly Payment Date occurring on the Stated Maturity, such Interest Period
shall end on (and include) such Quarterly Payment Date.

 

“Interest Proceeds” means, with respect to any Pledged Collateral (including
Cash), (a) any payments with respect thereto that are attributable to interest
or yield in accordance with the Related Contracts of such Pledged Collateral,
(b) all Fee Proceeds, (c) all cash capital contributions made to the Borrower
that are designated as Interest Proceeds pursuant to Section 6.5, (d) any
amounts deposited in the Collection Account from the Closing Expense Account in
accordance with Section 8.3(e) and (e) all funds on deposit in the Interest
Reserve Account. Interest Proceeds shall also include any amounts paid to the
Borrower pursuant to an Interest Hedge Agreement (other than termination
payments). No amounts that are required by the terms of any participation
agreement to be paid by the Borrower to any Person to whom the Borrower has sold
a participation interest shall constitute “Interest Proceeds” hereunder. Any
amounts received in respect of any Defaulted Loan will constitute Principal
Proceeds (and not Interest Proceeds) until the aggregate of all Collections in
respect of such Defaulted Loan since it became a Defaulted Loan equals the
Principal Balance of such Collateral Loan at the time it became a Defaulted
Loan; thereafter, any such amounts will constitute Interest Proceeds. Any
amounts received in respect of any Equity Security will constitute Principal
Proceeds (and not Interest Proceeds).

 

“Interest Reserve Account” means the account established pursuant to Section
8.3(c).

 

“Interpolated Rate” means (a) for any Interest Period equal to three months,
three month LIBOR as calculated in accordance with the definition of “LIBOR” and
(b) for any Interest Period of less than or greater than three months, the rate
determined through the use of straight-line interpolation by reference to two
rates calculated in accordance with the definition of “LIBOR”, one of which
shall be determined as if the maturity of the Dollar deposits referred to
therein were the period of time for which rates are available next shorter than
the Interest Period and the other of which shall be determined as if such
maturity were the period of time for which rates are available next longer than
the Interest Period; provided that if an Interest Period is less than or equal
to seven days, then LIBOR shall be determined by reference to a rate calculated
in accordance with the definition of “LIBOR” as if the maturity of the Dollar
deposits referred to therein were a period of time equal to seven days.

 

33

 

 

“Investment Advisers Act” means the Investment Advisers Act of 1940, as amended.

 

“Investment Advisory Agreement” means the Second Amended and Restated Investment
Advisory Agreement, dated as of February 19, 2020, between the Services Provider
and ORCA LLC, as amended, restated, supplemented or otherwise modified from time
to time.

 

“Investment Company Act” means the Investment Company Act of 1940, as amended.

 

“Investment Criteria Adjusted Balance” means, with respect to any Collateral
Loan, the Principal Balance of such Collateral Loan; provided that for all
purposes the Investment Criteria Adjusted Balance of any Discount Loan shall be
the purchase price of such Discount Loan (after adding the amount of any
subsequent borrowings and subtracting the amount of any subsequent repayments
thereof).

 

“IRS” means the U.S. Internal Revenue Service.

 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“Lender” means each Person that is listed as a “Lender” on the signature pages
hereto, any Person that shall have become a party hereto pursuant to an
Assignment and Assumption in respect of the Loans and, in each case, their
respective successors, in each case other than any such Person that ceases to be
a party hereto pursuant to an Assignment and Assumption in respect of the Loans.

 

“Lender Collateral Account” means the trust account established pursuant to
Section 8.3(d).

 

“Lender Collateral Subaccount” has the meaning set forth in Section 8.3(d)(ii).

 

“LIBOR Business Day” means any day except a Saturday, a Sunday or a day on which
commercial banks in London or New York City are authorized or required by law to
close.

 

“LIBOR Replacement Date” means the earlier to occur of the following events with
respect to LIBOR:

 

(1)in the case of clause (a) or (b) of the definition of “LIBOR Transition
Event,” the later of (x) the date of the public statement or publication of
information referenced therein and (y) the date on which the administrator of
LIBOR permanently or indefinitely ceases to provide LIBOR; or

 

(2)in the case of clause (c) of the definition of “LIBOR Transition Event,” the
date of the public statement or publication of information referenced therein.

 

34

 

 

“LIBOR Transition Event” means the occurrence of one or more of the following
events with respect to LIBOR:

 

(a)          a public statement or publication of information by or on behalf of
the administrator of LIBOR announcing that such administrator has ceased or will
cease to provide LIBOR, permanently or indefinitely, provided that, at the time
of such statement or publication, there is no successor administrator that will
continue to provide LIBOR;

 

(b)         a public statement or publication of information by the regulatory
supervisor for the administrator of LIBOR, the U.S. Federal Reserve System, an
insolvency official with jurisdiction over the administrator for LIBOR, a
resolution authority with jurisdiction over the administrator for LIBOR or a
court or an entity with similar insolvency or resolution authority over the
administrator for LIBOR, which states that the administrator of LIBOR has ceased
or will cease to provide LIBOR permanently or indefinitely, provided that, at
the time of such statement or publication, there is no successor administrator
that will continue to provide LIBOR; or

 

(c)          a public statement or publication of information by the regulatory
supervisor for the administrator of LIBOR announcing that LIBOR is no longer
representative.

 

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind, or any other type of arrangement
that has the practical effect of creating a security interest, in respect of
such asset. For the purposes of this Agreement, any Person shall be deemed to
own subject to a Lien any asset which it has acquired or holds subject to the
interest of a vendor or lessor under any conditional sale agreement, capital
lease or other title retention agreement relating to such asset.

 

“Liquidity Facility” means, with respect to any Loan by any CP Lender, a
liquidity asset purchase agreement, swap transaction or other facility that
provides liquidity for Commercial Paper Notes, and any guaranty of any such
agreement or facility.

 

“Liquidity Funding” means, with respect to any Loan by any CP Lender, at any
time, funding by a CP Lender of all or a portion of the outstanding principal
amount of such Loan with funds provided under a Liquidity Facility.

 

“Liquidity Funding Period” means, with respect to any Loan by any CP Lender, a
period of time during which all or a portion of the outstanding principal amount
of such Loan is funded through a Liquidity Funding.

 

“Liquidity Funding Rate” means with respect to any Liquidity Funding under a
Liquidity Facility for any period, the per annum rate of interest equal to the
rate of interest provided for in the relevant Liquidity Facility at such time.

 

“Loan Assignment Agreement” has the meaning assigned to such term in Section
8.1(d).

 

“Loan Documents” means this Agreement, the Account Control Agreement, the
Corporate Services Agreement, the Notes, the Interest Hedge Agreements (if any),
the Sale and Contribution Agreement, the Collateral Agent Fee Letter, the
Document Custodian Fee Letter and the Retention Letter.

 

35

 

 

“Loans” means a Revolving Loan or a Term Loan.

 

“London Interbank Offered Rate” or “LIBOR” means, with respect to any Interest
Period, the greater of (a) zero and (b) the Interpolated Rate (expressed as a
percentage per annum rounded upwards to the nearest one hundredth (1/100) of one
percent (1%)) for deposits in Dollars for the appropriate periods that appear on
Reuters Page LIBOR01 (or on any successor or substitute page or service
providing quotations of interest rates applicable to dollar deposits in the
London interbank market comparable to those currently provided on such page, as
determined by the Administrative Agent from time to time) as reported by
Bloomberg Financial Markets Commodities News as of 11:00 a.m., London time, two
LIBOR Business Days before the first day of such Interest Period. If such rates
do not appear on Reuters Page LIBOR01 (or on any such successor or substitute
page or service referred to above) as of 11:00 a.m., London time, two LIBOR
Business Days before the first day of such Interest Period, the Administrative
Agent will request the principal London office of any four (4) major reference
banks in the London interbank market selected by the Administrative Agent to
provide such bank’s offered quotation (expressed as a percentage per annum
rounded upwards to the nearest one hundredth (1/100) of one percent (1%)) to
prime banks in the London interbank market for deposits in Dollars for the
appropriate periods as of 11:00 a.m., London time, on such date for amounts
comparable to the then outstanding principal amount of the applicable Loan (if
available). If at least two such offered quotations are so provided, LIBOR will
be the arithmetic mean of such quotations. If fewer than two such quotations are
so provided, the Administrative Agent will request any three (3) major banks in
New York City selected by the Administrative Agent to provide such bank’s rate
(expressed as a percentage per annum rounded upwards to the nearest one
hundredth (1/100) of one percent (1%)) for loans in Dollars to leading European
banks for the appropriate periods as of approximately 11:00 a.m., New York City
time, on the date which is two LIBOR Business Days before the first day of such
Interest Period for amounts comparable to the then outstanding principal amount
of the applicable Loan (if available). If at least two such rates are so
provided, the London Interbank Offered Rate will be the arithmetic mean of such
rates. If fewer than two rates are so provided, then the London Interbank
Offered Rate will be the rate provided. If no such rate is provided, the London
Interbank Offered Rate for such Interest Period will be the London Interbank
Offered Rate in effect for the prior Interest Period.

 

“Long Dated Loan” means as of any date of determination, any obligation with a
stated maturity after the Stated Maturity (but no later than three years after
the Stated Maturity) including, for the avoidance of doubt, any obligation with
a stated maturity after the Stated Maturity after giving effect to an amendment,
consent, modification or waiver that extends the final maturity of such
obligation.

 

“Maintenance Covenant” means a covenant by any borrower to comply with one or
more financial covenants (including, without limitation, any covenant relating
to a borrowing base, asset valuation or similar asset-based requirement) during
each reporting period, whether or not such borrower has taken any specified
action.

 

36

 

 

 

“Majority Lenders” means the Lender or Lenders holding, collectively, more than
50% of the aggregate Undrawn Commitments and aggregate principal amount of all
of the Loans outstanding at such time; provided that (i) for purposes of making
any determination of Majority Lenders, the Undrawn Commitment of, and the
portion of the Loans held or deemed held by, any Defaulting Lender shall be
excluded (unless there are no Lenders that are not Defaulting Lenders at such
time) and (ii) for so long as any Initial Lender is a Lender hereunder, the
“Majority Lenders” shall always be deemed to include such Initial Lender, it
being understood that, accordingly, any vote or action to be taken by the
Majority Lenders hereunder while any Initial Lender is a Lender shall require
the corresponding vote or action, as the case may be, of such Initial Lender (in
addition to, and not instead of, the vote or action otherwise required from the
Lender or Lenders holding, collectively, more than 50% of the sum of (a) the
aggregate principal amount of the Loans outstanding at such time plus (b) the
aggregate undrawn Commitments in respect of the Revolving Loans at such time).

 

“Majority Revolving Lenders” means the Revolving Lender or Revolving Lenders
holding, collectively, more than 50% of the aggregate Undrawn Commitments and
aggregate principal amount of all of the Revolving Loans outstanding at such
time; provided for purposes of making any determination of Majority Revolving
Lenders, the Undrawn Commitment of, and the portion of the Revolving Loans held
or deemed held by, any Defaulting Lender shall be excluded (unless there are no
Lenders that are not Defaulting Lenders at such time).

 

“Margin Stock” shall have the meaning provided such term in Regulation U.

 

“Market Value” means, as of any date of determination, with respect to any loans
or other assets, the amount (determined by the Borrower, or the Services
Provider in accordance with the Servicing Standard) equal to the product of the
outstanding principal amount thereof and the price determined in the following
manner:

 

(a)           the bid-side quote determined by any of (i) Loan Pricing
Corporation, LoanX Inc., MarkIt Partners, Mergent, Inc. or IDC or (ii) subject
to satisfaction of the Rating Condition, any other nationally recognized loan
pricing service selected by the Borrower or the Services Provider with notice to
the Lenders; provided that the Majority Lenders may object to the selection of
any loan pricing service selected pursuant to the immediately preceding clause
(ii) within five Business Days after receipt of such notice;

 

(b)           if such quote described in clause (a) is not available,

 

(i)            the average of the bid-side quotes determined by three
independent SEC-registered broker-dealers active in the trading of such asset;

 

(ii)           if only two such bids can be obtained, the lower of the bid-side
quotes of such two bids; or

 

(iii)          if only one such bid can be obtained, such bid;

 

provided that a bid provided pursuant to this clause (b) shall not be from any
of the Borrower, the Services Provider or any Affiliate of any thereof; or

 



37

 

 

(c)           if the Market Value of an asset cannot be determined in accordance
with clause (a) or (b) above, then the Market Value shall be the Appraised
Value; provided that (i) the Appraised Value of such Collateral Loan has been
obtained or updated within the immediately preceding four months, (ii) if the
Appraised Value of a Collateral Loan is determined pursuant to clause (B) of the
definition of “Appraised Value”, the Market Value of such Collateral Loan shall
not exceed the aggregate principal amount thereof (or the portion thereof held
by the Borrower) and (iii) if the Appraised Value has been requested but has not
yet been received, for assets representing an aggregate of up to 5.0% of the
Total Capitalization, the Market Value determined by the Services Provider
(according to its own internal marking procedure) exercising reasonable
commercial judgment in accordance with the Servicing Standard, consistent with
the manner in which it would determine the market value of an asset for purposes
of other funds or accounts managed by it; provided that the Market Value of any
such asset may not be determined in accordance with this subclause (iii) for
more than 45 days; provided further that, for the avoidance of doubt, the
Services Provider may, but shall not be required to, obtain an Appraised Value
for any Collateral Loan;

 

(d)           if such quote or bid described in clause (a), (b) or (c) is not
available, then the Market Value of such Collateral Loan shall be the lower of
(i) the Principal Balance of such Collateral Loan multiplied by the applicable
S&P Recovery Rate for such Collateral Loan and (ii) if any, the Market Value
determined by the Borrower or the Services Provider (according to its own
internal marking procedure) exercising reasonable commercial judgment in
accordance with the Servicing Standard, consistent with the manner in which it
would determine the market value of an asset for purposes of other funds or
accounts managed by it; provided that if the Services Provider is not a
registered investment adviser under the Investment Advisers Act, the Market
Value of any such asset may not be determined in accordance with this clause (d)
for more than 45 days; or

 

(e)           if the Market Value of an asset cannot be determined in accordance
with clause (a), (b), (c) or (d) above, then the Market Value shall be deemed to
be zero until such determination is made in accordance with clause (a), (b), (c)
or (d) above.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, financial condition or results of operations of the Borrower or the
Services Provider (taken as a whole), (b) the ability of the Borrower, the
Services Provider or the Retention Provider to perform its obligations under the
Loan Documents or (c) the rights, interests, remedies or benefits (taken as a
whole) available to the Lenders or the Agents under the Loan Documents (in each
case, solely for purposes of Article VI, as determined in good faith and on a
commercially reasonably basis by the Lenders).

 

“Maximum Principal Balance” means, as of any date of determination and with
respect to all or any specified portion of the Collateral Loans, the sum of
(a) the Principal Balance of such Collateral Loans as of such date and (b) in
the case of any such Collateral Loans that are Revolving Collateral Loans or
Delayed Funding Loans, the Exposure Amounts thereof.

 

“Maximum Weighted Average Life Test” is a test satisfied on any Measurement Date
if the Weighted Average Life of all Collateral Loans as of such date is less
than or equal to 6.5 years minus (b) the number of years (rounded to the nearest
quarter) that have elapsed since the Closing Date.

 



38

 

 

“Measurement Date” means each Calculation Date, each day Collateral Loans are
acquired, originated or sold, each Collateral Report Determination Date and each
day pursuant to the request of the Majority Lenders or S&P; provided that if any
such date is not a Business Day, such Measurement Date shall be the next
succeeding Business Day.

 

“Minimum Diversity Score Test” means a test that will be satisfied on any
Measurement Date if the Diversity Score (calculated as a single number in
accordance with standard diversity scoring methodology using S&P Industry
Classifications) equals or exceeds 14.

 

“Minimum Weighted Average Coupon Test” means a test that will be satisfied on
any Measurement Date if the Weighted Average Coupon equals or exceeds 7.0%.

 

“Minimum Weighted Average S&P Recovery Rate Test” means the test that will be
satisfied on any date of determination if the Weighted Average S&P Recovery Rate
for the Collateral Loans equals or exceeds the S&P CDO Monitor Recovery Rate.

 

“Minimum Weighted Average Spread Test” means a test that will be satisfied on
any Measurement Date if the Weighted Average Spread equals or exceeds the S&P
Minimum Floating Spread.

 

“Money” shall have the meaning specified in Section 1-201(24) of the UCC.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means at any time a “multiemployer plan” within the meaning
of Section 4001(a) (3) of ERISA to which the Borrower or a member of its ERISA
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan years made contributions.

 

“Natixis” means Natixis, New York Branch.

 

“Net Purchased Collateral Loan Balance” means, as of any date of determination,
an amount equal to the Aggregate Principal Balance of all Collateral Loans sold
and/or contributed to the Borrower prior to such date.

 

“Note” means each promissory note, if any, issued by the Borrower to a Lender in
accordance with the provisions of this Agreement, substantially in the form set
forth on Exhibit A hereto, as the same may from time to time be amended,
supplemented, waived or modified.

 

“Obligations” means all obligations, liabilities and Indebtedness of every
nature of the Borrower, from time to time owing to the Agents, the Interest
Hedge Counterparties, the Lenders and the other Secured Parties under or in
connection with this Agreement and the other Loan Documents, including, without
limitation, (a) the unpaid principal amount of, and interest on (including
interest which, but for the commencement of an insolvency, reorganization or
bankruptcy case or proceeding or any receivership, liquidation, reorganization
or other similar case or proceeding with respect to the Borrower or with respect
to any of its assets, would have accrued on any Obligation, whether or not a
claim is allowed against the Borrower for such interest in any such case or
proceeding), all Loans then outstanding, and (b) all fees, expenses, indemnity
payments and other amounts owed to any Secured Party pursuant to this Agreement
and the other Loan Documents, in each case, whether or not then due and payable.

 



39

 

 

“Obligor” means, with respect to a Collateral Loan, any Person who is obligated
to repay such Collateral Loan (including, if applicable, a guarantor thereof),
or any Person whose assets are relied upon by the Borrower at the time such
Collateral Loan was originated or acquired by the Borrower as the source of
repayment of such Collateral Loan.

 

“OFAC” has the meaning set forth in Section 4.23.

 

“Offer” means with respect to any loan or security, any offer by the obligor or
issuer of such loan or security or by any other Person made to all of the
holders of such loan or security to purchase or otherwise acquire such loan or
security (other than pursuant to any redemption in accordance with the terms of
the applicable Related Contracts) or to convert or exchange such loan or
security into or for Cash, securities or any other type of consideration.

 

“ORCA LLC” means Owl Rock Capital Advisors LLC, a Delaware limited liability
company, or its successor in interest.

 

“Originator Requirement” means, at any time, the condition that the nominal
amount of Collateral Loans acquired (or committed to be acquired) or originated
by the Borrower for which the Retention Provider:

 

(a)           either itself or through related entities (including the
Borrower), directly or indirectly, was involved or will be involved in
negotiating the original agreements which created or will create such Collateral
Loan; and/or

 

(b)           is the seller thereof to the Borrower and the Retention Provider
previously purchased (and, for not less than 15 Business Days, held) such
Collateral Loan for its own account prior to selling such Collateral Loan to the
Borrower and that each of such purchase and sale are made at the respective
Market Value thereof at such time, is more than 50% of the nominal amount of all
Collateral Loans acquired (or committed to be acquired) or originated by the
Borrower.

 

“Other Connection Taxes” means, with respect to any Lender or the Administrative
Agent, Taxes imposed as a result of a present or former connection between such
Lender or the Administrative Agent and the jurisdiction imposing such Tax (other
than connections arising from such Lender or the Administrative Agent having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 11.5).

 

“Overcollateralization Ratio” means, as of any Measurement Date, the ratio
(expressed as a percentage) obtained by dividing:

 



40

 

 

(a)           the sum of (i) the Principal Collateralization Amount as of such
date plus (ii) the Portfolio Exposure Amount (excluding any Unsettled Amounts to
the extent already included in the amount in clause (i)) for all Collateral
Loans as of such date; by

 

(b)           the sum of (i) the aggregate outstanding principal amount of the
Loans as of such date plus (ii) the Portfolio Exposure Amount for all Collateral
Loans as of such date.

 

“Overcollateralization Ratio Test” means a test satisfied on any Measurement
Date if the Overcollateralization Ratio equals or exceeds (i) except if clause
(ii) applies, 160.71% or (ii) if a Senior Advance Rate Trigger Event has
occurred and is continuing pursuant to (x) clause (a) of the definition thereof,
166.67% or (y) clause (b) of the definition thereof, 173.08%.

 

“Parent” means Owl Rock Capital Corporation II, a Maryland corporation, or its
successor in interest.

 

“Participant” has the meaning set forth in Section 12.6(b)(i).

 

“Participant Register” has the meaning set forth in Section 12.6(b)(ii).

 

“Participation Interest” means a participation interest in a loan that, at the
time of acquisition, or the Borrower’s commitment to acquire the same, satisfies
each of the following criteria: (i) such participation interest would constitute
a Collateral Loan were it acquired directly, (ii) the Selling Institution is a
lender in respect of such loan, (iii) the aggregate participation interest in
such loan granted by such Selling Institution to any one or more participants
does not exceed the principal amount or commitment with respect to which the
Selling Institution is a lender under such loan, (iv) such participation
interest does not grant, in the aggregate, to the participant in such
participation interest a greater interest than the Selling Institution holds in
the loan or commitment that is the subject of the participation interest, (v)
except to the extent that such participation is a contribution to equity by the
Seller to the Borrower, the entire purchase price for such participation
interest is paid in full at the time of the Borrower’s acquisition thereof (or,
in the case of a participation interest in a Revolving Collateral Loan or a
Delayed Funding Loan, at the time of the funding of such Revolving Collateral
Loan or Delayed Funding Loan, as applicable), (vi) the participation interest
provides the participant all of the economic benefit and risk of the whole or
part of the loan or commitment that is the subject of the participation interest
and (vii) such participation interest is documented under a Loan Syndications
and Trading Association, Loan Market Association or similar agreement standard
for loan participation transactions among institutional market participants or
the Sale and Contribution Agreement. For the avoidance of doubt, a Participation
Interest shall not include a sub-participation interest in any loan.

 

“Partnership Audit Rules” means Chapter 63 of the Code, as amended by the
Bipartisan Budget Act of 2015, and any subsequent amendment (and any Treasury
regulations or other guidance promulgated, or that may be promulgated in the
future) relating thereto.

 

“PATRIOT Act” means the “Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001”
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)).

 

“Payment Account” means the payment account established pursuant to
Section 8.3(a).

 



41

 

 

“Payment Date Report” has the meaning set forth in Section 9.1(c).

 

“Percentage Share” means, when used:

 

(a)           with respect to a Revolving Lender’s obligation to make Revolving
Loans and right to receive payments of interest, fees, principal and other
amounts with respect thereto, the percentage obtained by dividing (i) such
Revolving Lender’s Revolving Commitment by (ii) the Total Revolving Commitment;
provided that, if the Total Revolving Commitment has been reduced to zero, the
numerator shall be the aggregate unpaid principal amount of such Revolving
Lender’s Revolving Loans and the denominator shall be the aggregate unpaid
principal amount of all Revolving Loans;

 

(b)           with respect to a Term Lender’s obligation to make Term Loans and
right to receive payments of interest, fees, principal and other amounts with
respect thereto, the percentage obtained by dividing (i) such Term Lender’s Term
Commitment by (ii) the Total Term Commitment; provided that, if the Total Term
Commitment has been reduced to zero, the numerator shall be the aggregate unpaid
principal amount of such Term Lender’s Term Loans and the denominator shall be
the aggregate unpaid principal amount of all Term Loans; and

 

(c)           with respect to any other matters, for any Lender, the percentage
obtained by dividing (i) the sum of such Lender’s Undrawn Commitments plus the
aggregate outstanding principal amount of Loans held by such Lender at such time
by (ii) the sum of all Lenders’ Undrawn Commitments plus the aggregate
outstanding principal amount of all Loans at such time.

 

“Permitted Affiliate” means an Affiliate of ORCA LLC having substantially the
same principal personnel or personnel with comparable expertise and experience
as that of ORCA LLC that (i) will professionally and competently perform duties
similar to those imposed upon ORCA LLC under the Investment Advisory Agreement,
(ii) is registered as an investment adviser under the Investment Advisers Act,
(iii) shall not require registration of the Borrower or the Borrower’s assets as
an “investment company” under the Investment Company Act and (iv) by its
appointment will not cause the Borrower to be treated as a publicly traded
partnership taxable as a corporation for U.S. federal income tax purposes or
subject to U.S. federal, state or local income tax on a net income basis.

 

“Permitted Distribution” means any of the following:

 

(a)           a distribution made pursuant to Sections 6.4 or 9.1; or

 

(b)           a distribution to the Parent from the proceeds of the sale of
Collateral Loans in connection with a Permitted Securitization, so long as (x)
after giving effect to such distribution and to any related prepayment of Loans
from the proceeds of such sale pursuant to Section 2.7(h), (i) no Event of
Default or Default is in effect or would result from such distribution and any
related prepayment of Loans and (ii) the Senior Advance Rate Test, each
Collateral Quality Test, the Concentration Limitations, the requirements of
Section 5.37 are satisfied and the Coverage Tests are satisfied, (y) the
Administrative Agent has confirmed in writing to the Borrower that it is
reasonably satisfied that the requirements set forth in clause (x) hereof are
satisfied, and (z) the Borrower gives at least two Business Days’ notice
concerning such distribution to the Agents and S&P (which notice shall contain a
certificate of an Authorized Officer of the Borrower certifying as to the
satisfaction of the requirements set forth in sub-clause (x) above with respect
to such distribution).

 



42

 

 

“Permitted Liens” means (a) Liens for Taxes, assessments or charges if such
Taxes, assessments or charges shall not at the time be due and payable or if the
Borrower shall currently be contesting the validity thereof in good faith by
appropriate proceedings and with respect to which reserves in accordance with
GAAP have been provided on the books of the Borrower, and no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced
with respect to such Liens, (b) Liens granted pursuant to or by the Loan
Documents, (c) Liens in favor of the Borrower created pursuant to Sale and
Contribution Agreement and assigned to the Collateral Agent for the benefit of
the Secured Parties pursuant to this Agreement, (d) the restrictions on
transferability imposed by the Related Contracts (but only to the extent
relating to customary procedural requirements and agent and Obligor consents
(except where the Services Provider or any of its Affiliates is the agent)
expected to be obtained in due course and provided that any Obligor consents
will be obtained prior to the delivery of the related Collateral hereunder
pursuant to Section 8.7), (e) the restrictions on transferability imposed by any
shareholder agreements in respect of Equity Securities acquired in connection
with the restructuring of a Collateral Loan or the exercise of remedies with
respect thereto, (f) with respect to agented Collateral Loans, Liens in favor of
the lead agent, the collateral agent or the paying agent for the benefit of all
holders of indebtedness of such Obligor under the related Collateral Loan, (g)
materialman’s, warehouseman’s, mechanics’ and other Liens arising by operation
of law in the ordinary course of business if such sums shall not at the time be
due and payable or if the appropriate person shall currently be contesting the
validity thereof in good faith and no enforcement, collection, execution, levy
or foreclosure proceeding shall have been commenced with respect to such Liens,
(h) Liens in favor of the Custodian or Securities Intermediary to secure amounts
owing to it pursuant to the Account Control Agreement and (i) with respect to
any Collateral Loans, Liens on the underlying collateral for such Collateral
Loans.

 

“Permitted Parent Distribution” means a distribution by the Borrower to the
Parent from the proceeds of Borrowings hereunder or other funds in the
Collection Account or any Equity Security, which distribution satisfies all of
the following conditions: (x) such distribution occurs during the Reinvestment
Period, (y) as evidenced by a compliance certificate delivered by the Borrower
to the Administrative Agent not later than 2:00 p.m. (New York City time) at
least one Business Day prior to the day of such distribution, which certificate
shall set forth the amount of such distribution and all relevant calculations
with respect thereto, after giving effect to such distribution (i) no Event of
Default or Default is in effect or would result from such distribution and any
related prepayment of Loans and (ii) the Senior Advance Rate Test, each
Collateral Quality Test, the Concentration Limitations, the requirements of
Section 5.37 and the Coverage Tests are satisfied; provided that, solely for
purposes of determining whether the Overcollateralization Ratio Test and the
Senior Advance Rate Test are satisfied for purposes of this clause (ii), the
Principal Collateralization Amount in “Overcollateralization Ratio” and in
“Senior Advance Rate” shall be calculated using, (1) for (a) any Collateral Loan
that is not a Defaulted Loan, Long Dated Loan or Current Pay Obligation and has
a current Market Value of less than 95% of its par amount and (b) Current Pay
Obligations up to 5.0% of Total Capitalization that have a current Market Value
of less than 95% of their respective par amount (measured separately with
respect to each Current Pay Obligation), the lesser of the Market Value and the
purchase price of such Collateral Loan and (2) for any Collateral Loan that is
not included in clause (1) above (including, for the avoidance of doubt, Current
Pay Obligations in excess of 5.0% of Total Capitalization), the method of
calculation set out in the definition of Principal Collateralization Amount, and
(z) the Borrower gives at least two Business Days’ notice of such distribution
to the Agents and S&P. For the avoidance of doubt, the foregoing conditions will
not apply to any acquisitions of any new Collateral Loans by the Borrower from
the Parent or any Affiliate of the Parent.

 



43

 

 

“Permitted Securitization” means any securitization in a capital market
transaction or private placement offering wherein Natixis Securities Americas
LLC or an affiliate thereof acts as the primary arranger in which the Borrower
sells Collateral pledged hereunder, directly or indirectly, to an Affiliate or
an affiliated entity that issues or arranges for the issuance of asset-backed
debt obligations (whether in the form of notes or revolving and/or term loans)
collateralized, in whole or in part, by such Collateral.

 

“Person” means an individual, a corporation, a partnership, an association, a
trust, a limited liability company, member or any other entity or organization,
including a government or political subdivision or an agency or instrumentality
thereof.

 

“PIK Loan” means any loan that by its terms permits the deferral or
capitalization of payment of accrued and unpaid interest, excluding any loan
that provides for periodic payments of interest thereon in cash no less
frequently than semi-annually and the portion of interest required to be paid in
cash under the terms of the applicable Related Contract results in such loan
having an effective rate of current interest paid in cash on such day of not
less than (a) in the case of a Fixed Rate Obligation, 4.0% per annum or (b)
otherwise, 3.0% per annum over the applicable index rate. For the avoidance of
doubt, if the Obligor under a loan described in the exclusion above fails to
make a required cash interest payment thereunder and such failure continues
longer than the grace period set forth for such payment in clause (a) of the
definition of “Defaulted Loan”, such loan shall be considered a Defaulted Loan.

 

“Plan” means at any time an “employee pension benefit plan” as defined in
Section 3(2) of ERISA (other than a Multiemployer Plan) which is covered by
Title IV of ERISA or subject to the minimum funding standards under Section 412
of the Code and either (i) is maintained, or contributed to, by the Borrower or
a member of its ERISA Group or (ii) has at any time within the preceding five
plan years been maintained, or contributed to, by the Borrower or a member of
its ERISA Group.

 

“Pledged Collateral” has the meaning specified in the Granting Clause hereof.

 

“Portfolio Exposure Amount” means the excess (if any) of the sum of (i) the
aggregate Exposure Amount at such time plus (ii) Unsettled Amounts over (iii)
the sum of (x) amounts on deposit in the Future Funding Reserve Account on such
date and (y) amounts on deposit in the Collection Account on such date,
including Eligible Investments, representing Principal Proceeds.

 

“Post-Default Rate” has the meaning assigned to such term in Section 2.5(c).

 



44

 

 

“Prime Rate” means, for any day, the rate of interest in effect for such day
that is identified and normally published by The Wall Street Journal as the
“Prime Rate” (or, if more than one rate is published as the Prime Rate, then the
highest of such rates), with any change in Prime Rate to become effective as of
the date the rate of interest which is so identified as the “Prime Rate” is
different from that published on the preceding Business Day. If The Wall Street
Journal no longer reports the Prime Rate, or if the Prime Rate no longer exists,
or the Administrative Agent determines in good faith that the rate so reported
no longer accurately reflects an accurate determination of the prevailing Prime
Rate, then the Administrative Agent may select a reasonably comparable index or
source to use as the basis for the Prime Rate. Notwithstanding the foregoing or
any other provision of this Agreement, the rate calculated pursuant to this
definition shall not be less than 0%.

 

“Principal Allocation Formula” means:

 

(a)           prior to the end of the Reinvestment Period, with respect to a
prepayment of the Loans as specifically set forth herein:

 

first, to the Revolving Loans in an amount equal to the excess, if any, of (x)
the Portfolio Exposure Amount on such Quarterly Payment Date (or other
applicable date of payment) over (y) the aggregate Undrawn Commitments in
respect of the Revolving Loans on such Quarterly Payment Date (or other
applicable date of payment), and

 

second, to each of the Revolving Loans and Term Loans in accordance with their
respective Principal Sharing Percentages (determined immediately prior to the
application provided for in this clause second); and

 

(b)           on the last day of the Reinvestment Period and after the end of
the Reinvestment Period, with respect to a prepayment of the Loans as
specifically set forth herein, to each of the Revolving Loans and Term Loans in
accordance with their respective Principal Sharing Percentages (determined
immediately prior to the application provided for in this clause (b));

 

provided, in each case, that if the Principal Allocation Formula would result in
the allocation of a payment of principal to the Revolving Loans in excess of the
aggregate outstanding principal amount thereof, then the amount of such excess
shall be deposited into the Future Funding Reserve Account.

 

“Principal Balance” means, as of any date of determination with respect to any
Collateral Loan, the aggregate outstanding principal amount of such Collateral
Loan as of such date, excluding (a) deferred or capitalized interest on any
Collateral Loan (other than any such interest that was added to principal on or
before the date when such Collateral Loan was acquired by the Borrower) and (b)
any portion of such principal amount that has been assigned or participated by
the Borrower pursuant to Section 10.1. For the avoidance of doubt, the Principal
Balance of any Equity Security shall be zero.

 

“Principal Collateralization Amount” means, at any time, the sum of:

 

(a)           the Aggregate Principal Balance of all Collateral Loans (excluding
Defaulted Loans, Discount Loans, Long Dated Loans and Current Pay Obligations
(each as to which the applicable rule below shall apply)); plus

 



45

 

 

(b)           (i) the aggregate amount of funds on deposit in the Collection
Account, including Eligible Investments, constituting Principal Proceeds plus
(ii) the aggregate amount of funds on deposit in the Future Funding Reserve
Account, constituting Principal Proceeds, including Eligible Investments; plus

 

(c)           for all Discount Loans, the aggregate of the purchase prices,
excluding accrued interest, expressed as a Dollar amount, for such Discount
Loans (after adding the amount of any subsequent borrowings and/or subtracting
the amount of any subsequent repayments thereof); plus

 

(d)           for each Defaulted Loan that has been a Defaulted Loan for less
than one year, the Recovery Value and, for each other Defaulted Loan, zero; plus

 

(e)           for each Long Dated Loan, the product of (x) the Principal Balance
of such Collateral Loan and (y) the S&P Recovery Rate of such Collateral Loan;
plus

 

(f)            (i) for Current Pay Obligations up to 5.0% of Total
Capitalization, the Aggregate Principal Balance of all such Current Pay
Obligations, plus (ii) for each Current Pay Obligation in excess of 5.0% and up
to 10% of Total Capitalization, 90% of such Current Pay Obligation’s Market
Value (which is not determined pursuant to clause (d) or subclause (iii) in the
proviso of clause (c) of the definition thereof) (but no greater than the par
value of such Current Pay Obligation); minus

 

(g)           the CCC Excess Adjustment Amount;

 

provided that (i) with respect to any Collateral Loan that satisfies more than
one of the definitions of Defaulted Loan, Discount Loan, Long Dated Loan or
Current Pay Obligation such Collateral Loan shall, for the purposes of this
definition, be treated as belonging to the category of Collateral Loans which
results in the lowest Principal Collateralization Amount on any date of
determination, (ii) the Principal Collateralization Amount for any Defaulted
Loan which has been a Defaulted Loan for one year or more will be zero and (iii)
the Principal Collateralization Amount of any Collateral Loan held in the form
of a Closing Date Participation after the date that is the 60 days after Closing
Date will be the Recovery Value.

 

“Principal Proceeds” means (a) with respect to any Pledged Collateral (including
Cash) any payments with respect thereto that are attributable to principal in
accordance with the Related Contracts of such Pledged Collateral or that do not
otherwise constitute Interest Proceeds (including unapplied proceeds of the
Collateral Loans), (b) any upfront or net termination payments paid to the
Borrower under any Interest Hedge Agreement, (c) fees received in connection
with the reduction of principal of a Collateral Loan (but not any principal
repaid in connection therewith) and (d) any cash capital contributions made to
the Borrower that are designated as Principal Proceeds pursuant to Section 6.5.
All sales or assignments of Collateral Loans or any portion thereof pursuant to
Section 10.1 shall be for cash on a non-recourse basis the proceeds of which
shall be deemed to be Principal Proceeds for all purposes hereunder (other than
proceeds representing accrued interest), and all amounts deposited pursuant to
Section 6.5 and designated as Principal Proceeds in accordance therewith shall
be deemed to be Principal Proceeds for all purposes hereunder. No amounts that
are required by the terms of any participation agreement to be paid by the
Borrower to any Person to whom the Borrower has sold a participation interest
shall constitute “Principal Proceeds” hereunder.

 



46

 

 

“Principal Sharing Percentage” means, with respect to any payment of principal
of the Loans that is to be allocated according to the Principal Allocation
Formula, a fraction, expressed as a percentage:

 

(a)           the numerator of which is:

 

(i)           in the case of the Term Loans, the aggregate principal amount of
the Term Loans outstanding on such date; or

 

(ii)           in the case of the Revolving Loans, the lesser of (x) the sum of
(A) the aggregate principal amount of the Revolving Loans outstanding on such
date and (B) the Portfolio Exposure Amount on such date and (y) the amount of
the Total Revolving Commitment on such date; provided that if the Total
Revolving Commitment has been reduced to zero, then the amount determined
pursuant to this clause (ii) shall equal the aggregate principal amount of the
Revolving Loans outstanding on such date, and

 

(b)           the denominator of which is the sum of:

 

(i)           the aggregate principal amount of the Term Loans outstanding on
such date; and

 

(ii)           the lesser of (x) the sum of (A) the aggregate principal amount
of the Revolving Loans outstanding on such date and (B) the Portfolio Exposure
Amount on such date and (y) the amount of the Total Revolving Commitment on such
date; provided that if the Total Revolving Commitment has been reduced to zero,
the amount determined pursuant to this clause (ii) shall equal the aggregate
principal amount of the Revolving Loans outstanding on such date.

 

“Priority of Payments” has the meaning set forth in Section 9.1(a); provided
that, at all times after the Majority Lenders have exercised their right to
direct the liquidation of the Collateral under Article VI, “Priority of
Payments” shall mean the priorities set forth in Section 6.4 hereof.

 

“Proceeding” means any suit in equity, action at law or other judicial or
administrative proceeding.

 

“Program Manager” means the investment manager or administrator of a CP Lender,
as applicable.

 

“Prohibited Transaction” means a transaction prohibited under Section 406(a) of
ERISA, that is not exempted by a statutory or administrative or individual
exemption pursuant to Section 408 of ERISA.

 

“Proposed Portfolio” means the portfolio of Collateral Loans and Eligible
Investments resulting from the proposed purchase, sale, maturity or other
disposition of a Collateral Loan or a proposed reinvestment in an additional
Collateral Loan, as the case may be.

 



47

 

 

“Protected Purchaser” has the meaning specified in Section 8-303 of the UCC.

 

“QFC” has the meaning specified in Section 12.23(b).

 

“QFC Credit Support” has the meaning specified in Section 12.23.

 

“Quarterly Cap” means, with respect to any Quarterly Payment Date, an amount
equal to (x) $250,000 per annum (prorated for the related Interest Period on the
basis of the actual number of days in the current calendar year and the actual
number of days elapsed) plus (y) 0.02% per annum (prorated for the related
Interest Period on the basis of the actual number of days in the current
calendar year and the actual number of days elapsed) multiplied by the sum of,
without duplication, (i) the Aggregate Principal Balance of all Collateral
Loans, (ii) the aggregate amount of funds on deposit in the Collection Account,
including Eligible Investments, constituting Principal Proceeds and (iii) the
aggregate amount of funds on deposit in the Future Funding Reserve Account,
including Eligible Investments and the Portfolio Exposure Amount, in each case,
measured as of the Calculation Date immediately preceding such Quarterly Payment
Date.

 

“Quarterly Payment Date” means the 20th day of January, April, July and October
in each year, commencing in October 2020, and the Stated Maturity; provided that
if any such date is not a Business Day, such Quarterly Payment Date shall be the
next succeeding Business Day.

 

“Rating Agency” means (i) with respect to the Loans, S&P (and/or, if, at any
time any other nationally recognized investment rating agency provides a rating
of any Loans solicited by the Borrower and approved by Natixis, such rating
agency) or (ii) with respect to the Collateral generally, Moody’s or Standard &
Poor’s (or, if, at any time Moody’s or Standard & Poor’s ceases to provide
rating services with respect to debt obligations, any other nationally
recognized investment rating agency selected by the Borrower or the Services
Provider and approved by Natixis).

 

In the event that at any time any of the rating agencies referred to above
ceases to be a “Rating Agency” and a replacement rating agency is selected in
accordance with the preceding sentence, then references to rating categories of
such replaced rating agency in this Agreement shall be deemed instead to be
references to the equivalent categories of such replacement rating agency as of
the most recent date on which such replacement rating agency and such replaced
rating agency’s published ratings for the type of obligation in respect of which
such replacement rating agency is used.

 

“Rating Condition” means, with respect to any action taken or to be taken by or
on behalf of the Borrower that is expressed to be subject to such condition in
any Loan Document, a condition that is satisfied if S&P has confirmed in writing
(which may take the form of a press release, electronic messages, facsimile,
posting to its internet website, other written communication or other means then
considered industry standard) that such action will not cause the then-current
rating of the Loans by S&P to be reduced or withdrawn; provided that the Rating
Condition will be deemed to be satisfied with respect to any such action if (i)
at the time of determination, no Loans are then rated by S&P; (ii) the Agents
and all of the Lenders provide their written approval as to such action and
written notice thereof is given to S&P; (iii) S&P has made a public statement to
the effect that it will no longer review events or circumstances of the type
requiring satisfaction of the Rating Condition in this Agreement for purposes of
evaluating whether to confirm the then-current ratings (or Initial Rating) of
the Loans rated by S&P; or (iv) S&P has communicated to the Borrower, the
Services Provider or either Agent (or their respective counsel) that it will not
review such event or circumstances for purposes of evaluating whether to confirm
the then-current ratings (or Initial Rating).

 



48

 

 

“Real Estate Loan” means any debt obligation that is (a) directly or indirectly
secured by a mortgage, deed of trust or similar Lien on commercial real estate,
residential real estate, office, retail or industrial property or undeveloped
land, is underwritten as a mortgage loan and is not otherwise associated with an
operating business or (b) a loan to a company engaged primarily in acquiring and
developing undeveloped land (whether or not such loan is secured by real
estate).

 

“Recovery Value” means, for each Defaulted Loan that has been a Defaulted Loan
for less than one year, the lowest of:

 

(a)           the Principal Balance of such Defaulted Loan multiplied by the
applicable S&P Recovery Rate for such Defaulted Loan;

 

(b)           the Market Value of such Defaulted Loan; and

 

(c)           the carrying value of such Defaulted Loan on the books and records
of the Borrower (or its Affiliates).

 

The Recovery Value of a Defaulted Loan that has been a Defaulted Loan for one
year or more shall be zero.

 

“Register” has the meaning set forth in Section 12.6(f).

 

“Registered” means in registered form within the meaning of Sections
881(c)(2)(B)(i) and 163(f) of the Code and Section 5f.103-1(c) of the United
States Department of the Treasury regulations and issued after July 18, 1984.

 

“Regulation U” means Regulation U of the Federal Reserve Board, as in effect
from time to time.

 

“Reinvestment Period” means the period from and including the Closing Date to
and including the earliest of (a) the date that is 24 months after the Closing
Date, (b) the date of the acceleration of the maturity of the Loans or the
termination of the Revolving Commitments pursuant to Section 6.2, (c) any date
on which the Borrower or the Services Provider reasonably determines that it can
no longer acquire or originate additional Collateral Loans appropriate for
inclusion in the Collateral in accordance with the terms of this Agreement and
Corporate Services Agreement (provided that, in the case of this clause (c), an
Authorized Officer of the Services Provider shall provide a written
certification as to such determination to the Agents, the Lenders and S&P at
least five Business Days prior to such date), (d) any date on which the Majority
Lenders provide written notice to the Borrower that an event constituting
“cause” as defined in the Corporate Services Agreement has occurred, if as of
the date of such notice, such “cause” event has not been waived by all the
Lenders or cured and (e) the occurrence of the resignation or assignment (unless
the Administrative Agent has consented to such assignment) by the Services
Provider of its rights and obligations under this Agreement and the Corporate
Services Agreement.

 



49

 

 

“Related Contracts” means all credit agreements, indentures, note purchase
agreements, notes, security agreements, leases, financing statements,
guaranties, and other contracts, agreements, instruments and other papers
evidencing, securing, guaranteeing or otherwise relating to any Collateral Loan
or Eligible Investment or other investment with respect to any Collateral or
proceeds thereof (including the applicable underlying instruments and any Loan
Assignment Agreement), together with all of the Borrower’s right, title and
interest in and to all property or assets securing or otherwise relating to any
Collateral Loan or other loan or security of the Borrower or Eligible Investment
or other investment with respect to any Collateral or proceeds thereof or any
Related Contract.

 

“Related CP Issuer” means a multi-seller commercial paper conduit that issues
commercial paper, the proceeds of which are loaned to or are otherwise the CP
Lender’s source of funding for the CP Lender’s acquisition or maintenance of its
funding obligations hereunder.

 

“Related Property” has the meaning assigned to such term in the Granting Clause.

 

“Required S&P Credit Estimate Information” means  S&P’s “Credit Estimate
Information Requirements” dated April 2011 and any other available information
S&P reasonably requests in order to produce a credit estimate for a particular
asset.

 

“Restricted Person” is defined in Section 4.23.

 

“Retained Expense Amount” with respect to any Quarterly Payment Date means the
amount, if any, by which (x) the sum of the amount determined pursuant to the
definition of “Quarterly Cap” for such Quarterly Payment Date and each of the
three prior Quarterly Payment Dates exceeds (y) the sum of (i) the aggregate
payments made under Section 9.1(a)(i)(A)(2) on such Quarterly Payment Date and
each of the three prior Quarterly Payment Dates and (ii) Administrative Expenses
paid pursuant to Section 8.2(d) during each of the Due Periods prior to each of
the three prior Quarterly Payment Dates.

 

“Retention Letter” means a letter relating to the retention of net economic
interest in substantially the form of Exhibit G hereto (relating to the EU Risk
Retention Requirements), from the Retention Provider and addressed to each
Affected Lender, each Agent and the Borrower, as amended, restated or otherwise
modified from time to time.

 

“Retention Provider” means Owl Rock Capital Corporation II, and any successor
thereto, as permitted by the EU Risk Retention Requirements and consented to in
writing by the Administrative Agent.

 

“Retention Obligations” means the requirements and obligations of the Retention
Provider as set forth in the Retention Letter.

 

“Revolving Commitment” means, with respect to each Revolving Lender, the
commitment of such Revolving Lender to make Revolving Loans to the Borrower
during the Commitment Period in the amount set forth opposite such Revolving
Lender’s name on the signature pages hereto, as such amount may be terminated or
reduced (including pursuant to Section 2.6) in accordance with the terms of this
Agreement.

 



50

 

 

“Revolving Lender” means each Person that is listed as a “Revolving Lender” on
the signature pages hereto, any Person that shall have become a party hereto
pursuant to an Assignment and Assumption in respect of the Revolving Loans and,
in each case, their respective successors, in each case other than any such
Person that ceases to be a party hereto pursuant to an Assignment and Assumption
in respect of the Revolving Loans.

 

“Revolving Loans” has the meaning assigned to such term in Section 2.1.

 

“Revolving Collateral Loan” means a Collateral Loan that provides the Obligor
thereunder with a revolving credit facility from which one or more borrowings
may be made up to the stated principal amount of such revolving credit facility
and which provides that borrowed amounts may be repaid and reborrowed from time
to time.

 

“Sale and Contribution Agreement” means the Sale and Contribution Agreement
dated as of the date hereof, between the Seller, as seller, and the Borrower, as
buyer, as amended, restated, supplemented or otherwise modified from time to
time.

 

“Sale Proceeds” means all proceeds (excluding accrued interest, if any) received
with respect to Collateral as a result of sales of such Collateral less any
reasonable expenses incurred by the Borrower, the Services Provider or the
Collateral Agent (other than amounts payable as Administrative Expenses) in
connection with such sales.

 

“Sanctions” means sanctions administered or enforced by the United States
(including without limitation OFAC and the U.S. Department of State), the United
Nations Security Council, the European Union, or Her Majesty’s Treasury.

 

“Scenario Default Rate” means, with respect to the Loans at any time, an
estimate of the cumulative default rate for the Current Portfolio or the
Proposed Portfolio, as applicable, consistent with S&P’s initial rating of the
Loans, determined by application by the Services Provider and the Collateral
Administrator of the S&P CDO Monitor at such time.

 

“Scheduled Distribution” means, with respect to any Collateral Loan, for each
Due Date, the scheduled payment of principal and/or interest and/or fees due on
such Due Date with respect to such Collateral Loan, determined in accordance
with the assumptions specified in Section 1.3.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Second Lien Loan” means any loan that: (a) is not (and cannot by its terms
become) subordinate in right of payment to any other obligation of the Obligor
of the loan other than (i) trade claims, capitalized leases or similar
obligations and (ii) Senior Secured Loans or First Lien/Last Out Loans of the
Obligor; (b) is secured by a valid second-priority perfected security interest
or lien in, to or on specified collateral securing the Obligor’s obligations
under the Second Lien Loan the value of which is adequate (in the commercially
reasonable judgment of the Borrower) to repay the loan in accordance with its
terms and to repay all other loans of equal or higher seniority secured by a
lien or security interest in the same collateral and (c) is not secured solely
or primarily by common stock or other equity interests; provided that the
limitation set forth in this clause (c) shall not apply with respect to a loan
made to a parent entity that is secured solely or primarily by the stock of one
or more of the subsidiaries of such parent entity to the extent that (i) the
granting by any such subsidiary of a lien on its own property would violate law
or regulations applicable to such subsidiary (whether the obligation secured is
such loan or any other similar type of indebtedness owing to third parties) and
(ii) such subsidiary does not have any Indebtedness (other than current accounts
payable in the ordinary course of business, capitalized leases or other similar
indebtedness incurred in the ordinary course of business). For the avoidance of
doubt, First Lien/Last Out Loans are not Second Lien Loans.

 



51

 

 

“Secured Parties” means, collectively, the Agents, any Interest Hedge
Counterparty, the Collateral Administrator, the Custodian, the Document
Custodian, the Securities Intermediary and the Lenders.

 

“Securities Intermediary” means State Street Bank and Trust Company, in its
capacity as securities intermediary under the Account Control Agreement.

 

“Securitisation Regulation” means Regulation (EU) 2017/2402 relating to a
European framework for simple, transparent and standardised securitisation, as
amended, varied or substituted from time to time including any implementing
regulation, technical standards and official guidance related thereto.

 

“Seller” means Owl Rock Capital Corporation II.

 

“Selling Institution” means an entity (including, but not limited to, the
Seller) obligated to make payments to the Borrower under the terms of a
Participation Interest.

 

“Senior Advance Rate” means, as of any Measurement Date (or other applicable
date), the ratio (expressed as a percentage) obtained by dividing:

 

(a)           the sum of (i) the aggregate outstanding principal amount of all
Loans as of such date plus (ii) the Portfolio Exposure Amount for all Collateral
Loans as of such date; by

 

(b)           the sum of (i) the Principal Collateralization Amount as of such
date plus (ii) the Portfolio Exposure Amount (excluding any Unsettled Amounts to
the extent already included in the amount in clause (i)) for all Collateral
Loans as of such date.

 

“Senior Advance Rate Test” means a test satisfied on any Borrowing Date or other
date of determination if the Senior Advance Rate at such time is less than or
equal (i) except if clause (ii) below applies, 56% or (ii) if a Senior Advance
Rate Trigger Event has occurred and is continuing pursuant to (x) clause (a) of
the definition thereof, 54% or (y) clause (b) of the definition thereof, 52%.

 

“Senior Advance Rate Trigger Event” means the occurrence of one or more of the
following events:

 

(a)           the Servicer on behalf of the Borrower elects to increase the
Concentration Limitation with respect to Discount Loans to 25.0% of Total
Capitalization; or

 



52

 

 

(b)           the Servicer on behalf of the Borrower elects to increase the
Concentration Limitation with respect to CCC Collateral Loans to 25.0% of Total
Capitalization.

 

“Senior Authorized Officer” means, with respect to any Person, any officer of
such Person that is a chief executive officer, chief operating officer, chief
credit officer, credit committee member, executive vice president or president
(or, in each case, any other officer with a position analogous to those
identified above and in the case of any limited liability company, any manager)
or any other officer responsible for the management or administration of the
Collateral or the performance of such Person’s obligations under the Loan
Documents.

 

“Senior Secured Loan” means any loan that: (a) is not (and cannot by its terms
become) subordinate in right of payment to any other obligation of the Obligor
of such loan (other than with respect to trade claims, capitalized leases or
similar obligations and traditional bank revolving asset-based loan facilities
that are reasonable and customary for similar loans); (b) is secured by a valid
first priority perfected security interest or lien in, to or on specified
collateral securing the Obligor’s obligations under such loan; (c) the value of
the collateral securing such loan at the time of origination or acquisition
together with other attributes of the Obligor (including, without limitation,
its general financial condition, ability to generate cash flow available for
debt service and other demands for that cash flow) is adequate (in the
commercially reasonable judgment of the Borrower) to repay such loan in
accordance with its terms and to repay all other such loans of equal seniority
secured by a first lien or security interest in the same collateral; and (d) is
not secured solely or primarily by common stock or other equity interests;
provided that the limitation set forth in this clause (d) shall not apply with
respect to a loan made to a parent entity that is secured solely or primarily by
the stock of one or more of the subsidiaries of such parent entity to the extent
that (i) the granting by any such subsidiary of a lien on its own property would
violate law or regulations applicable to such subsidiary (whether the obligation
secured is such loan or any other similar type of indebtedness owing to third
parties) and (ii) such subsidiary does not have any Indebtedness (other than
current accounts payable in the ordinary course of business, capitalized leases
or other similar indebtedness incurred in the ordinary course of business).

 

“Senior Services Fee” has the meaning assigned to such term in the Corporate
Services Agreement.

 

“Services Fee” means, collectively, the Senior Services Fees and the
Subordinated Services Fees.

 

“Services Provider” means Owl Rock Capital Corporation II, or any successor in
such capacity in accordance with the Corporate Services Agreement.

 

“Servicing Standard” means, with respect to the Borrower and the Services
Provider, in rendering its services hereunder and under the other Loan
Documents, diligently using a degree of skill and attention no less than that
which (i) would be exercised by a prudent institutional portfolio manager in
connection with the servicing and administration of assets similar to the
Collateral Loans under similar circumstances and (ii) the Services Provider
exercises with respect to comparable assets that it manages for itself and for
others having similar investment objectives and restrictions in accordance with
its existing practices and procedures relating to assets of the nature and
character of the Collateral Loans.

 



53

 

 

“S&P CDO Monitor” means the dynamic, analytical computer model developed by S&P
used to calculate the default frequency in terms of the amount of debt assumed
to default as a percentage of the original principal amount of the Collateral
Loans consistent with a specified benchmark rating level based upon certain
assumptions (including the Weighted Average S&P Recovery Rate) and S&P’s
proprietary corporate default studies, as may be amended by S&P from time to
time upon notice to the Borrower, the Administrative Agent and the Collateral
Administrator. Inputs for the S&P CDO Monitor will be chosen by the Services
Provider (with notice to the Collateral Administrator) and associated with
either (x) a recovery rate for the Loans from the S&P Recovery Rate Matrix, a
“Weighted Average Life Value” from the S&P Weighted Average Life Matrix and a
“Weighted Average Floating Spread” from the S&P Weighted Average Floating Spread
Matrix or (y) a weighted average recovery rate for the Loans, a weighted average
life and a weighted average floating spread selected by the Services Provider
(with notice to the Collateral Administrator) and confirmed by S&P; provided
that the Services Provider shall not be permitted to select a spread higher than
the current Weighted Average Spread, a recovery rate higher than the current
Weighted Average S&P Recovery Rate or a weighted average life shorter than the
current Weighted Average Life.

 

“S&P CDO Monitor Recovery Rate” means the weighted average recovery rate
applicable as of any date of determination determined pursuant to clause (x) or
(y) of the definition of S&P CDO Monitor.

 

“S&P CDO Monitor Test” means a test that shall be satisfied if on any
Measurement Date and during the Reinvestment Period following receipt by the
Borrower and the Collateral Administrator of the S&P CDO Monitor input files,
if, after giving effect to the purchase of a Collateral Loan, the Default
Differential of the Proposed Portfolio with respect to the Loans is positive.
The S&P CDO Monitor Test shall be considered to be improved if the Default
Differential of the Proposed Portfolio that is not positive is greater than the
Default Differential of the Current Portfolio.

 

“S&P Counterparty Criteria” means with respect to any Participation Interest, a
criterion that will be met if immediately after giving effect to such
acquisition, the percentage of the Aggregate Principal Balance of the Collateral
Loans that consists in the aggregate of Participation Interests with Selling
Institutions with the relevant agent bank that have the same or a lower credit
rating, does not exceed the “Aggregate Percentage Limit” (in the case of all
Selling Institutions) or “Individual Percentage Limit” (in the case of a Selling
Institution) set forth below for such credit rating

 

S&P credit rating of
Selling Institution (at or below)

Aggregate Percentage Limit

Individual Percentage Limit

AAA 20% 20% AA+ 10% 10% AA 10% 10% AA- 5% 5% A+ 5% 5% A** 5% 5% A*** and A- and
below 0% 0%

 



 





** Only for so long as the Selling Institution or agent, as applicable, has an
S&P long-term unsecured debt rating of at least A and a short-term unsecured
debt rating of at least A-1. If such Selling Institution or agent, as
applicable, does not have an S&P short-term unsecured debt rating or has an S&P
short-term unsecured debt rating of less than A-1, then the minimum S&P rating
for purposes of the S&P Counterparty Criteria will be A+.

 

*** If the Selling Institution or agent, as applicable, does not have a
short-term unsecured debt rating by S&P of at least A-1.

 

54

 

“S&P Industry Classification” means each industry identified on Schedule D.

 

“S&P Minimum Floating Spread” means the weighted average floating spread
applicable as of any date of determination determined pursuant to clause (x) or
(y) of the definition of S&P CDO Monitor.

 

“S&P Rating” means with respect to any Collateral Loan, as of any date of
determination, the rating determined in accordance with the following
methodology:

 

(a)           with respect to a Collateral Loan that is not a DIP Loan, (i) if
there is an issuer credit rating of the issuer of such Collateral Loan by S&P as
published by S&P, or the guarantor which unconditionally and irrevocably
guarantees such Collateral Loan pursuant to a form of pursuant to a form of
guaranty meeting applicable then-current S&P guarantee criteria, then the S&P
Rating will be such rating (regardless of whether there is a published rating by
S&P on the Collateral Loans of such issuer held by the Borrower) or (ii) if
there is no issuer credit rating of the issuer by S&P but (A) if there is a
senior unsecured rating on any obligation or security of the issuer, the S&P
Rating of such Collateral Loan will equal such rating; (B) if there is a senior
secured rating on any obligation or security of the issuer, then the S&P Rating
of such Collateral Loan will be one subcategory below such rating; and (C) if
there is a subordinated rating on any obligation or security of the issuer, then
the S&P Rating of such Collateral Loan will be one subcategory above such
rating;

 

(b)           with respect to any Collateral Loan that is a DIP Loan, the S&P
Rating thereof will be the credit rating assigned to such issue by S&P, or if
such DIP Loan was assigned a point-in-time rating by S&P that was withdrawn,
such withdrawn rating may be used for 12 months after the assignment of such
rating (provided that if any such Collateral Loan that is a DIP Loan is newly
issued and the Services Provider expects an S&P credit rating within 90 days,
the S&P Rating of such Collateral Loan shall be “CCC-” until such credit rating
is obtained from S&P); or

 



55

 

 

(c)           if the S&P Rating is not determined pursuant to clauses (a) or
(b), then the S&P Rating shall be the S&P equivalent of the public rating by
Moody’s of such obligation or issuer except that the S&P Rating of such
obligation will be (A) one subcategory below the S&P equivalent of such public
rating if such public rating is “Baa3” or higher and (B) two subcategories below
the S&P equivalent of such public rating if such public rating is “Ba1” or
lower; or

 

(d)           if the S&P Rating is not determined pursuant to clauses (a), (b)
or (c), the S&P Rating may be based on a credit estimate provided by S&P, and in
connection therewith, the Borrower, the Services Provider on behalf of the
Borrower or the issuer of such Collateral Loan shall, prior to or within 30 days
after the acquisition of such Collateral Loan, apply (and concurrently submit
all available Required S&P Credit Estimate Information in respect of such
application) to S&P for a credit estimate which will be its S&P Rating; provided
that, until the receipt from S&P of such estimate, such Collateral Loan will
have an S&P Rating as determined by the Services Provider in its sole discretion
if the Services Provider certifies to the Administrative Agent that it believes
that such S&P Rating determined by the Services Provider is commercially
reasonable and will be at least equal to such rating; provided, further, that if
such Required S&P Credit Estimate Information is not submitted within such
30-day period, then, pending receipt from S&P of such estimate, the Collateral
Loan will have (1) the S&P Rating as determined by the Services Provider for a
period of up to 90 days after acquisition of such Collateral Loan and (2) an S&P
Rating of “CCC-” following such 90 day period; unless, during such 90 day
period, the Services Provider has requested the extension of such period and
S&P, in its sole discretion, has granted such request; provided, further, that
such confirmed or updated credit estimate will expire on the 12-month
anniversary of such confirmation or update, unless confirmed or updated prior
thereto; and

 

(e)           if the S&P Rating is not determined pursuant to clauses (a), (b),
(c) or (d), (I)(x) with respect to a DIP Loan, the S&P Rating of such Collateral
Loan will be “CCC-” and (y) with respect to a Current Pay Obligation, the S&P
Rating will be “CCC”, and (II) with respect to a Collateral Loan that is not a
DIP Loan or a Current Pay Obligation, the S&P Rating of such Collateral Loan
will at the election of the Borrower (at the direction of the Services Provider)
be “CCC-” provided that (i) the Services Provider expects the Obligor in respect
of such Collateral Loan to continue to meet its payment obligations under such
Collateral Loan, (ii) such Obligor is not currently in reorganization or
bankruptcy, (iii) such Obligor has not defaulted on any of its debts during the
immediately preceding two year period and (iv) at any time that more than 10% of
the Total Capitalization consists of Collateral Loans with S&P Ratings
determined pursuant to this clause (e), the Borrower will submit all available
Required S&P Credit Estimate Information in respect of such Collateral Loans to
S&P;

 

provided that for purposes of the determination of the S&P Rating, (x) if the
applicable rating assigned by S&P to an obligor or its obligations is on “credit
watch positive” by S&P, such rating will be treated as being one subcategory
above such assigned rating and (y) if the applicable rating assigned by S&P to
an obligor or its obligations is on “credit watch negative” by S&P, such rating
will be treated as being one subcategory below such assigned rating.

 

56

 

“S&P Rating Factor” means, for each Collateral Loan, the number set forth to the
right of the applicable S&P Rating of such Collateral Loan:

 

S&P Rating S&P Rating Factor AAA 13.51 AA+ 26.75 AA 46.36 AA- 63.90 A+ 99.50 A
146.35 A- 199.83 BBB+ 271.01 BBB 361.17 BBB- 540.42 BB+ 784.92 BB 1233.63 BB-
1565.44 B+ 1982.00 B 2859.50 B- 3610.11 CCC+ 4641.40 CCC 5293.00 CCC- 5751.10 CC
10,000.00

 

“S&P Recovery Amount” means with respect to any Collateral Loan, an amount equal
to the product of:

 

(a)           the S&P Recovery Rate; and

 

(b)           the Principal Balance of such Collateral Loan.

 

“S&P Recovery Rate Matrix” means the S&P Recovery Rate Matrix set forth on
Schedule E.

 

“S&P Recovery Rate” means with respect to a Collateral Loan, the recovery rate
determined in the manner set forth in Schedule D hereto.

 

“S&P Weighted Average Floating Spread Matrix”: A spread between 2.00% and 8.00%
(in increments of .01%) without exceeding the current Weighted Average Spread
(determined as if all Discount Loans instead constituted Collateral Loans that
are not Discount Loans) as of such Measurement Date.

 

“S&P Weighted Average Life Matrix” means the S&P Weighted Average Life Matrix
set forth on Schedule F.

 

“S&P Weighted Average Rating Factor” means the quotient equal to ‘A divided by
B’, where:

 



57

 

 

A = the sum of the products, for all Collateral Loans (excluding Defaulted
Loans) of (i) the Principal Balance of the Collateral Loans and (ii) the S&P
Rating Factor of the Collateral Loan; and

 

B = the Aggregate Principal Balance of all Collateral Loans (excluding Defaulted
Loans).

 

“Specified Change” means any amendment, consent, modification or waiver of, or
supplement to, a Related Contract that (a) extends the final maturity of a
Collateral Loan beyond the Stated Maturity, (b) reduces or forgives the
principal amount of a Collateral Loan (other than a Defaulted Loan that has been
a Defaulted Loan for one year or more), (c) reduces the rate of interest payable
on a Collateral Loan by more than 25% (other than a Defaulted Loan that has been
a Defaulted Loan for one year or more), (d) postpones the Due Date of any
Scheduled Distribution in respect of a Collateral Loan, (e) subordinates (in
right of payment, with respect to liquidation preferences or otherwise) a
Collateral Loan, (f) releases any material guarantor or co-obligor of a
Collateral Loan from its obligations, (g) releases a material portion of the
collateral securing such Collateral Loan (excluding Defaulted Loans and any such
releases associated with a prepayment) or (h) changes any of the provisions of a
Related Contract specifying the number or percentage of lenders required to
effect any of the foregoing.

 

“Standard & Poor’s” or “S&P” means Standard & Poor’s Ratings Services, a
Standard & Poor’s Financial Services LLC business, and any successor thereto.

 

“Stated Maturity” means April 14, 2029.

 

“Step-Down Loan” means an obligation or security which by the terms of the
applicable Related Contracts provides for a decrease in the per annum interest
rate on such obligation or security (other than by reason of any change in the
applicable index or benchmark rate used to determine such interest rate) or in
the spread over the applicable index or benchmark rate, solely as a function of
the passage of time; provided that an obligation or security providing for
payment of a constant rate of interest or in the spread over the applicable
index or benchmark rate at all times after the date of acquisition by the
Borrower shall not constitute a Step-Down Loan.

 

“Step-Up Loan” means an obligation or security which by the terms of the
applicable Related Contracts provides for an increase in the per annum interest
rate on such obligation or security, or in the spread over the applicable index
or benchmark rate, solely as a function of the passage of time; provided that an
obligation or security providing for payment of a constant rate of interest or
in the spread over the applicable index or benchmark rate at all times after the
date of acquisition by the Borrower shall not constitute a Step-Up Loan.

 

“Structured Finance Obligation” means any obligation issued by a special purpose
entity secured directly by, referenced to, or representing ownership of, a pool
of receivables or other financial assets of any Obligor (excluding any loan made
to an operating business that buys, sells and/or liquidates such assets in the
ordinary course of business), including (but not limited to) collateralized debt
obligations, collateralized loan obligations, asset backed securities and
mortgage backed securities or any re-securitization thereof.

 



58

 

 

“Subordinated Loan” means a loan obligation of any corporation, partnership,
trust or other business entity that is (i) (whether by its terms or otherwise)
subordinate in right of payment or security to any other debt for borrowed money
incurred by the Obligor under such loan and (ii) not a Second Lien Loan or a
First Lien/Last Out Loan.

 

“Subordinated Services Fee” has the meaning assigned to such term in the
Corporate Services Agreement.

 

“Subsidiary” means any corporation, limited partnership, limited liability
company or other entity of which securities or other ownership interests having
ordinary voting power to elect a majority of the board of directors or other
persons performing similar functions are at the time directly or indirectly
owned by the Borrower.

 

“Supermajority Lenders” means the Lender or Lenders holding, collectively, at
least 66-2/3% of the aggregate Undrawn Commitments and aggregate principal
amount of all of the Loans outstanding at such time; provided that (i) for
purposes of making any determination of Supermajority Lenders, the Undrawn
Commitment of, and the portion of the Loans held or deemed held by, any
Defaulting Lender shall be excluded (unless there are no Lenders that are not
Defaulting Lenders at such time) and (ii) for so long as any Initial Lender is a
Lender hereunder, the “Supermajority Lenders” shall always be deemed to include
such Initial Lender, it being understood that, accordingly, any vote or action
to be taken by the Supermajority Lenders hereunder while any Initial Lender is a
Lender shall require the corresponding vote or action, as the case may be, of
such Initial Lender (in addition to, and not instead of, the vote or action
otherwise required from the Lender or Lenders holding, collectively, at least
66-2/3% of the sum of (a) the aggregate principal amount of the Loans
outstanding at such time plus (b) the aggregate undrawn Commitments in respect
of the Revolving Loans at such time).

 

“Synthetic Security” means a security or swap transaction, other than a
Participation Interest, that has payments associated with either payments of
interest on and/or principal of a reference obligation or the credit performance
of a reference obligation.

 

“Tax Account Reporting Rules” means FATCA, and any other laws, intergovernmental
agreements, administrative guidance or official interpretations, adopted or
entered into on, before or after the date of this Agreement, by one or more
governments providing for the collection of financial account information and
the automatic exchange of such information between or among governments for
purposes of improving tax compliance, and any laws, intergovernmental agreements
or other guidance adopted pursuant to the global standard for automatic exchange
of financial account information issued by the Organisation for Economic
Co-operation and Development.

 

“Tax Account Reporting Rules Compliance” means compliance with Tax Account
Reporting Rules as necessary to avoid (a) fines, penalties or other sanctions
imposed on the Borrower or any of its directors or (b) the withholding or
imposition of tax from or in respect of payments to or for the benefit of the
Borrower.

 

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.

 



59

 

 

“Term Commitment” means, with respect to each Term Lender, the commitment of
such Term Lender to make Term Loans to the Borrower on the Initial Borrowing
Date in the amount set forth opposite such Term Lender’s name on the signature
pages hereto, as such amount may be terminated or reduced (including pursuant to
Section 2.7) from time to time in accordance with the terms of this Agreement.

 

“Term Lender” means each Person that is listed as a “Term Lender” on the
signature pages hereto, any Person that shall have become a party hereto
pursuant to an Assignment and Assumption in respect of a Term Loan, any Person
that shall have converted all or a portion of its Revolving Loans into Term
Loans pursuant to Section 2.7(b) of this Agreement and, in each case, their
respective successors, in each case other than any such Person that ceases to be
a party hereto pursuant to an Assignment and Assumption in respect of its Term
Loans.

 

“Term Loan” has the meaning assigned to such term in Section 2.1(b).

 

“Total Capitalization” means, at any time, the sum of (a) the Aggregate
Principal Balance of the Collateral Loans (excluding any Defaulted Loans), plus
(b) the Recovery Value of the Defaulted Loans, plus (c) the aggregate amount of
the Undrawn Commitments, plus (d) the amount of all cash and Eligible
Investments in the Collection Account and in the Future Funding Reserve Account,
in each case constituting Principal Proceeds.

 

“Total Revolving Commitment” means, as of any date of determination, the
aggregate amount of the Revolving Commitments on such date, which as of the
Closing Date is $200,000,000.

 

“Total Term Commitment” means, as of any date of determination, the aggregate
amount of the Term Commitments on such date, which as of the Closing Date is $0.

 

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York, except as otherwise specified in this Agreement.

 

“Undrawn Commitment” means, with respect to any Revolving Lender at any time, an
amount (which may not be less than zero) equal to (i) such Lender’s Revolving
Commitment at such time minus (ii) the aggregate outstanding principal amount of
Revolving Loans held by such Revolving Lender at such time.

 

“Unfunded Amount” means, at any time, the sum of (i) the aggregate Exposure
Amount at such time plus (ii) the aggregate Unsettled Amount at such time.

 

“United States” means the United States of America, including the states and the
District of Columbia, but excluding its territories and possessions.

 

“Unsettled Amount” means, as of any date, all amounts due in respect of any
Collateral Loans that the Borrower has entered into a binding commitment to
originate or acquire but has not yet settled.

 



60

 

 

“Weighted Average Coupon” means, with respect to Fixed Rate Obligations
(excluding Defaulted Loans), as of any date, the number obtained by:

 

(x)           summing (i) the sum of the products obtained by multiplying the
required cash-pay portion of the interest coupon of each such Fixed Rate
Obligation (plus any other fees (such as anniversary fees, commitment fees,
etc.) that are contractually required to be paid) as of such date by the
Principal Balance of each such Collateral Loan as of such date and (ii) the sum
of the products obtained by multiplying, with respect to each such Collateral
Loan that is a Revolving Collateral Loan or a Delayed Funding Loan, the related
commitment or undrawn fee as of such date by the Exposure Amount of each such
Collateral Loan as of such date, and

 

(y)          dividing such sum by the Aggregate Principal Balance plus the
Exposure Amount of all such Collateral Loans, and rounding the result up to the
nearest 0.001%; provided that if the foregoing amount is less than 7.0%, then
all or a portion of the Weighted Average Coupon Adjustment, if any, as of such
date, to the extent not exceeding such shortfall, shall be added to such result.

 

“Weighted Average Coupon Adjustment” means, as of any date, a fraction
(expressed as a percentage), the numerator of which is equal to the product of
(i) the excess, if any, of the Weighted Average Spread for such date over the
S&P Minimum Floating Spread and (ii) the Aggregate Principal Balance plus the
Exposure Amount of all Floating Rate Obligations (excluding Defaulted Loans),
and the denominator of which is the Aggregate Principal Balance plus Exposure
Amount of all Fixed Rate Obligations (excluding Defaulted Loans). In computing
the Weighted Average Coupon Adjustment on any date, the Weighted Average Spread
for such Measurement Date shall be computed as if the Weighted Average Spread
Adjustment was equal to zero.

 

“Weighted Average Life” means, as of any Measurement Date, the number obtained
by (a) for each Collateral Loan (other than a Defaulted Loan), multiplying the
amount of each Scheduled Distribution of principal (treating each Revolving
Collateral Loan and Delayed Funding Loan as if the same were fully funded) to be
paid after such Measurement Date by the number of years (rounded to the nearest
hundredth) from such Measurement Date until such Scheduled Distribution of
principal is due; (b) summing all of the products calculated pursuant to
clause (a); and (c) dividing the sum calculated pursuant to clause (b) by the
sum of all Scheduled Distributions (treating each Revolving Collateral Loan and
Delayed Funding Loan as if the same were fully funded) of principal due on all
the Collateral Loans (other than Defaulted Loans) as of such Measurement Date

 

“Weighted Average S&P Recovery Rate” means, as of any date of determination, the
number, expressed as a percentage, obtained by summing the products obtained by
(a) multiplying the outstanding Maximum Principal Balance of each Collateral
Loan by its corresponding recovery rate as determined separately for each
Collateral Loan in accordance with Section 1 of Schedule C hereto, (b) dividing
such sum by the Aggregate Maximum Principal Balance of all of the Collateral
Loans, and (c) rounding to the nearest tenth of a percent.

 

“Weighted Average Spread” means, with respect to Floating Rate Obligations (in
each case excluding Defaulted Loans), as of any date, the number obtained by:

 



61

 

 

(x)           summing (i) the sum of the products obtained by multiplying the
excess of the cash-pay portion of the interest rate payable on such Collateral
Loan (plus for any Collateral Loan, any other fees (such as anniversary fees,
commitment fees, etc.) that are contractually required to be paid) (such rate
stated as a per annum rate) over LIBOR as then in effect (which spread or excess
may be expressed as a negative percentage) by the Principal Balance of each
Collateral Loan as of such date and (ii) the sum of the products obtained by
multiplying, with respect to each such Collateral Loan that is a Revolving
Collateral Loan or a Delayed Funding Loan, the related commitment or undrawn fee
as of such date by the Exposure Amount of each such Collateral Loan as of such
date; and

 

(y)           dividing such sum by the Aggregate Principal Balance plus the
Exposure Amount of all such Collateral Loans, and rounding the result up to the
nearest 0.001%; provided that, if the foregoing amount is less than the S&P
Minimum Floating Spread, then all or a portion of the Weighted Average Spread
Adjustment, if any, as of such date, to the extent not exceeding such shortfall,
shall be added to such result.

 

“Weighted Average Spread Adjustment” means, as of any date, a fraction
(expressed as a percentage), the numerator of which is equal to the product of
(i) the excess, if any, of the Weighted Average Coupon for such date over 7.0%
and (ii) the Aggregate Principal Balance plus the Exposure Amount of all Fixed
Rate Obligations (in each case excluding Defaulted Loans), and the denominator
of which is the Aggregate Principal Balance plus the Exposure Amount of all
Floating Rate Obligations as of such date (in each case excluding Defaulted
Loans). In computing the Weighted Average Spread Adjustment on any Measurement
Date, the Weighted Average Coupon for such date shall be computed as if the
Weighted Average Coupon Adjustment was equal to zero.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

“Zero Coupon Loan” means a Collateral Loan that at the time of acquisition does
not by its terms provide for periodic payments of interest in Cash.

 

Section 1.2            Accounting Terms and Determinations and UCC Terms.

 

(a)           Unless otherwise specified herein, all accounting terms used
herein shall be interpreted and all accounting determinations hereunder shall be
made in accordance with GAAP as in effect from time to time.

 

(b)           Unless otherwise specified herein and unless the context requires
a different meaning, all terms used herein that are defined in Articles 8 and 9
of the UCC are used herein as so defined.

 

Section 1.3           Assumptions and Calculations with respect to Collateral
Loans. In connection with all calculations required to be made pursuant to this
Agreement with respect to Scheduled Distributions on any Collateral Loans, or
any payments on any other assets included in the Collateral, with respect to the
sale of and reinvestment in Collateral Loans, and with respect to the income
that can be earned on Scheduled Distributions on such Collateral Loans and on
any other amounts that may be received for deposit in the Collection Account,
the provisions set forth in this Section 1.3 shall be applied. The provisions of
this Section 1.3 shall be applicable to any determination or calculation that is
covered by this Section 1.3, whether or not reference is specifically made to
Section 1.3, unless some other method of calculation or determination is
expressly specified in the particular provision.

 



62

 

 

(a)           Scheduled interest due on Collateral Loans on which payments are
subject to foreign withholding taxes, will be the minimum net amount to be
received after giving effect to the maximum permitted withholding and to any
“gross-up” payments required to be made by the related Obligor pursuant to such
loan’s Related Contracts.

 

(b)           Notwithstanding any other provision of this Agreement to the
contrary, all monetary calculations under this Agreement shall be in Dollars.

 

(c)           The determination of the percentage of Total Capitalization that
would be represented by a specified type of Collateral Loans will be calculated
by dividing the Aggregate Maximum Principal Balance of such specified type of
Collateral Loans by Total Capitalization. For purposes of this Section 1.3(c), a
“type” of Collateral Loan shall correspond to each clause of the definition of
“Concentration Limitations”.

 

(d)           Any portion of a Collateral Loan or other loan or security owned
of record by the Borrower that has been assigned by the Borrower to a third
party and released from the Lien of this Agreement in accordance with the terms
hereof shall no longer constitute Collateral or a Collateral Loan hereunder.

 

(e)           For purposes of calculating the Coverage Tests, except as
otherwise specified in the Coverage Tests, such calculations will not include
scheduled interest and principal payments on Defaulted Loans unless or until
such payments are actually made.

 

(f)            For each Due Period and as of any date of determination, the
Scheduled Distribution on any Collateral Loans (other than Defaulted Loans,
which, except as otherwise provided herein, shall be assumed to have a Scheduled
Distribution of zero) shall be the sum of (i) the total amount of payments and
collections to be received during such Due Period in respect of such Collateral
Loans (including the proceeds of the sale of such Collateral Loans received and,
in the case of sales which have not yet settled, to be received during such Due
Period) and not reinvested in additional Collateral Loans or retained in the
Collection Account for subsequent reinvestment pursuant to Section 8.2 that, if
received as scheduled, will be available in the Collection Account at the end of
such Due Period and (ii) any such amounts received in prior Due Periods that
were not disbursed on a previous Quarterly Payment Date or retained in the
Collection Account for subsequent reinvestment pursuant to Section 8.2.

 

(g)           Each Scheduled Distribution receivable with respect to a
Collateral Loan shall be assumed to be received on the applicable Due Date, and
each such Scheduled Distribution shall be assumed to be immediately deposited in
the Collection Account to earn interest at the Assumed Investment Rate. All such
funds shall be assumed to continue to earn interest until the date on which they
are required to be available in the Collection Account for application, in
accordance with the terms hereof, to payments of principal of or interest on the
Loans or other amounts payable pursuant to this Agreement.

 



63

 

 

(h)           References in the Priority of Payments to calculations made on a
“pro forma basis” shall mean such calculations after giving effect to all
payments, in accordance with the Priority of Payments, that precede (in priority
of payment) or include the clause in which such calculation is made.

 

(i)            For purposes of calculating all Concentration Limitations, in the
numerator of any component of the Concentration Limitations, Defaulted Loans
will be treated as having a Maximum Principal Balance equal to the Recovery
Value.

 

(j)            Except as otherwise provided herein, Defaulted Loans will not be
included in the calculation of the Collateral Quality Test.

 

(k)           For purposes of calculating the Coverage Tests, the Collateral
Quality Test and the Concentration Limitations, capitalized or deferred interest
(and any other interest that is not paid in cash) on Collateral Loans will be
excluded other than any capitalized or deferred interest that is acquired using
Principal Proceeds or the proceeds of any Borrowing.

 

(l)            References in this Agreement to the Borrower’s “purchase” or
“acquisition” of a Collateral Loan include references to the Borrower’s making
or origination of such Collateral Loan. Portions of the same Collateral Loan
acquired or originated by the Borrower on different dates (whether through
purchase, receipt by contribution or the making or origination thereof, but
excluding subsequent draws under Revolving Collateral Loans or Delayed Funding
Loans) will, for purposes of determining the purchase price of such Collateral
Loan, be treated as separate purchases on separate dates (and not a weighted
average purchase price for any particular Collateral Loan). Each Collateral Loan
that is originated by the Borrower shall be deemed to have a “purchase price” of
par.

 

(m)           For purposes of calculating the Weighted Average Spread or
Weighted Average Coupon, (i) a Collateral Loan that is a Step-Down Loan will be
treated as having the lowest per annum interest rate or spread over the
applicable index or benchmark rate over the remaining maturity of such
Collateral Loan and (ii) a Collateral Loan that is a Step-Up Loan will be
treated as having the then current per annum interest rate or spread over the
applicable index or benchmark rate.

 

(n)           For purposes of calculating compliance with any tests under this
Agreement (including without limitation the Coverage Tests, the Collateral
Quality Test, Senior Advance Rate Test and the Concentration Limitations), the
trade date (and not the settlement date) with respect to any acquisition or
disposition of a Collateral Loan or Eligible Investment shall be used to
determine whether and when such acquisition or disposition has occurred.

 

(o)           For purposes of calculating the Principal Collateralization Amount
and the Investment Criteria Adjusted Balance, Discount Loans shall be allocated
so as to result in the lowest possible calculation of the Principal
Collateralization Amount and the Investment Criteria Adjusted Balance.

 



64

 

 

(p)           For the avoidance of doubt, neither a failure to satisfy the
Eligibility Criteria upon the origination, acquisition of or receipt of a
contribution of a debt obligation nor a breach of Section 5.12 shall occur
solely as a result of any property of an Obligor being subject to a Lien imposed
by law, such as materialmen’s, warehousemen’s, mechanics’, carriers’, workmen’s
and repairmen’s Liens and other similar Liens, arising by operation of law in
the ordinary course of business for sums that are not overdue or are being
contested in good faith.

 

(q)           For the avoidance of doubt, each Ineligible Asset shall be
disregarded for the purposes of calculating the Coverage Tests, the Collateral
Quality Test, the Concentration Limitations and the Senior Advance Rate Test.

 

(r)            If a Collateral Loan included in the Collateral would be deemed a
Current Pay Obligation but for the applicable percentage limitation in the
proviso to the definition of “Defaulted Loan,” then the Current Pay Obligations
with the lowest Market Value (assuming that such Market Value is expressed as a
percentage of the Principal Balance of such Current Pay Obligations as of the
date of determination) shall be deemed Defaulted Loans. Each such Defaulted Loan
will be treated as a Defaulted Loan for all purposes until such time as the
Aggregate Principal Balance of Current Pay Obligations would not exceed, on a
pro forma basis including such Defaulted Loan, the applicable percentage of
Total Capitalization.

 

Section 1.4             Cross-References; References to Agreements. “Herein”,
“hereof” and other words of similar import refer to this Agreement as a whole
and not to any particular Article, Section or other subdivision. Unless
otherwise specified, references in this Agreement to any Article, Section,
Schedule or Exhibit are references to such Article or Section of, or Schedule or
Exhibit to, this Agreement, and references in any Article, Section, Schedule or
definition to any subsection or clause are references to such subsection or
clause of such Article, Section, Schedule or definition. Unless otherwise
specified, all references herein to any agreement or instrument shall be
interpreted as references to such agreement or instrument as it may be amended,
supplemented or restated from time to time in accordance with its terms and the
terms of this Agreement and the other Loan Documents. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. The word “will” shall be construed to have the same meaning and
effect as the word “shall”.

 

Section 1.5             Reference to Secured Parties.

 

In each case herein where any payment or distribution is to be made or notice is
to be given to the “Secured Parties”, (i) such payments and distributions in
respect of the Lenders shall be made to the Collateral Agent and (ii) such
notices in respect of the Lenders shall be made to the Administrative Agent.

 

Any reference herein to notice or other delivery to be provided to S&P shall no
longer be applicable if S&P is no longer rating any Loans (whether or not so
specified herein).

 



65

 

 

ARTICLE II

THE LOANS

 

Section 2.1            The Commitments. On the terms and subject to the
applicable conditions hereinafter set forth, including, without limitation,
Article III:

 

(a)           each Revolving Lender severally agrees to make loans to the
Borrower (each, a “Revolving Loan”) from time to time on any Business Day during
the period from the Closing Date through the end of the Commitment Period, in
each case in an aggregate principal amount at any one time outstanding up to but
not exceeding (i) such Lender’s Revolving Commitment and (ii) as to all Lenders,
the Total Revolving Commitment at such time; and

 

(b)           each Term Lender severally agrees to make loans to the Borrower
(each, a “Term Loan”) on the Initial Borrowing Date, in each case in an
aggregate principal amount at any one time outstanding up to but not exceeding
(i) such Term Lender’s Term Commitment and (ii) as to all Term Lenders, the
Total Term Commitment at such time.

 

Within such limits and subject to the other terms and conditions of this
Agreement, the Borrower may borrow (and re-borrow) Revolving Loans under this
Section 2.1 and prepay Revolving Loans under Section 2.7. Term Loans, once
repaid, may not be reborrowed.

 

Section 2.2            Making of the Loans.

 

(a)           If the Borrower desires to request a Borrowing it shall give the
Agents a written notice in substantially the form set forth on Exhibit B hereto
(each, a “Notice of Borrowing”), which Notice of Borrowing shall promptly be
sent by the Administrative Agent to each Revolving Lender not later than 2:00
p.m. (New York City time) at least one Business Day prior to the day of the
requested Borrowing.

 

(b)           Each Notice of Borrowing shall be dated the date the request for
the related Borrowing is being made, signed by an Authorized Officer of the
Borrower and otherwise be appropriately completed. The proposed Borrowing Date
specified in each Notice of Borrowing shall be (i) in the case of the Term
Loans, the Initial Borrowing Date and (ii) in the case of the Revolving Loans, a
Business Day falling during the Commitment Period.

 

(c)           The amount of the Borrowing requested in each Notice of Borrowing
(the “Requested Amount”) shall be equal to (i) in the case of a Borrowing of
Revolving Loans, at least $250,000 and integral multiples of $1,000 in excess
thereof (or, if less, the aggregate Undrawn Commitments) and (ii) in the case of
a Borrowing of Term Loans, the Total Term Commitment.

 

(d)           Each Notice of Borrowing shall be revocable by the Borrower only
if notice of such revocation is given to the Revolving Lenders and the
Administrative Agent (with a copy to the Collateral Agent) no later than 2:00
p.m. (New York City time) on the date that is one Business Day before the date
of the related Borrowing. Notices of Borrowing shall otherwise be irrevocable.

 

(e)           Each Lender shall, not later than 1:00 p.m. (New York City time)
on each Borrowing Date in respect of the Revolving Loan to be funded by it
hereunder, make its Percentage Share of the applicable Requested Amount
available to the Borrower by disbursing such funds in Dollars to an account
specified by the Borrower in the Notice of Borrowing; provided, in the event
that the only Lender is Natixis, New York Branch, the Lender shall make the
applicable funds available directly to the Borrower in accordance with such
timeframe unless otherwise directed by the Administrative Agent.

 



66

 

 

(f)            The failure of any Lender to fund any Loan on a Borrowing Date
hereunder shall not relieve any other Lender of any obligation hereunder to fund
any Loan on such date. Notwithstanding the foregoing and any other provision to
the contrary contained herein, if any Revolving Lender shall have failed to fund
its Percentage Share of a previously requested Revolving Loan on the applicable
date of Borrowing and the Borrower provides a new Notice of Borrowing as a
result of such failure to fund, then, in each such case, if necessary to make
such Borrowing, the Borrower shall be permitted a single additional Revolving
Loan without regard to the minimum funding limit set forth herein.

 

Section 2.3            Evidence of Indebtedness; Notes.

 

(a)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to it and
resulting from the Loans made by such Lender to the Borrower, from time to time,
including the amounts of principal and interest thereon and paid to it, from
time to time hereunder. Notwithstanding any provision herein to the contrary,
the parties hereto intend that the Loans made hereunder shall constitute a
“loan” and not a “security” for purposes of Section 8-102(15) of the UCC.

 

(b)           The Administrative Agent shall maintain, in accordance with its
usual practices, accounts in which it will record (i) the amount of each Loan
made hereunder to the Borrower, (ii) the amount of any principal due and payable
or to become due and payable from the Borrower to each Lender hereunder and
(iii) the amount of any principal sum paid by the Borrower hereunder and each
Lender’s share thereof.

 

(c)           The entries maintained in the accounts maintained pursuant to
clauses (a) and (b) of this Section 2.3 shall, absent manifest error, be prima
facie evidence of the existence and amounts of the Loans therein recorded;
provided that the failure of the Administrative Agent or any Lender to maintain
such accounts or any error therein shall not in any manner affect the obligation
of the Borrower to repay the Loans in accordance with the terms of this
Agreement. In the event of a conflict between the entries maintained by a Lender
and those maintained by the Administrative Agent, the records of the
Administrative Agent shall control.

 

(d)           Any Lender may request that its Loans to the Borrower be evidenced
by a Note. In such event, the Borrower shall promptly prepare, execute and
deliver to such Lender a Note (or Notes) payable to such Lender (or, if
requested by such Lender, to such Lender and its registered assigns).
Thereafter, to the extent reflected in the Register, the Loans of such Lender
evidenced by such Note and interest thereon shall at all times (including after
any assignment pursuant to Section 12.6) be represented by one or more Notes
payable to such Lender (or registered assigns pursuant to Section 12.6), except
to the extent that such Lender (or registered assignee) subsequently returns any
such Note for cancellation and requests that such Loans once again be evidenced
as described in clauses (a) and (b) of this Section 2.3. At the time of any
payment or prepayment in full of the Loans evidenced by any Note, such Note
shall be surrendered to the Administrative Agent promptly (but no more than five
Business Days) following such payment or prepayment in full. Any such Note shall
be cancelled and shall not be reissued, and no Note shall be issued in lieu of
any prepaid principal amount of any Note. If requested by any Lender in writing,
the Borrower shall obtain a CUSIP or other loan identification number requested
by such Lender that is customary for the nature of the Loans made hereunder.

 



67

 

 

Section 2.4            Maturity of Loans. Each Loan shall mature, and the
principal amount thereof shall be due and payable, on the Stated Maturity.

 

Section 2.5            Interest Rates.

 

(a)           The Loans shall be Eurodollar Rate Loans, except as otherwise
provided in this Agreement, including without limitation, in clause (i) of the
definition of “Applicable Rate” and Sections 11.1 and 11.2.

 

(b)           The Loans shall bear interest on the unpaid principal amount
thereof, for each day such Loan is outstanding during each Interest Period
applicable thereto, at a rate per annum equal to the Applicable Rate with
respect thereto. Such interest shall be payable for each Interest Period on the
Quarterly Payment Date immediately following the end of such Interest Period and
on the Stated Maturity and as otherwise set forth herein.

 

(c)           In the event that, and for so long as, an Event of Default shall
have occurred and be continuing, the outstanding principal amount of the Loans,
and, to the extent permitted by applicable law, overdue interest in respect of
all Loans, shall bear interest for each day at the annual rate of the sum of (i)
the Applicable Rate for such Loan for such day plus (ii) two percent (the
“Post-Default Rate” for such Loan).

 

(d)           The Administrative Agent shall determine each interest rate
applicable to the Loans hereunder for any Interest Period or portion thereof
pursuant to this Section 2.5 and the related definitions; provided that the
relevant CP Lender, its Program Manager or its funding agent, as applicable,
shall determine and announce to the Administrative Agent the Cost of Funds Rate
for each Loan that is made by a CP Lender and to which the Cost of Funds Rate
applies, such determination to be conclusive absent manifest error. The
Administrative Agent shall give prompt notice to the Borrower and the
participating Lenders of each rate of interest so determined, and its
determination thereof shall be conclusive in the absence of manifest error. The
Administrative Agent shall, at the request of the Borrower, the Collateral Agent
or any Lender, deliver to the Borrower, the Collateral Agent or such Lender, as
the case may be, a statement showing the quotations and demonstrating the
calculations used by the Administrative Agent or the relevant CP Lender, its
Program Manager or its funding agent, as applicable, in determining any interest
rate pursuant to this Section 2.5.

 

(e)           The Administrative Agent agrees to use its best efforts to obtain
quotations of LIBOR as contemplated by Section 2.5(d) and the definition of
“London Interbank Offered Rate”. If the Administrative Agent does not obtain a
timely quotation, the provisions of Section 11.1 shall apply.

 



68

 

 

(f)            The Administrative Agent shall provide notice to the Borrower,
the Collateral Agent, the Collateral Administrator and the Lenders of any and
all LIBOR rate sets on the date that any such rate set is determined. Each CP
Lender, its Program Manager or its funding agent, as applicable, shall notify
the Administrative Agent of the Cost of Funds Rate for each Loan that is made by
such CP Lender and to which the Cost of Funds Rate applies on or prior to the
related Calculation Date in connection with the provision of its invoice or
otherwise upon written request. The Cost of Funds Rate for each CP Lender shall
be calculated, for each day during the period between the date of such notice
and the last day of each Interest Period (the “Estimate Period”), on the basis
of such CP Lender’s good faith estimate of its funding costs for such Estimate
Period, and the amount of interest payable to such CP Lender in respect of the
following Interest Period shall be increased by the amount, if any, by which
interest at the actual Cost of Funds Rate for such CP Lender for such Estimate
Period exceeds the amount estimated or shall be decreased by the amount, if any,
by which the amount of interest at the estimated Cost of Funds Rate for such
Estimate Period exceeds the amount of interest accrued at the actual Cost of
Funds Rate. However, on the Stated Maturity, any such increase or decrease that
would be due pursuant to the preceding sentence shall instead be settled and
paid on the Stated Maturity. Each CP Lender, its Program Manager or its funding
agent, as applicable, shall supply a reconciliation of such amounts as provided
in this Section 2.5(f) for each such period to the Administrative Agent and,
absent manifest error, such reconciliation shall be conclusive and binding on
all parties hereto. The interest rate payable to a CP Lender shall reflect
proportionately the different sources of funding used during each Interest
Period by such CP Lender to finance its outstanding Loans.

 

Section 2.6            Commitment Fees.

 

(a)           Commitment Fees Payable. The Borrower shall, subject to Section
11.5(b)(y), pay to the Revolving Lenders pursuant to Section 6.4 or 9.1, as
applicable, ratably in proportion to their respective Percentage Shares, a
commitment fee (a “Commitment Fee”) accruing for each day during each Interest
Period:

 

(i)           from and including April 14, 2020 to but excluding the date that
is three months after April 14, 2020, at a per annum rate equal to 0.0% of the
undrawn amount of the Total Revolving Commitment as of the end of such day;

 

(ii)           from and including the date that is three months after April 14,
2020 to but excluding the date that is six months after April 14, 2020, at a per
annum rate equal to 0.25% of the undrawn amount of the Total Revolving
Commitment as of the end of such day;

 

(iii)          from and including the date that is six months after April 14,
2020 to but excluding the date that is twelve months after April 14, 2020, at a
per annum rate equal to 0.60% of the undrawn amount of the Total Revolving
Commitment as of the end of such day; and

 

(iv)         thereafter for each remaining day in the Commitment Period, at a
per annum rate equal to 0.90% of the undrawn amount of the Total Revolving
Commitment as of the end of such day;

 

provided that if the Revolving Commitment of any Revolving Lender is reduced as
the result of a Bail-In Action, the Commitment Fee payable to such Revolving
Lender shall be calculated based on its Revolving Commitment as so reduced.

 



69

 

 

The Commitment Fees shall be payable quarterly in arrears on the Quarterly
Payment Date immediately following each Interest Period for which such fees
accrue as provided in the Priority of Payments and shall be calculated by the
Administrative Agent pursuant to Section 2.10.

 

(b)           Fees Non-Refundable. All fees set forth in this Section 2.6 shall
be deemed to have been earned on the date such payment is due in accordance with
the provisions of this Agreement and shall be non-refundable. The obligation of
the Borrower to pay such fees in accordance with the provisions of this
Agreement shall be binding upon the Borrower and shall inure to the benefit of
the Revolving Lenders regardless of whether any Revolving Loans are actually
made.

 

Section 2.7           Reduction of Commitments; Conversion; Prepayments.

 

(a)           Reduction and Termination.

 

(i)           The Total Revolving Commitment (and the Revolving Commitment of
each Lender) shall be automatically reduced to zero at 5:00 p.m. (New York City
time) on the last day of the Commitment Period. Upon the funding of the Term
Loans on the Initial Borrowing Date as set forth in Section 2.1, the amounts of
the Total Term Commitment shall be reduced to zero.

 

(ii)           The Borrower shall have the right at any time to reduce
(including a reduction in full that results in a termination of the Revolving
Commitments) the Total Revolving Commitment by an amount specified by the
Borrower (such amount, the “Commitment Reduction Amount”) upon not less than two
Business Days’ prior notice (in substantially the form as set out in Exhibit L)
to the Revolving Lenders, S&P and the Administrative Agent, which notice shall
specify the effective date of such reduction, and on such effective date the
Total Revolving Commitment shall be reduced by the Commitment Reduction Amount;
provided that the Borrower shall only have the right to terminate the Revolving
Commitments if all amounts in respect of the Revolving Loans and all other
Obligations with respect thereto due under this Agreement and the other Loan
Documents are satisfied in full, including without limitation all principal,
interest, Commitment Fees and Administrative Expenses. Such notice of reduction
(1) shall be effective only upon receipt by the Administrative Agent, (2) shall
permanently reduce (and, in the case of a reduction in full, shall terminate)
the Revolving Commitments of each Revolving Lender on the date specified in such
notice and (3) shall specify the Commitment Reduction Amount; provided that no
such reduction shall reduce the Total Revolving Commitment below the aggregate
principal amount of the Revolving Loans at such time.

 

(iii)          The Total Revolving Commitment (and the Revolving Commitment of
each Lender), once terminated or reduced may not be reinstated.

 

(iv)         The Borrower will not reduce the Total Revolving Commitment if,
after giving effect to such reduction or termination, such reduction would
result in a Commitment Shortfall.

 



70

 

 

 

(b)          Conversion of Revolving Loans to Term Loans.

 

(i)         At any time during the Commitment Period, the Administrative Agent
may request (with notice to the Borrower and the Services Provider) that any
portion (such portion, the “Requested Conversion Portion”) of the outstanding
Revolving Loans be converted to a term loan equal to such Requested Conversion
Portion.

 

(ii)        If, on a proposed Conversion Date, the Borrower has given its prior
written consent to conversion of the Requested Conversion Portion into a Term
Loan as of a such Conversion Date, then, on such Conversion Date, (A) the
outstanding principal amount of the applicable Revolving Lender’s Revolving
Loans shall be reduced by the Requested Conversion Portion and the amount of
such reduction shall be converted into a Term Loan equal to such Requested
Conversion Portion and (B) the Revolving Commitments of such Lender shall be
permanently reduced by such Requested Conversion Portion.

 

(iii)       For all purposes hereunder, the Revolving Loans converted on each
Conversion Date shall, as of such date, constitute and be referred to and
treated for all purposes as a Term Loan hereunder. Any converting Lender and the
Borrower shall cooperate to evidence the repayment and cancellation of any
related Note evidencing such Lender’s Revolving Loans (or portion thereof) being
converted into a Term Loan, as well as the issuance of any related Note
evidencing the Term Loans pursuant to Section 2.3(d).

 

(iv)       The Borrower will not convert any Revolving Loans to Term Loans if,
after giving effect to such conversion, a Commitment Shortfall would exist.

 

(c)          Prepayments on Quarterly Payment Dates. On each Quarterly Payment
Date, the Loans will be prepaid to the extent required under the Priority of
Payments. To the extent designated by the Borrower in writing to the
Administrative Agent, each such prepayment of Revolving Loans shall result in a
permanent reduction (or termination, as applicable) of the Revolving
Commitments.

 

(d)          Other Prepayments. Subject to the requirements that after giving
effect to the proposed prepayment and/or redemption (x) there will be sufficient
funds in the Collection Account to make all payments described in clauses (A)
through (C) of Section 9.1(a)(i) on the next Quarterly Payment Date and (y)
there is no Commitment Shortfall, on any Business Day:

 

(i)         the Borrower may (A) upon at least two Business Days’ notice (in
substantially the form as set out in Exhibit L and which shall contain a
certificate of an Authorized Officer of the Borrower certifying as to the
satisfaction of the requirements set forth in this Section 2.7(d) with respect
to such proposed prepayment) to the Agents and S&P, prepay all or any portion of
the Loans then outstanding, without penalty or premium, by paying to the
Collateral Agent for the account of the Lenders the principal amount to be
prepaid (from amounts on deposit in the Collection Account constituting
Principal Proceeds) together with accrued interest (including any accrued and
unpaid interest amounts) and Commitment Fees, if applicable, thereon to the date
of prepayment (from amounts on deposit in the Collection Account constituting
Interest Proceeds) and any amount due pursuant to Section 2.9 (from amounts on
deposit in the Collection Account constituting Principal Proceeds); provided
that any prepayments of Loans made pursuant to this clause (A) shall (x) result
in the reduction and, as applicable, termination, of the Revolving Commitments
on a dollar-for-dollar basis and (y) be allocated between the Revolving Loans
and the Term Loans based on, with respect to principal, the Principal Allocation
Formula, and with respect to interest and any other payments on a pro rata
basis; and (B) on any Business Day during the Reinvestment Period, if each
Coverage Test is satisfied, or if not satisfied, maintained or improved, after
giving effect thereto, upon at least two Business Days’ notice to the Agents,
prepay all or any portion of the Revolving Loans then outstanding by paying the
principal amount to be prepaid (from amounts on deposit in the Collection
Account constituting Principal Proceeds) together with accrued interest and
Commitment Fees, if applicable, thereon to the date of prepayment (from amounts
on deposit in the Collection Account constituting Interest Proceeds) and any
amounts due pursuant to Section 2.9 (from amounts on deposit in the Collection
Account constituting Principal Proceeds); provided that any prepayments of the
Revolving Loans made pursuant to this clause (B) shall not result in any
reduction in the Revolving Commitments at such time and such prepaid amounts
under the Revolving Loans may be re-borrowed in accordance with the terms of
this Agreement;

 



71

 

 

(ii)        Each notice of such prepayment and/or redemption shall be effective
upon receipt and shall be dated the date such notice is being given, signed by
an Authorized Officer of the Borrower. Each prepayment and/or redemption of any
Loans by the Borrower pursuant to this Section 2.7(d) shall in each case be in a
principal amount of at least $250,000 or a whole multiple of $1,000 in excess
thereof or, if less, the entire outstanding principal amount of such Loans. If a
notice of such prepayment and/or redemption is given by the Borrower, the
Borrower shall make such prepayment and/or redemption and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Each prepayment and redemption pursuant to this Section 2.7(d) shall be subject
to Section 2.9. All prepayments and redemptions of Loans pursuant to this
Section 2.7(d) shall be applied in accordance with the procedures set forth in
Section 2.7(g) and shall not be subject to the Priority of Payments.

 

(e)          Upon receipt of a notice of reduction or prepayment and/or
redemption from the Borrower pursuant to Section 2.7(a)(ii) or 2.7(d), the
Administrative Agent shall promptly notify each Lender, of the contents thereof
and of such Lender’s ratable share (if any) of such reduction, prepayment or
redemption, as applicable, and such notice shall thereafter be revocable by the
Borrower no later than 2:00 p.m. (New York City time) one Business Day before
the date set forth by the Borrower in the applicable notice of reduction or
prepayment as the reduction or prepayment and/or redemption date. Upon the
expiration of such time period, the notice of reduction or prepayment and/or
redemption shall be irrevocable; provided that any such notice may provide that
repayment and/or redemption shall be subject to and contingent on the
consummation of alternative financing.

 



72

 

 

(f)           [Reserved].

 

(g)          Except as provided in clause (d) above and in the proviso to this
clause (g) below, all reductions of the Revolving Commitments shall be applied
to the Revolving Commitments of each Revolving Lender, ratably in accordance
with their relevant applicable Percentage Shares, and all prepayments of the
Loans shall be applied to the outstanding principal amount of the Revolving
Loans and Term Loans of each applicable Lender on a pro rata basis; provided
that, (i) with the consent of the Administrative Agent and each Revolving
Lender, (x) reductions of the Revolving Commitments need not be applied ratably
and/or (y) the Term Loans may be prepaid without corresponding prepayment of the
Revolving Loans (and without reduction of the Revolving Commitments) and (ii)
with the consent of the Administrative Agent and each Lender, the prepayments of
the Loans need not be applied on a pro rata basis.

 

(h)          The Borrower may effect a prepayment of all or any portion of the
Loans then outstanding pursuant to Section 2.7(d) from the proceeds of the sale
of Collateral Loans in connection with a Permitted Securitization. The Borrower
may effect a Permitted Distribution from the proceeds of the sale of Collateral
Loans in connection with a Permitted Securitization if the Borrower has first
effected a prepayment of a portion of the Loans then outstanding from such
proceeds pursuant to Section 2.7(d) in an amount sufficient to satisfy the
requirements of sub-clause (x) of clause (b) of the definition of Permitted
Distribution.

 

Section 2.8            General Provisions as to Payments.

 

(a)          The failure of any Lender to make any Loan to be made by it on the
date specified therefor shall not relieve any other Lender of its obligation to
make its Loan on such date, neither Agent shall be responsible for the failure
of any Lender to make any Loan, and no Lender shall be responsible for the
failure of any other Lender to make a Loan to be made by such other Lender.

 

(b)          Except as otherwise provided in Section 2.7(d), all payments by the
Borrower pursuant to this Agreement or any of the Loan Documents in respect of
principal of, or interest on or other amounts owing in respect of, the Loans
shall be made in Dollars pursuant to the Priority of Payments. All amounts
payable to the Lenders, the Administrative Agent or the Collateral Agent under
this Agreement or otherwise (including, but not limited to, fees) shall be paid
to the Lenders, the Administrative Agent or the Collateral Agent for the account
of the Person entitled thereto. All payments hereunder or under the other Loan
Documents shall be made, without setoff or counterclaim, in funds immediately
available in New York City, to each Lender, the Administrative Agent or the
Collateral Agent at its address referred to in Section 12.1. All payments
hereunder or under the other Loan Documents to the Lenders, the Administrative
Agent or the Collateral Agent shall be made not later than 1:00 p.m. (New York
City time) on the date when due.

 



73

 

 

(c)           The Collateral Agent shall promptly distribute to each Lender its
ratable share, if any, of each payment received hereunder by the Collateral
Agent for the account of the Lenders without setoff or counterclaim. Whenever
any payment of principal of, or interest on, the Loans or any other amount
hereunder shall be due on a day which is not a Business Day, the date for
payment thereof shall be extended to the next succeeding Business Day unless
such Business Day falls in another calendar month, in which case the date for
payment thereof shall be the immediately preceding Business Day. If the date for
any payment of principal is extended by operation of law or otherwise, interest
thereon shall be payable for such extended time.

 

Section 2.9            Funding Losses. If the Borrower (1) makes any payment of
principal with respect to any Loan on any day other than on a Quarterly Payment
Date, (2) fails to borrow any Loans after notice thereof has been given to any
Lender in accordance with Section 2.2 and not revoked as permitted in this
Agreement (other than as a result of a default by any Lender) or (3) fails to
prepay any Loans after notice thereof has been given to any Lender in accordance
with Section 2.7 and not revoked as permitted in this Agreement, then, in any
such event, the Borrower shall compensate each Lender for the loss, cost and
expense attributable to such event. In the case of a Eurodollar Rate Loan, such
loss, cost or expense (I) shall include (a) in the case of any payment of
principal with respect to any Loan on any day other than on a Quarterly Payment
Date, the amount, if any, by which (i) the reasonable and documented losses,
costs and expenses (including those incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund the Loan
being repaid or by reason of a CP Lender’s inability to retire the source of the
Borrowing being prepaid simultaneously with the prepayment, but excluding in any
event the loss of anticipated profits) sustained by such Lender exceed (ii) the
income, if any, received by such Lender from such Lender’s investment of the
proceeds of such prepayment or (b) in the case of any failure to borrow, the
amount, if any, by which (i) any losses (excluding loss of anticipated profits),
costs or expenses incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by such Lender to fund the Loan to be made by
such Lender as part of the Borrowing requested in such Notice of Borrowing when
such Loan, as a result of such failure, is not made on such date exceed (ii) the
income, if any, received by such Lender from such Lender’s investment of funds
acquired by such Lender to fund the Loan to be made as part of such Borrowing
and (II) shall constitute Increased Costs payable by the Borrower on the next
Quarterly Payment Date pursuant to the Priority of Payments.

 

Section 2.10          Computation of Interest and Fees. Except as otherwise
expressly provided herein, interest and fees payable pursuant to this Agreement
shall be computed on the basis of a year of 360 days and paid for the actual
number of days elapsed (including the first day but excluding the last day
except in the case of interest or fees calculated on the basis of an Interest
Period). All amounts payable hereunder shall be paid in Dollars.

 

Section 2.11          No Cancellation of Indebtedness. Notwithstanding anything
to the contrary herein, no Loan may be cancelled, surrendered, abandoned or
forgiven except for payment as provided herein.

 

Section 2.12          Loan Held by Borrower Affiliated Holders. Notwithstanding
anything to the contrary herein, in determining whether any Lender has given any
request, demand, authorization, direction, notice, consent or waiver hereunder,
any Loan or Commitment held by Borrower Affiliated Holders shall be disregarded
and deemed not to be outstanding.

 



74

 

 

ARTICLE III

CONDITIONS TO BORROWINGS

 

Section 3.1          Effectiveness of Commitments. The effectiveness of the
Commitments shall occur when each of the following conditions is satisfied (or
waived by the Administrative Agent and each Lender), each document to be dated
the Closing Date (unless otherwise indicated) and delivered to the relevant
Persons indicated below, and each document and other condition or evidence to be
in form and substance reasonably satisfactory to the Administrative Agent:

 

(a)          The Agents shall have received counterparts of (i) this Agreement
duly executed and delivered by all of the parties hereto and (ii) each of the
other Loan Documents (other than the Collateral Agent Fee Letter) to be executed
and delivered on the Closing Date, each duly executed and delivered by all of
the parties thereto.

 

(b)          The Agents shall have received (i) proper financing statements,
duly filed on or before the Closing Date (and the Borrower hereby consents to
such filing by the Collateral Agent or the Administrative Agent) under the UCC
in all jurisdictions that the Administrative Agent reasonably deems necessary or
desirable in order to perfect the interests in the Collateral contemplated by
this Agreement and any other Loan Documents and (ii) copies of proper financing
statements, if any, necessary to release all security interests and other rights
of any Person in the Collateral previously granted by the Borrower or any other
transferor.

 

(c)          The Agents shall have received legal opinions (addressed to each of
the Secured Parties from (i) Cleary Gottlieb Steen & Hamilton LLP, counsel to
the Borrower, the Services Provider, the Retention Provider and the Seller
(including, without limitation, true sale and non-consolidation opinions), (ii)
Nixon Peabody LLP, counsel to the Collateral Agent, the Collateral Administrator
and the Custodian (iii) Eversheds Sutherland (US) LLP, counsel to the Services
Provider and the Retention Provider, (iv) Holland & Knight LLP, counsel to the
Document Custodian, and (v) Morris, Nichols, Arsht & Tunnell LLP, special
Delaware counsel to the Borrower, each covering such matters as the
Administrative Agent and its counsel shall reasonably request.

 

(d)          The Administrative Agent shall have received evidence reasonably
satisfactory to it that (i) all of the Covered Accounts shall have been
established, (ii) the Account Control Agreement shall have been executed and
delivered by the respective parties thereto and shall be in full force and
effect and (iii) all amounts required to be deposited in any of the Covered
Accounts as of the Closing Date pursuant to Section 8.3 shall have been so
deposited.

 

(e)          The Agents shall have received a letter from S&P addressed to the
Borrower confirming that the Loans have been assigned a rating of at least
“AA(sf)”.

 

(f)          The Borrower shall have paid (i) the fees to be received by Natixis
Securities Americas LLC (or any designated Affiliate) on the Closing Date
pursuant to the Engagement Letter and (ii) all reasonable and documented fees
and out-of-pocket costs and expenses of the Agents, the Lenders, S&P, respective
legal counsel and each other Person payable under and in accordance with the
Engagement Letter and as otherwise agreed by the parties hereto, in connection
with the preparation, execution and delivery of this Agreement and the other
Loan Documents.

 



75

 

 

(g)          The Agents shall have received a certificate of an Authorized
Officer of the Borrower:

 

(i)         to the effect that, as of the Closing Date (A) subject to any
conditions that are required to be satisfactory or acceptable to any Agent, all
conditions set forth in this Section 3.1 have been fulfilled; (B) all
representations and warranties of the Borrower set forth in this Agreement and
each of the other Loan Documents are true and correct in all material respects;
and (C) no Default has occurred and is continuing;

 

(ii)        certifying as to and attaching (A) its Constituent Documents; (B)
the incumbency and specimen signature of each of its Authorized Officers
authorized to execute the Loan Documents to which it is a party; and (C) a good
standing certificate from its state or jurisdiction of incorporation or
organization and any other state or jurisdiction in which it is qualified to do
business in which the failure to be so qualified would reasonably be expected to
have a Material Adverse Effect; and

 

(iii)       certifying that the Borrower does not have outstanding debt prior to
the Closing Date, and is not at such time party to, any interest rate hedging
agreements or currency hedging agreements.

 

(h)          The Agents shall have received a certificate of an Authorized
Officer of each of the Services Provider, the Retention Provider and the Seller:

 

(i)         to the effect that, as of the Closing Date, all representations and
warranties of the Services Provider, the Retention Provider and the Seller,
respectively, set forth in each of the Loan Documents are true and correct in
all material respects; and

 

(ii)        certifying as to and attaching (A) its Constituent Documents; (B)
its resolutions or other action of its board of directors, designated manager or
managing member, as applicable, approving the Loan Documents to which it is a
party and the transactions contemplated thereby; (C) the incumbency and specimen
signature of each of its Authorized Officers authorized to execute the Loan
Documents to which it is a party; and (D) a good standing certificate from its
state or jurisdiction of incorporation or organization and any other state or
jurisdiction in which it is qualified to do business in which the failure to be
so qualified would reasonably be expected to have a Material Adverse Effect.

 

(i)           If requested by any Lender in writing, the Administrative Agent
shall have received evidence that the Borrower obtained a CUSIP or other loan
identification number requested by such Lender that is customary for the nature
of the Loans made hereunder.

 



76

 

 

(j)            The Administrative Agent shall have received a secretary’s
certificate from the Collateral Agent, which shall include the incumbency and
specimen signature of each of its Authorized Officers authorized to execute the
Loan Documents to which it is a party.

 

(k)           The Administrative Agent shall have received from the Retention
Provider a satisfactorily completed European risk retention questionnaire
provided by the Administrative Agent.

 

(l)            The Administrative Agent and the Document Custodian shall have
received from the Borrower a satisfactorily completed Beneficial Ownership
Certification.

 

(m)          The Agents shall have received from the Borrower either (A) a
certificate thereof or other official document evidencing the due authorization,
approval or consent of any governmental body or bodies, at the time having
jurisdiction in the premises, together with an opinion of counsel of the
Borrower, as applicable, that no other authorization, approval or consent of any
governmental body is required for the Borrower to fulfill its obligations under
the Loan Documents or (B) an opinion of counsel of the Borrower that no such
authorization, approval or consent of any governmental body is required for the
Borrower to fulfill its obligations under the Loan Documents except as have been
given.

 

(n)           The Borrower shall have provided to the Document Custodian any
documentation and other information reasonably requested in connection with
applicable “know your customer” and anti-money laundering rules and regulations,
including the PATRIOT Act.

 

Section 3.2            Borrowings and Issuance. The obligation of any Revolving
Lender to make its initial Revolving Loan on the occasion of the initial
Borrowing is subject to the satisfaction of the following conditions (provided,
however, that in the event the Revolving Lender makes its initial Revolving
Loan, such conditions will be deemed to be satisfied or waived, as applicable):

 

(a)           The Agents shall have received evidence satisfactory to the
Administrative Agent and the Lenders that (w) the grant of security pursuant to
the Granting Clause herein of all of the Borrower’s right, title and interest in
and to the Collateral pledged to the Collateral Agent on the Closing Date shall
be effective in all relevant jurisdictions, (x) delivery of such Collateral in
accordance with Section 8.7 to the Custodian or the Document Custodian, as
applicable, shall have been effected, (y) the Borrower (or the Services Provider
on behalf of the Borrower) will deliver copies of all Related Contracts for such
Collateral in its possession to the Document Custodian in accordance with
Sections 5.26 and 14.1(b) and (z) all other actions, recordings and filings that
the Administrative Agent may deem necessary or desirable in order to perfect the
Liens created by the Granting Clause have been taken.

 



77

 

 

(b)          The Agents shall have received a certificate of an Authorized
Officer of the Services Provider (which certificate shall include a schedule
listing the Collateral Loans owned by the Borrower on the Initial Borrowing
Date), to the effect that, (1) in the case of each item of Collateral pledged to
the Collateral Agent, on the Initial Borrowing Date and immediately prior to the
delivery thereof on or prior to the Initial Borrowing Date, (A)(w) the Borrower
is the owner of such Collateral free and clear of any liens, claims or
encumbrances of any nature whatsoever except for Permitted Liens and those which
have been released on or prior to the Initial Borrowing Date; (x) the Borrower
has acquired its ownership in such Collateral in good faith without notice of
any adverse claim, except as described in clause (w) above; (y) the Borrower has
not assigned, pledged or otherwise encumbered any interest in such Collateral
(or, if any such interest has been assigned, pledged or otherwise encumbered, it
has been released) other than pursuant to this Agreement; and (z) the Borrower
has full right to grant a security interest in and assign and pledge such
Collateral to the Collateral Agent; and (B) upon the Grant by the Borrower of a
security interest in the Collateral pursuant to the Granting Clause and upon the
delivery of Collateral that is required to be delivered to the Collateral Agent
hereunder, the filing of all UCC-1 financing statements as are necessary to
perfect the interests of the Secured Parties in the Collateral and the execution
of the Account Control Agreement, the Collateral Agent shall have a first
priority perfected security interest in the Collateral, except in respect of any
Permitted Lien or as otherwise permitted by this Agreement and (2) immediately
before and after giving effect to the Borrowings, the Overcollateralization
Ratio Test shall be satisfied (as demonstrated in a writing attached to the
certificate of the Services Provider).

 

(c)          The Agents shall have received a certificate of an Authorized
Officer of the Borrower certifying that:

 

(i)         the Closing Date Portfolio Condition is satisfied;

 

(ii)        immediately after giving effect to the Borrowings to be made on the
Initial Borrowing Date (on a pro forma basis) the aggregate outstanding
principal amount of the Revolving Loans shall not exceed the Total Revolving
Commitment as in effect on the Initial Borrowing Date;

 

(iii)       immediately before and after such Borrowing, no Default shall have
occurred and be continuing both before and after giving effect to the making of
such Revolving Loans;

 

(iv)       the representations and warranties of the Borrower contained in this
Agreement and each of the other Loan Documents shall be true and correct in all
material respects on and as of the Initial Borrowing Date (unless stated to
relate solely to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date) both before and after giving effect to the making of such Loans;

 

(v)       no law or regulation shall have been adopted, no order, judgment or
decree of any governmental authority shall have been issued, and no litigation
shall be pending or, to the actual knowledge of a Senior Authorized Officer of
the Borrower, threatened, which does or, with respect to any threatened
litigation, seeks to enjoin, prohibit or restrain the making or repayment of the
Loans or the consummation of the transactions among the Borrower, the Services
Provider, the Lenders and the Agents contemplated by this Agreement; and

 

(vi)      each of the Loan Documents is in full force and effect and is the
binding and enforceable obligation of the Borrower and the Services Provider, in
each case, to the extent such Person is a party thereto (except for those
provisions of any Loan Document not material, individually or in the aggregate
with other affected provisions, to the interests of any of the Lenders).

 



78

 

 

(d)          The Agents shall have received such other opinions, instruments,
certificates and documents from the Borrower as the Agents or any Lender shall
have reasonably requested; provided that sufficient notice of such request has
been given to the Borrower (though nothing herein shall impose an obligation on
any Agent to make any such request).

 

Section 3.3           Borrowings and Issuance. The obligation of any Lender to
make a Revolving Loan on the occasion of any Borrowing is subject to the
satisfaction of the following conditions:

 

(a)          the Administrative Agent shall have received a Notice of Borrowing
as required by Section 2.2;

 

(b)          immediately after giving effect to such Borrowing (and, for the
avoidance of doubt, if any of the following limits would be exceeded on a pro
forma basis, such Borrowing shall not be permitted), (i) the aggregate
outstanding principal amount of the Revolving Loans shall not exceed the Total
Revolving Commitment as in effect on such Borrowing Date and (ii) the Senior
Advance Rate Test shall be satisfied;

 

(c)          no Commitment Shortfall shall exist after giving effect to such
Borrowing;

 

(d)         except in the case of Revolving Loans obtained to fund Unfunded
Amounts:

 

(i)         immediately before and after such Borrowing, no Default shall have
occurred and be continuing both before and after giving effect to the funding of
such Loan;

 

(ii)        the representations and warranties of the Borrower contained in this
Agreement and each of the other Loan Documents shall be true and correct in all
material respects on and as of the date of such Borrowing (unless stated to
relate solely to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date) both before and after giving effect to the funding of such Loan;

 

(iii)       no law or regulation shall have been adopted, no order, judgment or
decree of any governmental authority shall have been issued, and no litigation
shall be pending or, to the actual knowledge of a Senior Authorized Officer of
the Borrower, threatened, which does or, with respect to any threatened
litigation, seeks to enjoin, prohibit or restrain the funding or repayment of
the Loans or the consummation of the transactions among the Borrower, the
Services Provider, the Lenders and the Agents contemplated by this Agreement;

 

(iv)       each of the Loan Documents remains in full force and effect and is
the binding and enforceable obligation of the Borrower and the Services
Provider, in each case, to the extent such Person is a party thereto (except for
those provisions of any Loan Document not material, individually or in the
aggregate with other affected provisions, to the interests of any of the
Lenders); and

 



79

 

 

(v)        immediately after giving effect to the requested Borrowing, the
Eligibility Criteria shall be satisfied (as demonstrated in a writing attached
to such Notice of Borrowing).

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE BORROWER

 

In order to induce the Administrative Agent and each of the Lenders which may
become a party to this Agreement to make the Loans, the Borrower makes the
following representations and warranties as of the Closing Date. Such
representations and warranties shall survive the effectiveness of this
Agreement, the execution and delivery of the other Loan Documents, the making of
the Loans.

 

Section 4.1            Existence and Power. The Borrower is a limited liability
company duly formed and validly existing and in good standing under the laws of
the state of Delaware. Each of the Borrower’s chief place of business, its chief
executive office and the office in which the Borrower maintains its books and
records are located in the address set forth on the signature pages hereof. The
Borrower has all powers and all material governmental licenses, authorizations,
consents and approvals required to own its property and assets and carry on its
business as now conducted or as it presently proposes to conduct it, and has
been duly qualified and is in good standing (as applicable) in every
jurisdiction in which the failure to be so qualified and/or in good standing is
likely to have a Material Adverse Effect.

 

Section 4.2            Power and Authority. The Borrower has the power and
authority to execute, deliver and carry out the terms and provisions of each of
the Loan Documents to which it is a party and has taken all necessary action to
authorize the execution, delivery and the performance of such Loan Documents to
which it is a party. The Borrower has duly executed and delivered each such Loan
Document, and each such Loan Document constitutes the legal, valid and binding
obligation of the Borrower, enforceable in accordance with its terms, except as
enforceability may be limited by applicable insolvency, bankruptcy or other laws
affecting creditors’ rights generally, or general principles of equity, whether
such enforceability is considered in a proceeding in equity or at law.

 

Section 4.3            No Violation. Neither the execution, delivery or
performance by the Borrower of the Loan Documents to which it is a party nor
compliance by the Borrower with the terms and provisions thereof nor the
consummation of the transactions among the Borrower, the Services Provider, the
Lenders and the Agents contemplated by the Loan Documents (i) will contravene in
any material respect any applicable provision of any law, statute, rule,
regulation, order, writ, injunction or decree of any court or governmental
instrumentality, (ii) will conflict, in any material respect, with or result in
any breach of, any of the terms, covenants, conditions or provisions of, or
constitute a default under, or result in the creation or imposition of (or the
obligation to create or impose) any Lien upon any of the property or assets of
the Borrower pursuant to the terms of any indenture, agreement, lease,
instrument or undertaking to which the Borrower is a party or by which it or any
of its property or assets is bound or to which it is subject (except Permitted
Liens) or (iii) will contravene the terms of any organizational documents of the
Borrower, or any amendment thereof.

 



80

 

 

Section 4.4            Litigation. There is no action, suit or proceeding
pending against or, to the actual knowledge of a Senior Authorized Officer of
the Borrower, threatened against or adversely affecting, (i) the Borrower or the
Services Provider or (ii) the Loan Documents or any of the transactions
contemplated by the Loan Documents, before any court, arbitrator or any
governmental body, agency or official, in each case, which has had or would
reasonably be expected to have a Material Adverse Effect.

 

Section 4.5            Compliance with ERISA.

 

(a)           Neither the Borrower nor any member of its ERISA Group, if any,
has any liability or obligation with respect to any Plan or any Multiemployer
Plan which has had or would reasonably be expected to have a Material Adverse
Effect. The Borrower has not maintained or sponsored or contributed to, or been
required to contribute to, any Plan or any Multiemployer Plan in the past 5
years.

 

(b)           The assets of the Borrower are not treated as “plan assets” for
purposes of 29 C.F.R. Section 2510.3-101 and Section 3(42) of ERISA. The
Borrower has not taken, or omitted to take, any action which, assuming no assets
of the Lenders being used in connection with the Loans or this Agreement are
treated as “plan assets” for purposes of 29 C.F.R. Section 2510.3-101 and
Section 3(42) of ERISA, would result in the occurrence of any Prohibited
Transaction in connection with the transactions contemplated hereunder.

 

Section 4.6            Environmental Matters.

 

(a)           The Borrower’s operations comply in all material respects with all
applicable Environmental Laws;

 

(b)           None of the Borrower’s operations is the subject of a federal or
state investigation evaluating whether any remedial action, involving
expenditures, is needed to respond to a release of any Hazardous Substances into
the environment; and

 

(c)           The Borrower does not have any material contingent liability in
connection with any release of any Hazardous Substances into the environment.

 

Section 4.7            Taxes. The Borrower has filed or caused to be filed all
federal and other material tax returns and reports required to be filed by it
and has paid all federal and other material Taxes required to be paid by it,
except such as are being contested in good faith by appropriate proceedings and
for which adequate reserves in accordance with GAAP have been provided.

 



81

 

 

Section 4.8            Full Disclosure.

 

(a)           No written information (other than projections, other
forward-looking information, information of a general economic or general
industry nature and pro forma financial information) heretofore (as of each date
when this representation and warranty is made) furnished by or on behalf of the
Borrower to the Agents or any Lender for purposes of, or in connection with this
Agreement or any transaction contemplated hereby, contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in light of the circumstances under which such information
was furnished, not misleading (to the best knowledge of the Borrower, in the
case of information obtained by the Borrower from Obligors or other unaffiliated
third parties) as of the date such information was furnished. The projections
and pro forma financial information contained in the materials referenced above
are based upon good faith estimates and assumptions believed by management of
the Borrower to be reasonable at the time made, it being recognized by the
Lenders that such projections and pro forma financial information as it relates
to future events are not to be viewed as fact and that actual results during the
period or periods covered by such projections and pro forma financial
information may differ from the projected and pro forma results set forth
therein by a material amount.

 

(b)           On the Closing Date, the information included in the Beneficial
Ownership Certification provided by the Borrower is true and correct in all
respects.

 

Section 4.9            Solvency. On the Closing Date, and after giving effect to
the transactions contemplated by the Loan Documents, the Borrower will be
solvent.

 

Section 4.10         Use of Proceeds; Margin Regulations. All proceeds of the
Loans will be used by the Borrower only in accordance with the provisions of
this Agreement and the other Loan Documents. No part of the proceeds of any Loan
will be used by the Borrower in any manner, whether directly or indirectly, that
causes such Loan or the application of such proceeds to violate Regulations U or
X of the Federal Reserve Board.

 

Section 4.11          Governmental Approvals. No order, consent, approval,
license, authorization, or validation of, or filing, recording or registration
with, or exemption by, any governmental or public body or authority, or any
subdivision thereof, is required to authorize, or is required in connection with
the execution, delivery and performance of any Loan Document to which the
Borrower is a party or the consummation of any of the transactions contemplated
thereby other than those that have already been duly made or obtained and remain
in full force and effect or those recordings and filings in connection with the
Liens granted to the Collateral Agent under the Loan Documents, except for any
order, consent, approval, license, authorization, or validation of, or filing,
recording or registration with, or exemption, that, if not obtained, would not,
either individually or in the aggregate reasonably be expected to have a
Material Adverse Effect.

 

Section 4.12          Investment Company Act. Neither the Borrower nor the pool
of Collateral is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act.

 

Section 4.13         Representations and Warranties in Loan Documents. All
representations and warranties made by the Borrower in the Loan Documents to
which it is a party are true and correct in all material respects as of the date
of this Agreement and as of any date that Borrower is deemed to reaffirm the
same under this Agreement (unless stated to relate solely to an earlier date, in
which case such representations and warranties shall be true and correct in all
material respects as of such earlier date).

 



82

 

 

Section 4.14           Ownership of Assets. The Borrower owns all of its
properties and assets, of any nature whatsoever, free and clear of all Liens,
except Permitted Liens.

 

Section 4.15           No Default. No Default exists under or with respect to
any Loan Document. The Borrower is not in default under or with respect to any
material agreement, instrument or undertaking to which it is a party or by which
it or any of its properties is bound in any respect, the existence of which
default has had or would reasonably be expected to have a Material Adverse
Effect.

 

Section 4.16          Labor Matters. There is no labor controversy pending with
respect to or, to the knowledge of a Senior Authorized Officer of the Borrower,
threatened against the Borrower, which has had or, if adversely determined,
would reasonably be expected to have a Material Adverse Effect.

 

Section 4.17           Subsidiaries/Equity Interests. The Borrower (a) has no
Subsidiaries and (b) owns no equity interest in any other entity except equity
received in connection with the exercise of remedies against an Obligor or
through a restructuring of the Obligor, subject to Section 10.1(a)(iv).

 

Section 4.18           Ranking. All Obligations, including the Obligations to
pay principal of, interest on and any other amounts in respect of the Loans,
constitute senior indebtedness of the Borrower (subject to the Priority of
Payments (including without limitation Sections 6.4 and 9.1)).

 

Section 4.19           Representations Concerning Collateral.

 

(a)            Upon each transfer of Collateral in the manner specified in
Section 8.7 and after the other actions described in Section 8.7 have been taken
by the appropriate parties, the Collateral Agent in accordance with Section 8.7,
for the benefit of the Secured Parties, will have a perfected pledge of and
security interest in such Collateral and all proceeds thereof (subject to §
9-315(c) of the UCC), which security interest shall be prior to all other
interests in such Collateral, other than certain Permitted Liens that are prior
to the security interest of the Secured Parties by operation of law or, in the
case of clause (h) of the definition of “Permitted Liens”, by contract. No
filings other than those described or referred to in Section 8.7 or any other
action other than those described in Section 8.7 will be necessary to perfect
such security interest.

 

(b)            Immediately before giving effect to each transfer of Collateral
Loans, Eligible Investments and other Collateral by the Borrower to the
Collateral Agent in accordance with Section 8.7, the Borrower will be the
beneficial owner of such Collateral Loans, Eligible Investments and other
Collateral, and the Borrower will have the right to receive all Collections on
such Collateral Loans, Eligible Investments and other Collateral, in each case
free and clear of all Liens, security interests and adverse claims other than
Permitted Liens.

 

(c)            All of the Obligors and administrative agents, as applicable, in
respect of the Collateral Loans, or Selling Institutions in respect of
Participation Interests, have been instructed to make payments to the Collection
Account.

 

Section 4.20           Ordinary Course. Each repayment of principal or interest
under this Agreement shall be (x) in payment of a debt incurred by the Borrower
in the ordinary course of business or financial affairs of the Borrower and (y)
made in the ordinary course of business or financial affairs of the Borrower.

 



83

 

 

Section 4.21          Anti-Money Laundering and Anti-Terrorism Finance Laws. The
Borrower is in compliance, in all material respects, with anti-money laundering
laws and anti-terrorism finance laws including the Bank Secrecy Act and the
PATRIOT Act (the “Anti-Terrorism Laws”).

 

Section 4.22          Anti-Corruption Laws.

 

(a)           No part of the proceeds of the Loans shall be used, directly or
indirectly: (1) to offer or give anything of value to any official or employee
of any foreign government department or agency or instrumentality or
government-owned entity, to any foreign political party or party official or
political candidate or to any official or employee of a public international
organization, or to anyone else acting in an official capacity (collectively,
“Foreign Official”), in order to obtain, retain or direct business by (i)
influencing any act or decision of such Foreign Official in his official
capacity, (ii) inducing such Foreign Official to do or omit to do any act in
violation of the lawful duty of such Foreign Official, (iii) securing any
improper advantage or (iv) inducing such Foreign Official to use his influence
with a foreign government or instrumentality to affect or influence any act or
decision of such government or instrumentality; (2) to cause any party to this
Agreement to violate the U.S. Foreign Corrupt Practices Act of 1977; or (3) to
cause any party to this Agreement to violate any other anti-corruption law
applicable to such parties (all laws referred to in clauses (2) and (3) being
“Anti-Corruption Laws”).

 

(b)           The Borrower, and, to the knowledge of the Borrower, each of the
Borrower’s Affiliates, brokers, and other agents acting on its behalf are in
compliance with Anti-Corruption Laws.

 

Section 4.23           Sanctions Laws.

 

(a)           The Borrower and its directors, officers, and employees are not,
and to the knowledge of the Borrower, none of its other Affiliates or brokers or
other agent of any loan party acting or benefiting in any capacity in connection
with the Loans is any of the following (each, a “Sanctioned Person”): (i) a
Person with whom dealings are prohibited or restricted under any Sanctions,
including without limitation a Person that is named as a “specially designated
national and blocked person” on the most current list published by the U.S.
Treasury Department Office of Foreign Assets Control (“OFAC”) at its official
website or any replacement website or other replacement official publication of
such list or similarly named on any other applicable list of Persons subject to
Sanctions or a Person that is subject to Sanctions as a result of any
relationship of ownership or control with any Person described in Section
4.23(a)(i); or (ii) a Person that derives more than 10% of its annual revenue
from investments in or transactions with any Person described in Section
4.23(a)(i).

 

(b)           The Borrower, and, to the knowledge of the Borrower, each of the
Borrower’s Affiliates, brokers, and other agents acting on its behalf are in
compliance with Sanctions.

 

(c)           Further, none of the proceeds from the Loans shall be used to
finance or facilitate, directly or knowingly indirectly, any transaction with,
investment in, or any dealing for the benefit of a Sanctioned Person or in any
manner, in each case, that results in a violation of Sanctions by any party to
this Agreement.

 



84

 

 

ARTICLE V

AFFIRMATIVE AND NEGATIVE COVENANTS OF THE BORROWER

 

The Borrower covenants and agrees that, so long as any Lender has any Commitment
hereunder or any Obligations remain unpaid, and unless the Majority Lenders
shall otherwise consent in writing:

 

Section 5.1           Information. The Borrower will deliver (or will cause to
be delivered) the following to the Agents and S&P (and the Administrative Agent
shall furnish copies thereof to each of the Lenders); provided that (1) the
information described in clause (g) below will be required to be furnished
solely to the Administrative Agent for distribution to each of the Lenders and
(2)(x) the Borrower will procure the delivery by the Retention Provider of the
information described in clause (h) and (y) the information described in clause
(i) below will be required to be furnished solely to the Administrative Agent
for distribution to each Affected Lender:

 

(a)           as soon as available and in any event within 60 days after the end
of each fiscal quarter of each fiscal year, a balance sheet of the Borrower as
of the end of such quarter and the related statements of operations for such
quarter and for the portion of the Borrower’s fiscal year ended at the end of
such quarter;

 

(b)           simultaneously with the delivery of each set of financial
statements referred to in clauses (a) above, a certificate of an Authorized
Officer of the Borrower (substantially in the form as set out in Exhibit M);

 

(c)           as soon as reasonably available and in any event within 120 days
after the end of each fiscal year, a balance sheet of the Parent as of the end
of such fiscal year and the related statements of operations and cash flows for
such fiscal year audited by independent public accountants of nationally
recognized standing; provided that if such audited balance sheet is not publicly
available pursuant to the last sentence of this Section 5.1, then such audited
financial statements shall be due within 30 days after request by the
Administrative Agent (so long as the date of such request such date is not less
than 90 days after then end of the applicable fiscal year);

 

(d)           as soon as available and in any event within 60 days after the end
of each of the first three quarters of each fiscal year, a balance sheet of the
Parent as of the end of such quarter and the related statements of operations
for such quarter and for the portion of the Parent’s fiscal year ended at the
end of such quarter;

 

(e)           (i) within two Business Days after a Senior Authorized Officer of
the Borrower obtains actual knowledge of any Default, if such Default is then
continuing, a certificate of such Senior Authorized Officer setting forth the
details thereof and the action which the Borrower is taking or proposes to take
with respect thereto; (ii) promptly and in any event within five Business Days
after a Senior Authorized Officer obtains knowledge thereof, notice of any (x)
litigation or governmental proceeding pending or actions threatened against the
Borrower or its rights in the Collateral Loans or other Collateral which have
had or would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, and (y) any other event, act or condition which has had
or would reasonably be expected to have a Material Adverse Effect; and (iii)
promptly after a Senior Authorized Officer of the Borrower obtains knowledge
that any loan included in the Collateral does not qualify as a “Collateral
Loan,” notice setting forth the details with respect to such disqualification;

 



85

 

 

(f)            promptly upon the sending thereof, copies of all reports, notices
or documents that the Borrower sends to any governmental body, agency or
regulatory authority (excluding routine filings) and not otherwise required to
be delivered hereunder;

 

(g)           promptly and in any event within 10 Business Days after a Senior
Authorized Officer of the Borrower obtains actual knowledge of any of the
following events, a certificate of the Borrower, executed by a Senior Authorized
Officer of the Borrower, specifying the nature of such condition and the
Borrower’s proposed response thereto: (i) the receipt by the Borrower of any
written communication, whether from a governmental authority, authorized
citizens group, employee or otherwise, that alleges that the Borrower is not in
compliance with applicable Environmental Laws, and such noncompliance had or
would reasonably be expected to have a Material Adverse Effect, (ii) the
Borrower has actual knowledge that there exists any Environmental Claim pending
or threatened against the Borrower that has had or would reasonably be expected
to have a Material Adverse Effect or (iii) the Borrower has actual knowledge of
any release, emission, discharge or disposal of any Hazardous Substances that
has had or would reasonably be expected to have a Material Adverse Effect;

 

(h)           not later than the tenth Business Day after the Collateral Report
Determination Date for each calendar month (or if such day is not a Business
Day, the next succeeding Business Day), a report concerning the Collateral Loans
and Eligible Investments (the “Collateral Report”); the first Collateral Report
shall be delivered in June, 2020 and shall be determined with respect to the
Collateral Report Determination Date occurring in June, 2020; the Collateral
Report for a calendar month shall contain the information with respect to the
Collateral Loans and Eligible Investments described in Exhibit D, and shall be
determined as of the Collateral Report Determination Date for such calendar
month; any calculations in connection with the Collateral Reports shall be made
on a trade date basis.

 

(i)            on each Quarterly Payment Date, a Payment Date Report in
accordance with Section 9.1(c);

 

(j)            from time to time such additional information regarding the
Collateral or the financial position or business of the Borrower as the Agents,
on either their own initiative or at the request of the Majority Lenders or S&P,
may reasonably request in writing; provided that, such additional information
shall not include any information that the Services Provider reasonably
determines in good faith is competitively sensitive, including without
limitation, internal credit memos, investment committee memos and any
proprietary analysis or similar information prepared by the Services Provider or
any of its affiliates.

 

(k)           the information described in Exhibit F, at the times indicated
therein, which shall be subject to adjustment with the prior written consent of
the Borrower and the Administrative Agent;

 



86

 

 

(l)          (i)          promptly following a request by any Affected Lender
which is received in connection with (x) a material amendment of any Loan
Document or (y) any additional Loan or increased Commitment, a refreshed
Retention Letter from the Retention Provider;

 

(ii)        promptly on becoming aware of the occurrence thereof, written notice
of any failure to satisfy the Retention Obligations at any time;

 

(iii)       on a monthly basis (concurrent with the delivery of each Collateral
Report), a certificate from an Authorized Officer of the Retention Provider
confirming (x) continued compliance with the EU Risk Retention Requirements, (y)
continued compliance with the Retention Provider’s obligations set forth in the
Retention Letter, and (z) the continued accuracy of the representations of the
Retention Provider as set forth in the Retention Letter;

 

(iv)       upon any written request therefor by or on behalf of the Borrower or
any Affected Lender delivered as a result of a material change in (x) the
performance of the Collateral Loans or (y) upon the breach of the Retention
Letter or upon any material breach of any Loan Document to which the Retention
Provider is a party, a certificate from an Authorized Officer of the Retention
Provider confirming continued compliance with the Retention Provider’s
obligations under the Retention Letter; and

 

(v)        promptly following a request by any Affected Lender, such additional
information regarding the Collateral Loans or the transactions contemplated in
this Agreement and/or the other Loan Documents as such Affected Lender may
reasonably request in order for such Lender to comply with or satisfy Article 5
(other than paragraph (1)(e) thereof) of the Securitisation Regulation.

 

(m)         within five Business Days of the receipt thereof, copies of any
letters received from S&P in respect of credit estimates;

 

(n)         with respect to DIP Loans, Collateral Loans with a credit estimate
and Collateral Loans with an S&P Rating of CCC-, promptly upon becoming aware
thereof, any information that may have a material adverse impact on the quality
of such asset (as determined by the Services Provider using its reasonable
business judgment); and

 

(o)         within five Business Days of the receipt thereof, written notice of
the occurrence of an event that would permit the termination of the Corporate
Services Agreement, or the replacement of the Services Provider under the
Corporate Services Agreement.

 

Documents required to be delivered pursuant to Section 5.1(c) (to the extent any
such documents are included in materials otherwise filed with the SEC) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date on which (i) Parent posts such documents, or provides a
link thereto, on the Parent’s website on the Internet at
https://owlrock.com/overview-orcc/; or (ii) such documents are posted on
Parent’s behalf on an internet or intranet website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial or third-party
website); provided that the Borrower shall deliver paper copies of such
documents to the Administrative Agent or any Lender that requests such paper
copies.

 



87

 

 

Section 5.2            Payment of Obligations. The Borrower will pay and
discharge, at or before maturity, all its respective material obligations and
liabilities, including, without limitation, any obligation pursuant to any
agreement by which it or any of its properties or assets is bound and any
material Tax liabilities, except where such liabilities may be contested in good
faith by appropriate proceedings, and will maintain in accordance with GAAP
appropriate reserves for the accrual of any of the same.

 

Section 5.3            Employees. The Borrower shall not have any employees
(other than its directors and managers to the extent they are employees).

 

Section 5.4            Good Standing. The Borrower will remain qualified to do
business and in good standing (as applicable) in its jurisdiction of formation
and every other jurisdiction in which the nature of its businesses so requires,
except where the failure to be so qualified and in good standing would not
reasonably be expected to have a Material Adverse Effect.

 

Section 5.5            Compliance with Laws. The Borrower will comply in all
respects with all Applicable Law except where the necessity of compliance
therewith is contested in good faith by appropriate proceedings.

 

Section 5.6            Inspection of Property, Books and Records; Audits; Etc..

 

(a)           The Borrower will keep proper books of record and accounts in
which full, true and correct entries in all respects in accordance with GAAP
shall be made of all financial matters and transactions in relation to its
business and activities, and will permit representatives of the Administrative
Agent and the Collateral Agent (in each case at the Borrower’s expense, in the
case of not more than one inspection during any fiscal year except during the
continuance of an Event of Default) to visit and inspect any of its properties,
to examine and make abstracts from any of its books and records, to examine and
make copies of the Related Contracts (and to discuss its affairs, finances and
accounts with its officers, employees and independent public accountants, all at
reasonable times in a manner so as to not unduly disrupt the business of the
Borrower, upon reasonable prior notice to the Borrower and as often as may
reasonably be desired; provided that any expenses incurred by the Borrower
hereunder shall be reasonable and documented.

 

(b)           If requested by the Majority Lenders, the Borrower agrees that
representatives of the Administrative Agent (or an independent third-party
auditing firm selected by the Administrative Agent) may (at the Borrower’s
expense) conduct an audit and/or field examination of the Borrower and the
Services Provider, at reasonable times in a manner so as to not unduly disrupt
the business of the Borrower or the Services Provider, for the purpose of
examining the servicing and administration of the Collateral Loans, the results
of which audit and/or field examination shall be promptly provided to the
Lenders; provided that, so long as no Event of Default exists, no more than one
such audit or field examination shall be conducted during any fiscal year of the
Borrower and any expenses incurred in the course of such audit and/or field
examination shall be reasonable and documented.

 



88

 

 

(c)           If requested by the Administrative Agent or the Majority Lenders,
the Borrower and the Services Provider shall participate in a meeting with the
Administrative Agent and the Lenders once during each fiscal year of the
Borrower, to be held at a location in New York City and at a time reasonably
determined by the Borrower and the Services Provider.

 

Section 5.7            Existence. The Borrower shall do or cause to be done, all
things necessary to preserve and keep in full force and effect its existence,
its material rights and its material privileges, obligations, licenses and
franchises.

 

Section 5.8            Subsidiaries; Equity Interest. The Borrower shall not
directly or indirectly own any Subsidiaries or any Equity Interest in any entity
other than as otherwise permitted pursuant to Section 4.17.

 

Section 5.9            Investments.

 

(a)           The Borrower shall not make any investment other than in
Collateral Loans or Eligible Investments; provided that the Borrower may own
Defaulted Loans and other Collateral only as permitted by the terms of this
Agreement. The Borrower shall not acquire or originate any debt obligation
unless, at the time of the commitment to acquire or originate such debt
obligation, the Eligibility Criteria are satisfied with respect to the debt
obligations so acquired or originated. The Borrower shall not acquire, originate
or fund any debt obligations after the Reinvestment Period except for (i) the
funding of Exposure Amounts of Revolving Collateral Loans and Delayed Funding
Loans that were originated or acquired by, or contributed to, the Borrower prior
to the end of the Reinvestment Period and (ii) the origination or acquisition
by, or contribution to the Borrower, of a Collateral Loan where the commitment
to make such acquisition or origination was made prior to the end of the
Reinvestment Period, so long as such commitment provided for settlement in
accordance with customary procedures in the relevant markets, but in any event
for a settlement period no longer than three months following the date of such
commitment.

 

(b)           The Borrower shall not at any time obtain or maintain title to any
real property or obtain or maintain a controlling interest in an entity that
owns any real property.

 

(c)           The Borrower shall not commit to acquire or originate any
Collateral Loan if such acquisition or origination would be in contravention of
the terms of this Agreement, the Sale and Contribution Agreement or the
Retention Letter, which shall include the satisfaction of the Originator
Requirement.

 

Section 5.10          Restriction on Fundamental Changes.

 

(a)           The Borrower shall not enter into any merger, consolidation,
division or other reorganization, unless permitted by applicable law and unless:
(i) the Majority Lenders have provided their prior written consent to such
merger or consolidation or reorganization; (ii) the Borrower shall be the
surviving entity; (iii) S&P shall have been notified in writing of such merger
or consolidation or reorganization and the Rating Condition is satisfied with
respect to such merger, consolidation, division or other reorganization; (iv)
immediately after giving effect to such transaction, no Default shall have
occurred and be continuing; (v) the Borrower shall have delivered to each Agent
and each Lender a certificate of an Authorized Officer of the Borrower stating
that (1) such merger or consolidation or reorganization complies with this
Section 5.10(a), (2) all conditions precedent in this Section 5.10(a) relating
to such transaction have been complied with and (3) such transaction shall not
cause the Borrower or the pool of Collateral to be required to register as an
“investment company” under the Investment Company Act; and (vi) the fees, costs
and expenses of the Agents (including any reasonable legal fees and expenses)
associated with the matters addressed in this Section 5.10 shall have been paid
by the Borrower or otherwise provided for to the satisfaction of the Agents.

 



89

 

 

(b)           The Borrower shall not liquidate, wind-up or dissolve (or suffer
any liquidation or dissolution), discontinue its business or convey, lease,
sell, transfer or otherwise dispose of, including by way of division or any
disposition of property to any Delaware LLC formed upon the consummation of a
Delaware LLC Division, in one transaction or series of transactions, all or any
part of its business or property, whether now or hereafter acquired, except for
transfers of its property expressly permitted by the Loan Documents.

 

(c)           The Borrower shall not amend its Constituent Documents without
prior written notice to S&P and the Administrative Agent and, in the case of
amendments that would reasonably be expected to affect the Lenders or the
Administrative Agent, the Administrative Agent’s prior written consent.

 

Section 5.11           ERISA. The Borrower shall not establish any Plan or
Multiemployer Plan.

 

Section 5.12          Liens. The Borrower shall not at any time directly or
indirectly create, incur, assume or permit to exist, on any of its property, any
Lien for borrowed monies or any other Lien except for Permitted Liens.

 

Section 5.13          Business Activities. The Borrower shall not engage in any
business activity other than (i) the making, acquisition, origination, selling
and maintenance of Collateral Loans and the ownership of equity interests
permitted hereby and (ii) any other activities expressly permitted by,
contemplated by or reasonably ancillary to this Agreement and the other Loan
Documents (including the collateralized loan obligation transaction referred to
in the Engagement Letter).

 

Section 5.14          Fiscal Year; Fiscal Quarter. The Borrower shall not change
its fiscal year or any of its fiscal quarters, without the Administrative
Agent’s prior written consent, which consent shall not be unreasonably withheld,
conditioned or delayed.

 

Section 5.15          Anti-Money Laundering and Anti-Terrorism Finance Laws;
Foreign Corrupt Practices Act; Sanctions Laws. The Borrower shall not (a) engage
in or conspire to engage in any transaction, conduct, or activity that evades or
avoids, or has the purpose of evading or avoiding, or otherwise violates any
Anti-Terrorism Law, Anti-Corruption Law or Sanctions, (b) cause or permit any of
the funds that are used to repay the Obligations to be derived, directly or
indirectly, from any activity with the result that any party to this Agreement
would be in violation of any applicable Anti-Terrorism Laws, Anti-Corruption
Laws, or Sanctions or (c) use any part of the proceeds of the Loans, directly or
knowingly indirectly, for any conduct that would cause the representations and
warranties in Sections 4.22 and 4.23 to be untrue as if made on the date any
such conduct occurs.

 

Section 5.16          Indebtedness. The Borrower shall not incur or suffer to
exist any Indebtedness other than the Obligations and involuntarily incurred
Contingent Obligations, which would not reasonably be expected to have a
Material Adverse Effect and which the Borrower shall use commercially reasonable
efforts to promptly resolve.

 



90

 

 

Section 5.17         Use of Proceeds. The Borrower shall use the proceeds of the
Loans solely (a) for the acquisition and origination of Collateral Loans during
the Reinvestment Period (and after the Reinvestment Period only for the
acquisition and origination of Collateral Loans committed to during the
Reinvestment Period, subject to Section 5.9), (b) to fund Exposure Amounts, (c)
to pay fees and expenses incurred with the closing and execution of this
Agreement and the other Loan Documents and/or (d) to make a Permitted Parent
Distribution.

 

Section 5.18         Bankruptcy Remoteness; Separateness.

 

(a)          Limited Purpose Entity.

 

(i)         The Borrower at all times since its formation has been, and will
continue to be, a limited liability company formed under the laws of the state
of Delaware. The Borrower at all times since its formation has been, and will
continue to be, duly qualified in its jurisdiction of formation and each other
jurisdiction in which such qualification was or may be necessary for the conduct
of its business, except where the failure to be so qualified in any jurisdiction
would not reasonably be expected to have a Material Adverse Effect;

 

(ii)        the Borrower at all times since its formation has complied, and will
continue to comply, with its Constituent Documents and the laws of the
jurisdiction of its incorporation relating to companies formed with limited
liability under the laws of the state of Delaware;

 

(iii)       all customary formalities regarding the existence of the Borrower
have been observed at all times since its formation and will continue to be
observed;

 

(iv)       the Borrower has been adequately capitalized at all times since its
formation and will continue to be adequately capitalized in light of the nature
of its business; and

 

(v)        the Borrower has not any time since its formation assumed or
guaranteed, and will not assume or guarantee, the liabilities of any other
Persons (other than any (A) reimbursement obligation or indemnity in favor of
its officers or directors; provided that any such reimbursement obligation or
indemnity shall be subject to the Priority of Payments (B) the assumption of the
obligations in connection with the ordinary course purchase, sale or receipt as
a contribution of Collateral Loans).

 

(b)          No Bankruptcy Filing. The Borrower is not contemplating either the
filing of a petition by it under any state or federal bankruptcy or insolvency
laws of any jurisdiction or the liquidation of all or a major portion of its
assets or property, and it has no knowledge of any Person contemplating the
filing of any such petition against it.

 



91

 

 

(c)           Separate Existence.

 

(i)         At all times since its formation, the Borrower has accurately
maintained, and will continue to accurately maintain, in all material respects,
its financial statements, accounting records and other corporate documents, as
applicable, separate from those of the Services Provider and any other Person;
provided, however, that if the Borrower prepares consolidated financial
statements with any Affiliates, (y) any such consolidated financial statements
shall contain a note indicating the Borrower’s separateness from any such
Affiliates and indicate its assets are not available to pay the debts of such
Affiliate or any other Person and (z) if the Borrower prepares its own separate
balance sheet, such assets shall also be listed on the Borrower’s own separate
balance sheet. Subject to Section 5.27, the Borrower has not at any time since
its formation commingled, and will not commingle, its assets with those of the
Services Provider or any other Person. The Borrower has at all times since its
formation accurately maintained, in all material respects, and will continue to
accurately maintain in all material respects, its own bank accounts and separate
books of account.

 

(ii)        The Borrower has at all times since its formation paid, and will
continue to pay, its own liabilities from its own separate assets.

 

(iii)       The Borrower has at all times since its formation identified itself,
and will continue to identify itself, in all dealings with the public, under its
own name and as a separate and distinct entity. The Borrower has not at any time
since its formation identified itself, and will not identify itself, as being a
division or a part of any other entity (other than for U.S. federal and state
tax and consolidated accounting purposes).

 

(d)           The Borrower will comply at all times with the provisions of its
Constituent Documents relating to separateness, bankruptcy remoteness and any
similar provisions.

 

Section 5.19          Amendments, Modifications and Waivers to Collateral Loans.

 

(a)           In the performance of its obligations hereunder, the Borrower may
enter into any amendment or waiver of or supplement to any Related Contract;
provided that (1) the prior written consent of the Majority Lenders to any such
amendment, waiver or supplement shall be required if (i) an Event of Default has
occurred and is continuing or would result from such amendment, waiver or
supplement, (ii) such amendment, waiver or supplement, individually or together
with all other such amendments, waivers and/or supplements, would result in a
Material Adverse Effect or (iii) such amendment, waiver or supplement
constitutes a Specified Change; provided that (A) in the case of clauses (ii)
and (iii) above, if the Borrower notifies the Administrative Agent of the
proposed amendment, waiver or supplement and the Administrative Agent (at the
direction of the Majority Lenders) does not object within 15 Business Days after
written notice thereof is provided to the Administrative Agent, the proposed
amendment, waiver or supplement will be deemed to have been consented to by the
Administrative Agent (at the direction of the Majority Lenders) and (B) in the
case of clause (iii) above, during the Reinvestment Period such prior written
consent shall not be required if (x) the relevant Collateral Loan after giving
effect to the Specified Change would be eligible to be originated or acquired by
the Borrower (without regard to the Concentration Limitations) in accordance
with the terms of this Agreement and (y) no Default shall have occurred and be
continuing; (2) the Borrower has notified S&P of any such amendment, waiver or
supplement that constitutes a Specified Change, including by way of specifying
such amendment, waiver or supplement in the Collateral Report and (3) the
Borrower may not enter into any such amendment, waiver or supplement that would
result in the Minimum Weighted Average Spread Test not being satisfied (or if
not satisfied at such time, being worsened) after giving effect to such
amendment, waiver or supplement.

 



92

 

 

(b)          Any Collateral Loan that, as a result of any amendment, waiver or
supplement thereto, ceases to qualify as a Collateral Loan, will thereafter be
deemed to be a Defaulted Loan for so long as it remains unqualified to be a
Collateral Loan by the terms of this Agreement.

 

(c)           In the event that the Borrower enters into any amendment or waiver
of or supplement to a Collateral Loan that is not consented to by the Majority
Lenders and such amendment, waiver or supplement results in the failure of the
Maximum Weighted Average Life Test (but would otherwise qualify as a Collateral
Loan), such Collateral Loan will thereafter be treated as a Defaulted Loan
hereunder until such time as the Maximum Weighted Average Life Test is satisfied
(provided that if, at the time of such satisfaction of the Maximum Weighted
Average Life Test, such Collateral Loan would otherwise be considered a
Defaulted Loan in accordance with the terms of this Agreement (including clause
(b) above), such Collateral Loan will continue to be treated as a Defaulted Loan
hereunder until such Collateral Loan is no longer considered a Defaulted Loan in
accordance with the terms of this Agreement (including clause (b) above)).

 

Section 5.20          Hedging.

 

(a)          The Borrower may, at any time and from time to time, enter into any
Interest Hedge Agreements (subject in each case to (i) satisfaction of the
Rating Condition and (ii) unless the cost of such Interest Hedge Agreement is
paid in full at the time it is executed, the prior written consent of the
Majority Lenders). The Borrower will not amend or replace any Interest Hedge
Agreement unless the Rating Condition shall have been satisfied in connection
with such amendment or replacement and the Majority Lenders have provided their
prior written consent thereto. The Borrower (or the Services Provider on behalf
of the Borrower) shall promptly provide written notice of entry into, and the
amendment or replacement of, any Interest Hedge Agreement to the Agents and the
Lenders. Notwithstanding anything to the contrary contained herein, the Borrower
(or the Services Provider on behalf of the Borrower) shall not enter into any
Interest Hedge Agreement (A) unless it obtains written advice of counsel that
(1) the written terms of the derivative directly relate to the Collateral Loans
and (2) such derivative reduces the interest rate and/or foreign exchange risks
related to the Collateral Loans and the Loans and (B) that would cause the
Borrower to be considered a “commodity pool” as defined in Section 1a(10) of the
Commodity Exchange Act unless (i) the Services Provider, and no other party,
including but not limited to the Collateral Agent, the Custodian and the
Administrative Agent, is registered as a “commodity pool operator” as defined in
Section 1(a)(11) of the Commodity Exchange Act and “commodity trading advisor”
as defined in Section 1(a)(12) of the Commodity Exchange Act with the CFTC or
(ii) with respect to the Borrower as the commodity pool, the Services Provider
would be eligible for an exemption from registration as a commodity pool
operator and commodity trading advisor and all conditions for obtaining the
exemption have been satisfied. The Services Provider agrees that for so long as
the Borrower is a commodity pool, the Services Provider will take all actions
necessary to ensure ongoing compliance with, as the case may be, either (x) the
applicable exemption from registration as a commodity pool operator and/or a
commodity trading advisor with respect to the Borrower or (y) the applicable
registration requirements as a commodity pool operator and/or a commodity
trading advisor with respect to the Borrower, and will in each case take any
other actions required as a commodity pool operator and/or a commodity trading
advisor with respect to the Borrower.

 



93

 

 

(b)          Each Interest Hedge Agreement shall contain appropriate limited
recourse and non-petition provisions equivalent (mutatis mutandis) to those
contained in Section 12.15. Each Interest Hedge Counterparty shall be required
to satisfy, at the time that any Interest Hedge Agreement to which it is a party
is entered into, the then-current S&P criteria for hedge counterparties with
respect to any Interest Hedge Agreements shall be subject to the Priority of
Payments specified in Section 9.1(a) and Section 6.4. Each Interest Hedge
Agreement shall contain an acknowledgement by the Interest Hedge Counterparty
that the obligations of the Borrower to the Interest Hedge Counterparty under
the relevant Interest Hedge Agreement shall be payable in accordance with the
Priority of Payments specified in Section 9.1(a) and Section 6.4 and the
Borrower shall use its commercially reasonable efforts to provide that it may
not be terminated due to the occurrence of an Event of Default until liquidation
of the Collateral has commenced.

 

Section 5.21          Title Covenants. The Borrower covenants that at no time
shall it:

 

(a)           create, permit or suffer to be created any Lien or security
interest in the Collateral other than Permitted Liens; or

 

(b)           except as otherwise expressly permitted herein sell, transfer,
assign, deliver or otherwise dispose of any Collateral or any interest therein.

 

The Borrower further covenants and agrees to defend the Collateral against the
claims and demands of all other parties to the extent necessary to preserve the
first-priority security interest of the Collateral Agent in the Collateral
(subject to Permitted Liens).

 

Section 5.22          Further Assurances.

 

(a)           The Borrower shall at its sole expense file, record, make, execute
and deliver all such notices, instruments, statements and other documents, and
take such acts, as the Collateral Agent (acting at the direction of the
Administrative Agent) may reasonably request from time to time to register in
the name of the Collateral Agent or its nominee, and to perfect, preserve or
otherwise protect the security interest of the Collateral Agent, for the benefit
of the Secured Parties in, the Collateral or any part thereof, or to give effect
to the rights, powers and remedies of the Collateral Agent hereunder, including
but not limited to execution and delivery of financing statements. The Borrower
shall be obligated to perform its obligations under this Agreement
notwithstanding the ability of the Collateral Agent to take such actions
pursuant to the provisions of Section 5.24.

 

(b)           Not earlier than three months and not later than one month prior
to each one-year anniversary of the date of filing of the UCC-1 financing
statement referred to in Section 8.7, unless the Obligations have been paid in
full, the Borrower shall furnish to the Collateral Agent an opinion of counsel
to the effect that, in the opinion of such counsel, as of the date of such
opinion, the lien and security interest created by this Agreement with respect
to the Collateral remains a valid and perfected first priority lien in favor of
the Collateral Agent for the benefit of the Secured Parties, which opinion may
contain usual and customary assumptions, limitations and exceptions.

 



94

 

 

Section 5.23          Costs of Transfer Taxes and Expenses.

 

(a)           The Borrower shall pay or cause to be paid all transfer Taxes and
other costs incurred in connection with all transfers of Collateral. For the
avoidance of doubt, any amounts paid pursuant to this Section 5.23(a) shall not
be indemnifiable pursuant to Section 11.4.

 

(b)           Without duplication of any other provision of this Agreement, the
Borrower agrees to pay the Collateral Agent the reasonable and documented
out-of-pocket costs and expenses, including but not limited to reasonable and
documented attorneys’ fees and other charges, incurred by the Collateral Agent
in connection with making collections on any Collateral.

 

Section 5.24          Collateral Agent May Perform.

 

(a)           If the Borrower fails to perform any agreement contained herein to
be performed by it, the Collateral Agent may, upon the written instructions of
the Administrative Agent or the Majority Lenders, itself file, record, make,
execute and deliver all such notices, instruments, statements and other
documents, and take such acts, as the Majority Lenders may determine to be
necessary or desirable from time to time to perfect, preserve or otherwise
protect the security interest of the Collateral Agent, for the benefit of itself
and the Secured Parties and otherwise perform, or cause performance of, any
other such actions as the Majority Lenders shall determine is necessary or
desirable, and the reasonable fees and out-of-pocket expenses of the Collateral
Agent and Lenders incurred in connection therewith shall be payable by the
Borrower and shall be part of the Obligations.

 

(b)           The powers conferred on the Collateral Agent hereunder are solely
to protect its interest (on behalf of the Secured Parties) in the Collateral and
shall not impose any duty on it to exercise any such powers. Except for
reasonable care of any Collateral in its possession and the accounting for
monies actually received by it hereunder, the Collateral Agent shall have no
duty as to any Collateral or responsibility for (i) ascertaining or taking
action with respect to calls, conversions, exchanges, maturities, tenders or
other matters relative to any Collateral, whether or not the Collateral Agent
has or is deemed to have knowledge of such matters, or (ii) taking any necessary
steps to preserve rights against prior parties or any other rights pertaining to
any Collateral.

 

Section 5.25          Notice of Name Change. The Borrower shall give the Agents
and S&P not less than 30 days’ notice of any change of its name and not less
than 30 days’ notice of any change of its principal place of business and will
take all steps necessary to preserve the first priority perfected security
interest of the Collateral Agent in the Collateral. The Borrower shall not
change its type of organization, jurisdiction of organization or other legal
structure without the prior written consent of the Administrative Agent.

 



95

 

 

Section 5.26          Delivery of Related Contracts. The Borrower (or the
Services Provider on behalf of the Borrower) shall deliver copies of all Related
Contracts in its possession to the Document Custodian within five Business Days
of the Borrower’s acquisition or origination of the related Collateral Loan.

 

Section 5.27          Delivery of Proceeds. In the event that the Borrower
receives any payments in respect of or other proceeds of Collateral Loans or
other Collateral or any capital contribution, the Borrower shall pay such
payments or other proceeds to the Collateral Agent promptly and, in no event,
later than two Business Days after the Borrower’s receipt thereof.

 

Section 5.28          Performance of Obligations. The Borrower shall timely and
fully comply with and perform in all material respects its obligations under the
Collateral Loans and other Collateral in accordance with the terms thereof.

 

Section 5.29          Limitation on Dividends. The Borrower will not declare or
make any direct or indirect distribution, dividend or other payment to any
person on account of any Equity Interests in, or ownership of any similar
interests or securities of the Borrower, except for Permitted Distributions or
Permitted Parent Distributions.

 

Section 5.30          Renewal of Credit Estimates. For each Collateral Loan with
a credit estimate provided by a Rating Agency, the Borrower shall submit such
Required S&P Credit Estimate Information as is required by such Rating Agency to
renew such credit estimate within the 12 month period following receipt of the
most recent credit estimate provided by such Rating Agency for such Collateral
Loan.

 

Section 5.31          Annual Rating Review. On or before the anniversary date of
the Closing Date in each calendar year, or the last Business Day immediately
preceding such date if such date is not a Business Day, the Borrower shall pay
for the ongoing monitoring of the rating of the Loans by S&P. The Borrower shall
promptly notify the Agents, the Services Provider and the Lenders in writing if
at any time the rating of the Loans has been, or to the knowledge of a Senior
Authorized Officer will be, changed or withdrawn, or the rating outlook on the
Loans has been, or to the knowledge of a Senior Authorized Officer will be,
changed.

 

Section 5.32          Amendment to Loan Documents. The Borrower shall not amend
any of the Loan Documents except pursuant to the applicable terms thereof and
Section 12.5 of this Agreement.

 

Section 5.33          Transactions With Affiliates. Except as may be otherwise
required or permitted by the Sale and Contribution Agreement, the Borrower shall
not sell, lease or otherwise transfer any property or assets to, or purchase,
lease or otherwise acquire any property or assets from, or otherwise engage in
any other transactions with, any of its Affiliates unless (i) the terms and
conditions of any such transaction are no less favorable to the Borrower than
the terms it would obtain in a comparable, timely transaction with a
non-Affiliate, (ii) such transaction is effected in accordance with all
Applicable Law, (iii) such transaction is conducted in an arm’s length
transaction in the ordinary course of business and (iv) in the case of the sale
of any Collateral Loan, the sale price is not less than the Market Value with
respect to such Collateral Loan (provided that Market Value shall not be
determined pursuant to clause (d) or (e) of the definition thereof). The
Borrower shall ensure that all purchases of Collateral Loans from any Affiliate
of the Borrower will be pursuant to and in accordance with the Sale and
Contribution Agreement. This Section 5.33 shall not require the Seller or any
Affiliate of the Borrower to purchase from the Borrower or sell or otherwise
transfer to the Borrower any property or assets except as provided by the Sale
and Contribution Agreement.

 



96

 

 

Section 5.34          Reports by Independent Accountants.

 

(a)           On or after the Closing Date, the Borrower (or the Services
Provider on behalf of the Borrower) shall select one or more nationally
recognized firms of independent certified public accountants for purposes of
performing agreed-upon procedures required by this Agreement, which may be the
firm of independent certified public accountants that performs accounting
services for the Borrower or the Services Provider. The Borrower may remove any
firm of independent certified public accountants at any time. Upon any
resignation by such firm or removal of such firm by the Borrower, the Borrower
(or the Services Provider on behalf of the Borrower) shall promptly appoint a
successor thereto that shall also be a nationally recognized firm of independent
certified public accountants, which may be a firm of independent certified
public accountants that performs accounting services for the Borrower or the
Services Provider. If the Borrower shall fail to appoint a successor to a firm
of independent certified public accountants which has resigned or has been
removed within 30 days after such resignation or removal (as applicable), the
Borrower shall promptly notify the Agents and the Services Provider of such
failure in writing. If the Borrower shall not have appointed a successor within
ten days thereafter, the Services Provider shall appoint a successor firm of
independent certified public accountants of nationally recognized reputation.
The fees of such firm of independent certified public accountants and its
successor shall be payable by the Borrower as Administrative Expenses in
accordance with the Priority of Payments and the terms of this Agreement. In the
event such firm requires the Collateral Agent to agree (whether in writing or
otherwise) to the procedures performed by such firm, the Borrower hereby directs
the Collateral Agent to so agree and directs the Collateral Agent to execute a
specified user agreement, access letter or agreement of similar import requested
by such accountants, which may include among other things, (i) acknowledgement
that the Borrower has agreed that the procedures to be performed by such
accountants are sufficient for the Borrower’s purposes, (ii) releases by the
Collateral Agent (on behalf of itself and the Lenders and Administrative Agent)
of claims against the firm and acknowledgement of other limitations of liability
in favor of the firm and (iii) restrictions or prohibitions on the disclosure of
information or documents provided to it by such firm (including to the Lenders
and Administrative Agent). It is understood and agreed that the Collateral Agent
will deliver such letters of agreement and similar documents in conclusive
reliance on the foregoing direction of the Borrower. The Collateral Agent shall
not have any responsibility to the Borrower or any Secured Party hereunder to
make any inquiry or investigation as to, and shall have no obligation, liability
or responsibility in respect of, the terms of any engagement of any such firm,
or the validity or correctness of such procedures or content of such letter
(including without limitation with respect to the sufficiency thereof for any
purpose), any report or instruction (or other information or documents) prepared
or delivered by any such accountants pursuant to any such engagement. In no
event shall the Collateral Agent be required to execute any agreement in respect
of the accountants that it reasonably determines adversely affects it. For the
avoidance of doubt, any costs, fees or expenses incurred by the Collateral Agent
in connection with this Section 5.34(a) shall be payable by the Borrower as
Administrative Expenses in accordance with the Priority of Payments and the
terms of this Agreement.

 



97

 

 

(b)           On or before the date that is 120 days following the end of each
fiscal year of the Borrower, or the last Business Day immediately preceding such
date if such date is not a Business Day, commencing in 2021, the Borrower shall
cause to be delivered to the Collateral Agent an agreed-upon procedures report
from a firm of independent certified public accountants appointed pursuant to
clause (a) above for each Payment Date Report occurring in January and July of
the prior calendar year (i) indicating that the calculations within those
Payment Date Reports have been recalculated and compared to the information
provided by the Borrower in accordance with the applicable provisions of this
Agreement and (ii) listing the Aggregate Principal Balance of the Collateral
Loans securing the Loans as of the immediately preceding Measurement Dates;
provided that in the event of a conflict between such firm of independent
certified public accountants and the Borrower with respect to any matter in this
Section 5.34, the determination by such firm of independent public accountants
shall be conclusive; provided further that, if there is any inconsistency
between the calculations of the Borrower and the calculations of the firm of
independent certified public accountants, the Borrower shall promptly notify the
Agents and the Lenders and describe such inconsistency in reasonable detail.
Notwithstanding anything to the contrary herein, if the Custodian,
Administrative Agent, the Collateral Administrator or Collateral Agent fail
within 75 days following the end of each fiscal year of the Borrower to execute
any documentation required by the independent certified public accountants
selected by the Borrower prior to the delivery of any report contemplated by
this Section 5.34(b), then the Borrower shall have no obligation to furnish any
report covering such fiscal year pursuant to this Section 5.34(b).

 

Section 5.35         Tax Matters as to the Borrower.

 

(a)           The Borrower shall (and each Lender hereby agrees to) treat the
Loans as debt for U.S. federal income tax purposes and will take no contrary
position unless otherwise required by an applicable taxing authority.

 

(b)           The Borrower shall at all times ensure that it is treated, for
U.S. federal income tax purposes, either as (i) an entity disregarded as
separate from a sole owner, or (ii) a partnership (other than a publicly traded
partnership taxable as a corporation).

 

(c)           The Borrower will deliver or cause to be delivered an IRS Form
W-8IMY (with all required attachments) of the Borrower (if the Borrower is
treated as a partnership for U.S. federal income tax purposes) or an IRS Form
W-9 or the applicable Form W-8, in each case, from its sole owner (if the
Borrower is treated as an entity disregarded as separate from its sole owner for
U.S. federal income tax purposes), or successor applicable form to each issuer,
counterparty, paying agent, as necessary to permit the Borrower to receive
payments without U.S. withholding tax.

 

(d)           Each of the parties hereto shall provide to the Borrower, upon
reasonable request, all reasonably available information relating only to such
party itself that is in the possession of such party, in its respective capacity
hereunder, that is specifically requested by the Borrower and that is necessary
or advisable in order for the Borrower to achieve Tax Account Reporting Rules
Compliance.

 



98

 

 

(e)           In connection with an audit conducted by the U.S. Internal Revenue
Service under the Partnership Audit Rules, the Borrower agrees to use
commercially reasonable efforts (taking into account the ability of the Borrower
to effectively contest the audit and the overall Taxes imposed on Borrower or
its direct or indirect owners), which may include following procedures under
Section 6225 of the Code to reduce any “imputed underpayment” (as defined in
Section 6225(b) of the Code) or applying the alternative method provided by
Section 6226 of the Code, to reduce liabilities of the Borrower for Taxes
(except to the extent any such Taxes are subject to reimbursement by the
Borrower’s direct or indirect owners).

 

(f)            Subject to satisfaction of the Eligibility Criteria, no more than
50% of the debt obligations or interests therein (in each case as determined for
U.S. federal income tax purposes) held by the Borrower may at any time consist
of real estate mortgages (or interests therein) as determined for purposes of
Section 7701(i) of the Code, unless the Borrower receives an opinion of
nationally recognized tax counsel experienced in such matters to the effect that
the ownership of such debt obligations will not cause the Borrower to be treated
as a taxable mortgage pool for U.S. federal income tax purposes.

 

Section 5.36          Retention Letter. The Borrower shall (i) procure the
Retention Provider not to amend, supplement, modify, repudiate or waive any
provision, of any Retention Letter without the prior written consent of the
Administrative Agent and (ii) procure that the Retention Provider has not
changed and will not change the manner in which it retains the Retained Interest
(as defined in the Retention Letter), except to the extent permitted by the EU
Risk Retention Requirements and with the prior written consent of the
Administrative Agent.

 

Section 5.37          Pool Concentrations. During the Reinvestment Period the
Borrower shall use commercially reasonable efforts to ensure that the pool of
Collateral contains Collateral Loans of no less than 20 different Obligors.

 

Section 5.38          Beneficial Ownership Certification. The Borrower agrees to
notify the Administrative Agent of any change in the information provided in the
Beneficial Ownership Certification that would result in a change to the list of
beneficial owners identified in parts (c) or (d) of such certification.

 

Section 5.39          Changes to Certain Concentration Limitations.

 

(a)           The Services Provider, on behalf of the Borrower, may, by written
notice to the Administrative Agent and the Collateral Agent, elect to change the
Concentration Limitation with respect to either or both of the CCC Collateral
Loans and Discount Loans to either of the two options as set forth in such
definition with respect to such loans at any time. The initial elections as of
the Closing Date are 20% for CCC Collateral Loans and 15.0% for Discount Loans
(each, an “Initial Election”). Upon subsequent elections to increase the
Concentration Limitation with respect to either or both of the CCC Collateral
Loans and Discount Loans to either of the two options as set forth in such
definition, a Senior Advance Rate Trigger Event shall automatically occur and be
deemed continuing until such time as the Services Provider, on behalf of the
Borrower, by written notice to the Administrative Agent and the Collateral
Agent, elects (in its sole discretion) to reduce the Concentration Limitation
with respect to the CCC Collateral Loans and/or the Discount Loans, as
applicable, to the Initial Elections.

 



99

 

 

(b)          In connection with any such election to increase or reduce either
or both of such Concentration Limitations, such increase or reduction shall
become effective only if the following conditions are satisfied, as certified by
the Services Provider to the Administrative Agent and the Collateral Agent: (i)
each of the Senior Advance Rate Test and each Coverage Test is satisfied on a
pro forma basis giving effect to such election and (ii) no Default has occurred
and is continuing. For the avoidance of doubt, in the case of an increase or
reduction in respect of the Concentration Limitation relating to CCC Collateral
Loans, the percentage in the definition of “CCC Excess” shall automatically
change to reflect the corresponding Concentration Limitation then elected. Each
change in connection with any such election shall become effective on the
Business Day following receipt by the Administrative Agent and the Collateral
Agent of such certification.

 

ARTICLE VI

EVENTS OF DEFAULT

 

Section 6.1            Events of Default. The term “Event of Default” shall mean
any of the events set forth in this Section 6.1:

 

(a)           a default in the payment, when due and payable, of any interest,
fees, costs, expenses, indemnities or other amounts (other than principal) due
on any Loan or any related obligations in respect thereof and the continuation
of such default for five Business Days after the date such amounts become due
and payable if such date is provided in this Agreement or the applicable Loan
Document (or, if no such date is provided or such amount is not fixed, five
Business Days after notice shall have been given to the Borrower by the Majority
Lenders, the intended recipient of such amounts or the Administrative Agent,
specifying such amount that has become due and payable); provided that in the
case of a failure to pay due to an administrative error or omission by the
Collateral Agent, such failure continues for five Business Days after the
Collateral Agent receives written notice or has actual knowledge of such
administrative error or omission and has provided notice of such failure to the
Borrower;

 

(b)           a default in the payment of any principal due on any Loans when
such principal becomes due and payable; provided that in the case of a failure
to pay due to an administrative error or omission by the Collateral Agent, such
failure continues for five Business Days after the Collateral Agent receives
written notice or has actual knowledge of such administrative error or omission
and has provided notice of such failure to the Borrower;

 

(c)           the failure on any Quarterly Payment Date to disburse amounts
available in the Payment Account or Collection Account in accordance with the
Priority of Payments and continuation of such failure for a period of five
Business Days or, in the case of a failure to disburse due to an administrative
error or omission by any Agent, such failure continues for five Business Days
after such Agent receives written notice or has actual knowledge of such
administrative error or omission and has provided notice of such failure to the
Borrower;

 



100

 

 

(d)           the Borrower or the pool of Collateral becomes an investment
company required to be registered under the Investment Company Act;

 

(e)           the occurrence of any one or more of the following:

 

(i)         failure of any representation or warranty in Section 4.9 or 4.12 to
be correct in all material respects when made, or default in the performance, or
breach, of any covenant contained in Section 5.1(e)(i), 5.9 (excluding, on two
occasions, in the case of clauses 5.9(a) and (c), a default or breach resulting
from a good faith error so long as such default or breach is cured within three
Business Days), 5.10, 5.11, 5.12, 5.13, 5.14, 5.15, 5.16, 5.18(a)(v),
5.19(a)(1)(i) or 5.19(a)(1)(iii) (provided that a default or breach under
clauses 5.19(a)(1)(i) or (iii) will not be an Event of Default if, treating the
applicable Collateral Loan as a Defaulted Loan, the Borrower would be in
compliance with the Collateral Quality Tests and the Coverage Tests);

 

(ii)        a default in the performance, or breach, of any covenant contained
in Section 5.1(e)(ii), 5.1(e)(iii), 5.18(a)(i), (ii) or (iii) or 5.19(a)(1)(ii)
(provided that a default or breach under clause 5.19(a)(1)(ii) will not be an
Event of Default if, treating the applicable Collateral Loan as a Defaulted
Loan, the Borrower would be in compliance with the Collateral Quality Tests and
the Coverage Tests) and such default continues for a period of five Business
Days after the earlier to occur of (x) the date on which written notice of such
default requiring the same to be remedied shall have been given to the Borrower
and (y) a Senior Authorized Officer of the Borrower has actual knowledge of such
default;

 

(iii)       a default in the performance, or breach, of any covenant contained
in Section 5.18(c) and the Administrative Agent determines based on the advice
of counsel that such default would impair the ability of a nationally recognized
firm to provide a non-consolidation opinion with respect thereto;

 

(iv)       failure of the representation or warranty in Section 4.4 to be
correct in all material respects when made with respect to the Borrower’s
obligations under one or more Collateral Loans or other items of Collateral and
there has occurred or there would reasonably be expected to occur a material
adverse effect on the rights, interests or remedies of the Agents or the Lenders
under any of the Loan Documents; or

 

(v)        (x) a default in the performance, or breach, of any other covenant,
warranty or other agreement of the Borrower or the Services Provider under this
Agreement or any other Loan Document in any material respect or (y) the failure
of any representation or warranty of the Borrower or the Services Provider made
in this Agreement, any other Loan Document or in any related certificate or
other writing delivered pursuant hereto or thereto or in connection herewith or
therewith to be correct when made and such failure would reasonably be expected
to have a Material Adverse Effect (other than a covenant, representation,
warranty or other agreement or a portion thereof a default in the performance or
breach or failure of which is otherwise specifically dealt with in this Section
6.1, it being understood, without limiting the generality of the foregoing, that
any failure to meet any Concentration Limitation, Collateral Quality Test or
Coverage Test (except as provided in clause (h) below) is not an Event of
Default), and such default, breach or failure either (A) is not susceptible of
cure or (B) continues for a period of 30 days following the notice to the
Borrower or the date on which a Senior Authorized Officer of the Borrower
obtains actual knowledge of such default;

 



101

 

 

(f)           the entry of a decree or order by a court of competent
jurisdiction (i) adjudging the Borrower as bankrupt or insolvent, (ii) approving
as properly filed a petition seeking reorganization, arrangement, adjustment or
composition of or in respect of the Borrower under the Bankruptcy Code or any
other applicable law, (iii) appointing a receiver, liquidator, assignee, or
sequestrator (or other similar official) of the Borrower or of any substantial
part of its respective properties or (iv) ordering the winding up or liquidation
of the affairs of the Borrower, respectively, and the continuance of any such
decree or order is unstayed and in effect for a period of 60 consecutive days;

 

(g)           the institution by the Borrower of proceedings for the Borrower to
be adjudicated as bankrupt or insolvent, or the consent by the Borrower to the
institution of bankruptcy or insolvency proceedings against it, or the filing by
the Borrower of a petition or answer or consent seeking reorganization or relief
under the Bankruptcy Laws or any other similar applicable law, or the consent by
the Borrower to the filing of any such petition or to the appointment of a
receiver, liquidator, assignee, trustee or sequestrator (or other similar
official) of the Borrower of any substantial part of its property, or the making
by it of an assignment for the benefit of creditors, or the admission by it in
writing of its inability to pay its debts generally as they become due, or the
taking of any action by the Borrower in furtherance of any such action;

 

(h)           the Overcollateralization Ratio is less than (i) 125% as of any
two consecutive Calculation Dates and remains so for five Business Days after
the Quarterly Payment Date immediately following the second such Calculation
Date or (ii) 115% as of any Calculation Date, and in each case, remains so for
five Business Days after the Quarterly Payment Date immediately following such
Calculation Date;

 

(i)            any Lien on any portion (other than a de minimis portion) of the
Collateral created pursuant to the Loan Documents shall, at any time after
delivery of the respective Loan Documents, cease to be fully valid and perfected
as a first priority Lien subject only to Permitted Liens;

 

(j)            any of the Loan Documents ceases to be in full force and effect,
other than in accordance with its terms;

 

(k)           one or more judgments or decrees shall be entered against the
Borrower involving in the aggregate a liability of $1,000,000 or more, in excess
of the amounts paid or fully covered by insurance and the same shall not have
been vacated, satisfied, undischarged, stayed or bonded pending appeal within 30
days from the entry thereof;

 



102

 

 

(l)            the occurrence of an act by the Services Provider or a senior
officer of the Services Provider having responsibility for the performance by
the Borrower of its obligations under the Loan Documents or the performance by
the Services Provider of its obligations under the Corporate Services Agreement
that constitutes fraud in the performance of its investment management
obligations under this Agreement or the Corporate Services Agreement or that
results in a felony criminal indictment; or

 

(m)          the occurrence of a Change in Control.

 

Upon the occurrence of an Event of Default, the Borrower shall promptly notify
the Agents, the Services Provider, the Lenders and S&P in writing (which notice
shall refer to this Agreement and state that such notice is a notice of an Event
of Default).

 

Section 6.2           Remedies. If an Event of Default shall have occurred and
be continuing, the Majority Lenders or the Administrative Agent (acting at the
direction of the Majority Lenders) may exercise (or direct the Collateral Agent
in the exercise of) the rights, privileges and remedies set forth in this
Section 6.2.

 

(a)           Upon the occurrence and during the continuance of any Event of
Default, each of the following actions shall require the prior written approval
by the Majority Lenders, whether or not approved by the Borrower’s board of
directors or other persons performing similar functions: (i) issuance of any
commitment to make, and the acquisition or origination (other than pursuant to
commitments then in effect) of, any Collateral Loan or other loan or security
constituting any Collateral or any interest therein, (ii) any amendment,
modification, or waiver of, or any consent to departure from, any term or
provision of any Collateral Loan or other loan or security constituting any
Collateral, (iii) any release of any collateral for, or guarantor of or other
credit support provider for, any Collateral Loan or other loan or security
constituting any Collateral, except upon payment in full of such Collateral Loan
or other loan or security or any subordination or limitation of recourse with
respect thereto and except as otherwise required pursuant to the terms of the
Related Contracts, (iv) any sale, purchase, assignment or participation in
respect of any Collateral Loan or other loan or security constituting any
Collateral (other than pursuant to commitments then in effect or in the case of
a sale or assignment upon payment in full of such Collateral Loan or other loan
or security), (v) any determination to exercise, or not to exercise, remedies in
respect of a Collateral Loan or other loan or security constituting any
Collateral following a default or event of default thereunder and (vi) any other
action or decision not to act which impairs or could be reasonably likely to
impair the value of any Collateral Loan or other loan or security constituting
any Collateral, or to extend or increase the Borrower’s obligations with respect
thereto or to interfere with the exercise of rights or remedies with respect to
any Collateral Loan or other loan or security constituting any Collateral.

 



103

 

 

(b)           Upon the occurrence and during the continuance of any Event of
Default, in addition to all rights and remedies specified in this Agreement and
the other Loan Documents, including Section 6.3, and the rights and remedies of
a secured party under Applicable Law, including the UCC, the Administrative
Agent or the Majority Lenders, by notice to the Borrower, may (i) declare the
Commitments to be terminated forthwith, whereupon the Commitments shall
forthwith terminate or (ii) declare the principal of and the accrued interest on
the Loans and all other amounts whatsoever payable by the Borrower hereunder
(including any amounts payable under Section 2.8) to be forthwith due and
payable, whereupon such amounts shall be immediately due and payable without
presentment, demand, protest or other formalities of any kind, all of which are
hereby waived by the Borrower (an “Enforcement Event”); provided that (x) upon
the occurrence of any Event of Default described in clause (f) or (g) of Section
6.1, the Loans and all such other amounts shall automatically become due and
payable, without any further action by any party and (y) upon the occurrence of
any Event of Default described in clause (l) or (m) of Section 6.1, the consent
of the Supermajority Lenders shall be required for an Enforcement Event.

 

(c)           Upon the occurrence and during the continuance of an Event of
Default, the Majority Lenders or the Collateral Agent (acting at the direction
of the Administrative Agent or the Majority Lenders), will have the right to
take any other remedies set forth in Section 6.3(b) below or other remedies
permitted by law.

 

Section 6.3            Additional Collateral Provisions.

 

(a)           Release of Security Interest. If and only if all Obligations under
the Loans have been paid in full and all Commitments have been terminated, the
Secured Parties shall, at the expense of the Borrower, promptly execute, deliver
and file or authorize for filing such instruments as the Borrower shall
reasonably request in order to reassign, release or terminate the Secured
Parties’ security interest in the Collateral. The Secured Parties acknowledge
and agree that upon the sale, substitution or disposition of any Collateral by
the Borrower in compliance with the terms and conditions of this Agreement, on
the date of any such sale, substitution or other disposition, the Collateral
Agent, on behalf of the Secured Parties, shall automatically and without further
action be deemed to and hereby does terminate and release the Secured Parties’
security interest in such Collateral and the Secured Parties shall, at the
expense of the Borrower, execute, deliver and file or authorize for filing such
instrument as the Borrower shall reasonably request to reflect or evidence such
termination. Any and all actions under this Article VI in respect of the
Collateral shall be without any recourse to, or representation or warranty by
any Secured Party and shall be at the sole cost and expense of the Borrower.

 

(b)          Additional Rights and Remedies. The Collateral Agent (for itself
and on behalf of the other Secured Parties), acting at the direction of the
Majority Lenders, shall have all of the rights and remedies of a secured party
under the UCC and other Applicable Law. Upon the occurrence and during the
continuance of an Event of Default, the Collateral Agent or its designees shall,
at the direction of the Majority Lenders, to the extent permitted by Applicable
Law (including the UCC) and notwithstanding anything in the Loan Documents to
the contrary, (i) instruct the Borrower to deliver any or all of the Collateral,
the Related Contracts and any other documents relating to the Collateral to the
Collateral Agent or its designees and otherwise give all instructions for the
Borrower regarding the Collateral; (ii) if the Loans have been accelerated in
accordance with this Agreement, sell or otherwise dispose of the Collateral, all
without judicial process or proceedings; (iii) take control of the proceeds of
any such Collateral; (iv) subject to the provisions of the applicable Related
Contracts, exercise any consensual or voting rights in respect of the
Collateral; (v) release, make extensions, discharges, exchanges or substitutions
for, or surrender all or any part of the Collateral; (vi) enforce the Borrower’s
rights and remedies with respect to the Collateral; (vii) institute and
prosecute legal and equitable proceedings to enforce collection of, or realize
upon, any of the Collateral; (viii) require that the Borrower immediately take
all actions necessary to cause the liquidation of the Collateral in order to pay
all amounts due and payable in respect of the Obligations, in accordance with
the terms of the Related Contracts; (ix) redeem or withdraw or cause the
Borrower to redeem or withdraw any asset of the Borrower to pay amounts due and
payable in respect of the Obligations; (x) subject to Section 12.16, make copies
of or, if necessary, remove from the Borrower’s and its agents’ place of
business all books, records and documents relating to the Collateral; and (xi)
endorse the name of the Borrower upon any items of payment relating to the
Collateral or upon any proof of claim in bankruptcy against an account debtor.
The Collateral Agent shall provide written notice of any liquidation of the
Collateral to S&P.

 



104

 

 

The Collateral Agent shall not be under any duty or obligation to take any
affirmative action to exercise or enforce any power, right or remedy available
to it under this Agreement unless and until (and to the extent) at the express
direction of the Majority Lenders; provided that the Collateral Agent shall not
be required to take any such action at the direction of the Majority Lenders,
any Secured Party or otherwise if the taking of such action, in the reasonable
determination of the Collateral Agent, (x) shall be in violation of any
Applicable Law or contrary to any provisions of this Agreement or (y) shall
expose the Collateral Agent to liability hereunder (unless it has been provided
with an indemnity agreement (including the indemnity provisions contained herein
and in the other Loan Documents) which it reasonably deems to be satisfactory
with respect thereto).

 

The Borrower hereby agrees that, upon the occurrence and during the continuance
of an Event of Default, at the reasonable request of the Collateral Agent
(acting at the direction of the Majority Lenders or acting directly or through
the Administrative Agent) or the Majority Lenders, it shall execute all
documents and agreements which are necessary or appropriate to have the
Collateral assigned to the Collateral Agent or its designee. For purposes of
taking the actions described in clauses (i) through (xi) of this Section 6.3(b)
the Borrower hereby irrevocably appoints the Collateral Agent as its
attorney-in-fact (which appointment being coupled with an interest and is
irrevocable while any of the Obligations remain unpaid and which can be
exercised only if such Event of Default is continuing), with power of
substitution, in the name of the Collateral Agent or in the name of the Borrower
or otherwise, for the use and benefit of the Collateral Agent, for the benefit
of the Secured Parties, but at the cost and expense of the Borrower and, except
as permitted by Applicable Law, without notice to the Borrower.

 

All documented sums paid or advanced by the Collateral Agent in connection with
the foregoing and all documented out-of-pocket costs and expenses (including
reasonable and documented attorneys’ fees and expenses) incurred in connection
therewith, together with interest thereon at the Post-Default Rate for the Loans
from the date of demand of repayment by the Collateral Agent until repaid in
full, shall be paid by the Borrower to the Collateral Agent from time to time on
demand in accordance with the Priority of Payments and shall constitute and
become a part of the Obligations secured hereby.

 

Without the prior written consent of the Majority Lenders, credit bidding by any
Lender (or any other Person) in connection with any foreclosure sale hereunder
shall not be permitted.

 



105

 

 

Notwithstanding any other provision of this Article VI, in connection with the
sale of the Collateral following an acceleration of the Obligations, the
Services Provider (or any of its Affiliates) shall have the right (which right,
for avoidance of doubt, shall be irrevocably forfeited if not exercised within
the specified timeframe) to bid to purchase all of the Collateral Loans in the
Collateral within five Business Days of its receipt of notice of such
acceleration. If such bid is for an amount at least equal to all unpaid
Obligations (other than unasserted Contingent Obligations) the Administrative
Agent shall accept such bid. The Administrative Agent may, at the direction of
the Majority Lenders, accept a lower bid. If the Administrative Agent accepts
such bid, the Services Provider (or any of its Affiliates) shall have the right
(which right, for the avoidance of doubt, shall be irrevocably forfeited if not
exercised within the specified timeframe) to purchase all or any portion of the
Collateral Loans in the Collateral by paying to the Collateral Agent in
immediately available funds an amount equal to the agreed-upon bid price (which
bid price shall not be less than the outstanding Obligations and, without
duplication, all unpaid Administrative Expenses); provided that such purchase
shall settle within 15 days of the date such notice of bid by Services Provider
is received, otherwise such purchase shall not be permitted. Notwithstanding the
foregoing purchase rights, if the Collateral Agent or the Majority Lenders,
propose to sell the Collateral or any part thereof in one or more parcels at a
public or private sale, the Services Provider (or any of its Affiliates) and the
Lenders shall have the right to offer bids to acquire all or any portion of the
Collateral sold at such sale. To the extent the Administrative Agent (at the
direction of the Majority Lenders) elects to sell any or all Collateral Loans at
such public or private sale, such Collateral Loans or any parcel thereof shall
be sold to the party offering the highest bid in immediately available funds (or
as otherwise directed by the Administrative Agent).

 

(c)           Remedies Cumulative. Each right, power, and remedy of the Agents
and the other Secured Parties, or any of them, as provided for in this Agreement
or in the other Loan Documents or now or hereafter existing at law or in equity
or by statute or otherwise shall be cumulative and concurrent and shall be in
addition to every other right, power, or remedy provided for in this Agreement
or in the other Loan Documents or now or hereafter existing at law or in equity
or by statute or otherwise, and the exercise or beginning of the exercise by the
Agents or any other Secured Party of any one or more of such rights, powers, or
remedies shall not preclude the simultaneous or later exercise by such Persons
of any or all such other rights, powers, or remedies.

 

(d)           Related Contracts.

 

(i)         The Borrower hereby agrees that, to the extent not expressly
prohibited by the terms of the Related Contracts, after the occurrence and
during the continuance of an Event of Default, it shall (x) upon the written
request of the Administrative Agent or the Collateral Agent, promptly forward to
such Agent all information and notices which it receives under or in connection
with the Related Contracts relating to the Collateral, subject to applicable
confidentiality requirements, and (y) upon the written request of the
Administrative Agent or the Collateral Agent, act and refrain from acting in
respect of any request, act, decision or vote under or in connection with the
Related Contracts relating to the Collateral only in accordance with the
direction of such Agent; provided that if the Borrower receives conflicting
requests pursuant to this subclause (y), it shall follow whichever request is
evidenced to be derived from the direction of the Majority Lenders.

 



106

 

 

(ii)        The Borrower agrees that, to the extent the same shall be in the
Borrower’s possession, it will hold all Related Contracts relating to the
Collateral in trust for the Collateral Agent on behalf of the Secured Parties,
and upon request of either Agent following the occurrence and during the
continuance of an Event of Default or as otherwise provided herein, promptly
deliver the same to the Collateral Agent or its designee.

 

(e)           Borrower Remains Liable.

 

(i)         Notwithstanding anything herein to the contrary, (x) the Borrower
shall remain liable under the contracts and agreements included in and relating
to the Collateral (including the Related Contracts) to the extent set forth
therein, and shall perform all of its duties and obligations under such
contracts and agreements to the same extent as if this Agreement had not been
executed and (y) the exercise by any Secured Party of any of its rights
hereunder shall not release the Borrower from any of its duties or obligations
under any such contracts or agreements included in the Collateral.

 

(ii)        No obligation or liability of the Borrower is intended to be assumed
by either Agent or any other Secured Party under or as a result of this
Agreement or the other Loan Documents, and the transactions contemplated hereby
and thereby, including under any Related Contract or any other agreement or
document that relates to Collateral and, to the maximum extent permitted under
provisions of law, the Agents and the other Secured Parties expressly disclaim
any such assumption.

 

(f)           Protection of Collateral. The Borrower, or the Services Provider
on behalf of and at the expense of the Borrower, shall from time to time execute
and deliver all such supplements and amendments hereto and file or authorize the
filing of all such UCC-1 financing statements, continuation statements,
instruments of further assurance and other instruments, and shall take such
other action as may be necessary or advisable or desirable to secure the rights
and remedies of the Lenders hereunder and to:

 

(i)         grant security more effectively on all or any portion of the
Collateral;

 

(ii)        maintain, preserve and perfect any grant of security made or to be
made by this Agreement including, without limitation, the first priority nature
(subject to Permitted Liens) of the lien or carry out more effectively the
purposes hereof;

 

(iii)       perfect, publish notice of or protect the validity of any grant made
or to be made by this Agreement (including, without limitation, any and all
actions necessary or desirable as a result of changes in law or regulations);

 



107

 

 

(iv)       enforce any of the Collateral or other instruments or property
included in the Collateral;

 

(v)        preserve and defend title to the Collateral and the rights therein of
the Collateral Agent and the Secured Parties in the Collateral against the
claims of all Persons and parties; and

 

(vi)      pay or cause to be paid any and all material Taxes levied or assessed
upon all or any part of the Collateral, except to the extent such Taxes are
being contested in good faith by appropriate proceedings promptly instituted and
diligently concluded; provided that any reserve or other appropriate provision
as shall be required in conformity with GAAP shall have been made therefor.

 

The Borrower hereby authorizes the Collateral Agent as its agent and attorney in
fact to prepare and file any UCC-1 financing statement (which may describe the
collateral as “all assets”), continuation statement and all other instruments,
and take all other actions, required pursuant to this Section 6.3. Such
authorization shall not impose upon the Collateral Agent, or release or
diminish, the Borrower’s obligations under this Section 6.3. The Borrower
further authorizes the Administrative Agent’s United States counsel to file any
UCC-1 or UCC-3 financing statements that may be required by the Agents in
connection with this Agreement and the transactions contemplated hereby.

 

Section 6.4           Application of Proceeds. Unless and until the Majority
Lenders have exercised their right to direct the liquidation of the Collateral
pursuant to this Article VI, all proceeds received in respect of the Collateral
will be applied in accordance with the Priority of Payments specified in Section
9.1(a). All proceeds received after the Majority Lenders have exercised their
right to direct the liquidation of the Collateral will be applied to the
Obligations in the following order of priority on each date or dates fixed by
the Collateral Agent (at the direction of the Majority Lenders):

 

(a)           first, to the payment of taxes, registration and filing fees then
due and owing by the Borrower; second, to the payment to the Collateral Agent
for all due and unpaid Collateral Agent Fees, all other Administrative Expenses
owing to the Collateral Agent and all amounts owing and payable hereunder, or
under any other Loan Documents, to the Collateral Administrator, the Custodian,
the Securities Intermediary and the Document Custodian (including, in each case,
without limitation, indemnity payments); and third, to the payment to the
Administrative Agent for all due and unpaid Administrative Agent Fees and all
other Administrative Expenses owing to the Administrative Agent (including,
without limitation, indemnity payments);

 

(b)           to the payment of Administrative Expenses (other than those paid
under clause (a) above), in the order of priority set forth in the definition of
“Administrative Expenses”;

 

(c)           to the payment of all other amounts due to the Agents hereunder;

 

(d)          to the payment of all amounts due to the Interest Hedge
Counterparties under all Interest Hedge Agreements (exclusive of any early
termination or liquidation payment owing by the Borrower by reason of the
occurrence of an event of default or termination event thereunder with respect
to such Interest Hedge Counterparty where such Interest Hedge Counterparty is
the sole affected party or the defaulting party);

 



108

 

 

(e)           to the payment to the Services Provider of all due and unpaid
Senior Services Fees in an amount not to exceed the accrued Senior Services Fees
for one Due Period;

 

(f)           first, to the payment to the Lenders hereunder on a pro rata basis
of all amounts due which constitute principal, interest and Commitment Fees
(excluding the additional two percent of interest payable at the Post-Default
Rate); second, to the payment to the Lenders hereunder on a pro rata basis of
all interest payable at the Post-Default Rate (to the extent not paid in clause
“first” above); and third all amounts due to the Lenders which constitute
Increased Costs and all other amounts on and in respect of all Loans;

 

(g)          to the payment of all amounts due to any Interest Hedge
Counterparty under all Interest Hedge Agreements to the extent not paid under
clause (d) above;

 

(h)          to the payment of all amounts due to the Services Provider for any
due and unpaid Subordinated Services Fees; and

 

(i)           to the Borrower or for payment as directed by the Borrower,
including to make a distribution to the Parent.

 

If on any date that payments are made pursuant to this Section 6.4 the amount
available to be paid pursuant to any of the foregoing clauses (a) through (i) is
insufficient to make the full amount of the disbursements required pursuant to
any such clause, such payments will be applied in the order and according to the
priority set forth in clauses (a) through (i) above and (except as provided in
subclauses “first”, “second” and “third” of clause (a) above and subclauses
“first” and “second” and “third” of clause (f) above) ratably in accordance with
the respective amounts owing under any such clause to the extent funds are
available therefor.

 

Section 6.5           Capital Contributions. Upon prior written notice to the
Borrower, the Administrative Agent, the Services Provider and the Collateral
Agent, any equityholders of the Borrower may, but shall have no obligation to,
at any time or from time to time make a capital contribution in Cash or Eligible
Investments or an assignment and contribution of a Collateral Loan (valued at
such Collateral Loan’s Principal Collateralization Amount) to the Borrower for
the purpose of (a) curing any Event of Default (but no such contribution shall
cure any Event of Default without the consent of the Majority Lenders), (b)
enabling the acquisition or sale of any Collateral Loan, (c) satisfying any
Eligibility Criteria, Coverage Test, Senior Advance Rate Test or Collateral
Quality Test, (d) paying fees and expenses incurred in connection with the
structuring, consummation and closing of the transaction contemplated by this
Agreement, and (e) prepaying the debt. All Cash contributed to the Borrower
shall be treated as Principal Proceeds or Interest Proceeds, as designated by
the Borrower (which designation shall be irrevocable); provided that, cash
contributed as Interest Proceeds must result in the satisfaction of the Interest
Coverage Ratio Test after the distribution of Interest Proceeds on the Quarterly
Payment Date immediately following such cash contribution.

 



109

 

 



 

ARTICLE VII

THE AGENTS

 

Section 7.1           Appointment and Authorization. Each Lender irrevocably
appoints and authorizes the Agents to take such action as agent on its behalf
and to exercise such powers under this Agreement and the other Loan Documents as
are delegated to such Agent by the terms hereof or thereof, together with all
such powers as are reasonably incidental thereto. Only the Agents (and not one
or more of the Lenders) shall have the authority to deal directly with the
Borrower under this Agreement and each Lender acknowledges that all notices,
demands or requests from such Lender to the Borrower must be forwarded to the
applicable Agent for delivery to the Borrower. Each Lender acknowledges that the
Borrower has no obligation to act or refrain from acting on instructions or
demands of one or more Lenders absent written instructions from an Agent in
accordance with its rights and authority hereunder.

 



Section 7.2            Agents and Affiliates. The Agents shall each have the
same rights and powers under this Agreement as the Lenders and may each exercise
or refrain from exercising the same as though it were not an Agent, and such
Agents and their respective affiliates may accept deposits from, lend money to,
and generally engage in any kind of business with the Borrower or any Affiliate
of the Borrower as if it were not an Agent hereunder, and the term “Lender” and
“Lenders” may include Natixis, State Street Bank and Trust Company and/or any
Affiliate of Natixis or State Street Bank and Trust Company in its individual
capacity. The provisions in this Article VII with respect to the Agents shall
apply only to the Agents acting in their capacities as such hereunder and not as
Lenders.



 



Section 7.3           Actions by Agent. The obligations of the Agents hereunder
are only those expressly set forth herein. No Agent shall have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities on the part of any Agent
shall be read into this Agreement or any other Loan Document or shall otherwise
exist against any Agent. The provisions of this Article VII are solely for the
benefit of the Agents and the Lenders (other than Sections 7.1 and 7.8, which
are also for the benefit of the Borrower). In performing its functions and
duties solely under this Agreement, each Agent shall act solely as the agent of
the Lenders (except pursuant to Section 12.6(f)) and does not assume, nor shall
be deemed to have assumed, any obligation or relationship of trust with or for
the Lenders. Without limiting the generality of the foregoing, no Agent shall be
required to take any action with respect to any Default, except as expressly
provided in Article VI.

 



Section 7.4           Delegation of Duties; Consultation with Experts. Each
Agent may execute any of its duties under this Agreement by or through its
subsidiaries, affiliates, agents or attorneys-in-fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties. No Agent
shall be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care. Each Agent may consult
with legal counsel, independent public accountants and other experts selected by
it and shall not be liable for any action taken or omitted to be taken by it in
good faith in accordance with the advice of such counsel, accountants or
experts.

  



110

 

 

Section 7.5            Limitation of Liability of Agents.

 

(a)           No Agent nor any of its respective affiliates, directors,
officers, agents or employees shall be liable for any action taken or not taken
by it in connection herewith (x) with the consent or at the request of the
Majority Lenders, or (y) in the absence of its own gross negligence or willful
misconduct. No Agent nor any of their respective affiliates, directors,
officers, agents or employees shall be responsible for or have any duty to
ascertain, inquire into or verify (i) any statement, warranty or representation
made in connection with this Agreement or any Borrowing hereunder; (ii) the
performance or observance of any of the covenants or agreements of the Borrower;
(iii) the satisfaction of any condition specified in Article III; or (iv) the
validity, effectiveness or genuineness of this Agreement, the other Loan
Documents or any other instrument or writing furnished in connection herewith.
No Agent shall incur any liability by acting in reliance upon any notice,
consent, certificate, statement, or other writing (which may be a bank wire,
telex or similar writing) believed by it to be genuine or to be signed by the
proper party or parties. Each Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement or any other Loan
Document or any other document furnished in connection herewith or therewith in
accordance with a request of the Majority Lenders (or the Administrative Agent)
and such request and any action taken or failure to act pursuant thereto shall
be binding upon all the Lenders. Under no circumstances shall the Agents be
deemed liable for any special, indirect, punitive or consequential damages
(including lost profits) even if such Agent has been advised of the likelihood
of such damages and regardless of the form of action.

 

(b)           The following additional provisions apply with respect to the
Collateral Agent:

 

(i)             the Collateral Agent shall not be deemed to have notice or
knowledge of the occurrence and continuance of an Event of Default until an
Administrative Officer of the Collateral Agent shall have received written
notice (which notice shall refer to this Agreement and state that such notice is
a notice of Default or Event of Default) thereof from the Borrower, the Services
Provider, the Administrative Agent, a Lender or any other Person;

 

(ii)            no provision of this Agreement or the other Loan Documents shall
require the Collateral Agent to expend or risk its own funds or otherwise incur
any financial liability in the performance of any of its duties hereunder or in
the exercise of any of its rights or powers contemplated hereunder, if it shall
have reasonable grounds for believing that repayment of such funds or adequate
indemnity against such risk or liability is not reasonably assured to it;
provided, however, that the reasonable and documented costs of performing its
ordinary services under this Agreement shall not be deemed a “financial
liability” for purposes hereof;

 

(iii)           if, in performing its duties under this Agreement, the
Collateral Agent is required to decide between alternative courses of action,
the Collateral Agent may request written instructions from the Administrative
Agent (and the Administrative Agent shall request written instructions from the
Majority Lenders) as to the course of action desired. If the Collateral Agent
does not receive such instructions within five Business Days after its request
therefor, the Collateral Agent may, but shall be under no duty to, take or
refrain from taking any such courses of action. The Collateral Agent shall act
in accordance with instructions received after such five Business Day period
except to the extent it has already taken, or committed itself to take, action
inconsistent with such instructions;



 



111

 

 

(iv)          the Collateral Agent shall be under no liability for interest on
any funds received by it hereunder except to the extent of income or other gain
on Eligible Investments which are deposits in or certificates of deposit of
State Street Bank and Trust Company or any Affiliate in its commercial capacity
and income or other gain actually received (and not subsequently reinvested,
withdrawn or distributed) by the Collateral Agent in Eligible Investments;

 

(v)           the Collateral Agent shall not be liable or responsible for delays
or failures in the performance of its obligations hereunder arising out of or
caused, directly or indirectly, by circumstances beyond its control (such acts
include but are not limited to acts of God, strikes, lockouts, riots, acts of
war and interruptions, losses or malfunctions of utilities, computer (hardware
or software) or communications services); it being understood that the
Collateral Agent shall use commercially reasonable efforts which are consistent
with accepted practices in the banking industry to resume performance as soon as
reasonably practicable under the circumstances; and

 

(c)           without prejudice to the Collateral Agent’s duties under Article
VI or any other provision of any Loan Document, the Collateral Agent shall be
under no obligation to take any action to collect from any Obligor any amount
payable by such Obligor on the Collateral Loans or any other Collateral under
any circumstances, including if payment is refused after due demand.

 

(d)           No Agent shall have any duties or responsibilities except such
duties and responsibilities as are specifically set forth in this Agreement, and
no covenants or obligations shall be implied in this Agreement or the other Loan
Documents against any such Person. No Agent shall be responsible for delays or
failures in performance resulting from acts beyond its control. Such acts shall
include but shall not be limited to acts of god, strikes, lockouts, riots, acts
of war, epidemics, governmental regulations superimposed after the fact, fire,
communication line failures, power failures, earthquakes or other disasters.

 

(e)           In no event shall the Collateral Agent be liable for the selection
of any investments or any losses in connection therewith, or for any failure of
the Borrower to timely provide investment instruction to the Collateral Agent in
connection with the investment of funds in or from any account set forth herein.
Except as otherwise provided in Section 8.2(c) or Section 8.3, in the absence of
a Borrower Order or, after an Event of Default, a direction from the
Administrative Agent, all funds in any account held under this Agreement shall
be held uninvested. Nothing in this Agreement shall be deemed to release the
Collateral Agent in its individual capacity from any liability it may have as an
obligor under any Eligible Investment.

 

(f)           The Collateral Agent, and in the event that the Collateral Agent
is also acting in the capacity of Custodian, Collateral Administrator, paying
agent or securities intermediary hereunder or under the other Loan Documents,
then in such other capacities, as well, shall be entitled to compensation from
the Borrower in an amount separately agreed upon by the Borrower (or the
Services Provider on its behalf) and the Collateral Agent. The Collateral Agent
and its Affiliates also shall be permitted to receive additional compensation
that could be deemed to be in the Collateral Agent’s economic self-interest for
(i) serving as investment adviser, administrator, shareholder, servicing agent,
custodian or sub-custodian with respect to certain of the Eligible Investments,
(ii) using Affiliates to effect transactions in certain Eligible Investments and
(iii) effecting transactions in certain investments. Such compensation shall not
be considered an amount that is reimbursable or payable pursuant to this
Agreement.



 



112

 

 

(g)           Without limiting the generality of any terms of this Section 7.5,
the Collateral Agent shall have no liability for any failure, inability or
unwillingness on the part of the Lenders, the Administrative Agent, the Services
Provider or the Borrower to provide accurate and complete information on a
timely basis to the Collateral Agent, or otherwise on the part of any such party
to comply with the terms of this Agreement or the other Loan Documents, and
shall have no liability for any inaccuracy or error in the performance or
observance on the Collateral Agent’s part of any of its duties hereunder that is
caused by or results from any such inaccurate, incomplete or untimely
information received by it, or other failure on the part of any such other party
to comply with the terms hereof.

 

(h)           The Collateral Agent shall not be under any obligation to (i)
confirm or verify whether the conditions to the delivery of Collateral have been
satisfied or to determine whether (A) a loan is a Collateral Loan or meets the
criteria in the definition thereof or is otherwise eligible for purchase
hereunder, (B) an investment is an Eligible Investment or meets the criteria in
the definition thereof or is otherwise eligible for purchase hereunder or (ii)
evaluate the sufficiency of the documents or instruments delivered to it by or
on behalf of the Borrower in connection with the grant by the Borrower to the
Collateral Agent of any item constituting the Collateral or otherwise, or in
that regard to examine any underlying documents, in order to determine
compliance with the applicable requirements of and restrictions on transfer of a
Collateral Loan or Eligible Investment.

 

(i)            In order to comply with Applicable Law, including the laws,
rules, regulations and executive orders in effect from time to time applicable
to banking institutions, including those relating to the funding of terrorist
activities and money laundering, the Collateral Agent is required to obtain,
verify and record certain information relating to individuals and entities which
maintain a business relationship with the Collateral Agent. Accordingly, each of
the parties agrees to provide to the Collateral Agent upon its request from time
to time such identifying information and documentation as may be available for
such party in order to enable the Collateral Agent to comply with Applicable
Law. The Collateral Agent may from time to time establish any additional
accounts deemed necessary or desirable for convenience in administering the
Collateral so long as each such account is at all times subject to a valid and
perfected first priority lien in favor of the Collateral Agent, for the benefit
of the Secured Parties.

 

(j)            The Collateral Agent shall not be under any obligation to
exercise any of the rights or powers vested in it by this Agreement or any other
Loan Document at the request or direction of the Majority Lenders or the
Administrative Agent, unless it shall have been provided indemnity reasonably
satisfactory to it against the costs, expenses (including the reasonable fees
and expenses of its attorneys and counsel), and liabilities which may be
incurred by it in compliance with or in performing such request or direction. No
provision of this Agreement or any Loan Document shall otherwise be construed to
require the Collateral Agent to expend or risk its own funds or to take any
action that could in its judgment cause it to incur any cost, expenses or
liability unless it is provided an indemnity reasonably acceptable to it against
any such expenditure, risk, costs, expense or liability. For the avoidance of
doubt, the Collateral Agent shall not have any duty or obligation to take any
affirmative action to exercise or enforce any power, right or remedy available
to it under this Agreement or any other Loan Document unless and until directed
by the Majority Lenders (or the Administrative Agent on their behalf).



 



113

 

 

(k)           The Collateral Agent shall not be bound to make any investigation
into the facts or matters stated in any resolution, certificate, statement,
instrument, opinion, report, notice, request, consent, entitlement order,
approval or other paper or document. The Collateral Agent shall not be liable
for any error of judgment, or for any act done or step taken or omitted by it,
in good faith, or for any mistakes of fact or law, or for anything that it may
do or refrain from doing in connection herewith except in the case of its
willful misconduct, bad faith, reckless disregard or grossly negligent
performance or omission of its duties. The Collateral Agent may consult with
legal counsel (including, without limitation, counsel for the Borrower or the
Administrative Agent or any of their Affiliates) and independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts. The Collateral Agent shall not
be liable for the actions of omissions of the Administrative Agent (including
without limitation concerning the application of funds), or under any duty to
monitor or investigate compliance on the part of the Administrative agent with
the terms or requirements of this Agreement, any Loan Document or any related
document, or their duties thereunder. The Collateral Agent shall be entitled to
assume the due authority of any signatory and genuineness of any signature
appearing on any instrument or document it may receive hereunder.

 

(l)            The delivery of reports, and other documents and information to
the Collateral Agent hereunder or under any other Loan Document is for
informational purposes only and the Collateral Agent’s receipt of such documents
and information shall not constitute constructive notice of any information
contained therein or determinable from information contained therein. The
Collateral Agent is hereby authorized and directed to execute and deliver the
other Loan Documents to which it is a party. Whether or not expressly stated in
such Loan Documents, in performing (or refraining from acting) thereunder, the
Collateral Agent shall have all of the rights, benefits, protections and
indemnities which are afforded to it in this Agreement.

 

(m)          Except as expressly provided herein or in any other Loan Document,
nothing herein shall be construed to impose an obligation on the part of the
Collateral Agent to recalculate, evaluate or verify any report, certificate or
information received by it from the Borrower, Services Provider, Lender or
Administrative Agent or to otherwise monitor the activities of the Borrower or
Services Provider.

 

(n)           In the event that the Collateral Agent is also acting in the
capacity of Custodian, Collateral Agent, paying agent or securities intermediary
hereunder or under the other Loan Documents, the rights, protections, immunities
and indemnities afforded the Collateral Agent pursuant to this Article VII shall
also be afforded to the Collateral Agent, individually acting in such other
capacities.

 



114

 

 

(o)            The Collateral Agent shall not be charged with knowledge or
notice of any matter unless actually known to an Administrative Officer of the
Collateral Agent responsible for the administration of this Agreement, or unless
and to the extent written notice of such matter is received by the Collateral
Agent at its address in accordance with Section 12.1.

 



Section 7.6            Indemnification. Each Lender, ratably in accordance with
its Percentage Share, shall indemnify each of the Agents, their respective
affiliates, directors, officers, agents and employees (to the extent not
reimbursed by the Borrower as may be required under this Agreement) against any
cost, expense (including fees of counsel and disbursements), claim, demand,
action, loss or liability (except such as result from such indemnitees’ own
gross negligence, fraud, reckless disregard, bad faith, criminal conduct or
willful misconduct) that such indemnitee may suffer or incur in connection with
this Agreement, the other Loan Documents or any action taken or omitted by such
indemnitee hereunder or thereunder. The provisions of this Section 7.6 shall
survive the resignation or replacement of the Agents.

 



Section 7.7           Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon any Agent or any other Lender or any of
their respective affiliates, and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon any Agent, any other Lender or their respective
affiliates, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking any action under this Agreement or in connection therewith. The
Agents shall not have any duty or responsibility to provide any Lender with any
credit or other information concerning the business, operations, property,
prospects, financial and other condition or creditworthiness of the Borrower
which may come into the possession of the Agents or any of their respective
officers, directors, employees, agents, attorneys-in-fact or affiliates other
than in connection with their acting as Agents under this Agreement and the
other Loan Documents.

 



Section 7.8           Successor Agent. Any Agent may resign at any time by
giving at least 30 days’ prior written notice thereof to the Lenders, the
Borrower, the Services Provider and S&P; provided that any such resignation by
any Agent shall not be effective until a successor agent shall have been
appointed and approved in accordance with this Section 7.8. Upon receipt of any
such notice, the Majority Lenders shall have the right to appoint a successor
Agent with the consent of the Borrower (which consent shall not be unreasonably
withheld or delayed). If no successor Agent shall have been so appointed by the
Majority Lenders, shall have been approved by the Borrower, and shall have
accepted such appointment, within 30 days after the retiring Agent gives notice
of its resignation (or such earlier day as shall be agreed by the Majority
Lenders), then the retiring Agent may (but shall not be obligated to), on behalf
of the Lenders, designate a successor Agent, which such successor Agent shall be
a commercial bank or a trust company organized or licensed under the laws of the
United States of America or of any State thereof and having a combined capital
and surplus of at least $50,000,000. Upon the acceptance of its appointment as
such Agent hereunder by a successor Agent, such successor Agent shall thereupon
succeed to and become vested with all the rights and duties of the retiring
Agent and the retiring Agent shall be discharged from its duties and obligations
hereunder, and the successor Agent shall provide written notice of such
appointment to the Lenders, the Services Provider and S&P. In addition, upon the
affirmative vote of the Majority Lenders exercising good faith that an Agent has
acted with gross negligence or committed an act of willful misconduct or failed
to act as required due to gross negligence or willful misconduct in its capacity
as agent for the Lenders, the Majority Lenders may immediately remove such
Person; provided that in the case of the removal of an Agent (i) a Lender
hereunder agrees to serve as Agent and (ii) the Borrower has consented to such
Lender serving as Agent (which consent shall not be unreasonably withheld or
delayed) until a successor Agent shall be appointed pursuant to the terms of
this Section 7.8. After any retiring Agent’s resignation hereunder as Agent, the
provisions of this Article VII shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was an Agent. With respect to any
Person (i) into which an Agent or may be merged or consolidated, (ii) that may
result from any merger or consolidation to which an Agent shall be a party or
(iii) with respect to the Agents (other than the Administrative Agent) that may
succeed to the corporate trust business and assets of any of such Agents
substantially as a whole, shall be the successor to such Agent under this
Agreement without further act of any of the parties to this Agreement.
Notwithstanding anything in this Section 7.8 to the contrary, this Section 7.8
shall not apply to the resignation or removal of the Document Custodian, which
shall be governed by the terms of Section 14.9 of this Agreement.



 



115

 

  

ARTICLE VIII
ACCOUNTS AND COLLATERAL

 



Section 8.1             Collection of Money.

 

(a)           Except as otherwise expressly provided herein, the Collateral
Agent may demand payment or delivery of, and shall receive and collect, directly
and without intervention or assistance of any fiscal agent or other
intermediary, all Money and other property payable to or receivable by the
Collateral Agent pursuant to this Agreement (other than amounts specifically
required herein to be paid to the Administrative Agent), including, but not
limited to, all payments or any other amounts due on the Collateral Loans and
Eligible Investments, in accordance with the terms and conditions of such
Collateral Loans and Eligible Investments. The Collateral Agent shall segregate
and hold all such Money and property received by it in trust for the Lenders and
shall apply it as provided in this Agreement.

 

(b)           All payments on the Collateral Loans and other Collateral shall be
made directly to the Collateral Agent (at a bank in the United States), will be
held in the Collection Account, and will be divided into Interest Proceeds
(including Fee Proceeds) and Principal Proceeds. Such amounts shall be applied
in accordance with the Priority of Payments and the terms of this Agreement.

 

(c)           The Borrower (or the Services Provider on behalf of the Borrower)
will provide the Collateral Agent with a copy of each agreement under which the
Borrower sells any interest in a Collateral Loan pursuant to Section 10.1. Upon
receipt of written certification by the Borrower or the Services Provider (which
may take the form of standing instructions with respect to a specified portion
of all payments received on designated Collateral Loans) to the effect that
specified amounts received by the Collateral Agent from an Obligor do not
constitute Collections subject to this Agreement but are required by the terms
of such a participation or assignment agreement to be paid by the Borrower to
the purchaser of a participation interest sold by the Borrower or assignee of
the Borrower, as the case may be, the Collateral Agent will disburse such
amounts, as directed in such certificate. The Collateral Agent shall make such
disbursements in accordance with such directions and shall have no obligation to
monitor or verify the terms of any such arrangement.



 



116

 

 

(d)           The Custodian hereby agrees, with the Collateral Agent that (i)
each of the Covered Accounts shall be a securities account or deposit account of
the Borrower subject to the Lien of the Collateral Agent, (ii) all property
(other than cash or general intangibles) credited to the Covered Accounts shall
be treated as a “financial asset” for purposes of the UCC and all cash that is
credited to Covered Accounts shall be credited to accounts that are deposit
accounts, (iii) the Custodian shall treat the Collateral Agent as entitled to
exercise the rights that comprise each financial asset credited to the Covered
Accounts subject to the rights of the Borrower specified herein, (iv) the
Custodian shall not agree with any person or entity other than the Collateral
Agent to comply with entitlement orders originated by any person or entity other
than the Collateral Agent or the Borrower (or the Services Provider on behalf of
the Borrower) as provided herein, (v) the Covered Accounts and all property
credited to the Covered Accounts shall not be subject to any lien, security
interest, right of set-off, or encumbrance in favor of the Custodian or any
person or entity claiming through the Custodian (other than the Collateral
Agent) except for the right to debit for any item returned by reason of
non-sufficient funds and other Permitted Liens, (vi) regardless of any provision
in any other agreement, for purposes of the UCC and for purposes of the
Convention on the Law Applicable to Certain Rights in Respect of Securities Held
with an intermediary (the “Hague Convention”), with respect to each Covered
Account, New York shall be deemed to be the Custodian’s jurisdiction (within the
meaning of Section 9-304 of the UCC) and the securities intermediary’s
jurisdiction (within the meaning of Section 8-110 of the UCC) and New York shall
govern the issues specified in Article 2(1) of the Hague Convention and (vii)
any agreement between the Custodian and the Collateral Agent with respect to the
Covered Accounts shall be governed by the laws of the State of New York.
Notwithstanding any term hereof or elsewhere to the contrary, it is hereby
expressly acknowledged that (a) interests in bank loans or participations
(collectively, “Loan Assets”) may be acquired and delivered by the Borrower to
the Securities Intermediary from time to time which are not evidenced by, or
accompanied by delivery of, a security (as that term is defined in UCC Section
8-102) or an instrument (as that term is defined in Section 9-102(a)(47) of the
UCC), and may be evidenced solely by delivery to the Document Custodian (with a
copy to the Securities Intermediary) of a facsimile copy of an assignment
agreement (“Loan Assignment Agreement”) in favor of the Borrower as assignee,
(b) any such Loan Assignment Agreement (and the registration of the related Loan
Assets on the books and records of the applicable obligor or bank agent) shall
be registered in the name of the Borrower and (c) any duty on the part of the
Document Custodian with respect to such Loan Asset (including in respect of any
duty it might otherwise have to maintain a sufficient quantity of such Loan
Asset for purposes of UCC Section 8-504) shall be limited to the exercise of
reasonable care by the Document Custodian in the physical custody of any such
Loan Assignment Agreement that may be delivered to it; provided that the
Document Custodian shall maintain such Loan Assignment Agreements as required by
this Agreement. It is acknowledged and agreed that neither the Document
Custodian nor the Securities Intermediary is under a duty to examine underlying
credit agreements or loan documents to determine the validity or sufficiency of
any Loan Assignment Agreement (and shall have no responsibility for the
genuineness or completeness thereof), or for the Borrower’s title to any related
Loan Asset.

 



117

 

 

Section 8.2            Collection Account.

 

(a)           The Collateral Agent shall, on or prior to the Closing Date,
establish a single, segregated non-interest bearing trust account in the name
“ORCC II Financing II LLC Collection Account, subject to the lien of State
Street Bank and Trust Company, as Collateral Agent for the benefit of the
Secured Parties”, which shall be designated as the “Collection Account” and
which shall be governed solely by the terms of this Agreement and the Account
Control Agreement. Such account shall be held in trust for the benefit of the
Secured Parties and the Collateral Agent shall have exclusive control over such
account, subject to the Borrower’s right to give instructions specified herein,
and the sole right of withdrawal, into which the Collateral Agent shall from
time to time deposit (i) any amount received under any Interest Hedge Agreement,
(ii) all proceeds received from the disposition of any Collateral (unless,
during the Reinvestment Period, simultaneously reinvested in Collateral Loans,
subject to Article X, or in Eligible Investments or to prepay the Loans in
accordance with Section 2.7) and (iii) all Interest Proceeds (including all Fee
Proceeds) and all Principal Proceeds. All monies deposited from time to time in
the Collection Account pursuant to this Agreement shall be held by the
Collateral Agent as part of the Collateral and shall be applied for the purposes
herein provided. The Collection Account shall remain at all times with an
Eligible Account Bank. In the event that the account bank at which the
Collection Account is maintained ceases to be an Eligible Account Bank, or the
account bank with respect to the Collection Account gives notice that it is
terminating the Account Control Agreement, then Borrower shall, within 60 days
of such occurrence, move the Collection Account to an Eligible Account Bank and
cause the successor account bank to enter into a control agreement. The only
permitted withdrawal from or application of funds on deposit in, or otherwise to
the credit of, the Collection Account shall be in accordance with the provisions
of Sections 6.4, 8.2 and 9.1 or to effect a Permitted Distribution or a
Permitted Parent Distribution in accordance with the terms of this Agreement.
Notwithstanding the foregoing, the Collateral Agent is hereby authorized to
establish one or more subaccounts of the Collection Account, one of which shall
be designated the “Interest Collection Account” and the other the “Principal
Collection Account” and which together will comprise the “Collection Account”
for all purposes of this Agreement and the Account Control Agreement.

 

(b)           All Distributions and any net proceeds from the sale or
disposition of Pledged Collateral or any Interest Hedge Agreement or other
collateral received by the Collateral Agent shall, subject to the parenthetical
in Section 8.2(a)(ii), be immediately deposited into the Collection Account.
Subject to Sections 8.2(d) and 8.2(e), all such property, together with any
investments in which funds included in such property are or will be invested or
reinvested during the term of this Agreement, and any income or other gain
realized from such investments, shall be held by the Collateral Agent in the
Collection Account as part of the Collateral subject to disbursement and
withdrawal as provided in this Section 8.2. (i) So long as no Event of Default
has occurred and is continuing, by Borrower Order (which may be in the form of
standing instructions), the Borrower (or the Services Provider on behalf of the
Borrower) shall and (ii) after the occurrence and during the continuation of an
Event of Default, the Administrative Agent (at the direction of the Majority
Lenders) shall direct the Collateral Agent to, and, upon receipt of such
Borrower Order or direction, as applicable, the Collateral Agent shall, invest
all funds received into the Collection Account during a Due Period, and amounts
received in prior Due Periods and retained in the Collection Account, as so
directed in Eligible Investments having stated maturities no later than the
second Business Day immediately preceding the next Quarterly Payment Date. The
Borrower, the Services Provider on behalf of the Borrower and the Administrative
Agent each agrees that it shall not give any instruction to invest such funds
other than in accordance with, or subject to an exemption from, the EU Risk
Retention Requirements. So long as no Event of Default has occurred and is
continuing, the Collateral Agent, within one Business Day after receipt of any
Distribution or other proceeds which are not Cash, shall so notify the Borrower
and the Borrower shall, within six months of receipt of such notice from the
Collateral Agent, sell such Distribution or other proceeds for Cash (at a price
equal to fair market value as reasonably determined by the Borrower, or the
Services Provider in accordance with the Servicing Standard) to any Person
(including an Affiliate of the Borrower) and deposit the proceeds thereof in the
Collection Account for investment pursuant to this Section 8.2; provided that
the Borrower need not sell such Distributions or other proceeds if it delivers a
certificate of an Authorized Officer to the Administrative Agent certifying that
such Distributions or other proceeds constitute Collateral Loans or Eligible
Investments or securities subject to transfer restrictions that do not permit
such sale.



 



118

 

  

(c)           So long as no Event of Default has occurred and is continuing, if
the Borrower shall not have given any investment directions pursuant to Section
8.2(b), the Collateral Agent shall seek instructions from the Borrower within
one Business Day after transfer of such funds to the Collection Account. If the
Collateral Agent does not thereupon receive written instructions from the
Borrower within five Business Days after transfer of such funds to the
Collection Account, the Collateral Agent shall again seek instructions from the
Borrower. If the Collateral Agent does not receive written instructions from the
Borrower within five Business Days after such second request, it shall invest
and reinvest the funds held in the Collection Account, as fully practicable, in
Eligible Investments. The Borrower agrees that it shall not give any instruction
to invest such funds other than in accordance with, or subject to an exemption
from, the EU Risk Retention Requirements. After the occurrence and during the
continuation of an Event of Default, if the Administrative Agent (at the
direction of the Majority Lenders) shall not have given investment directions to
the Collateral Agent pursuant to Section 8.2(b) for three consecutive days, the
Collateral Agent shall seek instructions from the Administrative Agent. The
Administrative Agent agrees that it shall not give any instruction to invest
such funds other than in accordance with, or subject to an exemption from, the
EU Risk Retention Requirements. All interest and other income from such
investments shall be deposited in the Collection Account, any gain realized from
such investments shall be credited to the Collection Account, and any loss
resulting from such investments shall be charged to the Collection Account.

 

(d)            The Borrower (or the Services Provider on behalf of the Borrower)
shall by Borrower Order direct the Collateral Agent to, and upon receipt of such
Borrower Order the Collateral Agent shall, transfer Principal Proceeds to the
Future Funding Reserve Account on any Business Day on which amounts standing to
the credit of the Future Funding Reserve Account do not equal or exceed the
aggregate Exposure Amount.

 

During the Reinvestment Period, the Borrower (or the Services Provider on behalf
of the Borrower) may by Borrower Order direct the Collateral Agent to, and upon
receipt of such Borrower Order the Collateral Agent shall, (i) withdraw funds on
deposit in the Collection Account representing Principal Proceeds and reinvest
such funds in Collateral Loans as permitted under and in accordance with the
requirements of Article X and such Borrower Order and (ii) apply Principal
Proceeds to make a prepayment of the Loans in accordance with Section 2.7.

 



119

 

 

After the Reinvestment Period, the Borrower (or the Services Provider on behalf
of the Borrower) may by Borrower Order direct the Collateral Agent to, and upon
receipt of such Borrower Order the Collateral Agent shall apply Principal
Proceeds received by the Borrower (before or after the end of the Reinvestment
Period) towards (A) the purchase or origination of Collateral Loans or (B) the
payment or funding of Unfunded Amounts, in each case pursuant to commitments
entered into by the Borrower prior to the end of the Reinvestment Period.

 

By Borrower Order, the Borrower (or the Services Provider on behalf of the
Borrower) may at any time direct the Collateral Agent to, and, upon receipt of
such Borrower Order, the Collateral Agent shall, pay from time to time on dates
other than Quarterly Payment Dates from Interest Proceeds on deposit in the
Collection Account, Administrative Expenses (which shall be payable in the order
specified in the definition thereof); provided that the aggregate amount of
Administrative Expenses paid in any Due Period (excluding Administrative
Expenses paid on Quarterly Payment Dates pursuant to the Priority of Payments)
shall not exceed the Retained Expense Amount determined on the immediately prior
Quarterly Payment Date plus, without duplication, the Quarterly Cap applicable
on the next Quarterly Payment Date.

 

(e)            The Collateral Agent shall transfer to the Payment Account for
application pursuant to Section 9.1(a), on or about the Business Day (but in no
event more than two Business Days) prior to each Quarterly Payment Date, any
amounts then held in the Collection Account other than proceeds received after
the end of the Due Period with respect to such Quarterly Payment Date.

 

(f)            The Collateral Agent may from time to time establish any
additional accounts and/or subaccounts, which in each case shall be subject to
the lien of the Collateral Agent for the benefit of the Secured Parties, deemed
necessary by the Collateral Agent for convenience in administering the
Collateral.

 

(g)           The Collateral Agent agrees to give the Borrower, the Services
Provider, the Lenders prompt notice if an Administrative Officer of the
Collateral Agent obtains actual knowledge of or receives written notice that the
Collection Account or any funds on deposit therein, or otherwise to the credit
of the Collection Account, shall become subject to any writ, order, judgment,
warrant of attachment, execution or similar process.

 

(h)           At any time and from time to time the Borrower, or the Services
Provider on the Borrower’s behalf, may deposit into the Collection Account funds
not previously subject to the Lien of the Collateral Agent (for the benefit of
the Secured Parties) granted under this Agreement; provided that (i) the
requirements of Section 6.5 are complied with, if applicable, and (ii) upon such
deposit into the Collection Account, such funds shall automatically be subject
to the Lien of the Collateral Agent (for the benefit of the Secured Parties)
granted under this Agreement. Any such deposit shall be irrevocable. The
Borrower shall notify the Agents in writing of any such deposit prior to or
contemporaneously therewith.

  



120

 

 

Section 8.3             Payment Account; Future Funding Reserve Account;
Interest Reserve Account; Lender Collateral Account; Closing Expense Account.

 

(a)            Payment Account. The Collateral Agent shall, on or prior to the
Closing Date, establish a single, segregated non-interest bearing trust account
in the name “ORCC II Financing II LLC Payment Account, subject to the lien of
State Street Bank and Trust Company, as Collateral Agent for the benefit of the
Secured Parties”, which shall be designated as the “Payment Account” and which
shall be governed solely by the terms of this Agreement and the Account Control
Agreement. Such account shall be held in trust for the benefit of the Secured
Parties and the Collateral Agent shall have exclusive control over such account,
subject to the Borrower’s right to give instructions specified herein, and the
sole right of withdrawal. Any and all funds at any time on deposit in, or
otherwise to the credit of, the Payment Account shall be held in trust by the
Collateral Agent for the benefit of the Secured Parties. Except as provided in
Sections 6.4 and 9.1, the only permitted withdrawal from or application of funds
on deposit in, or otherwise to the credit of, the Payment Account shall be to
pay the interest on and the principal of the Loans in accordance with their
terms and the provisions of this Agreement and, upon Borrower Order or in
accordance with the Payment Date Report, to pay fees, Administrative Agent Fees,
Collateral Agent Fees, Collateral Administrator Fees, Document Custodian Fee,
Administrative Expenses, Increased Costs and other amounts specified therein,
each in accordance with (and subject to the limitations contained in) the
Priority of Payments. The Collateral Agent agrees to give the Borrower, the
Services Provider and the Lenders immediate notice if an Administrative Officer
of the Collateral Agent obtains actual knowledge of or receives written notice
that the Payment Account or any funds on deposit therein, or otherwise to the
credit of the Payment Account, shall become subject to any writ, order,
judgment, warrant of attachment, execution or similar process. The Borrower
shall not have any legal, equitable or beneficial interest in the Payment
Account other than in accordance with the Priority of Payments. The Payment
Account shall remain at all times with an Eligible Account Bank, and the amounts
therein shall remain uninvested. In the event that the account bank at which the
Payment Account is maintained ceases to be an Eligible Account Bank, or the
account bank with respect to the Payment Account gives notice that it is
terminating the Account Control Agreement, then Borrower shall, within 60 days
of such occurrence, move the Payment Account to an Eligible Account Bank and
cause the successor account bank to enter into a control agreement.

 



121

 

 

(b)           Future Funding Reserve Account. The Collateral Agent shall, on or
prior to the Closing Date, establish a single, segregated non-interest bearing
trust account in the name “ORCC II Financing II LLC Future Funding Reserve
Account, subject to the lien of State Street Bank and Trust Company, as
Collateral Agent for the benefit of the Secured Parties”, which shall be
designated as the “Future Funding Reserve Account” and which shall be governed
solely by the terms of this Agreement and the Account Control Agreement. Such
account shall be held in trust for the benefit of the Secured Parties. On the
date of any acquisition by the Borrower of any Revolving Collateral Loan or
Delayed Funding Loan (including by way of contribution or substitution), the
Borrower (or the Services Provider on behalf of the Borrower) shall by Borrower
Order direct the Collateral Agent to, and upon receipt of such Borrower Order
the Collateral Agent shall, transfer Principal Proceeds to the Future Funding
Reserve Account in an amount equal to the Exposure Amount in respect of such
Revolving Collateral Loan or Delayed Funding Loan. The Collateral Agent shall
maintain on deposit in the Future Funding Reserve Account an amount equal to the
aggregate Exposure Amount as of such date (as identified by the Borrower, or the
Services Provider on behalf of the Borrower). The Borrower (or the Services
Provider on behalf of the Borrower) shall by Borrower Order direct the
Collateral Agent to, and upon receipt of such Borrower Order the Collateral
Agent shall, transfer Principal Proceeds to the Future Funding

 

Reserve Account on any Business Day on which amounts standing to the credit of
the Future Funding Reserve Account are less than the Exposure Amount. By
Borrower Order (which may be in the form of standing instructions), the Borrower
(or the Services Provider on behalf of the Borrower) may, so long as no Event of
Default has occurred and is continuing, direct the Collateral Agent to, and,
upon receipt of such Borrower Order, the Collateral Agent shall, invest all
funds received into the Future Funding Reserve Account as so directed solely in
overnight funds that are Eligible Investments. The only permitted withdrawals
from or applications of funds on deposit in, or otherwise to the credit of, the
Future Funding Reserve Account shall, at the direction of the Borrower (or the
Services Provider on behalf of the Borrower) be (i) to fund or pay Exposure
Amounts, or (ii) to the extent of any amounts in the Future Funding Reserve
Account in excess of the Exposure Amount, to be applied as Principal Proceeds
for use as is provided in this Agreement (including, without limitation, as
provided in Section 9.1(a)(ii)). Notwithstanding the foregoing, the amount of
all funds on deposit in the Future Funding Reserve Account on any date that
exceeds the Exposure Amount on such date shall be transferred, at the direction
of the Borrower (or the Services Provider on behalf of the Borrower) to the
Collection Account on such date and applied as Principal Proceeds. For the
avoidance of doubt, any amounts transferred from the Future Funding Reserve
Account for application as Principal Proceeds as provided above shall be further
invested in Collateral Loans (to the extent expressly permitted by the other
provisions in this Agreement) or applied as Principal Proceeds in accordance
with Section 9.1(a)(ii), in each case as expressly provided in this Agreement.
The Collateral Agent agrees to give the Borrower and the Services Provider
immediate notice if an Administrative Officer of the Collateral Agent obtains
actual knowledge of or receives written notice that the Future Funding Reserve
Account or any funds on deposit therein, or otherwise to the credit of the
Future Funding Reserve Account, shall become subject to any writ, order,
judgment, warrant of attachment, execution or similar process. The Future
Funding Reserve Account shall remain at all times with an Eligible Account Bank.
In the event that the account bank at which the Future Funding Reserve Account
is maintained ceases to be an Eligible Account Bank, or the account bank with
respect to the Future Funding Reserve Account gives notice that it is
terminating the Account Control Agreement, then Borrower shall, within 60 days
of such occurrence, move the Future Funding Reserve Account to an Eligible
Account Bank and cause the successor account bank to enter into a control
agreement. Any interest earned on Eligible Investments held in the Future
Funding Reserve Account shall be applied as Interest Proceeds.

 

(c)            Interest Reserve Account. The Collateral Agent shall, on or prior
to the Closing Date, establish a single, segregated trust account in the name
“ORCC II Financing II LLC Interest Reserve Account, subject to the lien of State
Street Bank and Trust Company, as Collateral Agent for the benefit of the
Secured Parties”, which shall be designated as the “Interest Reserve Account”
and which shall be governed solely by the terms of this Agreement and the
Account Control Agreement and maintained with the Securities Intermediary in
accordance with the Account Control Agreement for the benefit of the Secured
Parties. The only permitted deposits to or withdrawals from the Interest Reserve
Account shall be in accordance with the provisions of this Agreement. The
Borrower shall not have any legal, equitable or beneficial interest in the
Interest Reserve Account other than in accordance with this Agreement and the
Priority of Payments. On or prior to the Closing Date, the Borrower shall
deposit or cause to be deposited $0 into the Interest Reserve Account. Amounts
on deposit in the Interest Reserve Account will be invested in Eligible
Investments selected by the Services Provider (on behalf of the Borrower), and
earnings from all such investments will be deposited in the Collection Account
as Interest Proceeds. On the first Quarterly Payment Date, funds in the Interest
Reserve Account as of the related Collateral Report Determination Date will be
applied as Interest Proceeds on such Quarterly Payment Date in accordance with
the Priority of Payments, but solely to the extent that other Interest Proceeds
are not available to satisfy all amounts described in Section 9.1(a)(i)(A)
through (E). On the second Quarterly Payment Date, remaining funds in the
Interest Reserve Account as of the related Collateral Report Determination Date
will be applied as Interest Proceeds on such Quarterly Payment Date in
accordance with the Priority of Payments and the Interest Reserve Account will
be closed. The Interest Reserve Account shall remain at all times with an
Eligible Account Bank. In the event that the account bank at which the Interest
Reserve Account is maintained ceases to be an Eligible Account Bank, or the
account bank with respect to the Interest Reserve Account gives notice that it
is terminating the Account Control Agreement, then Borrower shall, within 60
days of such occurrence, move the Interest Reserve Account to an Eligible
Account Bank and cause the successor account bank to enter into a control
agreement.



 



122

 

 

(d)           Lender Collateral Account.

 

(i)             The Collateral Agent shall, on or prior to the Closing Date,
establish a single, segregated trust account in the name “ORCC II Financing II
LLC Lender Collateral Account”, which shall be designated as the “Lender
Collateral Account” and which shall be governed solely by the terms of this
Agreement and the Account Control Agreement and maintained with the Securities
Intermediary in accordance with the Account Control Agreement for the benefit of
the Secured Parties. The Collateral Agent shall have exclusive control over such
account (and each subaccount thereof) and the sole right of withdrawal. The
Lender Collateral Account may contain any number of subaccounts for the purposes
described in this Section 8.3(d). The only permitted deposits to or withdrawals
from the Lender Collateral Account shall be in accordance with the provisions of
this Agreement. The Borrower shall not have any legal, equitable or beneficial
interest in the Lender Collateral Account (or any subaccount thereof).

 

(ii)            If any Revolving Lender shall at any time be required to deposit
any amount in the Lender Collateral Account in accordance with Section
11.5(b)(i), then (x) the Collateral Agent shall create a segregated subaccount
with respect to such Revolving Lender (the “Lender Collateral Subaccount” of
such Revolving Lender) and (y) the Collateral Agent shall deposit all funds
received from such Revolving Lender into such Lender Collateral Subaccount. The
only permitted withdrawal from or application of funds credited to a Lender
Collateral Subaccount shall be as specified in this Section 8.3(d). Amounts on
deposit in Lender Collateral Subaccount will be invested in Eligible Investments
selected by the Services Provider, and earnings from all such investments will
be remitted to the applicable Lender to the extent such Lender has fully funded
such Lender Collateral Subaccount.

  



123

 

 



(iii)           With respect to any Revolving Lender, the deposit of any funds
in the applicable Lender Collateral Subaccount by such Revolving Lender shall
not constitute a Borrowing by the Borrower and shall not constitute a
utilization of the Revolving Commitment of such Revolving Lender, and the funds
so deposited shall not constitute principal outstanding under the Revolving
Loans. However, from and after the establishment of a Lender Collateral
Subaccount, the obligation of such Revolving Lender to make Revolving Loans as
part of any Borrowing under this Agreement shall be satisfied by the Collateral
Agent withdrawing funds from such Lender Collateral Subaccount in the amount of
such Revolving Lender’s Percentage Share of such Borrowing. All payments of
principal from the Borrower with respect to Revolving Loans made by such
Revolving Lender (whether or not originally funded from such Lender Collateral
Subaccount) shall be made by depositing the related funds into such Lender
Collateral Subaccount and all other payments from the Borrower (including
without limitation all interest and Commitment Fees) shall be made to such
Revolving Lender in accordance with the order specified in the Priority of
Payments. The Collateral Agent shall have full power and authority to withdraw
funds from each such Lender Collateral Subaccount at the time of, and in
connection with, the making of any such Borrowing and to deposit funds into each
such Lender Collateral Subaccount, all in accordance with the terms of and for
the purposes set forth in this Agreement.

 

(iv)          Notwithstanding anything to the contrary herein, if on any
Quarterly Payment Date (or on any other Business Day upon one Business Day’s
prior written request from such Revolving Lender) the sum of the amount of funds
on deposit in the Lender Collateral Subaccount exceeds such Revolving Lender’s
Undrawn Commitment at such time (whether due to a reduction in the aggregate
amount of the Revolving Commitments or otherwise), then the Collateral Agent
shall remit to such Revolving Lender a portion of the funds then held in the
related Lender Collateral Subaccount in an aggregate amount equal to such
excess. Upon the termination of the Revolving Commitments (including following
the occurrence of an Event of Default), the Collateral Agent shall promptly (and
no later than one Business Day after such termination) remit to such Revolving
Lender all of the funds then held in its related Lender Collateral Subaccount
and shall terminate such account.

 

(v)            Except as otherwise provided in this Agreement, for so long as
any amounts are on deposit in any Lender Collateral Subaccount, the Collateral
Agent shall invest and reinvest such funds in Eligible Investments of the type
described in clause (iv) of the definition thereof. Interest received on such
Eligible Investments shall be retained in such Lender Collateral Subaccount and
invested and reinvested as aforesaid. Any gain realized from such investments
shall be credited to such Lender Collateral Subaccount and any loss resulting
from such investments shall be charged to such Lender Collateral Subaccount.
Neither the Borrower nor the Collateral Agent shall in any way be held liable by
reason of any insufficiency of such Lender Collateral Subaccount resulting from
any loss relating to any such investment. The Lender Collateral Account shall
remain at all times with an Eligible Account Bank. In the event that the account
bank at which the Lender Collateral Account is maintained ceases to be an
Eligible Account Bank, or the Account Bank with respect to the Lender Collateral
Account gives notice that it is terminating the Account Control Agreement, then
Borrower shall, within 60 days of such occurrence, move the Lender Collateral
Account to an Eligible Account Bank and cause the successor account bank to
enter into a control agreement.



 



124

 

 

(e)            Closing Expense Account. The Collateral Agent shall, on or prior
to the Closing Date, establish a single, segregated non-interest bearing trust
account in the name “ORCC II Financing II LLC Closing Expense Account, subject
to the lien of the Collateral Agent for the benefit of the Secured Parties”,
which shall be designated as the “Closing Expense Account” and which shall be
governed solely by the terms of this Agreement and the Account Control
Agreement. The Collateral Agent shall have exclusive control over such account,
subject to the Borrower’s right to give instructions specified herein, and the
sole right of withdrawal. Any and all funds at any time on deposit in, or
otherwise to the credit of, the Closing Expense Account shall be held in trust
by the Collateral Agent for the benefit of the Secured Parties. On or prior to
the Closing Date, the Borrower shall deposit or cause to be deposited
approximately $2,525,000 into the Closing Expense Account. On any Business Day
during the period that the Closing Expense Account is open, the Collateral Agent
shall apply funds from the Closing Expense Account, as directed by the Borrower
(or the Services Provider on behalf of the Borrower), to pay fees and expenses
of the Borrower incurred in connection with the structuring, consummation,
closing and post-closing of the transaction contemplated by this Agreement. Upon
the delivery, on any date that is at least 60 days after the Closing Date, of a
Borrower Order instructing the Collateral Agent to close the Closing Expense
Account, all funds in the Closing Expense Account will be deposited in the
Collection Account as Interest Proceeds and the Closing Expense Account will be
closed. By Borrower Order (which may be in the form of standing instructions),
the Borrower (or the Services Provider on behalf of the Borrower) may, so long
as no Event of Default has occurred and is continuing, direct the Collateral
Agent to, and, upon receipt of such Borrower Order, the Collateral Agent shall,
invest all funds received into the Closing Expense Account during a Due Period
as so directed by the Borrower (or the Services Provider on behalf of the
Borrower) in Eligible Investments. Any income earned on amounts deposited in the
Closing Expense Account will be deposited in the Collection Account as Interest
Proceeds as it is received. The Collateral Agent agrees to give the Borrower and
the Services Provider immediate notice if an Administrative Officer of the
Collateral Agent obtains actual knowledge of or receives written notice that the
Closing Expense Account or any funds on deposit therein, or otherwise to the
credit of the Closing Expense Account, shall become subject to any writ, order,
judgment, warrant of attachment, execution or similar process. The Closing
Expense Account shall remain at all times with an Eligible Account Bank. In the
event that the account bank at which the Closing Expense Account is maintained
ceases to be an Eligible Account Bank, or the account bank with respect to the
Closing Expense Account gives notice that it is terminating the Account Control
Agreement, then Borrower shall, within 60 days of such occurrence, move the
Closing Expense Account to an Eligible Account Bank and cause the successor
account bank to enter into a control agreement. The only permitted withdrawal
from or application of funds on deposit in, or otherwise to the credit of, the
Closing Expense Account shall be in accordance with the provisions of this
Section 8.3(e).



 



125

 

 





Section 8.4            Custodial Account.

 

(a)           The Collateral Agent shall, on or prior to the Closing Date,
establish a single, segregated non-interest bearing trust account in the name
“ORCC II Financing II LLC Custodial Account, subject to the lien of the
Collateral Agent for the benefit of the Secured Parties”, which shall be
designated as the “Custodial Account” and which shall be governed solely by the
terms of this Agreement and the Account Control Agreement. Such account shall be
maintained with the Securities Intermediary pursuant to the terms of the Account
Control Agreement and over which the Collateral Agent shall have exclusive
control, subject to the Borrower’s right to give instructions specified herein,
and the sole right of withdrawal. Any and all assets or securities at any time
on deposit in, or otherwise to the credit of, the Custodial Account shall be
held by the Custodian for the benefit for the Collateral Agent for the benefit
of the Secured Parties. Except in connection with a liquidation pursuant to
Article VI, the only permitted withdrawal from the Custodial Account or in, or
otherwise to the credit of, the Custodial Account shall be as directed, upon
Borrower Order, in accordance with the provisions of Sections 8.5 and 8.6. The
Collateral Agent agrees to give the Borrower, the Services Provider and the
Lenders immediate notice if an Administrative Officer of the Collateral Agent
obtains actual knowledge of or receives written notice that the Custodial
Account or any assets or securities on deposit therein, or otherwise to the
credit of the Custodial Account, has become subject to any writ, order,
judgment, warrant of attachment, execution or similar process. The Custodial
Account shall remain at all times with an Eligible Account Bank and shall remain
uninvested. In the event that the account bank at which the Custodial Account is
maintained ceases to be an Eligible Account Bank, or the account bank with
respect to the Custodial Account gives notice that it is terminating the Account
Control Agreement, then Borrower shall, within 60 days of such occurrence, move
the Custodial Account to an Eligible Account Bank and cause the successor
account bank to enter into a control agreement.

 

The Collateral Agent shall appoint a custodian (the “Custodian”) to act as a
securities intermediary for purposes of this Agreement and the other Loan
Documents. Initially, such Custodian shall be State Street Bank and Trust
Company. Any successor custodian shall be a state or national bank or trust
company which (i) is not an Affiliate of the Borrower, (ii) has a combined
capital and surplus of at least U.S.$200,000,000, (iii) has a rating of at least
“BBB+” by S&P and (iv) is a securities intermediary. If at any time the
Custodian does not satisfy the conditions set forth in the foregoing sentence,
the Borrower (subject to the consent of the Majority Lenders) shall appoint a
replacement Custodian within 30 days of an Authorized Officer of the Borrower
becoming aware of such circumstance. The rights, protections, immunities and
indemnities afforded to the Collateral Agent under this Agreement shall also be
afforded to the Custodian.

 

(b)           Except as otherwise provided in Sections 8.5 and 8.6, all right,
title and interest of the Borrower in and to the Custodial Account, all related
property, and all proceeds thereof shall be subject to the security interest of
the Collateral Agent hereunder.

 

(c)           With respect to securities (including without limitation debt and
equity securities, bonds, money market funds and mutual funds) issued in the
United States, the Shareholders Communications Act of 1985 (the “Act”) requires
the Custodian to disclose to the issuers of such securities, upon their request,
the name, address and securities position of its customers who are (a) the
“beneficial owners” (as defined in the Act) of such issuer’s securities, if the
beneficial owner does not object to such disclosure, or (b) acting as a
“respondent bank” (as defined in the Act) with respect to such securities.
(Under the Act, “respondent banks” do not have the option of objecting to such
disclosure upon the issuers’ request.) The Act defines a “beneficial owner” as
any person who has, or shares, the power to vote a security (pursuant to an
agreement or otherwise), or who directs the voting of a security. The Act
defines a “respondent bank” as any bank, association or other entity that
exercises fiduciary powers which holds securities on behalf of beneficial owners
and deposits such securities for safekeeping with a bank, such as the Custodian.
Under the Act, a customer is either the “beneficial owner” or a “respondent
bank”. The “customer” for purposes hereof shall mean the Borrower and each
Lender, each of which shall be deemed to be the “beneficial owner” (as defined
in the Act) of such securities to be held by the Custodian hereunder, and each
of the Borrower and the Lenders hereby waives any objection to the disclosure of
its name, address and securities position to any such issuer which requests such
information pursuant to the Act for the specific purpose of direct
communications between such issuer and the Borrower and each Lender. Each of the
Borrower and the Lenders may, by written notice to the Custodian, opt out of the
waiver referred to in the foregoing sentence and elect not to consent to the
disclosure referred to in the foregoing sentence. With respect to such
securities issued outside of the United States, information shall be released to
issuers only if required by law or regulation of the particular country in which
the securities are located.



 



126

 

 

(d)           At any time and from time to time the Borrower, or the Services
Provider on the Borrower’s behalf, may deposit into the Custodial Account
Collateral Loans and/or Eligible Investments not previously subject to the Lien
of the Collateral Agent (for the benefit of the Secured Parties) granted under
this Agreement; provided that (i) the requirements of Section 6.5 are complied
with and (ii) upon such deposit into the Custodial Account, such assets shall
automatically be subject to the Lien of the Collateral Agent (for the benefit of
the Secured Parties) granted under this Agreement. Any such deposit shall be
irrevocable. The Borrower shall notify the Agents in writing of any such deposit
prior to or contemporaneously therewith.

 



Section 8.5           Acquisition of Collateral Loans and Eligible Investments.
Each time that the Borrower acquires any Collateral Loan, Eligible Investment or
other Collateral, the Borrower shall, if such Collateral Loan or Eligible
Investment or other Collateral has not already been transferred to the Custodial
Account, transfer or cause the transfer of such Collateral Loan or Eligible
Investment and other Collateral to the Custodian to be held for the benefit of
the Collateral Agent in accordance with the terms of this Agreement. The
security interest of the Collateral Agent in the funds or other property
utilized in connection with such acquisition shall, immediately and without
further action on the part of the Collateral Agent, be released. The security
interest of the Collateral Agent shall nevertheless come into existence and
continue in the Collateral Loans and Eligible Investments and other Collateral
so acquired, including all rights of the Borrower in and to any Related
Contracts and Collections with respect to such Collateral Loans and Eligible
Investments and other Collateral.

 

Section 8.6            Release of Security Interest in Sold Collateral Loans and
Eligible Investments; Release of Security Interests Upon Termination.

 

(a)          Upon any sale or other disposition of a Collateral Loan or Eligible
Investment or other Collateral (or portion thereof) in accordance with the terms
of this Agreement, the security interest of the Collateral Agent in such
Collateral Loan or Eligible Investment or other Collateral (or the portion
thereof which has been sold or otherwise disposed of), and in all Collections
and rights under Related Contracts with respect to such Collateral Loan or
Eligible Investment or other Collateral (but not in the proceeds of such sale or
other disposition) shall, immediately upon the sale or other disposition of such
Collateral Loan or Eligible Investment or other Collateral (or such portion),
and without any further action on the part of the Collateral Agent, be released,
except for the proceeds of such sale or other disposition and except to the
extent of the interest, if any, in such Collateral Loan or Eligible Investment
or other Collateral which is then retained by the Borrower or which thereafter
reverts to the Borrower for any reason.



 



127

 

 

(b)          Upon the payment in full of the Obligations and termination of all
Commitments hereunder, the Collateral shall be released from the liens created
hereby and under the other Loan Documents, and this Agreement and all
obligations of the Agents and each Lender hereunder shall terminate, all without
delivery of any instrument or performance of any act by any party, and all
rights to the Collateral shall revert to the Borrower. At the request and sole
expense of the Borrower following any such termination, the Administrative Agent
and/or the Collateral Agent, as applicable, shall promptly deliver to the
Borrower (or its designee) any Collateral held by such Agent hereunder, and
execute and deliver to the Borrower such documents as the Borrower shall
reasonably request to evidence such termination. Any such release or termination
shall be subject to the provision that the Obligations shall be reinstated if
after such release or termination any portion of any payment in respect of the
Obligations shall be rescinded or must otherwise be restored or returned upon
the insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower, or upon or as a result of the appointment of a receiver, intervenor or
conservator of, or trustee or similar officer for, the Borrower or any
substantial part of its property, or otherwise, all as though such payment had
not been made.

 

Section 8.7            Method of Collateral Transfer. Notwithstanding any other
provision of this Agreement, each item of Collateral shall be delivered to the
Custodian by:

 

(a)           with respect to such of the Collateral as constitutes an
instrument, tangible chattel paper, a negotiable document (other than Related
Contracts), or money, causing the Custodian to take possession of such
instrument indorsed to the Custodian or in blank, or such money, negotiable
document, or tangible chattel paper, in the State of New York separate and apart
from all other property held by the Custodian;

 

(b)          with respect to such of the Collateral as constitutes a
certificated security in bearer form, causing the Custodian to take possession
of the related security certificate in the State of New York;

 

(c)           with respect to such of the Collateral as constitutes a
certificated security in registered form, causing the Custodian to take
possession of the related security certificate in the State of New York or the
Commonwealth of Massachusetts, indorsed to the Custodian or in blank by an
effective indorsement, or registered in the name of the Custodian, upon original
issue or registration of transfer by the issuer of such certificated security;

 

(d)          with respect to such of the Collateral as constitutes an
uncertificated security, causing the issuer of such uncertificated security to
register the Custodian or its nominee for the account of the Custodian as the
registered owner of such uncertificated security;

 

(e)          with respect to such of the Collateral as constitutes a security
entitlement, causing the Securities Intermediary to indicate by book entry that
the financial asset relating to such security entitlement has been credited to
the Custodial Account;

 

(f)           with respect to such of the Collateral as constitutes a deposit
account, causing such deposit account to be established and maintained in the
name of the Collateral Agent or the Custodian, as applicable, by a bank the
jurisdiction of which for purposes of the UCC is the State of New York;



 



128

 

 

(g)          with respect to such of the Collateral as constitutes cash, causing
such cash to be credited to a Covered Account that is a deposit account; and

 

(h)          taking such additional or alternative procedures as may hereafter
become appropriate to grant a first priority, perfected security interest in
such items of the Collateral to the Collateral Agent, consistent with Applicable
Law or regulations.

 

If any item of Collateral is a financial asset issued by an issuer that is not
the United States of America, an agency or instrumentality thereof, or some
other United States person or entity, and if such item cannot be delivered as
set forth above, such item may be delivered by the Collateral Agent holding such
item in an account created and maintained in the name of the Collateral Agent
with a banking or securities institution or a clearing agency or system located
outside the United States such that the Collateral Agent holds a first priority,
perfected security interest in such item of Collateral.

 

The Borrower agrees to record and file after the Closing Date all appropriate
UCC-1 financing statements, continuation statements, and other amendments,
meeting the requirements of Applicable Law in such manner and in such
jurisdictions as are necessary to perfect and protect the interests of the
Secured Parties in the Collateral under the applicable UCC against all creditors
of and purchasers from the Borrower. The Borrower promptly shall deliver
file-stamped copies of such UCC-1 financing statements, continuation statements,
and amendments to the Agents.

 

In connection with each transfer of an item of Collateral to the Collateral
Agent and/or the Custodian, the Collateral Agent or the Custodian, as
applicable, shall make appropriate notations on its records indicating that such
item of the Collateral is held for the benefit of the Secured Parties pursuant
to and as provided in this Agreement and the other Loan Documents. Effective
upon the transfer of an item of Collateral to the Collateral Agent and/or the
Custodian, the Collateral Agent or the Custodian, as applicable, shall be deemed
to acknowledge that it holds such item of Collateral as Collateral Agent or as
Custodian, as applicable, under this Agreement and the other Loan Documents for
the benefit and security of the Secured Parties.

 

Notwithstanding any other provision of this Agreement, the Collateral Agent
shall not hold any item of Collateral through an agent except as expressly
permitted by this Section 8.7.

 



Section 8.8           Continuing Liability of the Borrower. Notwithstanding
anything herein to the contrary, the Borrower shall remain liable under each
Related Contract, interest and obligation included in the Collateral, to observe
and perform all the conditions and obligations to be observed and performed by
it thereunder, all in accordance with and pursuant to the terms and provisions
thereof, and shall do nothing to impair the security interest of the Collateral
Agent in any Collateral. None of the Collateral Agent, the Document Custodian,
the Custodian or any Secured Party shall have any obligation or liability under
any such Related Contract, interest or obligation by reason of or arising out of
this Agreement or the receipt by the Collateral Agent, the Document Custodian,
the Custodian or any Secured Party of any payment relating to any such Related
Contract, interest or obligation pursuant hereto, nor shall the Collateral
Agent, the Document Custodian, the Custodian or any Secured Party be required or
obligated in any manner to perform or fulfill any of the obligations of the
Borrower thereunder or pursuant thereto, or to make any payment, or to make any
inquiry as to the nature or the sufficiency of any payment received by it or the
sufficiency of any performance by any party under any such Related Contract,
interest or obligation, or to present or file any claim, or to take any action
to collect or enforce any performance or the payment of any amount thereunder to
which it may be entitled at any time.



 



129

 

 

Section 8.9            Reports.

 

(a)          The Collateral Administrator shall deliver or make available to the
Borrower by 11:00 a.m. (New York time) on each Business Day a report describing
all Money (including but not limited to a breakdown of all such amounts into
Interest Proceeds and Principal Proceeds) and other property received by it
pursuant to the terms of this Agreement and the other Loan Documents on the
preceding Business Day (the “Daily Report”). If any Money or property shall be
received by the Collateral Agent on a day that is not a Business Day, the
Collateral Administrator shall deliver the Daily Report with respect thereto to
the Borrower on the next Business Day.

 

(b)          The Collateral Administrator shall compile and provide, subject to
the Collateral Administrator’s receipt from the Services Provider, the Borrower
or the Administrative Agent, as applicable, such information with respect to the
Collateral Loans and Eligible Investments to the extent not maintained or in the
possession of the Collateral Administrator, the Collateral Report, and the
Payment Date Report in accordance with Exhibit D and Exhibit E hereof,
respectively, and prepare drafts of such Collateral Report and Payment Date
Report and provide such drafts to the Services Provider for review and approval;
provided that each such draft is to be provided no later than four days prior to
the date the Collateral Report or the Payment Date Report, as applicable, is
due. The Borrower shall cause the Services Provider to review and confirm the
calculations made by the Collateral Administrator in such Collateral Report or
Payment Date Report within one Business Day prior to the due date of the
Collateral Report or the Payment Date Report.

 

The Services Provider, the Administrative Agent, the Collateral Agent and the
Borrower shall cooperate with the Collateral Administrator in connection with
the preparation by the Collateral Administrator of Collateral Reports and
Payment Date Reports. The Services Provider shall review and verify the contents
of the aforesaid reports, instructions, statements and certificates, and upon
verification shall make such reports available to S&P. Upon receipt of approval
from the Services Provider, the Collateral Administrator shall transmit the same
to the Borrower and shall make such reports available to the Administrative
Agent and each Lender.

 

(c)          The Collateral Administrator may conclusively rely on and without
any investigation, information provided by the Services Provider, Borrower and
Administrative Agent in preparation of the Collateral Report and the Payment
Date Report. Nothing herein shall obligate the Collateral Administrator to
review or examine such information for accuracy, correctness or validity.

 



130

 

 



The Collateral Administrator will make the Collateral Report and Payment Date
Report available via its internet website. The Collateral Administrator’s
internet website shall initially be located at http://www.mystatestreet.com. The
Collateral Administrator may change the way such statements are distributed. As
a condition to access to the Collateral Administrator’s internet website, the
Collateral Administrator may require registration and the acceptance of a
disclaimer. The Collateral Administrator shall be entitled to rely on but shall
not be responsible for the content or accuracy of any information provided in
the Collateral Report and the Payment Date Report which the Collateral
Administrator disseminates in accordance with this Agreement and may affix
thereto any disclaimer it deems appropriate in its reasonable discretion.

 

(d)          Nothing herein shall impose or imply any duty or obligation on the
part of the Collateral Administrator to verify, investigate or audit any such
information or data, or to determine or monitor on an independent basis whether
any issuer of the Collateral Loan is in default or in compliance with the
underlying documents governing or securing such securities, from time to time,
the role of the Collateral Administrator hereunder being solely to perform
certain mathematical computations and data comparisons as provided herein.

 

(e)          The Collateral Administrator shall have no liability for any
failure, inability or unwillingness on the part of the Services Provider or the
Borrower or the Administrative Agent to provide accurate and complete
information on a timely basis to the Collateral Administrator, or otherwise on
the part of any such party to comply with the terms of this Agreement, and shall
have no liability for any inaccuracy or error in the performance or observance
on the Collateral Administrator’s part of any of its duties hereunder that is
caused by or results from any such inaccurate, incomplete or untimely
information received by it, or other failure on the part of any such other party
to comply with the terms hereof.

 

(f)           If, in performing its duties under this Section 8.9 in connection
with compiling and delivering reports, the Collateral Administrator is required
to decide between alternative courses of action, the Collateral Administrator
may request written instructions from the Services Provider, acting on behalf of
the Borrower, as to the course of action desired by it. If the Collateral
Administrator does not receive such instructions within three Business Days
after it has requested them, the Collateral Administrator may, but shall be
under no duty to, take or refrain from taking any such courses of action. The
Collateral Administrator shall act in accordance with instructions received
after such three-Business Day period except to the extent it has already taken,
or committed itself to take action inconsistent with such instructions. The
Collateral Administrator shall be entitled to rely on the advice of legal
counsel and independent accountants in performing its duties hereunder and shall
be deemed to have acted in good faith if it acts in accordance with such advice.

 

ARTICLE IX

APPLICATION OF MONIES

 



Section 9.1           Disbursements of Funds from Payment Account.

 

(a)           Notwithstanding any other provision of this Agreement other than
Section 6.4, but subject to the other subsections of this Section 9.1 and
Article II (with respect to optional repayment of Loans), on each Quarterly
Payment Date, the Collateral Agent shall disburse amounts transferred to the
Payment Account from the Collection Account pursuant to Section 8.2(e) as
follows and for application in accordance with the following priorities (the
“Priority of Payments”):



 



131

 

 

(i)       On each Quarterly Payment Date, prior to the distribution of any
Principal Proceeds, Interest Proceeds shall be applied as follows:

 

(A)          to the payment of the following amounts in the following priority
(without duplication): (1) Taxes (but not including any accrued and unpaid
Increased Costs), registration and filing fees then due and owing by the
Borrower, (2) accrued and unpaid Administrative Expenses in the order set forth
in the definition thereof and (3) on any Quarterly Payment Date other than the
final Quarterly Payment Date, to the retention in the Collection Account of an
amount equal to the Retained Expense Amount for such Quarterly Payment Date;
provided that the aggregate amount of payments under this clause (A)(2) and (3)
shall not exceed on any Quarterly Payment Date the sum of (a) the Quarterly Cap
plus (b) the Retained Expense Amount determined on the immediately prior
Quarterly Payment Date less (c) Administrative Expenses paid pursuant to Section
8.2(d) during the Due Period relating to such Quarterly Payment Date;

 

(B)          if the Borrower is party to any Interest Hedge Agreements, to the
payment of any amounts owing by the Borrower to the Interest Hedge
Counterparties thereunder (exclusive of any early termination or liquidation
payment owing by the Borrower by reason of the occurrence of an event of default
or termination event thereunder with respect to such Interest Hedge Counterparty
where such Interest Hedge Counterparty is the sole affected party or the
defaulting party);

 

(C)          unless deferred by the Services Provider (or its designee), to the
payment to the Services Provider (or its designee) of all due and unpaid Senior
Services Fees that have not been deferred on prior Quarterly Payment Dates in an
amount not to exceed the accrued Senior Services Fees for one Due Period);

 

(D)          to the Lenders for payment (on a pro rata basis) of accrued
interest and solely to the Revolving Lenders in respect of their Revolving
Loans, Commitment Fees (ratably in proportion to their respective Percentage
Shares) on the Loans due on such Quarterly Payment Date (excluding the
additional two percent of interest payable at the Post-Default Rate);

 

(E)          if any of the Coverage Tests are not satisfied as of the related
Calculation Date, to the prepayment of principal of the Loans (to be allocated
to the Loans according to the Principal Allocation Formula) until such tests are
satisfied;

 



132

 

 

(F)          to the payment of amounts described in clause (A) above to the
extent not paid thereunder (without regard to any cap or limitation);

 

(G)          first, to the payment of the additional two percent of interest
payable at the Post-Default Rate, and second, to the payment of any Lender’s
Increased Costs;

 

(H)          to the payment to the Services Provider (or its designee) of any
previously deferred Senior Services Fees that the Services Provider elects to be
paid on such Quarterly Payment Date by notice to the Collateral Agent prior to
the related Calculation Date;

 

(I)           unless deferred by the Services Provider (or its designee), to the
payment to the Services Provider (or its designee) of (1) all due and unpaid
Subordinated Services Fees that have not been deferred on prior Quarterly
Payment Dates and (2) any previously deferred Subordinated Services Fees that
the Services Provider elects to be paid on such Quarterly Payment Date by notice
to the Collateral Agent prior to the related Calculation Date;

 

(J)           if the Borrower is party to any Interest Hedge Agreements, to any
amounts owing by the Borrower to the Interest Hedge Counterparties under such
Interest Hedge Agreements to the extent not paid under clause (B) above (without
regard to any cap or limitation);

 

(K)          all remaining Interest Proceeds:

 

(1)         during the Reinvestment Period, at the sole discretion of the
Services Provider, either (i) to the Borrower for payment as directed by the
Borrower, including as to make a distribution to the Parent; (ii) to the
Collection Account to be applied as Principal Proceeds for the purchase or
origination of additional Collateral Loans, (iii) to be applied to prepay the
principal of the Loans pursuant to Section 2.7, and/or (iv) for deposit into the
Future Funding Reserve Account; and

 

(2)         after the Reinvestment Period, to the Borrower or for payment as
directed by the Borrower, either to (i) make a distribution to the Parent; or
(ii) prepay the principal of the Loans pursuant to Section 2.7.

  



133

 

 



(ii)           On each Quarterly Payment Date, following the distribution of all
Interest Proceeds as set forth in Section 9.1(a)(i) above, Principal Proceeds
(other than Principal Proceeds previously reinvested in Collateral Loans or
otherwise designated by the Borrower for application pursuant to the
parenthetical contained in Section 8.2(a)(ii) or otherwise to provide for any
Unsettled Amount shall be applied as follows; provided that after giving effect
to any such payment no Commitment Shortfall would exist (and, to the extent that
any Commitment Shortfall would exist, Principal Proceeds shall first be
deposited in the Future Funding Reserve Account in the amount needed to
eliminate such Commitment Shortfall):

 

(A)          to the payment of unpaid amounts in items (A) through (E) in
Section 9.1(a)(i) above (in such order of priority stated therein);

 

(B)          during the Reinvestment Period, all remaining Principal Proceeds,
at the sole discretion of the Services Provider:

 

(1)         to the Collection Account for the purchase or origination of
additional Collateral Loans;

 

(2)         to be applied to prepay the principal of the Loans pursuant to
Section 2.7; and/or

 

(3)         to be deposited into the Future Funding Reserve Account;

 

(C)          after the Reinvestment Period,

 

(1)         first, to be applied to the payment of interest, principal,
Commitment Fees and other obligations on the Loans until repaid in full;

 

(2)         second, to the payment of amounts referred to in items (F) through
(J) in Section 9.1(a)(i) above, in the priority set forth therein but only to
the extent not paid in full thereunder; and

 

(3)         third, to the Borrower or for payment as directed by the Borrower,
including to make a distribution to the Parent.

 

(b)           If on any Quarterly Payment Date the amount available in the
Payment Account from amounts received in the related Due Period is insufficient
to make the full amount of the disbursements required pursuant to any clause in
the Priority of Payments, the Collateral Agent shall make the disbursements
called for in the order and according to the priority set forth under Section
9.1(a) and ratably or in the order provided within a clause, as applicable, in
accordance with the respective amounts owing under any such clause, to the
extent funds are available therefor.

 

(c)           On each Quarterly Payment Date, the Collateral Administrator (on
behalf of the Borrower) shall deliver to the Administrative Agent, the
Collateral Agent, the Services Provider and S&P (so long as S&P is rating the
Loans) a report (the “Payment Date Report”) containing the information described
in Exhibit E hereto pursuant to Section 8.9 specifying the amount of Interest
Proceeds (and, of such amount, the amount of Fee Proceeds) and Principal
Proceeds received during the preceding Due Period and the amounts to be applied
to each purpose set forth in Section 9.1(a). The information in each Payment
Date Report shall be determined as of the Calculation Date immediately preceding
the applicable Quarterly Payment Date. For the avoidance of doubt, in any month
in which a Quarterly Payment Date occurs, the Collateral Report and the Payment
Date Report may be combined into a single report.



 



134

 

  

(d)           In the event that the Services Provider obtains actual knowledge
of or receives written notice that any Interest Hedge Counterparty defaults in
the payment of its obligations to the Borrower under any Interest Hedge
Agreement on the payment date therefor, the Services Provider shall notify the
Borrower which shall (or the Services Provider on behalf of the Borrower shall)
make a demand on such Interest Hedge Counterparty, or any guarantor, if
applicable, demanding payment by 12:00 noon, New York time, on the next Business
Day. The Services Provider shall give notice to the Lenders, the Administrative
Agent, S&P, the Borrower and the Collateral Agent upon the continuing failure by
such Interest Hedge Counterparty (or applicable guarantor) to perform its
obligations for one Business Day following a demand made by the Borrower (or the
Services Provider on behalf of the Borrower) on such Interest Hedge
Counterparty.

 

ARTICLE X

SALE OF COLLATERAL LOANS; ELIGIBILITY CRITERIA; CONDITIONS TO SALES AND
PURCHASES

 



Section 10.1           Sale of Collateral Loans.

 

(a)           Sales, Substitutions and Assignments. Provided that no Event of
Default has occurred and is continuing (except for sales pursuant to clauses
(i), (iii), (iv), (vi) or (viii) below which shall be permitted during the
continuance of an Event of Default but only so long as the Majority Lenders have
provided their written consent thereto pursuant to Section 6.2(a)) and subject
to the satisfaction of the conditions specified in this Agreement, including
without limitation Sections 5.33, 10.1(b) and 10.1(c), the Borrower or the
Services Provider (on behalf of the Borrower) may direct the Collateral Agent in
writing to sell, and the Collateral Agent shall sell or substitute in the manner
directed by the Borrower or the Services Provider (on behalf of the Borrower) in
writing, any Collateral Loan or other loan included in the Collateral (including
(x) subject to Section 10.1(b), the sale by participation of all or a portion of
the Borrower’s interest in any Collateral Loan or other loan and (y) without
limitation, the sale by assignment of a portion of the Borrower’s interest in
any Collateral Loan or other loan); provided that (x) such sale meets the
requirements of any one of clauses (i) through (viii) of this Section 10.1(a)
and (y) such substitution shall meet the requirements of clause (vii) of this
Section 10.1(a), each of which requirements shall be satisfied upon receipt by
the Collateral Agent of a trade ticket or other direction to sell or substitute
(which shall be deemed to be a representation and certification from the
Borrower or the Services Provider that such conditions are satisfied):

 

(i)            Credit Risk Loans. The Borrower or the Services Provider (on
behalf of the Borrower) may direct the Collateral Agent in writing to sell any
Credit Risk Loan at any time during or after the Reinvestment Period without
restriction.

 

(ii)           Credit Improved Loans. The Borrower or the Services Provider (on
behalf of the Borrower) may direct the Collateral Agent in writing to sell any
Credit Improved Loan either:

 



135

 

 

(A)         at any time if the Sale Proceeds from such sale are at least equal
to the Investment Criteria Adjusted Balance of such Credit Improved Loan; or

 

(B)          during the Reinvestment Period if the Borrower, or the Services
Provider in compliance with the Servicing Standard, reasonably believes prior to
such sale that it will be able to enter into binding commitments to reinvest all
or a portion of the proceeds of such sale in one or more additional Collateral
Loans with an Aggregate Principal Balance (together with any Collateral (which,
for the avoidance of doubt, may be Collateral Loans or Cash) contributed (which
contribution shall be irrevocable) by the Borrower or the Services Provider on
the Borrower’s behalf prior to such sale) at least equal to the Investment
Criteria Adjusted Balance of such Credit Improved Loan within 30 Business Days
of such sale.

 

(iii)          Defaulted Loans. The Borrower or the Services Provider (on behalf
of the Borrower) may direct the Collateral Agent in writing to sell any
Defaulted Loan at any time during or after the Reinvestment Period without
restriction.

 

(iv)          Equity Securities. The Borrower or the Services Provider (on
behalf of the Borrower) shall use its commercially reasonable efforts to effect
the sale of any Equity Security within 45 days after receipt if such Equity
Security constitutes Margin Stock, unless such sale is prohibited by Applicable
Law, in which case such Equity Security shall be sold as soon as such sale is
permitted by Applicable Law.

 

(v)           Discretionary Sales. The Borrower or the Services Provider on
behalf of the Borrower may at any time direct the Collateral Agent in writing to
sell any Collateral Loan (in addition to any sales pursuant to clauses (i)
through (iv) above or clauses (vi) through (viii) below); provided that such
sale shall be permitted only so long as (A) the Aggregate Principal Balance of
all such Collateral Loans (excluding CCC Collateral Loans that at the time of
the commitment to sell constituted CCC Excess and any Collateral Loans sold
pursuant to clause (B) below) sold during the preceding period of twelve
calendar months (or, for the first twelve calendar months after the Closing
Date, during the period commencing on the Closing Date) is not greater than 25%
of Total Capitalization as of the first day of such twelve calendar month period
(or as of the Closing Date, as the case may be) or (B) such sale is in
connection with a Permitted Securitization (including, for the avoidance of
doubt, sales to an Affiliate of the Borrower that is not the issuer or debtor in
the Permitted Securitization in amounts necessary to satisfy sub-clause (x) of
clause (b) of the definition of Permitted Distribution) and, after giving effect
to such sale, the requirements of Section 5.37 are satisfied as of such date.
Any written direction given by the Borrower or the Services Provider on behalf
of the Borrower to the Collateral Agent that pursuant to this clause (v) shall
be deemed a representation and certification by the Borrower or the Services
Provider on behalf of the Borrower to the Collateral Agent this clause (v) has
been satisfied.

 



136

 

 

(vi)          Mandatory Sales. The Borrower or the Services Provider (on behalf
of the Borrower) shall use its commercially reasonable efforts to effect the
sale of any Collateral Loan (other than Defaulted Loans) that no longer meets
the criteria described in clause (n) in the definition of “Collateral Loan,”
within 18 months of the failure of such Collateral Loan to meet any such
criteria (unless (1) the Rating Condition is satisfied or (2) the Borrower or
the Services Provider determines that such sale would not be in the best
interests of the Lenders).

 

(vii)         Optional Repurchases or Substitutions by the Seller Pursuant to
the Sale and Contribution Agreement; Limitations on Sales of Credit Risk Loans
and Defaulted Loans. The Seller may optionally repurchase (or purchase, as
applicable) and substitute Credit Risk Loans and Defaulted Loans pursuant to and
in accordance with the Sale and Contribution Agreement and the Borrower shall
sell and transfer Credit Risk Loans and Defaulted Loans to the Seller in
connection therewith at any time during or after the Reinvestment Period;
provided that, as certified to the Collateral Agent and the Administrative Agent
by an Authorized Officer of the Services Provider, (A) the Aggregate Principal
Balance of all Credit Risk Loans and Defaulted Loans which are optionally
repurchased or substituted by the Seller pursuant to the Sale and Contribution
Agreement may not exceed an amount equal to 25% of the Net Purchased Collateral
Loan Balance as of such date of repurchase or substitution, (B) such substituted
loan or loans meets the definition of “Collateral Loan”, (C) such purchase or
repurchase complies with the limitations set forth in Section 5.33, (D) such
optional repurchase or substitution will not cause a Default or an Event of
Default or be permitted during the existence of a Default or Event of Default,
(E) each Coverage Test shall be satisfied after giving effect to such repurchase
or substitution or if not satisfied, maintained or improved, (F) subject to
clause (G) below, each Collateral Quality Test is satisfied (or if not
satisfied, maintained or improved) after giving effect to such repurchase or
substitution, (G) after the Reinvestment Period, the Weighted Average Life of
such substituted loan is less than or equal to the Weighted Average Life of the
replaced Collateral Loan, (H) such substituted loan either exceeds or maintains
the lien priority of the replaced Credit Risk Loan or Defaulted Loan, as
applicable, (I) the Scenario Default Rate of the Proposed Portfolio (after the
substituted loans are added and replaced loans are removed) shall be the same or
better than the Current Portfolio, (J) the Principal Balance of such substituted
loan is not less than the Principal Balance of the replaced Collateral Loan;
provided that this clause (J) shall not apply during the Reinvestment Period so
long as before and immediately after giving effect to such substitution the
Overcollateralization Ratio is not less than 178.57% and (K) the Eligibility
Criteria are made no worse after giving effect to such substitution. For the
avoidance of doubt, notwithstanding anything to the contrary set forth herein or
in any other Loan Document, the Services Provider shall have no obligation to
repurchase or purchase any Credit Risk Loan or Defaulted Loan.

 



137

 

 



For the avoidance of doubt, after the Reinvestment Period, if the sale proceeds
from Collateral Loans are not sufficient to purchase Collateral Loans, such
purchases may only be made if the Borrower receives cash equity contributions in
an amount sufficient to permit such purchase.

 

(viii)       Sales in Connection with Payment in Full and Termination of the
Facility. The Borrower, or the Services Provider on behalf of the Borrower, may
direct the Collateral Agent in writing to sell, assign or transfer all or any
portion of the Collateral in connection with the payment in full of all of the
Obligations (other than any unasserted Contingent Obligations) and the payment
of any other amounts required to be paid pursuant to the Priority of Payments;
provided that the proceeds from any such sale, assignment or transfer directed
pursuant to this Section 10.1(a)(viii) are sufficient to pay in full all of the
Obligations (other than any unasserted Contingent Obligations) and any other
amounts required to be paid pursuant to the pursuant to the Priority of Payments
(as certified to the Collateral Agent by the Borrower). For the avoidance of
doubt, the Borrower, or the Services Provider on behalf of the Borrower, may
only direct such sales, assignments or transfers contemplated by this Section
10.1(a)(viii) if no Enforcement Event has occurred and is continuing at such
time.

 

(b)           Participations. The Borrower may not sell a participation interest
in a Revolving Collateral Loan or a Delayed Funding Loan.

 

(c)           Sales for Cash of Collateral Loans. All sales of Collateral Loans
or any portion thereof pursuant to this Section 10.1 shall be for Cash on a
non-recourse basis, which shall be deemed Principal Proceeds for all purposes
hereunder; provided that if such sale is in connection with a Permitted
Securitization pursuant to Section 10.1(a)(v), a portion of the purchase price
equal to the amount of Permitted Distribution that the Borrower may distribute
to the Parent in accordance with Section 5.29 may be paid by means of proper
accounting entries being entered upon the accounts and records of the Permitted
Securitization’s issuer, the Borrower and Parent to evidence the purchase of
subordinated notes by the Parent from the Permitted Securitization’s issuer in
the amount of such Permitted Distribution, netted against the purchase of
Collateral Loans by the Permitted Securitization’s issuer from the Borrower in
the amount of such Permitted Distribution netted against such Permitted
Distribution by the Borrower to the Parent.

 



Section 10.2         Eligibility Criteria. Unless otherwise specified herein, on
and after the Closing Date but solely during the Reinvestment Period, a debt
obligation will be eligible for purchase or origination (including in connection
with a substitution pursuant to Section 10.1(a)(vii)) by the Borrower and
inclusion in the Collateral only if as evidenced by an officer’s certificate of
an Authorized Officer of the Borrower (or the Services Provider on behalf of the
Borrower) delivered to the Collateral Agent, the Eligibility Criteria are
satisfied at the time such debt obligation is purchased or originated (on a
trade date basis), after giving effect to the inclusion of such debt obligation.

 



Section 10.3         Conditions Applicable to all Sale and Purchase
Transactions. Any transaction effected under this Article X or in connection
with the acquisition, disposition or substitution of any asset shall be
conducted on an arm’s length basis and, if effected with a Person Affiliated
with the Services Provider (or with an account or portfolio for which the
Services Provider or any of its Affiliates serves as investment adviser), shall
be effected in accordance with Section 5.33.



 



138

 

  

ARTICLE XI

CHANGE IN CIRCUMSTANCES

 



Section 11.1          Basis for Determining Interest Rate Inadequate or Unfair;
LIBOR Transition Event. In the case of Eurodollar Rate Loans, if on or prior to
the first day of any Interest Period:

 

(a)           Unless a LIBOR Transition Event and its related LIBOR Replacement
Date has occurred, (i) the Administrative Agent is unable to obtain a quotation
for the London Interbank Offered Rate as contemplated by Section 2.5; or (ii)
the Majority Lenders advise the Administrative Agent that as a result of changes
arising after the date of this Agreement the London Interbank Offered Rate they
have determined, in their commercially reasonable judgment, that a material
disruption to LIBOR or a change in the methodology of calculating LIBOR has
occurred or the Majority Lenders advise the Administrative Agent that as a
result of changes arising after the date of this Agreement the London Interbank
Offered Rate as determined by the Administrative Agent will not adequately and
fairly reflect the cost to such Lenders of funding or maintaining their
Eurodollar Rate Loans for such Interest Period, in each case the Administrative
Agent shall forthwith give notice thereof (by telephone confirmed in writing) to
the Borrower, the Lenders and the Collateral Agent, whereupon until the
Administrative Agent notifies the Borrower and the Collateral Agent that the
circumstances giving rise to such suspension no longer exist, the obligations
(if any) of the Lenders to make Eurodollar Rate Loans shall be fulfilled based
on LIBOR in effect for the prior Interest Period; provided if such period of
unavailability continues for more than 30 days, then on the close of business on
the 30th day, a LIBOR Transition Event shall have been deemed to occur and the
following day shall be considered the LIBOR Replacement Date.

 

(b)           If a LIBOR Transition Event and its related LIBOR Replacement Date
have occurred, then the Administrative Agent and the Borrower may choose a
replacement index for LIBOR and make adjustments to applicable margins and
related amendments to this Agreement as referred to below such that, to the
extent practicable, the all-in interest rate based on the replacement index will
be substantially equivalent to the all-in LIBOR-based interest rate in effect
prior to its replacement. The Administrative Agent and the Borrower shall enter
into an amendment to this Agreement to reflect the replacement index, the
adjusted margins and such other related amendments as may be appropriate, in the
discretion of the Administrative Agent, for the implementation and
administration of the replacement index-based rate. Notwithstanding anything to
the contrary in this Agreement or the other Loan Documents (including, without
limitation, Section 12.5), such amendment shall become effective without any
further action or consent of any other party to this Agreement at 5:00 p.m. New
York City time on the 10th Business Day after the date a draft of the amendment
is provided to the Lenders, unless the Administrative Agent receives, on or
before such 10th Business Day, a written notice from the Majority Lenders
stating that such Lenders object to such amendment.

 

139

 

 



Selection of the replacement index, adjustments to the applicable margins, and
amendments to this Agreement (i) will be determined with due consideration to
the then-current market practices for determining and implementing a rate of
interest for newly originated loans in the United States, loans converted from a
LIBOR-based rate to a replacement index-based rate and consistent with market
practices in the market for collateralized loan obligations, and (ii) may also
reflect adjustments, to the extent consistent with market practices in the
collateralized loan obligations market, to account for (x) the effects of the
transition from LIBOR to the replacement index and (y) yield- or risk-based
differences between LIBOR and the replacement index. Any selection of the
replacement index, adjustments to the applicable margins, and amendments to this
Agreement will be after consultation and agreement of the Borrower, which
agreement will not be unreasonably withheld or delayed.

 

Until an amendment reflecting a new replacement index in accordance with this
Section 11.1 is effective, each advance, conversion and renewal of a Loan will
continue to bear interest with reference to LIBOR and if no such rate is
provided, as set forth in the definition thereof, LIBOR for such Interest Period
will be LIBOR in effect for the prior Interest Period; provided however if the
parties have not executed an amendment within 30 days from the occurrence of the
related LIBOR Transition Event, then instead of referring to LIBOR in effect for
the prior Interest Period, LIBOR will be replaced with the single reference rate
that is used in calculating the interest rate of the highest percentage (by par
amount) of the Floating Rate Obligations then held by the Borrower (which the
Borrower shall (at the direction of the Services Provider) provide written
evidence of to the Administrative Agent) plus the reference rate modifier (which
shall include, as applicable, an adjustment to make such alternative reference
rate the quarterly equivalent thereof).

 

Notwithstanding anything to the contrary contained herein, if at any time the
replacement index is less than zero, at such times, such index shall be deemed
to be zero for purposes of this Agreement.

 

Section 11.2         Illegality. If, on or after the date of this Agreement, the
adoption of any applicable law, rule or regulation, or any change in any
applicable law, rule or regulation, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Lender in good faith with any request or directive (whether or not having
the force of law) of any such authority, central bank or comparable agency shall
make it unlawful or impossible for any Lender to make, maintain or fund its
Eurodollar Rate Loans (if any) and such Lender shall so notify the
Administrative Agent, the Administrative Agent shall forthwith give notice
thereof (by telephone confirmed in writing) to the Lenders, the Collateral Agent
and the Borrower, whereupon until such Lender notifies the Administrative Agent
that the circumstances giving rise to such suspension no longer exist, the
obligation of such Lender to make Eurodollar Rate Loans (if any) shall be
suspended (provided that such Lender shall instead fund Base Rate Loans (or in
the case of outstanding Loans, such Loans will be converted to Base Rate Loans
at the end of such Interest Period, or sooner if required by law). Before giving
any notice to the Administrative Agent pursuant to this Section 11.2, such
Lender shall designate a different Applicable Lending Office if such designation
would avoid the need for giving such notice and would not be otherwise
disadvantageous to such Lender. If circumstances subsequently change so that it
is no longer unlawful for an affected Lender to make or maintain Eurodollar Rate
Loans as contemplated hereunder, such Lender will, as soon as reasonably
practicable after such Lender becomes aware of such change in circumstances,
notify the Borrower, the Collateral Agent and the Administrative Agent and upon
receipt of such notice, the obligations of such Lender to make or continue
Eurodollar Rate Loans shall be reinstated.



 



140

 

  



Section 11.3          Increased Cost and Reduced Return.

 

(a)           If, on or after the date hereof, the adoption of any applicable
law, rule or regulation, or any change in any applicable law, rule or
regulation, or any change in the interpretation or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender (or its
Applicable Lending Office) with any request or directive (whether or not having
the force of law) of any such authority, central bank or comparable agency shall
impose, modify or deem applicable any reserve (including, without limitation,
any such requirement imposed by the Federal Reserve Board, special deposit,
insurance assessment or similar requirement against assets of, deposits with or
for the account of, or credit extended by, any Lender (or its Applicable Lending
Office) or shall impose on any Lender (or its Applicable Lending Office) or on
the London interbank market any other condition affecting its Eurodollar Rate
Loans, its Notes evidencing Eurodollar Rate Loans, or its obligation to make
Eurodollar Rate Loans, and the result of any of the foregoing is to increase the
cost to such Lender (or its Applicable Lending Office) of making or maintaining
any Loan, or to reduce the amount of any sum received or receivable by such
Lender (or its Applicable Lending Office) under this Agreement or under its
Notes with respect thereto (other than any increased costs on account of (x)
Taxes imposed on or with respect to a payment hereunder, (y) Taxes described in
clauses (ii) through (iv) of the definition of “Excluded Taxes” and (z)
Connection Income Taxes), such additional amount or amounts as will compensate
such Lender for such increased cost or reduction shall constitute “Increased
Costs” payable by the Borrower pursuant to Sections 9.1(a) and 6.4; provided
that such amounts shall be no greater than that which such Lender is generally
charging other borrowers similarly situated to Borrower.

 

(b)           If any Lender shall have determined that, after the date hereof,
the adoption of any applicable law, rule or regulation regarding liquidity or
capital adequacy, or any change in any such law, rule or regulation, or any
change in the interpretation or administration thereof by any governmental
authority, central bank or comparable agency charged with the interpretation or
administration thereof, or any request or directive regarding capital adequacy
(whether or not having the force of law) of any such authority, central bank or
comparable agency, has or would have the effect of reducing the rate of return
on capital of such Lender as a consequence of such Lender’s obligations
hereunder to a level below that which such Lender could have achieved but for
such adoption, change, request or directive (taking into consideration its
policies with respect to capital adequacy) by an amount deemed by such Lender to
be material, then, upon demand (which demand shall set forth in reasonable
detail the basis for such demand for compensation) by such Lender (with a copy
to the Administrative Agent, the Collateral Agent and S&P), such additional
amount or amounts as will compensate such Lender for such reduction (to the
extent funds are available therefor in accordance with the Priority of Payments)
shall constitute “Increased Costs” payable by the Borrower pursuant to Sections
9.1(a) and 6.4.

  



141

 

 



(c)           Each Lender will promptly notify the Borrower, the Collateral
Agent and the Administrative Agent of any event of which it has knowledge,
occurring after the date hereof, which will entitle such Lender to compensation
pursuant to this Section 11.3 and will designate a different Applicable Lending
Office if such designation will avoid the need for, or reduce the amount of,
such compensation and will not be otherwise disadvantageous to such Lender. A
certificate of any Lender claiming compensation under this Section 11.3 and
setting forth in reasonable detail a calculation of the additional amount or
amounts to be paid to it hereunder shall be delivered in connection with any
request for compensation and shall be conclusive in the absence of manifest
error. In determining such amount, such Lender may use any reasonable averaging
and attribution methods. Failure or delay on the part of any Lender to demand
compensation under this Section 11.3 shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender pursuant to this Section 11.3 for any
increased costs or reductions incurred more than six months prior to the date on
which the applicable Lender notifies the Borrower; provided that if the event
giving rise to such increased costs or reductions is retroactive, then the
six-month period referred to above shall be extended to include the period of
retroactive effect thereof.

 

(d)           Notwithstanding anything to the contrary contained herein, all
requests, rules, guidelines, requirements and directives promulgated (i) by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority), the Committee of European Banking
Supervisors or the United States or foreign regulatory authorities, in each
case, pursuant to Basel III or similar capital requirements directive existing
on the Closing Date impacting European banks and other regulated financial
institutions, (ii) pursuant to the Dodd-Frank Wall Street Reform and Consumer
Protection Act and (iii) in connection with the EU Risk Retention Requirements
shall, in each case, be deemed to be a change or adoption of any law, rule or
regulation for purposes of this Section 11.3, regardless of the date enacted,
adopted, issued or implemented; provided, however, that the Borrower shall not
be responsible for any increased costs relating to the EU Risk Retention
Requirements so long as the Retention Provider is in compliance with the
requirements set forth in the Retention Letter.

 

(e)           Notwithstanding anything to the contrary in this Section 11.3, the
Borrower shall not be required to pay amounts to any Lender under this Section
11.3 to the extent such amounts would be duplicative of amounts payable by the
Borrower under Section 11.4. To the extent the Borrower is required to pay any
Lender additional amounts or indemnify any Lender in respect of Taxes or Other
Taxes pursuant to Section 11.4, the provisions of Section 11.4 shall control.

 

(f)           For the avoidance of doubt, the Borrower shall not be obligated to
pay additional amounts to a Lender pursuant to clauses (a) or (b) of this
Section 11.3 to the extent any such additional amounts are attributable to a
failure by a Lender to comply with its obligations under the EU Risk Retention
Requirements that are within its control.

 



Section 11.4          Taxes.

 

(a)           Except as required by Applicable Law, any and all payments by or
on behalf of the Borrower to or for the account of any Lender or any Agent under
any Loan Document shall be made without deduction or withholding for any Taxes.
If any Applicable Law (as determined in the good faith discretion of an
applicable withholding agent) requires the deduction or withholding of any Tax
from any such payment, then the applicable withholding agent shall be entitled
to make such deduction or withholding and shall timely pay the full amount
deducted or withheld to the relevant Governmental Authority in accordance with
Applicable Law and, if such Tax is an Indemnified Tax, then the sum payable by
the Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section 11.4(a)) the applicable Lender or
Agent (as the case may be) receives an amount equal to the sum it would have
received had no such deduction or withholding been made. The Borrower shall
furnish to the Collateral Agent and the Administrative Agent at their respective
addresses set forth on the signature pages hereof, the original or a certified
copy of a receipt evidencing payment thereof or, if a receipt is not available,
such other evidence of payment as may be reasonably acceptable to such Lender,
the Administrative Agent or the Collateral Agent.



 



142

 

  

(b)           The Borrower agrees to pay to the relevant Governmental Authority
in accordance with Applicable Law, or at the option of the applicable Agent
reimburse it for payment of, any Other Taxes.

 

(c)           (i)             The Borrower agrees to indemnify each Lender and
the Administrative Agent for the full amount of any Indemnified Taxes (including
Indemnified Taxes, imposed or asserted on or attributable to amounts payable
under this Section 11.4) paid or payable by such Lender (as the case may be) or
required to be withheld or deducted from a payment to such Lender or the
Administrative Agent and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. This indemnification
shall be made within ten days from the date such Lender (as the case may be)
makes demand therefor. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

 

(ii)           Each Lender shall severally indemnify the Administrative Agent
for (i) any Indemnified Taxes attributable to such Lender (but only to the
extent that the Borrower has not already indemnified the Administrative Agent
for such Indemnified Taxes and without limiting the obligation of the Borrower
to do so), (ii) any Taxes attributable to such Lender’s failure to comply with
the provisions of Section 12.6(b) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent (as the case may be) in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. This indemnification
shall be made within ten days from the date the Administrative Agent (as the
case may be) makes demand therefor accompanied by evidence reasonably
satisfactory to the relevant Lender establishing liability for such Taxes.

  



143

 

 



(d)          (i)             Each Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and any Agent, at the time or times
reasonably requested by the Borrower or the Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the Agent as will
permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
any Agent, shall deliver such other documentation prescribed by Applicable Law
or reasonably requested by the Borrower or the Agent as will enable the Borrower
or the Agent to determine whether or not such Lender is subject to backup
withholding or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 11.4(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)           Without limiting the generality of the foregoing, in the event
that the Borrower is a U.S. Borrower,

 

(A)          any Lender that is a U.S. Person shall deliver to the Borrower and
any Agent on or about the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Agent), executed copies of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding tax;

 

(B)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and any Agent (in such number of copies as shall
be requested by the recipient) on or about the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), whichever of the following is
applicable:

 

(1)         in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

 

(2)         executed copies of IRS Form W-8ECI;

 

(3)         in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit I-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of Section
871(h)(3)(B) of the Code, or a “controlled foreign corporation” related to the
Borrower as described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E; or



 



144

 

  

(4)          to the extent a Foreign Lender is not the beneficial owner,
executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN, IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit I-2 or Exhibit I-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit I-4 on behalf of each such direct and indirect partner.

 

(C)          In addition to the foregoing requirements of this Section 11.4(d),
each Foreign Lender shall, to the extent it is legally entitled to do so and as
would not materially prejudice its commercial position, on or prior to the date
on which such Lender becomes a Lender under this Agreement (and from time to
time thereafter upon the reasonable request of the Borrower or any Agent),
deliver to the Borrower and such Agent (in such number of copies as shall be
requested by the recipient) executed originals of any other form prescribed by
Applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding tax, duly completed, together with any required
supplementary information as may be prescribed by Applicable Law to permit the
Borrower or the Agent to determine the withholding or deduction required to be
made.

 

(D)          If a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and any Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Agent such documentation prescribed by Applicable Law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Agent as may be
necessary for the Borrower and the Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount, if any, to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 



145

 

 

Each Lender hereby agrees that if any form or certification such Lender
previously delivered pursuant to this Section 11.4(d) expires or becomes
obsolete or inaccurate in any respect, such Lender shall update such form or
certification or notify the Borrower and the Agents in writing of its legal
inability to do so, in each case promptly after such form or certification so
expires or becomes obsolete.

 

(e)          If the Borrower is required to pay additional amounts to or for the
account of any Lender pursuant to this Section 11.4, then such Lender will use
reasonable efforts to change the jurisdiction of its Applicable Lending Office
so as to eliminate or reduce any such additional payment which may thereafter
accrue if such change, in the sole judgment of such Lender, does not otherwise
cause such Lender to incur unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

(f)           If a Lender determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified under this Section 11.4, it shall pay to the Borrower an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section 11.4 with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such Lender and without interest
(other than any interest paid by the relevant governmental authority with
respect to such refund). The Borrower, upon the request of such Lender, shall
repay to such Lender the amount paid over pursuant to this clause (f) (plus any
penalties, interest or other charges imposed by the relevant governmental
authority) in the event that such Lender is required to repay such refund to
such governmental authority. Notwithstanding anything to the contrary in this
clause (f), in no event will a Lender be required to pay an amount to the
Borrower pursuant to this clause (f) the payment of which would place the Lender
in a less favorable net after-Tax position than the Lender would have been in if
the Tax subject to indemnification and giving rise to such refund had not been
deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This clause (f)
shall not be construed to require any Lender to make available its Tax returns
(or any other information relating to its Taxes that it deems confidential) to
the Borrower or any other Person.

 

(g)          Notwithstanding anything to contrary contained in this Section
11.4, all payments made to a Lender pursuant to this Section 11.4 shall only be
made to the extent funds are available in accordance with the Priority of
Payments.

 

(h)          Each party’s obligations under this Section 11.4 shall survive the
resignation or replacement of the Collateral Agent or the Administrative Agent
or any assignment of rights by, or the replacement of, a Lender and the
repayment, satisfaction or discharge of all obligations under any Loan Document.



 



146

 

 







Section 11.5          Replacement of Lenders.

 

(a)          (x) If and for so long as any Lender is (1) a Downgraded Lender
(subject to clauses (b) and (c) below), (2) a Defaulting Lender, (3) requesting
compensation under Section 11.3 or (4) unable to make Loans under Section 11.2,
(y) if the Borrower is required to pay any additional amount to such Lender or
any authority for the account of such Lender pursuant to Section 11.4 or (z) if
and for so long as the obligations of any Lender under this Agreement are the
subject of a Bail-In Action, then the Borrower may, at its sole expense and
effort, upon notice to such Lender, the Agents and S&P, direct such Lender to
assign and delegate (and such Lender shall comply with such direction but shall
have no obligation to search for, seek, designate or otherwise try to find, an
assignee), without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 12.6), all of its interests,
rights and obligations under this Agreement and the Notes to a financial
institution that is (I) eligible to purchase the replaced Lender’s Loans under
the terms hereof, (II) not prohibited by any Applicable Law from making such
purchase and (III) not the subject of a Bail-In Action with respect to its
obligations hereunder (such purchaser, an “Approved Purchaser”), which shall
assume such obligations (and which may be another Lender, if such other Lender
accepts such assignment); provided that:

 

(i)            such assigning Lender shall have received payment of an amount
equal to the aggregate outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
its Note (including any amounts under Section 2.8) from such Approved Purchaser
(to the extent of such outstanding principal and accrued interest and fees) or
the Borrower (in the case of all other amounts);

 

(ii)           in the case of any such assignment or delegation resulting from a
claim for compensation under Section 11.3 or payments required to be made
pursuant to Section 11.4, such assignment or delegation will result in a
reduction in such compensation or payments thereafter;

 

(iii)          such assignment or delegation does not conflict with any
Applicable Law; and

 

(iv)          such Approved Purchaser shall deliver to the Borrower a notice of
whether such Lender will be a CP Lender and, if so, the basis of the interest
payable to such Approved Purchaser.

 

(b)           If and for so long as any Lender is a Downgraded Lender or a
Defaulting Lender hereunder:

 

(i)            in the case of a Downgraded Lender, it holds any portion of the
Revolving Commitments that remain in effect, then, as soon as practicable and in
any event within 30 days after becoming a Downgraded Lender, (x) it shall
deposit an amount equal to its Undrawn Commitments at such time into the Lender
Collateral Account and (y) all principal payments in respect of the Loans which
would otherwise be made to such Downgraded Lender shall be diverted to the
Lender Collateral Subaccount of such Downgraded Lender in accordance with
Section 8.3(d), and any amounts in such Lender Collateral Subaccount shall be
applied to any future funding obligations of such Downgraded Lender; and

 



147

 

 



(ii)           in the case of a Defaulting Lender, (x) the Commitment and Loans
of any such Defaulting Lender shall not be included in determining whether the
Majority Lenders or Majority Revolving Lenders have taken or may take any action
hereunder (including any consent to any amendment, waiver or other modification
pursuant to Section 12.5); provided that (i) a Defaulting Lender’s vote shall be
included with respect to any action hereunder relating to any change that would
require the consent of each Lender or each affected Lender under Section 12.5
(to the extent such Defaulting Lender is such an affected Lender) and (ii) a
Defaulting Lender shall retain its voting rights if such Defaulting Lender is
the only Lender, which vote shall not be unreasonably withheld, conditioned or
delayed, and (y) no Defaulting Lender shall be entitled to receive any
Commitment Fee for any period during which time that Lender is a Defaulting
Lender (and the Borrower shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender
during such time).

 

(c)          Notwithstanding anything in Section 11.5(a) to the contrary, (i) a
Lender shall not be required to make any assignment or delegation referred to in
Section 11.5(a) if, prior thereto, as a result of a waiver by such Lender or the
Borrower or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply and such Lender gives notice thereof to
the Borrower and (ii) the Borrower may not require a Downgraded Lender to make
any such assignment or delegation during the 30-day period referred to in clause
(b)(i) above or at any time that a Downgraded Lender is in compliance with
clause (b)(i)(x) above.

 

(d)           Each of the Administrative Agent and any replaced Lender will
agree to cooperate with all reasonable requests of the Borrower for the purpose
of effecting a transfer in compliance with this Section 11.5.

 

(e)           Nothing in this Section 11.5 shall be deemed to release a
Defaulting Lender or Downgraded Lender from any liability arising from its
failure to fund any Loans it is required to make hereunder.

 

(f)           Notwithstanding anything to the contrary contained herein but
subject to the Write-Down and Conversion Powers of any EEA Resolution Authority,
the provisions of this Agreement relating to Downgraded Lenders solely due to
any such Revolving Lender failing to be an Approved Lender (including Sections
8.3(d) and 11.5) shall continue to apply after the occurrence of a Bail-In
Action, including that any amounts previously deposited in any Lender Collateral
Subaccount will remain available in such Lender Collateral Subaccount following
the occurrence of a Bail-In Action for the purposes set forth in this Agreement.

 

ARTICLE XII

MISCELLANEOUS

 

Section 12.1          Notices. All notices, requests and other communications to
any party hereunder shall be in writing (including bank wire, facsimile,
facsimile transmission, email or similar writing) and shall be given to such
party: (i) in the case of the Borrower, the Services Provider, the
Administrative Agent, the Collateral Agent, the Collateral Administrator, the
Custodian or the Document Custodian, at its address, facsimile number and/or
email address set forth on the signature pages hereof, (ii)(A) in the case of
the Initial Lender, at its address, facsimile number and/or email address set
forth on the signature pages hereof and (B) in the case of any other Lender, at
its address, facsimile number and/or email address set forth in its
Administrative Questionnaire (which notices shall be solely by facsimile or
email if so indicated therein), (iii) in the case of S&P, (A) any credit
estimate related notifications/requests should be sent to by email to
creditestimates@spglobal.com; (B) any S&P CDO Monitor requests should be sent by
email to CDOMonitor@spglobal.com and (C) any other requests should be sent by
email to cdo_surveillance@spglobal.com or (iv) in the case of any party, such
other address, facsimile number and/or email address as such party may hereafter
specify for such purpose by notice to the Administrative Agent, the Collateral
Agent and the Borrower. Each such notice, request or other communication shall
be effective (w) if given by facsimile, when such facsimile is transmitted to
the facsimile number specified in this Section 12.1 and the appropriate
answerback is received, (x) if given by certified or registered mail, upon
delivery, (y) if given by recognized courier guaranteeing overnight delivery,
one Business Day after such communication is delivered to such courier or (z) if
given by any other means, when delivered at the address or email address
specified in this Section 12.1; provided that notices to the Administrative
Agent under Article XI or to the Collateral Agent under Article VIII shall not
be effective until received.



 



148

 

 

The Collateral Agent agrees to accept and act upon instructions or directions
pursuant to this Agreement sent by unsecured email, facsimile transmission or
other similar unsecured electronic methods; provided that any person providing
such instructions or directions shall provide to the Collateral Agent an
incumbency certificate listing persons designated to provide such instructions
or directions, which incumbency certificate shall be amended whenever a person
is added or deleted from the listing. If such person elects to give the
Collateral Agent email or facsimile instructions (or instructions by a similar
electronic method) and the Collateral Agent in its discretion elects to act upon
such instructions, the Collateral Agent’s reasonable understanding of such
instructions shall be deemed controlling. The Collateral Agent shall not be
liable for any losses, costs or expenses arising directly or indirectly from the
Collateral Agent’s reliance upon and compliance with such instructions
notwithstanding such instructions conflicting with or being inconsistent with a
subsequent written instruction. Any person providing such instructions
acknowledges and agrees that there may be more secure methods of transmitting
such instructions than the method(s) selected by it and agrees that the security
procedures (if any) to be followed in connection with its transmission of such
instructions provide to it a commercially reasonable degree of protection in
light of its particular needs and circumstances.

 



Section 12.2          No Waivers. No failure or delay by either Agent, any
Lender or the Borrower in exercising any right, power or privilege hereunder or
under any Note shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.

 

Section 12.3          Expenses; Indemnification.

 

(a)          The Borrower shall pay (i) all reasonable and documented
out-of-pocket expenses of the Agents, the Custodian, the Document Custodian and
the Securities Intermediary, including, without limitation, reasonable and
documented fees and disbursements of counsel in connection with the preparation,
syndications and administration of this Agreement, the Loan Documents and any
documents and instruments referred to therein, and further modifications or
syndications of the Loans in connection therewith, the administration of the
Loans, any waiver or consent hereunder or any amendment or modification hereof
or any Default; and (ii) all reasonable and documented out-of-pocket expenses
incurred by any Agent, including reasonable and documented fees and
disbursements of counsel for each Agent, in connection with the enforcement of
the Loan Documents and the instruments referred to therein and such collection,
bankruptcy, insolvency and other enforcement proceedings resulting therefrom.
For the sake of clarity, this Section 12.3(a) shall not impose any payment
obligation on the Borrower with respect to Taxes, which obligation shall be
addressed solely by Section 11.4.



 



149

 

 

(b)           The Borrower agrees to indemnify the Administrative Agent, the
Collateral Agent, the Collateral Administrator, the Custodian, the Document
Custodian, the Securities Intermediary and each Lender, their respective
affiliates and the respective directors, officers, agents and employees of the
foregoing (each, an “Indemnitee”) and hold each Indemnitee harmless from and
against any and all liabilities, losses, damages, costs and expenses of any
kind, including, without limitation, the reasonable and documented fees and
disbursements of counsel for each Agent, which may be incurred by such
Indemnitee in connection with any investigative, administrative or judicial
proceeding (whether or not such Indemnitee shall be designated a party thereto)
that may at any time (including, without limitation, at any time following the
payment of the Obligations) be imposed on, asserted against or incurred by any
Indemnitee as a result of, or arising out of, or in any way related to or by
reason of, (i) any of the transactions contemplated by the Loan Documents or the
execution, delivery or performance of any Loan Document, (ii) the grant to the
Collateral Agent, the Lenders of any Lien, on the Collateral, (iii) the exercise
by the Administrative Agent, the Collateral Agent, the Lenders or of their
rights and remedies (including, without limitation, foreclosure) under any
agreements creating any such Lien, (iv) the failure of the Collateral Agent to
have a valid and perfected Lien on any Collateral, (v) a breach by the Borrower
of any representation, warranty or covenant contained in any Loan Document or
any document relating to any Collateral or (vi) any loss arising from any action
or inaction of the Borrower or any of its Affiliates regarding the
administration of any Collateral or otherwise relating to such Collateral (other
than an Obligor’s financial inability to make payments with respect to any such
Collateral) but excluding, in each case, as to any Indemnitee, any such losses,
liabilities, damages, expenses or costs incurred by reason of the bad faith,
gross negligence or willful misconduct by such Indemnitee with respect to its
obligations under this Agreement as finally determined by a court of competent
jurisdiction. The Borrower’s obligations under this Section 12.3 shall survive
the termination of this Agreement and the payment of the Obligations and the
resignation or removal of an Agent. For the sake of clarity, this Section
12.3(b) shall not impose any indemnification or similar obligation on the
Borrower with respect to Taxes, which obligation shall be addressed solely by
Section 11.4.

 



Section 12.4         Sharing of Set-Offs. In addition to any rights now or
hereafter granted under Applicable Law or otherwise, and not by way of
limitation of any such rights, upon the occurrence and during the continuance of
any Event of Default, each Lender is hereby authorized at any time or from time
to time, without presentment, demand, protest or other notice of any kind to the
Borrower or to any other Person, any such notice being hereby expressly waived,
to set off and to appropriate and apply any and all deposits (general or
special, time or demand, provisional or final) and any other Indebtedness at any
time held or owing by such Lender (including, without limitation, by branches
and agencies of such Lender wherever located) to or for the credit or the
account of the Borrower against and on account of the Obligations of the
Borrower then due and payable to such Lender under this Agreement or under any
of the other Loan Documents, including, without limitation, all interests in
Obligations purchased by such Lender.



 



150

 

  

Each Lender agrees that if it shall, by exercising any right of set-off or
counterclaim or otherwise, receive payment of a proportion of the aggregate
amount of principal, interest, fees and other amounts due with respect to any
Loan held by it which is greater than the proportion received by any other
Lender in respect of the aggregate amount of principal, interest, fees and other
amounts due with respect to the Loans held by such other Lender, the Lender
receiving such proportionately greater payment shall purchase such
participations in the Loans held by the other Lenders, and such other
adjustments shall be made, as may be required so that all such payments of
principal, interest, fees and other amounts with respect to the Loans held by
the Lenders shall be shared by the Lenders pro rata; provided that nothing in
this Section 12.4 shall impair the right of any Lender to exercise any right of
set-off or counterclaim it may have and to apply the amount subject to such
exercise to the payment of Indebtedness of the Borrower other than its
Indebtedness under the Loans. The Borrower agrees, to the fullest extent it may
effectively do so under Applicable Law, that any holder of a participation in a
Loan, whether or not acquired pursuant to the foregoing arrangements, may
exercise rights of set-off or counterclaim and other rights with respect to such
participation as fully as if such holder of a participation were a direct
creditor of the Borrower in the amount of such participation. Notwithstanding
anything to the contrary contained herein, any Lender may, by separate agreement
with the Borrower, waive its right to set off contained herein or granted by law
and any such written waiver shall be effective against such Lender under this
Section 12.4. For the avoidance of doubt, for purposes of this Section 12.4, a
pro rata allocation will mean an allocation of the amount received by such
set-off or counterclaim and other rights as if such amount had been applied as a
prepayment of the Loans under Section 2.7.

 



Section 12.5          Amendments and Waivers.

 

(a)          Any provision of this Agreement, the Notes or any other Loan
Document may be amended or waived if, but only if, such amendment or waiver is
in writing and is signed by the Borrower and the Majority Lenders (and, if the
rights, protections, indemnities or duties of the Administrative Agent and/or
the Collateral Agent are affected thereby, by the Administrative Agent and/or
the Collateral Agent, as the case may be); provided that:

 

(i)            no such amendment or waiver shall, unless signed by all the (1)
Lenders, extend the Stated Maturity; (2) Revolving Lenders, increase or decrease
the Revolving Commitment of any Revolving Lender or subject any Revolving Lender
to any additional obligation; (3) Revolving Lenders, change the Percentage Share
of the Revolving Commitments allocable to any Revolving Lender; (4) Lenders,
change the Percentage Share of the aggregate unpaid principal amount of the
Loans, or the number of Lenders, which shall be required for the Lenders or any
of them to take any action under this Section 12.5 or any other provision of
this Agreement; (5) Lenders, release any Collateral except as provided in this
Agreement or the other Loan Documents; or (6) Lenders, alter the terms of
Section 2.6, Section 2.7, Section 2.10, Section 6.4, Section 9.1or this Section
12.5 (or any defined term as it is used therein) in a manner adverse to the
interests of any Lender;

 



151

 

 

(ii)           no such amendment or waiver shall, unless signed by all Lenders
affected thereby, postpone the date fixed for any payment of principal of or
interest on any Loan or any fees or other amounts hereunder or for any reduction
or termination of any Commitment;

 

(iii)          no such amendment or waiver shall, unless signed by the
applicable Lender, reduce the principal of or rate of interest on any Loan held
by such Lender or any fees or indemnities payable for the account of such
Lender; provided that the foregoing shall not apply to the rescission of
interest accruing at the Post-Default Rate, which may be rescinded by the
Majority Lenders;

 

(iv)          no amendment or waiver of any provision under this Agreement or
any other Loan Document that governs the rights and obligations of CP Lenders or
their Conduit Support Providers (including this Section 12.5(a)(iv)) (other than
amendments and waivers that apply generally to Lenders) or that specifically
relates to CP Conduits shall be effective without the written consent of each CP
Lender; and

 

(v)           to the extent an amendment or waiver of any provision of this
Agreement directly affects only the Revolving Lenders, then such amendment,
modification or waiver shall be effective with the written consent of the
Majority Revolving Lenders.

 

(b)          In addition to the requirements of clause (a) above, in connection
with any proposed amendment or waiver of this Agreement or any other Loan
Document pursuant to this Section 12.5, either (1) such proposed amendment or
waiver will be effective only upon satisfaction of the Rating Condition or the
consent of the Majority Lenders or (2) if, in the Borrower’s reasonable
determination, such proposed amendment or waiver does not have a reasonable
likelihood of being adverse to the interests of any Lender, then the Borrower
shall, not later than ten Business Days prior to the execution of such proposed
amendment or waiver, deliver to each of the Lenders a copy of such proposed
amendment or waiver; provided, in the case of the foregoing clause (2), if any
Lender notifies the Borrower prior to the execution of such proposed amendment
or waiver that, based on its reasonable determination such proposed amendment or
waiver could adversely affect the interests of any Lender, such proposed
amendment or waiver will be effective only upon satisfaction of the Rating
Condition or the consent of the Majority Lenders.

 

(c)           The Borrower shall, promptly following the execution of any
amendment, waiver or supplement to any Loan Document, provide copies thereof to
each Lender, the Administrative Agent, the Collateral Agent and S&P.

 

Section 12.6          Successors and Assigns.

 

(a)          The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns,
except that the Borrower may not assign or otherwise transfer any of its rights
or obligations under this Agreement or the other Loan Documents without the
prior written consent of each of the Lenders except as permitted by this
Agreement.



 



152

 

  

(b)          (i)             Any Lender may at any time grant to one or more
banks, commercial paper conduits or other institutions (each, a “Participant”)
participating interests in any or all of its Loans; provided that each such
Participant represents in writing to such Lender that it (and each account for
which it is acquiring such participating interest) is a “qualified purchaser”
for purposes of Section 3(c)(7) of the Investment Company Act. In the event of
any such grant by a Lender of a participating interest to a Participant, whether
or not upon notice to the Borrower and the Administrative Agent, such Lender
shall remain responsible for the performance of its obligations hereunder, and
the Borrower and the Administrative Agent shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. An assignment or other transfer which is not
permitted by subsection (c) or (d) below shall be given effect for purposes of
this Agreement only to the extent of a participating interest granted in
accordance with this subsection (b).

 

(ii)            In the event any Lender sells a participation in any or all of
its Loans hereunder, the Borrower agrees that each Participant shall be entitled
to the benefits of Sections 11.3 and 11.4 (subject to the requirements and
limitations therein, including the requirements under Section 11.4(d) (it being
understood that the documentation required under Section 11.4(d) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (c) of
this Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 11.3(c) and 11.4(e) as if it were an assignee under
paragraph (c) of this Section; and (B) shall not be entitled to receive any
greater payment under Sections 11.3 or 11.4, with respect to any participation,
than its participating Lender would have been entitled to receive. Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 11.5 with respect to any Participant.

 

(iii)           In the event that any Lender sells participations in any or all
of its Loans hereunder, such Lender shall, acting solely for this purposes as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of all Participants in the Loans held by it and the principal
amount (and stated interest thereon) of the portion of the Loans which is the
subject of the participation (the “Participant Register”). A Loan may be
participated in whole or in part only by registration of such participation on
the Participant Register. Any participation of such Loan may be effected only by
the registration of such participation on the Participant Register. No Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any Loans or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such Loan or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.



 



153

 

  

(c)           (i)            With the prior written consent of the
Administrative Agent (such consent not to be unreasonably withheld) and the
Borrower (provided that such consent will not be required for an assignment to
any existing Lender or Affiliate of a Lender or any assignment during the
existence of an Event of Default or with respect to any assignment from a CP
Lender to any other CP Lender that is an affiliate or under common program
management with the assigning CP Lender), any Lender may at any time assign to
one or more banks, CP Conduits or other financial institutions (each, an
“Assignee”) all or any portion of its rights and obligations under this
Agreement, the Notes and the other Loan Documents, and such Assignee shall
assume such rights and obligations, pursuant to an Assignment and Assumption
executed by such Assignee and such transferor Lender; provided that (x) such
assignment is in an amount which is at least $10,000,000 or a multiple of
$1,000,000 in excess thereof (or the remainder of such Lender’s Loans), it being
understood that a Lender may allocate such assignment in smaller amounts of not
less than $1,000,000 between or among separate internal accounts, and (y) each
Assignee that is a Revolving Lender must be an Approved Lender.

 

(ii)           Upon execution and delivery of such instrument and payment by
such Assignee to such transferor Lender of an amount equal to the purchase price
agreed between such transferor Lender and such Assignee, such Assignee (and if
the Assignee is a Conduit Assignee, any Related CP Issuer, if such Conduit
Assignee does not itself issue commercial paper) shall be a party to this
Agreement and shall have all the rights, protections and obligations of a Lender
with Commitments as set forth in such instrument of assumption, and the
transferor Lender shall be released from its obligations hereunder to a
corresponding extent, and no further consent or action by any party shall be
required. Upon the consummation of any assignment pursuant to this subsection
(c), the transferor Lender, the Administrative Agent and the Borrower shall make
appropriate arrangements so that, if required, a new Note is issued to the
Assignee. In connection with any such assignment, the transferor Lender shall
pay to the Administrative Agent an administrative fee for processing such
assignment in the amount of $2,500 (unless such fee is waived by the
Administrative Agent). Each Assignee shall deliver to the Borrower and the
Administrative Agent the relevant form or certification in accordance with
Section 11.4(d).

 

(d)          Any Lender may at any time assign all or any portion of its rights
under this Agreement and its Note to a Federal Reserve Bank. No such assignment
shall release the transferor Lender from its obligations hereunder. Promptly
upon being notified in writing of such transfer, the Administrative Agent shall
notify the Borrower thereof.

 

(e)          No Assignee or Participant of any Lender’s rights shall be entitled
to receive any greater payment under Section 11.3 or 11.4 than such Lender would
have been entitled to receive with respect to the rights transferred, unless
such transfer is made by reason of the provisions of Section 11.2, 11.3(e) or
11.4 requiring such Lender to designate a different Applicable Lending Office
under certain circumstances or the circumstances giving rise to such greater
payment did not exist at the time of the transfer or except to the extent such
entitlement to receive a greater payment results from a change in law that
occurs after such Assignee or Participant acquired the applicable interest.



 



154

 

  

(f)           The Administrative Agent, acting as non-fiduciary agent (solely
for this purpose) of the Borrower, shall maintain at one of its offices in New
York City, New York a copy of each Assignment and Assumption delivered to it and
a register (the “Register”) for the recordation of the names and addresses of
the Lenders, and the Commitments of, and the principal amount (and stated
interest thereon) of the Loans owing to each Lender from time to time. The
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Agents and the Lenders shall treat each Person whose name is
recorded in the Register as the owner of a Loan or Note hereunder as the owner
thereof for all purposes of this Agreement, notwithstanding any notice to the
contrary. Any assignment of any Loan or Note hereunder shall be effective only
upon appropriate entries with respect thereto being made in the Register. If any
assignment or transfer of all or any part of a Loan that is then evidenced by a
Note is made, such assignment or transfer shall be registered on the Register
only upon surrender for registration of assignment or transfer of the related
Note, duly endorsed by (or accompanied by a written instrument of assignment or
transfer duly executed by) the holder thereof, and thereupon one or more new
Note(s) in the same aggregate principal amount shall be issued to the designated
Assignee(s) (and, if applicable, assignor) and the old Note shall be returned to
the Borrower marked “cancelled”. The Register shall be available for inspection
by the Borrower or any Lender at any reasonable time and from time to time upon
reasonable prior notice. The Administrative Agent shall provide to the
Collateral Agent from time to time at the request of the Collateral Agent
information related to the Lenders (including, without limitation, all wire
instructions and other information necessary for distributions to the Lenders
hereunder).

 



Section 12.7         Collateral; QP Status. Each of the Lenders represents to
the Administrative Agent, the Collateral Agent, each of the other Lenders, and
the Borrower that (i) it (and each account for which it is acquiring a Loan) is
a “qualified purchaser” for purposes of Section 3(c)(7) of the Investment
Company Act and (ii) it in good faith (and in reliance on the accuracy as to
factual matters of the representations contained in the first two sentences of
Section 4.10) is not relying upon any Margin Stock as collateral in the
extension or maintenance of the credit provided for in this Agreement. For the
avoidance of doubt, the parties hereunder intend that the advances made pursuant
to this Agreement constitute loans and not securities.

 



Section 12.8          Governing Law; Submission to Jurisdiction.

 

(a)           THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN
ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

  



155

 

 



(b)           Any legal action or proceeding with respect to this Agreement or
any other Loan Document and any action for enforcement of any judgment in
respect thereof may be brought in the courts of the State of New York sitting in
the Borough of Manhattan or of the United States of America for the Southern
District of New York, and, by execution and delivery of this Agreement, each
party hereto hereby accepts for itself and in respect of its property, generally
and unconditionally, the non-exclusive jurisdiction of the aforesaid courts and
appellate courts from any thereof. Each party hereto irrevocably consents to the
service of process out of any of the aforementioned courts in any such action or
proceeding by the hand delivery, or mailing of copies thereof by registered or
certified mail, postage prepaid, to each party hereto at its respective address
on the signature pages hereto. Each party hereto hereby irrevocably waives, to
the extent permitted by Applicable Law, any objection which it may now or
hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Agreement or any other
Loan Document brought in the courts referred to above and hereby further
irrevocably waives, to the extent permitted by Applicable Law, and agrees not to
plead or claim in any such court that any such action or proceeding brought in
any such court has been brought in an inconvenient forum. Nothing herein shall
affect the right of either Agent, any Lender, any holder of a Note to serve
process in any other manner permitted by law or to commence legal proceedings or
otherwise proceed against the Borrower in any other jurisdiction.

 



Section 12.9          Marshalling; Recapture. Neither the Administrative Agent,
the Collateral Agent nor any Lender shall be under any obligation to marshal any
assets in favor of the Borrower or any other party or against or in payment of
any or all of the Obligations. To the extent any Lender receives any payment by
or on behalf of the Borrower, which payment or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to the Borrower or its estate, trustee, receiver, custodian or any
other party under any bankruptcy law, state or federal law, common law or
equitable cause, then to the extent of such payment or repayment, the Obligation
or part thereof which has been paid, reduced or satisfied by the amount so
repaid shall be reinstated by the amount so repaid and shall be included within
the liabilities of the Borrower to such Lender, as of the date such initial
payment, reduction or satisfaction occurred.

 



Section 12.10        Counterparts; Integration; Effectiveness. This Agreement
may be signed in any number of counterparts, each of which shall be an original,
with the same effect as if the signatures thereto and hereto were upon the same
instrument. This Agreement constitutes the entire agreement and understanding
among the parties hereto and supersedes any and all prior agreements and
understandings, oral or written, relating to the subject matter hereof. This
Agreement shall become effective upon receipt by the Administrative Agent of
counterparts hereof signed by each of the parties hereto (which counterparts may
be delivered by facsimile or email transmission). The parties agree that this
Agreement may be electronically signed and that such electronic signatures
appearing on this Agreement are the same as handwritten signatures for purposes
of validity, enforceability and admissibility.

 



Section 12.11       Waiver of Jury Trial. TO THE EXTENT PERMITTED BY APPLICABLE
LAW, EACH OF THE BORROWER, THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT AND
THE LENDERS HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 



156

 

 

Section 12.12         Survival. All indemnities set forth herein shall survive
the execution and delivery of this Agreement and the other Loan Documents, any
assignment pursuant to Section 12.6 and the making and repayment of the Loans
hereunder.

 

Section 12.13        Domicile of Loans. Each Lender may transfer and carry its
Loans at, to or for the account of any domestic or foreign branch office,
subsidiary or affiliate of such Lender.

 



Section 12.14       Limitation of Liability. No claim may be made by the
Borrower, the Services Provider or any other Person against the Administrative
Agent, the Collateral Agent or any Lender or the affiliates, directors,
officers, employees, attorneys or agents of any of them for any consequential or
punitive damages in respect of any claim for breach of contract or any other
theory of liability arising out of or related to the transactions contemplated
by this Agreement or by the other Loan Documents, or any act, omission or event
occurring in connection therewith; and each of the Borrower and the Services
Provider hereby waives, releases and agrees not to sue upon any claim for any
such damages, whether or not accrued and whether or not known or suspected to
exist in its favor.

 

Section 12.15        Recourse; Non-Petition.

 

(a)          All obligations, covenants and agreements of Borrower contained in
or evidenced by this Agreement, the Notes and any Loan Document shall be fully
recourse to the Borrower and each and every asset of Borrower. Notwithstanding
the foregoing, no recourse under or upon any obligation, covenant, or agreement
contained in this Agreement, the Notes or any Loan Document shall be had against
any officer, director, limited liability company manager, limited partner,
member, agent or employee (solely by virtue of such capacity) of the Borrower (a
“Non-Recourse Party”) and no such Non-Recourse Party shall be personally liable
for payment of the Loans or other amounts due in respect thereof (all such
liability being expressly waived and released by each Lender and the Agents).

 

(b)          Each Lender and each Agent hereby agrees that it will not institute
against the Borrower any proceeding seeking a judgment of insolvency or
bankruptcy or any other relief under any bankruptcy or insolvency law or other
similar law affecting creditors’ rights, present a petition for the winding-up
or liquidation of the Borrower or seek the appointment of an administrator,
provisional liquidator, conservator, receiver, trustee, custodian or other
similar official for the Borrower or for all or substantially all of the assets
of the Borrower prior to the date that is one year and one day (or, if longer,
the applicable preference period then in effect) after the payment in full of
all Obligations and any securities issued by the Borrower that refinance any of
the Obligations. Additionally, none of the Borrower shall be entitled to
petition or take any other steps for the winding up or bankruptcy of the other
of the Borrower. In the event that, notwithstanding the provisions of this
Agreement and the other Loan Documents relating to “non-petition” of the
Borrower, the Borrower becomes a debtor in a bankruptcy case by the involuntary
petition of any other Person, of the Borrower hereby covenants to contest any
such petition to the fullest extent permitted by law. The obligations under this
Section 12.15(b) shall survive the termination of this Agreement and the payment
of the Obligations.

  

157

 



 

 Section 12.16           Confidentiality.

 

(a)           Each of the Lenders and the Agents agrees that it shall maintain
confidentiality with regard to nonpublic information concerning the Borrower,
the Collateral Loans, any Obligor, the Retention Provider or the Services
Provider obtained pursuant to or in connection with this Agreement or any other
Loan Document; provided that the Lenders and the Agents shall not be precluded
from making disclosure regarding such information: (i) to the Lenders’ and
Agents’ counsel, accountants and other professional advisors (it being
understood that the Persons to which such disclosure is made will be informed of
the confidential nature of such information and instructed to keep such
information confidential); (ii) to officers, directors, employees, examiners,
agents and partners of each Lender and the Agents and their Affiliates who need
to know such information in accordance with customary practices for Lenders of
such type (it being understood that the Persons to which such disclosure is made
will be informed of the confidential nature of such information and instructed
to keep such information confidential); (iii) in response to a subpoena or order
of a court or governmental agency or regulatory authority (including bank
examiners); (iv) to any entity participating or considering participating in any
credit made under this Agreement, (provided that the Lenders and Agents shall
require that any such entity agree in writing to be subject to this
Section 12.16, however, the Lenders and Agents shall have no duty to monitor any
participating entity and shall have no liability in the event that any
participating entity violates this Section 12.16); (v) as required by law or
legal process, GAAP or applicable regulation; (vi) as reasonably necessary in
connection with the exercise of any remedy hereunder or under any other Loan
Document to the extent the Person that receives such information agrees in
writing to be subject to this Section 12.16; (vii) to any Rating Agency then
rating the Loans or any Conduit Rating Agency; or (viii) to any Program Manager,
Conduit Support Provider or administrator of a CP Lender or Affiliate thereof
who needs to know such information (provided that each such Person referred to
in this clause (viii) agrees to be bound by the terms of this confidentiality
agreement). In connection with enforcing its rights pursuant to this
Section 12.16, the Borrower shall be entitled to seek the equitable remedies of
specific performance and injunctive relief against the Agents, any Lender or any
subsequent party that agrees to be bound hereto which shall breach the
confidentiality provisions of this Section 12.16.

 

(b)           Notwithstanding any contrary agreement or understanding, the
Services Provider, the Borrower, the Agents and the Lenders (and each of their
respective employees, representatives or other agents) may disclose to any and
all Persons the tax treatment and tax structure of the transactions contemplated
by this Agreement (and, for the avoidance of doubt, only those transactions
contemplated by this Agreement) and all materials of any kind (including
opinions or other tax analyses) that are provided to them relating to such tax
treatment and tax structure. The foregoing provision shall apply from the
beginning of discussions between the parties hereto. For this purpose, the tax
treatment of a transaction is the purported or claimed U.S. tax treatment of the
transaction under applicable U.S. federal, state or local law, and the tax
structure of a transaction is any fact that may be relevant to understanding the
purported or claimed U.S. tax treatment of the transaction under applicable U.S.
federal, state or local law.

 

Section 12.17            Special Provisions Applicable to CP Lenders.

 

(a)           Each of the parties hereto (each, a “Restricted Person”) hereby
covenants and agrees that it will not institute against any CP Lender, or
encourage, cooperate with or join any other Person in instituting against any
CP Lender, any proceeding seeking a judgment of insolvency or bankruptcy or any
other relief under any bankruptcy or insolvency law or other similar law
affecting creditors’ rights, present a petition for the winding up or
liquidation of any CP Lender or seek the appointment of an administrator,
provisional liquidator, conservator, receiver, trustee, custodian or other
similar official for any CP Lender or for all or substantially all of its assets
prior to the date that is two years and a day (or, if longer, the applicable
preference period then in effect) after the last day on which any Commercial
Paper Notes shall have been outstanding. The provisions of this Section 12.17(a)
shall survive the termination of this Agreement and the payment of the
Obligations.

 



158

 

 

(b)           Provided that a Restricted Person has complied with Section
12.17(a), nothing in clause (a) above shall limit the right of such Restricted
Person to file any claim in or otherwise take any action with respect to any
proceeding of the type described in clause (a) above that was instituted against
any CP Lender by any person other than such Restricted Person.

 

(c)           Notwithstanding anything to the contrary contained herein, the
obligations of any CP Lender under this Agreement are solely the corporate
obligations of such CP Lender and, in the case of obligations of any CP Lender
other than Commercial Paper Notes, shall be payable at such time as funds are
received by or are available to such CP Lender in excess of funds necessary to
pay in full all outstanding Commercial Paper Notes or other short-term funding
backing its Commercial Paper Notes and, to the extent funds are not available to
pay such obligations, the claims relating thereto shall not constitute a claim
against such CP Lender but shall continue to accrue. Each party hereto agrees
that the payment of any claim (as defined in Section 101 of the Bankruptcy Code)
of any such party shall be subordinated to the payment in full of all Commercial
Paper Notes and other short-term funding backing its Commercial Paper Notes. The
provisions of this Section 12.17(c) shall survive the termination of this
Agreement and the payment of the Obligations.

 

(d)           No recourse under any obligation, covenant or agreement of any
CP Lender contained in this Agreement shall be had against any incorporator,
stockholder, officer, director, employee or agent of such CP Lender or any agent
of such CP Lender or any of their Affiliates (solely by virtue of such capacity)
by the enforcement of any assessment or by any legal or equitable proceeding, by
virtue of any statute or otherwise; it being expressly agreed and understood
that this Agreement is solely a corporate obligation of any such CP Lender
individually, and that no personal liability whatever shall attach to or be
incurred by any incorporator, stockholder, officer, director, employee or agent
of such CP Lender or any agent thereof or any of their Affiliates (solely by
virtue of such capacity) or any of them under or by reason of any of the
obligations, covenants or agreements of such CP Lender contained in this
Agreement, or implied therefrom, and that any and all personal liability for
breaches by any CP Lender of any of such obligations, covenants or agreements,
either at common law or at equity, or by statute, rule or regulation, of every
such incorporator, stockholder, officer, director, employee or agent is hereby
expressly waived as a condition of and in consideration for the execution of
this Agreement; provided that the foregoing shall not relieve any such Person
from any liability it might otherwise have as a result of fraudulent actions
taken or omissions made by them. The provisions of this Section 12.17(d) shall
survive termination of this Agreement and the payment of the Obligations.

 

(e)           Each CP Lender may act hereunder by and through its Program
Manager, its administrator or its funding agent, as applicable.

 



159

 

 

(f)            Each of the parties hereto waives any right to set-off and to
appropriate and apply any and all deposits and any other indebtedness at any
time held or owing thereby to or for the credit or the account of any CP Lender
against and on account of the obligations and liabilities of such CP Lender to
such party under this Agreement. The provisions of this Section 12.17(f) shall
survive the termination of this Agreement and the payment of the Obligations.

 

(g)           Notwithstanding anything to the contrary herein, each CP Lender
may disclose to its respective Conduit Support Providers, any Affiliates of any
such party and governmental authorities having jurisdiction over such CP Lender,
Conduit Support Provider, any Affiliate of such party and any Conduit Rating
Agency (including its professional advisors), the identities of (and other
material information regarding) the Borrower, any other obligor on, or in
respect of, a Loan made by such CP Lender, Collateral for such Loan and any of
the terms and provisions of the Loan Documents that it may deem necessary or
advisable.

 

(h)           No pledge and/or collateral assignment by any CP Lender to a
Conduit Support Provider of an interest in the rights of such CP Lender in any
Loan made by such CP Lender and the Obligations shall constitute an assignment
and/or assumption of such CP Lender’s obligations under this Agreement, such
obligations in all cases remaining with such CP Lender. Moreover, any such
pledge and/or collateral assignment of the rights of such CP Lender shall be
permitted hereunder without further action or consent and any such pledgee may
foreclose on any such pledge and perfect an assignment of such interest and
enforce such CP Lender’s right hereunder notwithstanding anything to the
contrary in this Agreement.

 

Section 12.18           Direction of Collateral Agent By executing this
Agreement, each Lender hereby consents to the terms of this Agreement and to the
Collateral Agent’s execution and delivery of this Agreement and the other Loan
Documents to which it is a party, and acknowledges and agrees that the
Collateral Agent shall be fully protected in relying upon the foregoing consent
and direction and hereby releases the Collateral Agent and its respective
officers, directors, agents, employees and shareholders, as applicable, from any
liability for complying with such direction, except as a result of the bad
faith, gross negligence or willful misconduct of the Collateral Agent.

 

Section 12.19           Borrowings/Loans Made in the Ordinary Course of
Business. The Borrower and each Lender, each as to itself only, represents,
warrants and covenants that each payment by the Borrower to such Lender under
this Agreement will have been made (i) in payment of a debt incurred by the
Borrower or a loan made by such Lender, respectively, and (ii) in the ordinary
course of business or financial affairs of the Borrower and each Lender.

 

Section 12.20           Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any parties to any
Loan Document, each party hereto acknowledges that any liability of any EEA
Financial Institution arising under any Loan Document, other than an Excluded
Liability, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 



160

 

 

(a)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)          the effects of any Bail-In Action on any such liability, including,
if applicable:

 

(i)          a reduction in full or in part or cancellation of any such
liability including, without limitation, a reduction in any accrued or unpaid
interest in respect of such liability;

 

(ii)         a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)        the variation of the terms of any Loan Document to give effect to
the exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

Section 12.21            PATRIOT Act. Each Lender that is subject to the
requirements of the PATRIOT Act notifies the Borrower that, pursuant to the
requirements of the PATRIOT Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with the PATRIOT Act.

 

Section 12.22            Severability. If any provision of this Agreement is
held to be illegal, invalid, or unenforceable under present or future laws
effective during the term of this Agreement, such provision shall be fully
severable and this Agreement shall be construed and enforced as if such illegal,
invalid or unenforceable provision had never comprised a part of this Credit
Agreement, and the remaining provisions of this Agreement shall remain in full
force and effect and shall not be affected by the illegal, invalid or
unenforceable provision or by its severance from this Agreement, unless such
continued effectiveness of this Agreement, as modified, would be contrary to the
basic understandings and intentions of the parties as expressed herein. If any
provision of this Agreement shall conflict with or be inconsistent with any
provision of any of the other Loan Documents, then the terms, conditions and
provisions of this Agreement shall prevail.

 

Section 12.23            Acknowledgement Regarding Any Supported QFCs. To the
extent that this Agreement provides support, through a guarantee or otherwise,
for Interest Hedge Agreements or any other agreement or instrument that is a QFC
(such support, “QFC Credit Support” and each such QFC a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act (together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that this Agreement and
any Supported QFC may in fact be stated to be governed by the laws of the State
of New York and/or of the United States or any other state of the United
States):

 

161

 



(a)           In the event a Covered Entity that is party to a Supported QFC
(each, a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under this Agreement that
might otherwise apply to such Supported QFC or any QFC Credit Support that may
be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and this Agreement were governed
by the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 

 (b)           As used in Section 12.23(a), the following terms have the
following meanings:

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

“Covered Entity” means any of the following:

 

(i)            a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 252.82(b);

 

(ii)           a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or

 

(iii)          a “covered FSI” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 382.2(b).

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 



162

 

 

ARTICLE XIII

ASSIGNMENT OF CORPORATE SERVICES AGREEMENT AND SALE AND CONTRIBUTION AGREEMENT

 

Section 13.1          Assignment of Corporate Services Agreement and Sale and
Contribution Agreement.

 

(a)          The Borrower hereby acknowledges that its Grant pursuant to the
Granting Clause hereof includes all of the Borrower’s estate, right, title and
interest in, to and under the Corporate Services Agreement and the Sale and
Contribution Agreement including (i) the right to give all notices, consents and
releases thereunder, (ii) the right to take any legal action upon the breach of
an obligation of the Services Provider under the Sale and Contribution Agreement
or the Seller under the Sale and Contribution Agreement, including the
commencement, conduct and consummation of proceedings at law or in equity, (iii)
the right to receive all notices, accountings, consents, releases and statements
thereunder and (iv) the right to do any and all other things whatsoever that the
Borrower is or may be entitled to do thereunder; provided that notwithstanding
anything herein to the contrary, the Agents shall not have the authority to
exercise any of the rights set forth in (i) through (iv) above or that may
otherwise arise as a result of the Grant until the occurrence of an Event of
Default hereunder and such authority shall terminate at such time, if any, as
such Event of Default is cured or waived (so long as the exercise of remedies
has not commenced or such Event of Default has been waived following the
commencement of the exercise of remedies).

 

(b)          The assignment made hereby is executed as collateral security, and
the execution and delivery hereby shall not in any way impair or diminish the
obligations of the Borrower under the provisions of the Corporate Services
Agreement, Sale and Contribution Agreement or the other documents referred to in
clause (a) above, nor shall any of the obligations contained in Corporate
Services Agreement, or such other documents be imposed on the Agents.

 

(c)          Upon the occurrence of the Stated Maturity (or, if earlier, the
payment in full of all of the Obligations), the payment of all amounts required
to be paid pursuant to the Priority of Payments and the release of the
Collateral from the lien of this Agreement, this assignment and all rights
herein assigned to the Collateral Agent for the benefit of the Lenders shall
cease and terminate and all the estate, right, title and interest of the
Collateral Agent in, to and under the Corporate Services Agreement, the Sale and
Contribution Agreement and the other documents referred to in this Section 13.1
shall revert to the Borrower and no further instrument or act shall be necessary
to evidence such termination and reversion.

 

(d)         The Borrower represents that it has not executed any other
assignment of the Corporate Services Agreement or the Sale and Contribution
Agreement.

 

(e)          The Borrower agrees that this assignment is irrevocable until the
Obligations have been repaid in full, and that it will not take any action which
is inconsistent with this assignment or make any other assignment inconsistent
herewith. The Borrower will, from time to time, execute all instruments of
further assurance and all such supplemental instruments with respect to this
assignment as may be necessary to continue and maintain the effectiveness of
such assignment.

 



163

 

 

(f)           The Borrower hereby agrees, and hereby undertakes to obtain the
agreement and consent of the Services Provider in the Corporate Services
Agreement and, as applicable, the Seller in the Sale and Contribution Agreement,
to the following:

 

(i)          The Services Provider shall consent to the provisions of this
assignment and agree to perform any provisions of this Agreement applicable to
the Services Provider subject to the terms of the Corporate Services Agreement,
and the Seller shall consent to the provisions of this assignment and agree to
perform any provisions of this Agreement applicable to the Seller subject to the
terms of the Sale and Contribution Agreement.

 

(ii)         The Services Provider shall acknowledge that the Borrower is
collaterally assigning all of its right, title and interest in, to and under the
Corporate Services Agreement to the Collateral Agent for the benefit of the
Secured Parties, and the Seller shall acknowledge that the Borrower is
collaterally assigning all of its right, title and interest in, to and under the
Sale and Contribution Agreement to the Collateral Agent for the benefit of the
Secured Parties, in each case subject to the proviso in Section 13.1(a).

 

(iii)        The Services Provider shall deliver to the Agents copies of all
notices, statements, communications and instruments delivered or required to be
delivered by the Services Provider to the Borrower pursuant to the Corporate
Services Agreement, and the Seller shall deliver to the Agents copies of all
notices, statements communications and instruments delivered or required to be
delivered by the Seller to the Borrower pursuant to the Sale and Contribution
Agreement.

 

(iv)        Neither the Borrower nor the Services Provider will enter into any
agreement amending, modifying or terminating the Corporate Services Agreement
without complying with the applicable terms thereof, and neither the Borrower
nor the Seller will enter into any agreement amending, modifying or terminating
the Sale and Contribution Agreement without complying with the applicable terms
thereof.

 

(v)         Both the Services Provider and the Seller agree not to cause the
filing of a petition in bankruptcy against the Borrower for the nonpayment of
the fees or other amounts payable by the Borrower to the Services Provider under
the Corporate Services Agreement or to the Seller under the Sale and
Contribution Agreement, as applicable, until the payment in full of all of the
Obligations and the expiration of a period equal to one year and a day, or, if
longer, the applicable preference period, following such payment. Nothing in
this Section 13.1 shall preclude, or be deemed to stop, the Services Provider or
the Seller (i) from taking any action prior to the expiration of the
aforementioned period in (A) any case or Proceeding voluntarily filed or
commenced by the Borrower or (B) any involuntary insolvency Proceeding filed or
commenced by a Person other than the Services Provider, the Seller or any of
their respective Affiliates or (ii) from commencing against the Borrower or any
of its properties any legal action which is not a bankruptcy, reorganization,
arrangement, insolvency, moratorium or liquidation proceeding.

 



164

 

 

(vi)        In exercising its discretion under the Loan Documents, the Services
Provider shall, and shall ensure that the Parent’s investment advisor will, act
in accordance with their generally applicable policies regarding conflicts of
interest.

 

ARTICLE XIV

THE DOCUMENT CUSTODIAN

 

Section 14.1              The Document Custodian.

 

(a)          Appointment. Cortland Capital Market Services LLC is hereby
appointed as Document Custodian in accordance for the terms herein. The Document
Custodian hereby accepts such appointment and agrees to perform the duties and
obligations with respect thereto set forth herein for the benefit of the Secured
Parties until its removal or resignation as Document Custodian pursuant to the
terms hereof. The Administrative Agent hereby designates and appoints the
Document Custodian to act as its agent and hereby authorizes the Document
Custodian to take such actions on its behalf and to exercise such powers and
perform such duties as are expressly granted to the Document Custodian by this
Agreement. The rights, protections, immunities and indemnities afforded to the
Collateral Agent under this Agreement shall also be afforded to the Document
Custodian.

 

(b)          Delivery of Related Contracts. In connection with each Collateral
Loan included in the Collateral as of the Closing Date, and promptly following
the acquisition of a Collateral Loan after the date hereof, the Borrower shall
deliver, or cause to be delivered, to the Document Custodian the Related
Contracts in respect of each Collateral Loan in physical or electronic form, as
applicable; provided that for the avoidance of doubt, any Related Contracts
which constitute securities required to be delivered by the Borrower under
Section 8.7(b) or (c) shall be delivered to the Custodian in accordance with
such Section. In connection with delivery of any Related Contracts to the
Document Custodian for any Collateral Loan, the Borrower (or the Services
Provider on behalf of the Borrower) shall deliver a Document Checklist (or, if
applicable, an updated Document Checklist) for such Collateral Loan. All Related
Contracts that are delivered to the Document Custodian shall be delivered to the
Document Custodian at its document custody office located Cortland Capital
Market Services LLC, 225 W. Washington St., 9th Floor, Chicago, IL 60606,
Attention: Doc Custody and Legal Department, or at such other office as shall be
specified to the Borrower, the Services Provider, the Collateral Agent and the
Administrative Agent by the Document Custodian in a written notice prior to such
change (such office, the “Document Custodian Office”). The Document Custodian
shall have no obligation to review or monitor any Related Contracts but shall
only be required to hold those Related Contracts received by it in safekeeping.

 

(c)           Duties. From the Closing Date until its resignation or removal
pursuant to Section 14.9, the Document Custodian shall perform the following
duties and obligations:

 



165

 

 

(i)           The Document Custodian shall accept delivery and retain custody of
the Related Contracts listed on the related Document Checklist delivered by the
Borrower pursuant to clause (b) above in accordance with the terms and
conditions of this Agreement, all for the benefit of the Secured Parties. All
Related Contracts shall be kept in fire resistant vaults, rooms or cabinets at
the Document Custodian Office. All Related Contracts shall be placed together
with an appropriate identifying label and maintained in such a manner so as to
permit retrieval and access. The Document Custodian shall segregate the Related
Contracts on its inventory system and will not commingle the physical Related
Contracts with any other files of the Document Custodian other than those, if
any, relating to the Borrower and its subsidiaries.

 

(ii)          In taking and retaining custody of the Related Contracts, the
Document Custodian shall be deemed to be acting as the agent of the Secured
Parties; provided that, the Document Custodian makes no representations as to
the existence, perfection, enforceability or priority of any Lien on the Related
Contracts or the instruments therein or as to the adequacy or sufficiency of
such Related Contracts; provided further that the Document Custodian’s duties
shall be limited to those expressly contemplated herein.

 

(iii)         On and after the Closing Date, the Document Custodian shall
provide the Collateral Agent, the Administrative Agent, the Borrower and the
Services Provider access to an electronic database maintained by the Document
Custodian, which such database shall identify the Related Contracts delivered to
the Document Custodian per the Document Checklist.

 

(iv)        Notwithstanding any provision to the contrary elsewhere in the Loan
Documents, the Document Custodian shall not have or be deemed to have any
fiduciary relationship with any party hereto or any Secured Party in its
capacity as such, and no implied covenants, functions, obligations or
responsibilities shall be read into this Agreement, the other Loan Documents or
otherwise exist against the Document Custodian. Without limiting the generality
of the foregoing, it is hereby expressly agreed and stipulated by the other
parties hereto that the Document Custodian shall not be required to exercise any
discretion hereunder and shall have no investment or management responsibility.
The Document Custodian shall not be deemed to assume any obligations or
liabilities of the Borrower, the Administrative Agent or Collateral Agent
hereunder or under any other Loan Document.

 

(v)          After the occurrence and during the continuance of an Event of
Default, the Document Custodian agrees to cooperate with the Collateral Agent
(acting at the direction of the Majority Lenders) and promptly deliver any
Related Contracts to the Collateral Agent as requested in order to take any
action that the Majority Lenders deem necessary or desirable in order for the
Collateral Agent to perfect, protect or more fully evidence the security
interests granted by the Borrower hereunder, or to enable any of them to
exercise or enforce any of their respective rights hereunder. In the event the
Document Custodian receives instructions from the Services Provider or the
Borrower which conflict with any instructions received from the Collateral Agent
(acting at the direction of the Majority Lenders) at any time other than
following the occurrence and during the continuance of an Event of Default, the
Document Custodian shall rely on and follow the instructions given by the
Collateral Agent. After the occurrence and during the continuance of an Event of
Default, the Document Custodian shall rely on and follow only the instructions
given by the Collateral Agent and shall not follow any instructions given by the
Borrower or the Services Provider.

 



166

 

 

(vi)        The Collateral Agent or the Administrative Agent (each acting at the
direction of the Majority Lenders) may direct the Document Custodian in writing
to take any action incidental to its duties hereunder. With respect to other
actions which are incidental to the actions specifically delegated to the
Document Custodian hereunder, the Document Custodian shall not be required to
take any such incidental action hereunder, but shall be required to act or to
refrain from acting (and shall be fully protected in acting or refraining from
acting) upon the direction of the Collateral Agent or Administrative Agent, as
applicable; provided that the Document Custodian shall not be required to take
any such action at the direction of the Administrative Agent, the Collateral
Agent, any Secured Party or otherwise if the taking of such action, in the
reasonable determination of the Document Custodian, (x) shall be in violation of
any Applicable Law or contrary to any provisions of this Agreement or (y) shall
expose the Document Custodian to liability hereunder (unless it has been
provided with an indemnity agreement (including the indemnity provisions
contained herein and in the other Loan Documents) which it reasonably deems to
be satisfactory with respect thereto). In the event the Document Custodian
requests the consent of the Administrative Agent or Collateral Agent, as
applicable, and the Document Custodian does not receive a consent (either
positive or negative) from the Administrative Agent or the Collateral Agent, as
applicable, within 10 Business Days of its receipt of such request, then the
Administrative Agent or the Collateral Agent, as applicable, shall be deemed to
have declined to consent to the relevant action.

 

(vii)       The Document Custodian shall not be liable for any action taken,
suffered or omitted by it in accordance with the request or direction of any
Secured Party, to the extent that this Agreement provides such Secured Party the
right to so direct the Document Custodian or the Administrative Agent or
Collateral Agent. The Document Custodian shall not be deemed to have notice or
knowledge of any matter hereunder, including an Event of Default, unless an
Administrative Officer of the Document Custodian has . received written notice
from a Lender or the Borrower referring to this Agreement, describing such Event
of Default, and stating that such notice is a “Notice of Event of Default.” In
the absence of receipt of such notice, the Document Custodian may conclusively
assume that there is no Event of Default.

 

Section 14.2             Document Custodian Compensation. As compensation for
its custodial activities hereunder, the Document Custodian shall be entitled to
compensation from the Borrower as set forth in the Document Custodian Fee
Letter. The Document Custodian’s entitlement to receive such compensation shall
cease on the earlier to occur of (i) the effective date of its removal as
Document Custodian pursuant to Section 14.9 of this Agreement, (b) the effective
date of its resignation as Document Custodian pursuant to Section 14.9 of this
Agreement or (c) the termination of this Agreement; provided that, for the
avoidance of doubt, the Document Custodian shall remain entitled to receive, as
and when such amounts are payable under the terms of this Agreement, any unpaid
fees prior to the release of all Related Contracts from the custody of the
Document Custodian.

 



167

 

 

Section 14.3              Limitation on Liability.

 

(a)           The Document Custodian may conclusively rely on and shall be fully
protected in acting upon any certificate, instrument, opinion, notice,
instruction, statement, request, waiver, consent, report, letter or other
document delivered to it and that in good faith it reasonably believes to be
genuine and that has been signed by the proper party or parties. The Document
Custodian shall not be bound to make any independent investigation into the
facts or matters stated in any such notice, instruction, statement certificate,
request, waiver, consent, opinion, report, receipt or other paper or document.
The Document Custodian may rely conclusively on and shall be fully protected in
acting upon the written instructions of the Administrative Agent or the
Collateral Agent, as applicable, and no party shall have any right of action
whatsoever against the Document Custodian as a result of the Document Custodian
acting or (where so instructed) refraining from acting hereunder in accordance
with the instructions of the Administrative Agent or the Collateral Agent. The
Document Custodian may consult counsel satisfactory to it and the advice or
opinion of such counsel shall be full and complete authorization and protection
in respect of any action taken, suffered or omitted by it hereunder in good
faith and in accordance with the advice or opinion of such counsel.

 

(b)           Neither the Document Custodian nor any of its directors, officers,
agents, or employees shall be liable for any error of judgment, or for any
action taken or omitted to be taken by it or them as Document Custodian under or
in connection with this Agreement, except for its or their own gross negligence
or willful misconduct (each as determined in a final, non-appealable judgment by
a court of competent jurisdiction).

 

(c)           The Document Custodian makes no warranty or representation and
shall have no responsibility (except as expressly set forth in this Agreement)
as to the content, enforceability, completeness, validity, sufficiency, value,
genuineness, ownership or transferability of the Related Contracts, the
Collateral Loans or any other Collateral, and will not be required to and will
not make any representations as to the validity or value of any of the
Collateral.

 

(d)           It is expressly agreed and acknowledged that the Document
Custodian is not guaranteeing performance of or assuming any liability for the
obligations of the other parties hereto or any other Loan Document. In case any
reasonable question arises as to its duties hereunder, the Document Custodian
may, prior to the occurrence of an Event of Default, request instructions from
the Borrower or the Services Provider and may, after the occurrence of an Event
of Default, request instructions from the Administrative Agent or the Collateral
Agent (each on behalf of the Majority Lenders), and shall be entitled at all
times to refrain from taking any action unless it has received instructions from
such Persons, as applicable. The Document Custodian shall in all events have no
liability, risk or cost for any action taken pursuant to and in compliance with
the instruction of the Administrative Agent or the Collateral Agent. In no event
shall the Document Custodian be liable for punitive, special, indirect or
consequential loss or damage of any kind whatsoever (including but not limited
to lost profits), even if the Document Custodian has been advised of the
likelihood of such loss or damage and regardless of the form of action.

 



168

 

 

(e)           The Document Custodian shall have no responsibilities or duties
with respect to any Related Contract while such Related Contract is not in its
possession.

 

Section 14.4             Document Custodian Resignation. Upon the effective date
of the Document Custodian’s resignation pursuant to Section 14.9, or if the
Document Custodian is given written notice of an earlier termination hereof
pursuant to Section 14.9, the Document Custodian shall (i) deliver all of the
Related Contracts in the possession of Document Custodian to the successor
Document Custodian, and (ii) be reimbursed for any costs and expenses Document
Custodian shall incur in connection with the termination of its duties under
this Agreement.

 

Section 14.5              Release of Documents.

 

(a)           Release for Servicing. From time to time and as appropriate for
the enforcement or servicing of any of the Related Contracts or the related
Collateral, so long as no Event of Default then exists, the Document Custodian
is hereby authorized (unless and until such authorization is revoked by the
Administrative Agent), upon written receipt from an authorized representative of
the Services Provider (as listed on Exhibit K, as such exhibit may be amended
from time to time by the Services Provider with notice to the Administrative
Agent, the Collateral Agent and the Document Custodian) of a request for release
of documents and receipt in the form annexed hereto as Exhibit H, to release to
the Services Provider within five Business Days of receipt of such request, the
relevant Related Contracts set forth in such request. All documents so released
to the Services Provider shall be held by the Services Provider in trust for the
benefit of the Collateral Agent, on behalf of the Secured Parties in accordance
with the terms of this Agreement. The Services Provider shall return to the
Document Custodian the Related Contracts when the Services Provider’s need
therefor in connection with such enforcement or servicing no longer exists,
unless the relevant Collateral shall be liquidated, in which case, an authorized
representative of the Services Provider (as listed on Exhibit K, as such exhibit
may be amended from time to time by the Services Provider with notice to the
Administrative Agent, the Collateral Agent and the Document Custodian) shall
deliver an additional request for release of documents to the Document Custodian
and receipt certifying such liquidation from the Services Provider to the
Collateral Agent and the Document Custodian, all in the form annexed hereto as
Exhibit H.

 

(b)          Limitation on Release. During the occurrence and continuance of an
Event of Default, the foregoing clause (a) with respect to the release to the
Services Provider of the Related Contracts by the Document Custodian upon
written receipt from an authorized representative of the Services Provider of a
request for release of documents and receipt in the form annexed hereto as
Exhibit H, shall be operative only to the extent that the Administrative Agent
(acting at the direction of the Majority Lenders) has consented to such release
by signing such request. Promptly after delivery to the Document Custodian of
any request for release of documents in the form of Exhibit H, the Services
Provider shall provide notice of the same to the Administrative Agent.

 



169

 

 

(c)           Release for Payment. Upon receipt by the Document Custodian of the
Services Provider’s request for release of documents and receipt in the form
annexed hereto as Exhibit H (which certification shall include a statement to
the effect that all amounts received in connection with any liquidation have
been credited to the Collection Account), the Document Custodian shall promptly
release the relevant Related Contracts to the Services Provider.

 

(d)          Shipment of Related Contracts. Written instructions as to the
method of shipment and shipper(s) the Document Custodian is requesting to
utilize in connection with the transmission of Related Contracts in the
performance of the Document Custodian’s duties hereunder shall be delivered by
the Borrower, the Services Provider or the Majority Lenders to the Document
Custodian prior to any shipment of any Related Contracts hereunder. The Services
Provider shall arrange for the provision of such services at the cost and
expense of the Borrower (or, at the Document Custodian’s option, the Borrower
shall reimburse the Document Custodian for all reasonable and documented costs
and expenses of the Document Custodian consistent with such instructions) and
shall maintain such insurance against loss or damage to the Related Contracts as
the Services Provider deems appropriate.

 

Section 14.6             Return of Related Contracts. An authorized
representative of the Services Provider (as listed on Exhibit K, as such exhibit
may be amended from time to time by the Services Provider with notice to the
Administrative Agent, the Collateral Agent and the Document Custodian) may
request that the Document Custodian return each Related Contract that is (a)
delivered to the Document Custodian in error or (b) released from the Lien of
the Collateral Agent hereunder pursuant to the terms of this Agreement, in each
case by submitting to the Document Custodian and the Collateral Agent a written
request in the form of Exhibit H hereto (signed by both the Borrower and the
Administrative Agent) specifying the Related Contracts to be so returned and
reciting that the conditions to such release have been met (and specifying the
Section or Sections of this Agreement being relied upon for such release). The
Document Custodian shall upon its receipt of each such request in the form of
Exhibit H promptly, but in any event within five Business Days, return the
Related Contracts so requested to the Services Provider.

 

Section 14.7              Access to Certain Documentation and Information
Regarding the Related Contracts. The Document Custodian shall provide to the
Majority Lenders, the Administrative Agent and the Collateral Agent access to
the Related Contracts including in such cases where the Collateral Agent is
required in connection with the enforcement of the rights or interests of the
Secured Parties, or by applicable statutes or regulations, to review such
documentation, such access being afforded at the expense of the Borrower
pursuant to the this Agreement and only (a) upon two Business Days prior written
request, (b) during normal business hours and (c) subject to the Document
Custodian’s normal security and confidentiality procedures. Without limiting the
foregoing provisions of this Section 14.7, from time to time on request of the
Administrative Agent, the Document Custodian shall permit certified public
accountants or other auditors acceptable to the Administrative Agent (acting at
the direction of the Majority Lenders) to conduct, at the expense of the
Borrower, a review of the Related Contracts; provided that prior to the
occurrence of an Event of Default, such review shall be conducted no more than
once in any calendar year.

 

Section 14.8             Custodian Agent. The Document Custodian agrees that,
with respect to any Related Contracts at any time or times in its possession,
the Document Custodian shall be the agent of the Collateral Agent, for the
benefit of the Secured Parties, for purposes of perfecting (to the extent not
otherwise perfected) the Collateral Agent’s security interest in the Collateral
and for the purpose of ensuring that such security interest is entitled to first
priority status under the UCC.

 



170

 

 

Section 14.9              Removal and Resignation.

 

(a)           Document Custodian may be removed, with or without cause, by the
Administrative Agent upon 30 days prior written notice to the Document Custodian
(the “Document Custodian Termination Notice”); provided that, notwithstanding
its receipt of a Document Custodian Termination Notice, the Document Custodian
shall continue to act in such capacity (and, for the avoidance of doubt, so long
as it continues to act in such capacity, shall continue to receive any fees and
any other amounts to which it is entitled to receive in such capacity under the
terms of this Agreement and the Document Custodian Fee Letter) until a successor
Document Custodian has been appointed and has agreed to act as Document
Custodian hereunder.

 

(b)           Document Custodian may resign and be discharged from its duties or
obligations hereunder, not earlier than thirty (30) days after delivery to the
Administrative Agent of written notice of such resignation specifying a date
when such resignation shall take effect. If no successor collateral custodian
has accepted appointment as the Document Custodian by the date thirty (30) days
following a resigning Document Custodian’s notice of resignation, the resigning
Document Custodian’s resignation shall nevertheless thereupon become effective,
and the Collateral Agent (or its designee) shall perform the duties of the
Document Custodian hereunder until such time, if any, as the Collateral Agent
appoints a successor Document Custodian Upon the effective date of such
resignation, or if the Administrative Agent gives Document Custodian written
notice of an earlier termination hereof, Document Custodian shall (i) be
reimbursed for any costs and expenses Document Custodian shall incur in
connection with the termination of its duties under this Agreement and (ii)
deliver all of the required Loan Documents in the possession of Document
Custodian to the Administrative Agent or to such Person as the Administrative
Agent may designate to Document Custodian in writing upon the receipt of a
request in the form of Exhibit H.

 

For the avoidance of doubt, the Document Custodian shall be entitled to receive,
as and when such amounts are payable in accordance with this Agreement, any fees
accrued through the effective date of its resignation pursuant to and in
accordance with this Section 14.9.

 

[Remainder intentionally left blank]

171

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers thereunto duly authorized as of the day
and year first above written.



  ORCC II FINANCING II LLC,     as Borrower             By:       Name:    
Title:  

 

  Address for notices:       399 Park Avenue, 38th Floor   New York, New York
10022   Attention: Bryan Cole   Email: bryan@owlrock.com   Phone: (212) 419-3035

 

[Signature Page to the Credit Agreement]

 

 



 

 



  Agents:           NATIXIS, NEW YORK BRANCH,     as Administrative Agent      
      By:       Name:     Title:  

 



  By:       Name:     Title:  

 



  Address for notices:       Natixis, New York Branch   1251 Avenue of the
Americas, 4th Floor   New York, New York 10020   Attention: Evelyn Moesch Clarke
  Tel.: (212) 891-5879   Email: evelyn.clarke@natixis.com;
scsgnotices@natixis.com;   adminagency@natixis.com

 




[Signature Page to the Credit Agreement]

 

 



 

 



  STATE STREET BANK AND TRUST COMPANY,     as Collateral Agent, Collateral
Administrator and Custodian             By:       Name:     Title:  

 



  Address for notices to Collateral Agent, Collateral Administrator and
Custodian:       State Street Bank and Trust Company   Attention: Structured
Trust & Analytics   Mail Stop: JAB0577   1776 Heritage Drive   North Quincy, MA
02171   Tel.: (617) 662-9840   Facsimile No.: (617) 937-4358   Email:
scott.berry@statestreet.com

 









[Signature Page to the Credit Agreement]

 

 



 

 



  CORTLAND CAPITAL MARKET SERVICES LLC,     as Document Custodian            
By:       Name:     Title:  

 



  Address for notices to Document Custodian:       225 W. Washington St., 9th
Floor   Chicago, IL 60606   Attention: Doc Custody and Legal Department  
Facsimile No.: 312-378-0751   Email: DocCustody@cortlandglobal.com;
legal@cortlandglobal.com       with a copy to:       Holland & Knight LLP   150
N. Riverside Plaza, Suite 2700   Chicago, IL 60606   Attention: Josh Spencer  
Email: joshua.spencer@hklaw.com

 

[Signature Page to the Credit Agreement]

 

 



 

 

 



  NATIXIS, NEW YORK BRANCH,     as the initial Revolving Lender             By:
      Name:     Title:  

 



  By:       Name:     Title:  

 



  Address for notices:       Natixis, New York Branch   1251 Avenue of the
Americas, 4th Floor   New York, New York 10020   Attention: Evelyn Moesch Clarke
  Tel.: (212) 891-5879   Email: evelyn.clarke@natixis.com;
scsgnotices@natixis.com;   adminagency@natixis.com

 

[Signature Page to the Credit Agreement]

 

 



 

 

SCHEDULE A

 

Approved Appraisal Firms

 

1.       Houlihan Lokey, Inc.

 

2.       Duff & Phelps LLC

 

3.       Murray, Devine and Company

 

4.       Lincoln Advisors

 

5.       Valuation Research Corporation

 

Schedule A-1



 

SCHEDULE B

S&P Industry Classifications

1. 1020000 Energy Equipment & Services 41. 6030000 Health Care Providers &
Services 2. 1030000 Oil, Gas & Consumable Fuels 42. 6110000 Biotechnology 3.
2020000 Chemicals 43. 6120000 Pharmaceuticals 4. 2030000 Construction Materials
44. 7011000 Banks 5. 2040000 Containers & Packaging 45. 7020000 Thrifts &
Mortgage Finance 6. 2050000 Metals & Mining 46. 7110000 Diversified Financial
Services 7. 2060000 Paper & Forest Products 47. 7120000 Consumer Finance 8.
3020000 Aerospace & Defense 48. 7130000 Capital Markets 9. 3030000 Building
Products 49. 7210000 Insurance 10. 3040000 Construction & Engineering 50.
7310000 Real Estate Management & Development 11. 3050000 Electrical Equipment
51. 7311000 Equity REITS 12. 3060000 Industrial Conglomerates 52. 8030000 IT
Services 13. 3070000 Machinery 53. 8040000 Software 14. 3080000 Trading
Companies & Distributors 54. 8110000 Communications Equipment 15. 3110000
Commercial Services & Supplies 55. 8120000 Technology Hardware, Storage &
Peripherals 16. 3210000 Air Freight & Logistics 56. 8130000 Electronic
Equipment, Instruments & Components 17. 3220000 Airlines 57. 8210000
Semiconductors & Semiconductor Equipment 18. 3230000 Marine 58. 9020000
Diversified Telecommunication Services 19. 3240000 Road & Rail 59. 9030000
Wireless Telecommunication Services 20. 3250000 Transportation Infrastructure
60. 9520000 Electric Utilities 21. 4011000 Auto Components 61. 9530000 Gas
Utilities 22. 4020000 Automobiles 62. 9540000 Multi-Utilities 23. 4110000
Household Durables 63. 9550000 Water Utilities 24. 4120000 Leisure Products 64.
9551701 Diversified Consumer Services 25. 4130000 Textiles, Apparel & Luxury
Goods 65. 9551702 Independent Power and Renewable Electricity Producers 26.
4210000 Hotels, Restaurants & Leisure 66. 9551727 Life Sciences Tools & Services
27. 4300001 Entertainment 67. 9551729 Health Care Technology 28. 4300002
Interactive media and services 68. 9612010 Professional Services 29. 4310000
Media 69. PF1 Project finance: industrial equipment 30. 4410000 Distributors 70.
PF2 Project finance: leisure and gaming 31. 4420000 Internet and direct
marketing retail 71. PF3 Project finance: natural resources and mining 32.
4430000 Multiline Retail 72. PF4 Project finance: oil and gas 33. 4440000
Specialty Retail 73. PF5 Project finance: power 34. 5020000 Food & Staples
Retailing 74. PF6 Project finance: public finance and real estate 35. 5110000
Beverages 75. PF7 Project finance: telecommunications 36. 5120000 Food Products
76. PF8 Project finance: transport 37. 5130000 Tobacco       38. 5210000
Household Products       39. 5220000 Personal Products       40. 6020000 Health
Care Equipment & Supplies      

 

Schedule B-1



 

 

SCHEDULE C

 

Diversity Score Calculation

 

The Diversity Score is calculated as follows:

 

(a)       An “Issuer Par Amount” is calculated for each issuer of a Collateral
Loan, and is equal to the Aggregate Principal Balance of all the Collateral
Loans issued by that issuer and all affiliates.

 

(b)       An “Average Par Amount” is calculated by summing the Issuer Par
Amounts for all such issuers, and dividing by the number of such issuers.

 

(c)       An “Equivalent Unit Score” is calculated for each issuer of a
Collateral Loan, and is equal to the lesser of (x) one and (y) the Issuer Par
Amount for such issuer divided by the Average Par Amount.

 

(d)       An “Aggregate Industry Equivalent Unit Score” is then calculated for
each S&P Industry Classification group, shown on Schedule B, and is equal to the
sum of the Equivalent Unit Scores for each such issuer in such S&P Industry
Classification group.

 

(e)       An “Industry Diversity Score” is then established for each S&P
Industry Classification group, shown on Schedule B, by reference to the
following table for the related Aggregate Industry Equivalent Unit Score;
provided that if any Aggregate Industry Equivalent Unit Score falls between any
two such scores, the applicable Industry Diversity Score will be the lower of
the two Industry Diversity Scores:

 

Aggregate Industry Equivalent Unit Score

Industry Diversity Score

Aggregate Industry Equivalent Unit Score

Industry Diversity Score

Aggregate Industry Equivalent Unit Score

Industry Diversity Score

Aggregate Industry Equivalent Unit Score

Industry Diversity Score

0.0000 0.0000 5.0500 2.7000 10.1500 4.0200 15.2500 4.5300 0.0500 0.1000 5.1500
2.7333 10.2500 4.0300 15.3500 4.5400 0.1500 0.2000 5.2500 2.7667 10.3500 4.0400
15.4500 4.5500 0.2500 0.3000 5.3500 2.8000 10.4500 4.0500 15.5500 4.5600 0.3500
0.4000 5.4500 2.8333 10.5500 4.0600 15.6500 4.5700 0.4500 0.5000 5.5500 2.8667
10.6500 4.0700 15.7500 4.5800 0.5500 0.6000 5.6500 2.9000 10.7500 4.0800 15.8500
4.5900 0.6500 0.7000 5.7500 2.9333 10.8500 4.0900 15.9500 4.6000 0.7500 0.8000
5.8500 2.9667 10.9500 4.1000 16.0500 4.6100 0.8500 0.9000 5.9500 3.0000 11.0500
4.1100 16.1500 4.6200 0.9500 1.0000 6.0500 3.0250 11.1500 4.1200 16.2500 4.6300
1.0500 1.0500 6.1500 3.0500 11.2500 4.1300 16.3500 4.6400 1.1500 1.1000 6.2500
3.0750 11.3500 4.1400 16.4500 4.6500 1.2500 1.1500 6.3500 3.1000 11.4500 4.1500
16.5500 4.6600 1.3500 1.2000 6.4500 3.1250 11.5500 4.1600 16.6500 4.6700 1.4500
1.2500 6.5500 3.1500 11.6500 4.1700 16.7500 4.6800 1.5500 1.3000 6.6500 3.1750
11.7500 4.1800 16.8500 4.6900

 



Schedule C-1



 

 

Aggregate Industry Equivalent Unit Score

Industry Diversity Score

Aggregate Industry Equivalent Unit Score

Industry Diversity Score

Aggregate Industry Equivalent Unit Score

Industry Diversity Score

Aggregate Industry Equivalent Unit Score

Industry Diversity Score

1.6500 1.3500 6.7500 3.2000 11.8500 4.1900 16.9500 4.7000 1.7500 1.4000 6.8500
3.2250 11.9500 4.2000 17.0500 4.7100 1.8500 1.4500 6.9500 3.2500 12.0500 4.2100
17.1500 4.7200 1.9500 1.5000 7.0500 3.2750 12.1500 4.2200 17.2500 4.7300 2.0500
1.5500 7.1500 3.3000 12.2500 4.2300 17.3500 4.7400 2.1500 1.6000 7.2500 3.3250
12.3500 4.2400 17.4500 4.7500 2.2500 1.6500 7.3500 3.3500 12.4500 4.2500 17.5500
4.7600 2.3500 1.7000 7.4500 3.3750 12.5500 4.2600 17.6500 4.7700 2.4500 1.7500
7.5500 3.4000 12.6500 4.2700 17.7500 4.7800 2.5500 1.8000 7.6500 3.4250 12.7500
4.2800 17.8500 4.7900 2.6500 1.8500 7.7500 3.4500 12.8500 4.2900 17.9500 4.8000
2.7500 1.9000 7.8500 3.4750 12.9500 4.3000 18.0500 4.8100 2.8500 1.9500 7.9500
3.5000 13.0500 4.3100 18.1500 4.8200 2.9500 2.0000 8.0500 3.5250 13.1500 4.3200
18.2500 4.8300 3.0500 2.0333 8.1500 3.5500 13.2500 4.3300 18.3500 4.8400 3.1500
2.0667 8.2500 3.5750 13.3500 4.3400 18.4500 4.8500 3.2500 2.1000 8.3500 3.6000
13.4500 4.3500 18.5500 4.8600 3.3500 2.1333 8.4500 3.6250 13.5500 4.3600 18.6500
4.8700 3.4500 2.1667 8.5500 3.6500 13.6500 4.3700 18.7500 4.8800 3.5500 2.2000
8.6500 3.6750 13.7500 4.3800 18.8500 4.8900 3.6500 2.2333 8.7500 3.7000 13.8500
4.3900 18.9500 4.9000 3.7500 2.2667 8.8500 3.7250 13.9500 4.4000 19.0500 4.9100
3.8500 2.3000 8.9500 3.7500 14.0500 4.4100 19.1500 4.9200 3.9500 2.3333 9.0500
3.7750 14.1500 4.4200 19.2500 4.9300 4.0500 2.3667 9.1500 3.8000 14.2500 4.4300
19.3500 4.9400 4.1500 2.4000 9.2500 3.8250 14.3500 4.4400 19.4500 4.9500 4.2500
2.4333 9.3500 3.8500 14.4500 4.4500 19.5500 4.9600 4.3500 2.4667 9.4500 3.8750
14.5500 4.4600 19.6500 4.9700 4.4500 2.5000 9.5500 3.9000 14.6500 4.4700 19.7500
4.9800 4.5500 2.5333 9.6500 3.9250 14.7500 4.4800 19.8500 4.9900 4.6500 2.5667
9.7500 3.9500 14.8500 4.4900 19.9500 5.0000 4.7500 2.6000 9.8500 3.9750 14.9500
4.5000     4.8500 2.6333 9.9500 4.0000 15.0500 4.5100     4.9500 2.6667 10.0500
4.0100 15.1500 4.5200    

 

(f)       The Diversity Score is then calculated by summing each of the Industry
Diversity Scores for each S&P Industry Classification group shown on Schedule A.

 

For purposes of calculating the Diversity Score, affiliated issuers in the same
industry are deemed to be a single issuer (provided that an issuer will not be
considered an affiliate of another issuer solely because they are controlled by
the same Financial Sponsor) except as otherwise agreed to by S&P.

 

Schedule C-2



 

 

SCHEDULE D

 

S&P Recovery Rate and Default Rate Tables

 

Section 1 S&P Recovery Rate.

 

(a)           (i) If a Collateral Loan has an S&P Recovery Rating, the S&P
Recovery Rate for such Collateral Loan shall be determined as follows:

 

S&P Recovery Rating of a Collateral Loan (and Recovery Point Estimate)   Initial
Liability Rating “AAA” “AA” “A” “BBB” “BB” “B” “CCC” or below 1+ (100) 75.0%
85.0% 88.0% 90.0% 92.0% 95.0% 95.0% 1 (95) 70.0% 80.0% 84.0% 87.5% 91.0% 95.0%
95.0% 1 (90) 65.0% 75.0% 80.0% 85.0% 90.0% 95.0% 95.0% 2 (85) 62.5% 72.5% 77.5%
83.0% 88.0% 92.0% 92.0% 2 (80) 60.0% 70.0% 75.0% 81.0% 86.0% 89.0% 89.0% 2 (75)
55.0% 65.0% 70.5% 77.0% 82.5% 84.0% 84.0% 2 (70) 50.0% 60.0% 66.0% 73.0% 79.0%
79.0% 79.0% 3 (65) 45.0% 55.0% 61.0% 68.0% 73.0% 74.0% 74.0% 3 (60) 40.0% 50.0%
56.0% 63.0% 67.0% 69.0% 69.0% 3 (55) 35.0% 45.0% 51.0% 58.0% 63.0% 64.0% 64.0% 3
(50) 30.0% 40.0% 46.0% 53.0% 59.0% 59.0% 59.0% 4 (45) 28.5% 37.5% 44.0% 49.5%
53.5% 54.0% 54.0% 4 (40) 27.0% 35.0% 42.0% 46.0% 48.0% 49.0% 49.0% 4 (35) 23.5%
30.5% 37.5% 42.5% 43.5% 44.0% 44.0% 4 (30) 20.0% 26.0% 33.0% 39.0% 39.0% 39.0%
39.0% 5 (25) 17.5% 23.0% 28.5% 32.5% 33.5% 34.0% 34.0% 5 (20) 15.0% 20.0% 24.0%
26.0% 28.0% 29.0% 29.0% 5 (15) 10.0% 15.0% 19.5% 22.5% 23.5% 24.0% 24.0% 5 (10)
5.0% 10.0% 15.0% 19.0% 19.0% 19.0% 19.0% 6 (5) 3.5% 7.0% 10.5% 13.5% 14.0% 14.0%
14.0% 6 (0) 2.0% 4.0% 6.0% 8.0% 9.0% 9.0% 9.0%   Recovery rate                  
 

*       From S&P’s published reports. If a recovery point estimate is not
available for a given loan; the lower range for the applicable recovery rating
should be assumed.





Schedule D-1

 

 

 

(ii)       If (x) a Collateral Loan does not have an S&P Recovery Rating, and
such Collateral Loan is a senior unsecured loan or second lien loan and (y) the
issuer of such Collateral Loan has issued another debt instrument that is
outstanding and senior to such Collateral Loan (a “Senior Debt Instrument”) that
has an S&P Recovery Rating, the S&P Recovery Rate for such Collateral Loan shall
be determined as follows:

 

For Collateral Loans Domiciled in Group A

 

S&P Recovery Rating of the Senior Debt Instrument Initial Liability Rating “AAA”
“AA” “A” “BBB” “BB” “B” and below 1+ 18% 20% 23% 26% 29% 31% 1 18% 20% 23% 26%
29% 31% 2 18% 20% 23% 26% 29% 31% 3 12% 15% 18% 21% 22% 23% 4 5% 8% 11% 13% 14%
15% 5 2% 4% 6% 8% 9% 10% 6 0% 0% 0% 0% 0% 0%   Recovery rate

For Collateral Loans Domiciled in Group B

S&P Recovery Rating of the Senior Debt Instrument Initial Liability Rating “AAA”
“AA” “A” “BBB” “BB” “B” and below 1+ 13% 16% 18% 21% 23% 25% 1 13% 16% 18% 21%
23% 25% 2 13% 16% 18% 21% 23% 25% 3 8% 11% 13% 15% 16% 17% 4 5% 5% 5% 5% 5% 5% 5
2% 2% 2% 2% 2% 2% 6 0% 0% 0% 0% 0% 0%   Recovery rate

 



Schedule D-2

 

For Collateral Loans Domiciled in Group C

S&P Recovery Rating of the Senior Debt Instrument Initial Liability Rating “AAA”
“AA” “A” “BBB” “BB” “B” and below 1+ 10% 12% 14% 16% 18% 20% 1 10% 12% 14% 16%
18% 20% 2 10% 12% 14% 16% 18% 20% 3 5% 7% 9% 10% 11% 12% 4 2% 2% 2% 2% 2% 2% 5
0% 0% 0% 0% 0% 0% 6 0% 0% 0% 0% 0% 0%   Recovery rate

 

(iii)       If (x) a Collateral Loan does not have an S&P Recovery Rating and
such Collateral Loan is a subordinated loan and (y) the issuer of such
Collateral Loan has issued another debt instrument that is outstanding and
senior to such Collateral Loan that is a Senior Debt Instrument that has an S&P
Recovery Rating, the S&P Recovery Rate for such Collateral Loan shall be
determined as follows:

 

For Collateral Loans Domiciled in Groups A and B

 

S&P Recovery Rating of the Senior Debt Instrument Initial Liability Rating  
“AAA” “AA” “A” “BBB” “BB” “B” and below 1+ 8% 8% 8% 8% 8% 8% 1 8% 8% 8% 8% 8% 8%
2 8% 8% 8% 8% 8% 8% 3 5% 5% 5% 5% 5% 5% 4 2% 2% 2% 2% 2% 2% 5 0% 0% 0% 0% 0% 0%
6 0% 0% 0% 0% 0% 0%   Recovery rate

Schedule D-3

 

 





 

For Collateral Loans Domiciled in Group C

 

S&P Recovery Rating
of the Senior Debt Instrument Initial Liability Rating   “AAA” “AA” “A” “BBB”
“BB” “B” and below 1+ 5% 5% 5% 5% 5% 5% 1 5% 5% 5% 5% 5% 5% 2 5% 5% 5% 5% 5% 5%
3 2% 2% 2% 2% 2% 2% 4 0% 0% 0% 0% 0% 0% 5 0% 0% 0% 0% 0% 0% 6 0% 0% 0% 0% 0% 0%
  Recovery rate

 

(b)       If a recovery rate cannot be determined using clause (a), the recovery
rate shall be determined using the following table.

 

Recovery rates for obligors Domiciled in Group A, B or C:

 

Priority Category Initial Liability Rating   “AAA” “AA” “A” “BBB” “BB” “B” and
below Senior Secured Loans* Group A 50% 55% 59% 63% 75% 79% Group B 39% 42% 46%
49% 60% 63% Group C 17% 19% 27% 29% 31% 34% Senior Secured Loans (Cov-Lite
Loans)* Group A 41% 46% 49% 53% 63% 67% Group B 32% 35% 39% 41% 50% 53% Group C
17% 19% 27% 29% 31% 34% Second Lien Loans, First Lien Last Out Loans, Unsecured
Loans Group A 18% 20% 23% 26% 29% 31% Group B 13% 16% 18% 21% 23% 25% Group C
10% 12% 14% 16% 18% 20% Subordinated loans Group A 8% 8% 8% 8% 8% 8% Group B 8%
8% 8% 8% 8% 8% Group C 5% 5% 5% 5% 5% 5% Recovery rate

Group A:      Australia, Austria, Belgium, Canada, Denmark, Finland, France,
Germany, Hong Kong, Ireland, Israel, Japan, Luxembourg, The Netherlands, Norway,
Portugal, Singapore, Spain, Sweden, Switzerland, U.K., U.S.

 

Group B:     Brazil, the Czech Republic, Italy, Mexico, Poland, South Africa **

 

Group C:     Dubai International Financial Centre, Greece, India, Indonesia,
Kazakhstan, Romania, Russia, Turkey, Ukraine, United Arab Emirates, Vietnam and
others not in Group A or Group B**

 

             

Schedule D-4

 

*Solely for the purpose of determining the S&P Recovery Rate for such loan, no
loan will constitute a “Senior Secured Loan” unless such loan (a) is secured by
a valid first priority security interest in collateral, (b) in the Services
Provider’s commercially reasonable judgment (with such determination being made
in good faith by the Services Provider at the time of such loan’s purchase and
based upon information reasonably available to the Services Provider at such
time and without any requirement of additional investigation beyond the Services
Provider’s customary credit review procedures), is secured by specified
collateral that has a value not less than an amount equal to the sum of (i) the
aggregate principal amount of all loans senior or pari passu to such loans and
(ii) the outstanding principal balance of such loan, which value may be derived
from, among other things, the enterprise value of the issuer of such loan,
excluding any loan secured primarily by equity or goodwill and (c) is not
secured primarily by common stock or other equity interests (provided that the
terms of this footnote may be amended or revised at any time by a written
agreement of the Borrower, the Services Provider and the Administrative Agent
(without the consent of any Lender), subject to Rating Agency Confirmation from
S&P only, in order to conform to S&P then-current criteria for such loans). For
the avoidance of doubt, if a Cov-Lite Loan is also a First Lien/Last Out Loan, a
Second Lien Loan or an Unsecured Loan, the S&P Recovery Rate for such loan will
be determined in accordance with “Second Lien Loans, First Lien/Last Out Loans,
Unsecured Loans” hereunder.

 

**In each case, or such other countries identified as such by S&P in a press
release, written criteria or other public announcement from time to time or as
may be notified by S&P to the Services Provider from time to time.

 

Schedule D-5

 

 

SCHEDULE E

 

S&P Recovery Rate Matrix

 

S&P CDO Monitor Recovery Rates (%) Case Class A-1 1 35.00% 2 35.05% 3 35.10% 4
35.15% 5 35.20% 6 35.25% 7 35.30% 8 35.35% 9 35.40% 10 35.45% 11 35.50% 12
35.55% 13 35.60% 14 35.65% 15 35.70% 16 35.75% 17 35.80% 18 35.85% 19 35.90% 20
35.95% 21 36.00% 22 36.05% 23 36.10% 24 36.15% 25 36.20% 26 36.25% 27 36.30% 28
36.35% 29 36.40% 30 36.45% 31 36.50% 32 36.55% 33 36.60% 34 36.65% 35 36.70% 36
36.75% 37 36.80% 38 36.85%

S&P CDO Monitor Recovery Rates (%) Case Class A-1 39 36.90% 40 36.95% 41 37.00%
42 37.05% 43 37.10% 44 37.15% 45 37.20% 46 37.25% 47 37.30% 48 37.35% 49 37.40%
50 37.45% 51 37.50% 52 37.55% 53 37.60% 54 37.65% 55 37.70% 56 37.75% 57 37.80%
58 37.85% 59 37.90% 60 37.95% 61 38.00% 62 38.05% 63 38.10% 64 38.15% 65 38.20%
66 38.25% 67 38.30% 68 38.35% 69 38.40% 70 38.45% 71 38.50% 72 38.55% 73 38.60%
74 38.65% 75 38.70% 76 38.75%



 

 

Schedule E-1

 



 

S&P CDO Monitor Recovery Rates (%) Case Class A-1 77 38.80% 78 38.85% 79 38.90%
80 38.95% 81 39.00% 82 39.05% 83 39.10% 84 39.15% 85 39.20% 86 39.25% 87 39.30%
88 39.35% 89 39.40% 90 39.45% 91 39.50% 92 39.55% 93 39.60% 94 39.65% 95 39.70%
96 39.75% 97 39.80% 98 39.85% 99 39.90% 100 39.95% 101 40.00% 102 40.05% 103
40.10% 104 40.15% 105 40.20% 106 40.25% 107 40.30% 108 40.35% 109 40.40% 110
40.45% 111 40.50% 112 40.55% 113 40.60% 114 40.65% 115 40.70% 116 40.75% 117
40.80% 118 40.85%

S&P CDO Monitor Recovery Rates (%) Case Class A-1 119 40.90% 120 40.95% 121
41.00% 122 41.05% 123 41.10% 124 41.15% 125 41.20% 126 41.25% 127 41.30% 128
41.35% 129 41.40% 130 41.45% 131 41.50% 132 41.55% 133 41.60% 134 41.65% 135
41.70% 136 41.75% 137 41.80% 138 41.85% 139 41.90% 140 41.95% 141 42.00% 142
42.05% 143 42.10% 144 42.15% 145 42.20% 146 42.25% 147 42.30% 148 42.35% 149
42.40% 150 42.45% 151 42.50% 152 42.55% 153 42.60% 154 42.65% 155 42.70% 156
42.75% 157 42.80% 158 42.85% 159 42.90% 160 42.95%



 

Schedule E-3

 

 

S&P CDO Monitor Recovery Rates (%) Case Class A-1 161 43.00% 162 43.05% 163
43.10% 164 43.15% 165 43.20% 166 43.25% 167 43.30% 168 43.35% 169 43.40% 170
43.45% 171 43.50% 172 43.55% 173 43.60% 174 43.65% 175 43.70% 176 43.75% 177
43.80% 178 43.85% 179 43.90% 180 43.95% 181 44.00% 182 44.05% 183 44.10% 184
44.15% 185 44.20% 186 44.25% 187 44.30% 188 44.35% 189 44.40% 190 44.45% 191
44.50% 192 44.55% 193 44.60% 194 44.65% 195 44.70% 196 44.75% 197 44.80% 198
44.85% 199 44.90% 200 44.95% 201 45.00% 202 45.05%

S&P CDO Monitor Recovery Rates (%) Case Class A-1 203 45.10% 204 45.15% 205
45.20% 206 45.25% 207 45.30% 208 45.35% 209 45.40% 210 45.45% 211 45.50% 212
45.55% 213 45.60% 214 45.65% 215 45.70% 216 45.75% 217 45.80% 218 45.85% 219
45.90% 220 45.95% 221 46.00% 222 46.05% 223 46.10% 224 46.15% 225 46.20% 226
46.25% 227 46.30% 228 46.35% 229 46.40% 230 46.45% 231 46.50% 232 46.55% 233
46.60% 234 46.65% 235 46.70% 236 46.75% 237 46.80% 238 46.85% 239 46.90% 240
46.95% 241 47.00% 242 47.05% 243 47.10% 244 47.15%



 

Schedule E-4

 

 

S&P CDO Monitor Recovery Rates (%) Case Class A-1 245 47.20% 246 47.25% 247
47.30% 248 47.35% 249 47.40% 250 47.45% 251 47.50% 252 47.55% 253 47.60% 254
47.65% 255 47.70% 256 47.75% 257 47.80% 258 47.85% 259 47.90% 260 47.95% 261
48.00% 262 48.05% 263 48.10% 264 48.15% 265 48.20% 266 48.25% 267 48.30% 268
48.35% 269 48.40% 270 48.45% 271 48.50% 272 48.55% 273 48.60% 274 48.65% 275
48.70% 276 48.75% 277 48.80% 278 48.85% 279 48.90% 280 48.95% 281 49.00% 282
49.05% 283 49.10% 284 49.15% 285 49.20% 286 49.25%

S&P CDO Monitor Recovery Rates (%) Case Class A-1 287 49.30% 288 49.35% 289
49.40% 290 49.45% 291 49.50% 292 49.55% 293 49.60% 294 49.65% 295 49.70% 296
49.75% 297 49.80% 298 49.85% 299 49.90% 300 49.95% 301 50.00% 302 50.05% 303
50.10% 304 50.15% 305 50.20% 306 50.25% 307 50.30% 308 50.35% 309 50.40% 310
50.45% 311 50.50% 312 50.55% 313 50.60% 314 50.65% 315 50.70% 316 50.75% 317
50.80% 318 50.85% 319 50.90% 320 50.95% 321 51.00% 322 51.05% 323 51.10% 324
51.15% 325 51.20% 326 51.25% 327 51.30% 328 51.35%



 

Schedule E-5

 

 

S&P CDO Monitor Recovery Rates (%) Case Class A-1 329 51.40% 330 51.45% 331
51.50% 332 51.55% 333 51.60% 334 51.65% 335 51.70% 336 51.75% 337 51.80% 338
51.85% 339 51.90% 340 51.95% 341 52.00% 342 52.05% 343 52.10% 344 52.15% 345
52.20% 346 52.25% 347 52.30% 348 52.35% 349 52.40% 350 52.45% 351 52.50% 352
52.55% 353 52.60% 354 52.65% 355 52.70% 356 52.75% 357 52.80% 358 52.85% 359
52.90% 360 52.95% 361 53.00% 362 53.05% 363 53.10% 364 53.15% 365 53.20% 366
53.25% 367 53.30% 368 53.35% 369 53.40% 370 53.45%

S&P CDO Monitor Recovery Rates (%) Case Class A-1 371 53.50% 372 53.55% 373
53.60% 374 53.65% 375 53.70% 376 53.75% 377 53.80% 378 53.85% 379 53.90% 380
53.95% 381 54.00% 382 54.05% 383 54.10% 384 54.15% 385 54.20% 386 54.25% 387
54.30% 388 54.35% 389 54.40% 390 54.45% 391 54.50% 392 54.55% 393 54.60% 394
54.65% 395 54.70% 396 54.75% 397 54.80% 398 54.85% 399 54.90% 400 54.95% 401
55.00%



Schedule E-6

 

 

SCHEDULE F

 

S&P Weighted Average Life Matrix

  Case Weighted Average Life Values 1 6.50 2 6.25 3 6.00 4 5.75 5 5.50 6 5.25 7
5.00 8 4.75 9 4.50 10 4.25 11 4.00 12 3.75 13 3.50 14 3.25 15 3.00 16 2.75 17
2.50 18 2.25 19 2.00 20 1.75 21 1.50 22 1.25 23 1.00 24 0.75 25 0.50 26 0.25 27
0.00

Schedule F-1

 

SCHEDULE G

 

Lender Commitment Amounts

 

Lender Revolving Commitment Amount Percentage Share Lending Office Natixis, New
York Branch $200,000,000 100% Natixis, New York Branch
1251 Avenue of the Americas, 4th Floor
New York, New York 10020
Attention:  Evelyn Moesch Clarke
Tel.:  (212) 891-5879
Email:  
evelyn.clarke@natixis.com; scsgnotices@natixis.com;
adminagency@natixis.com

Schedule G-1

 

 

EXHIBIT A

 

[FORM OF NOTE FOR [REVOLVING][TERM] LOANS]

 

$__________ _________, ____

 

FOR VALUE RECEIVED, the undersigned, ORCC II Financing II LLC, a Delaware
limited liability company (the “Borrower”), hereby unconditionally promises to
pay to [______] (the “Lender”), or registered assigns, in lawful money of the
United States of America and in immediately available funds, the principal
amount of [___________________] DOLLARS. The principal amount shall be paid in
the amounts and on the dates specified in the Credit Agreement. The Borrower
further agrees to pay interest in like money on the unpaid principal amount
hereof from time to time outstanding at the rates and on the dates specified in
the Credit Agreement. Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.

 

The Borrower promises to pay interest, on demand, on any overdue principal and,
to the extent permitted by law, overdue interest from their due dates at the
rate or rates provided in the Credit Agreement.

 

The holder of this Note is authorized to endorse on Schedule I annexed hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof the date and amount of each [Revolving][Term] Loan
made pursuant to the Credit Agreement and the date and amount of each payment or
prepayment of principal thereof and each continuation thereof. Each such
endorsement shall constitute prima facie evidence of the accuracy of the
information endorsed. The failure to make any such endorsement shall not affect
the obligations of the Borrower in respect of such [Revolving][Term] Loan.

 

This Note (a) is a term Note and evidences the [Revolving][Term] Loans made by
the Lender under, and is one of the Notes referred to in, the Credit Agreement,
dated as of April 14, 2020 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Borrower, the Lenders party
thereto from time to time Natixis, New York Branch, as Administrative Agent,
State Street Bank and Trust Company, as Collateral Agent, Collateral
Administrator and Custodian and Cortland Capital Markets Service LLC, as
Document Custodian, (b) is subject to the provisions of the Credit Agreement and
(c) is subject to optional and mandatory prepayment in whole or in part as
provided in the Credit Agreement. This Note is secured as provided in the Loan
Documents. Reference is hereby made to the Loan Documents for a description of
the properties and assets in which a security interest has been granted, the
nature and extent of the security, the terms and conditions upon which the
security interests were granted and the rights of the holder of this Note in
respect thereof.

 

Upon the occurrence of any one or more of the Events of Default, all amounts
then remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable, all as provided in the Credit Agreement.

 



Exhibit A-1

 

 

All parties now and hereafter liable with respect to this Note, whether maker,
principal, endorser or otherwise, hereby waive presentment, demand, protest and
all other notices of any kind.

 

Except as permitted by Section 12.6 of the Credit Agreement, this Note may not
be participated by the Lender to any other Person. Without limiting the
generality of the foregoing, this Note may be participated in whole or in part
only by registration of such participation on the Participant Register.

 

Except as permitted by Section 12.6 of the Credit Agreement, this Note may not
be assigned by the Lender to any other Person. Without limiting the generality
of the foregoing, this Note may be assigned in whole or in part only by
registration of such assignment or sale on the Register.

 

The failure to provide the Borrower and its agents with the properly completed
and signed tax certifications (generally, in the case of U.S. federal income
tax, an Internal Revenue Service Form W-9 or Form W-8, as applicable (or
applicable successor form)) or the failure to provide or update its FATCA
information may result in withholding from payments in respect of the Note,
including U.S. federal withholding or back-up withholding. “FATCA” means
Sections 1471 through 1474 of the Code, as of the date of this Agreement (or any
amended or successor version that is substantively comparable and not materially
more onerous to comply with), any current or future regulations or official
interpretations thereof, any agreements entered into pursuant to Section
1471(b)(1) of the Code and any legislation, law, regulation, guidance notes or
practice enacted or promulgated pursuant to an intergovernmental agreement
entered into in connection with such Sections of the Code. Solely for the
purposes of this paragraph, “FATCA” shall include any amendment made to FATCA
after the date of the Credit Agreement.

 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE
STATE OF NEW YORK. 



        ORCC II FINANCING II LLC         By:     Name:   Title:





 

Exhibit A-2

 

SCHEDULE I

 

This Note evidences the [Revolving][Term] Loans made by [______] (the “Lender”)
to ORCC II Financing II LLC (the “Borrower”) under the Credit Agreement dated as
of April 14, 2020 among the Borrower, as borrower, the Lenders party thereto
from time to time, Natixis, New York Branch, as Administrative Agent, State
Street Bank and Trust Company, as Collateral Agent, Collateral Administrator and
Custodian and Cortland Capital Markets Service LLC, as Document Custodian, in
the principal amounts and on the dates set forth below, subject to the payments
and prepayments of principal set forth below:

 

DATE

PRINCIPAL

AMOUNT

LOANED

PRINCIPAL

AMOUNT PAID

OR PREPAID

PRINCIPAL

BALANCE

OUTSTANDING

NOTATION

BY

         

Schedule I-1

 

EXHIBIT B

 

[FORM OF NOTICE OF BORROWING]

 

[Date]

 

Natixis, New York Branch



1251 Avenue of the Americas, 4th Floor



New York, New York 10020



Attention: Evelyn Moesch Clarke



Tel.: (212) 891-5879
Email: evelyn.clarke@natixis.com; scsgnotices@natixis.com;
adminagency@natixis.com

 

State Street Bank and Trust Company,



as Custodian, Collateral Agent, Collateral Administrator and Securities
Intermediary



Attention: Structured Trust & Analytics



Mail Stop: JAB0577



1776 Heritage Drive



North Quincy, MA 02171



Facsimile No.: (617) 937-4358



Email: scott.berry@statestreet.com

 

Cortland Capital Market Services LLC,
as Document Custodian



225 W. Washington St., 9th Floor



Chicago, IL 60606



Attention: Doc Custody and Legal Department



Facsimile No.: 312-378-0751



Email: DocCustody@cortlandglobal.com; legal@cortlandglobal.com

 

NOTICE OF BORROWING

 

This Notice of Borrowing is made pursuant to Section 2.2 of that certain Credit
Agreement dated as of April 14, 2020 (as the same may from time to time be
amended, supplemented, waived or modified, the “Credit Agreement”) among ORCC II
Financing II LLC as borrower (the “Borrower”), the Lenders parties thereto from
time to time (collectively, the “Lenders”), Natixis, New York Branch, as
administrative agent (the “Administrative Agent”), State Street Bank and Trust
Company, as Collateral Agent, Collateral Administrator and Custodian and
Cortland Capital Market Services LLC, as Document Custodian. Capitalized terms
used but not otherwise defined herein shall have the respective meanings
assigned to such terms in the Credit Agreement.

 

1.The Borrower hereby requests that on ______________, ____ (the “Borrowing
Date”) it receive a Borrowing of [Revolving][Term] Loans under the Credit
Agreement in an aggregate principal amount of _____________ Dollars ($_______)
(the “Requested Amount”).

 



Exhibit B-1

 

 

2.The Borrower hereby gives notice of its request for such [Revolving][Term]
Loans in the aggregate principal amount equal to the Requested Amount to the
Lenders and the Administrative Agent pursuant to Section 2.2 of the Credit
Agreement and requests the Lenders to remit, or cause to be remitted, the
proceeds thereof to the Collection Account in its respective Percentage Share of
the Requested Amount.

 

3.The Borrower certifies that immediately after giving effect to the proposed
Borrowing on the Borrowing Date each of the applicable conditions precedent set
forth in Section 3.2 of the Credit Agreement is satisfied, including:

 

[(i)the conditions precedent set forth in Section 3.1 of the Credit Agreement
shall have been fully satisfied on or prior to the Borrowing Date referred to
above;

 

(ii)The Agents shall have received evidence satisfactory to the Administrative
Agent and the Lenders that (w) the grant of security pursuant to the Granting
Clause herein of all of the Borrower’s right, title and interest in and to the
Collateral pledged to the Collateral Agent on the Closing Date shall be
effective in all relevant jurisdictions, (x) delivery of such Collateral in
accordance with Section 8.7 of the Credit Agreement to the Custodian or the
Document Custodian, as applicable, shall have been effected, (y) the Borrower
(or the Services Provider on behalf of the Borrower) will deliver copies of all
Related Contracts in its possession to the Document Custodian in accordance with
Sections 5.26 and 14.1(b) of the Credit Agreement and (z) the Collateral Agent
(for the benefit of the Secured Parties) shall have a security interest in such
Collateral.

 

(iii)The Agents shall have received a certificate of an Authorized Officer of
the Services Provider (which certificate shall include a schedule listing the
Collateral Loans owned by the Borrower on the Initial Borrowing Date), to the
effect that, (1) in the case of each item of Collateral pledged to the
Collateral Agent, on the Initial Borrowing Date and immediately prior to the
delivery thereof on or prior to the Initial Borrowing Date, (A)(w) the Borrower
is the owner of such Collateral free and clear of any liens, claims or
encumbrances of any nature whatsoever except for Permitted Liens and those which
have been released on or prior to the Initial Borrowing Date; (x) the Borrower
has acquired its ownership in such Collateral in good faith without notice of
any adverse claim, except as described in clause (w) above; (y) the Borrower has
not assigned, pledged or otherwise encumbered any interest in such Collateral
(or, if any such interest has been assigned, pledged or otherwise encumbered, it
has been released) other than pursuant to this Agreement; and (z) the Borrower
has full right to grant a security interest in and assign and pledge such
Collateral to the Collateral Agent; and (B) upon grant by the Borrower, the
Collateral Agent has a first priority perfected security interest in the
Collateral, except in respect of any Permitted Lien or as otherwise permitted by
this Agreement and (2) immediately before and after giving effect to the
Borrowings, the Overcollateralization Ratio Test shall be satisfied (as
demonstrated in a writing attached to the certificate of the Services
Provider).]1

 



 

1To be added only for the Initial Borrowing.

 



Exhibit B-2

 

 

(1)immediately after giving effect to such Borrowing (and, for the avoidance of
doubt, if any of the following limits would be exceeded on a pro forma basis,
such Borrowing shall not be permitted),

 

(i) in the case of the Borrowing of a Revolving Loan, (x) the aggregate
outstanding principal amount of the Revolving Loans shall not exceed the Total
Revolving Commitment as in effect on such Borrowing Date and (y) the Senior
Advance Rate Test is satisfied; and

 

(ii) in the case of a Borrowing of a Term Loan, the aggregate outstanding
principal amount of the Term Loans shall not exceed the Total Term Commitment as
in effect on such Borrowing Date;

 

(2)no Commitment Shortfall shall exist after giving effect to such Borrowing;

 

(3)[immediately before and after such Borrowing, no Default shall have occurred
and be continuing both before and after giving effect to the funding of such
Loan;

 

(4)the representations and warranties of the Borrower contained in this
Agreement and each of the other Loan Documents shall be true and correct in all
material respects on and as of the date of such Borrowing (unless stated to
relate solely to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date) both before and after giving effect to the funding of such Loan;

 

(5)no law or regulation shall have been adopted, no order, judgment or decree of
any governmental authority shall have been issued, and no litigation shall be
pending or, to the actual knowledge of a Senior Authorized Officer of the
Borrower, threatened, which does or, with respect to any threatened litigation,
seeks to enjoin, prohibit or restrain the funding or repayment of the Loans or
the consummation of the transactions among the Borrower, the Services Provider,
the Lenders and the Agents contemplated by this Agreement;

 

(6)each of the Loan Documents remains in full force and effect and is the
binding and enforceable obligation of the Borrower and the Services Provider, in
each case, to the extent such Person is a party thereto (except for those
provisions of any Loan Document not material, individually or in the aggregate
with other affected provisions, to the interests of any of the Lenders); and

 



Exhibit B-3

 



 

(7)immediately before and after giving effect to the requested Borrowing, the
Eligibility Criteria shall be satisfied (as demonstrated in a writing attached
to such Notice of Borrowing).]2

 



 



2Omit paragraphs 3 through 7 in the case of Revolving Loans obtained to fund
Unfunded Amounts.



 

Exhibit B-4

 

IN WITNESS WHEREOF, this Notice of Borrowing has been executed as of the date
first written above.

 

        ORCC II FINANCING II LLC         By:           Name:   Title:





 

Exhibit B-5

 

 

Schedule I

to Notice of Borrowing

 

Calculation of the Eligibility Criteria

 

Exhibit B-5

 

 

EXHIBIT C

 

[FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT]

 

Dated as of [_____]

 

Reference is made to the Credit Agreement, dated as of April 14, 2020 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among ORCC II Financing II LLC, a Delaware limited liability
company (the “Borrower”), the Lenders party thereto from time to time, Natixis,
New York Branch, as administrative agent for the Lenders thereunder (in such
capacity, the “Administrative Agent”), State Street Bank and Trust Company, as
Collateral Agent, Collateral Administrator and Custodian and Cortland Capital
Market Services LLC, as Document Custodian. Unless otherwise defined herein,
terms defined in the Credit Agreement and used herein shall have the meanings
given to them in the Credit Agreement.

 

The Assignor identified on Schedule I hereto (the “Assignor”) and the Assignee
identified on Schedule I hereto (the “Assignee”) agree as follows:

 

(i) The Assignor hereby irrevocably sells and assigns to the Assignee without
recourse to the Assignor, and the Assignee hereby irrevocably purchases [for an
agreed consideration] [for a purchase price of [____]]3 and assumes from the
Assignor without recourse to the Assignor, as of the Effective Date (as defined
below), the interest described on Schedule I hereto (the “Assigned Interest”).

 

(ii) The Assignor (a) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or with respect to the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement, any other Loan Document or any other instrument or
document furnished pursuant thereto, other than that the Assignor is the legal
and beneficial owner of the interests being assigned by it hereunder and that
such interest is free and clear of any such adverse claim; (b) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower or the Services Provider or the performance
or observance by the Borrower or the Services Provider of any of their
respective obligations under the Credit Agreement or any other Loan Document or
any other instrument or document furnished pursuant hereto or thereto; and (c)
attaches all Notes held by it evidencing the Assigned Interest and (1) requests
that the Administrative Agent, upon request by the Assignee, exchange the
attached Notes for a new Note or Notes payable to the Assignee and (2) if the
Assignor has retained any Loans, requests that the Administrative Agent exchange
the attached Notes for a new Note or Notes payable to the Assignor, in each case
in amounts which reflect the assignment being made hereby (and after giving
effect to any other assignments which have become effective on the Effective
Date).

 



 

3Insert the applicable formulation, based on the parties’ preference.

 



Exhibit C-1

 

 

(iii) The Assignee (a) represents and warrants that it is legally authorized to
enter into this Assignment and Assumption Agreement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the financial
statements and other information delivered pursuant to Section 5.1 of the Credit
Agreement and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Assignment and
Assumption Agreement; (c) agrees that, except as may be otherwise expressly
agreed in writing between the Assignee, on the one hand, and the Assignor, an
Agent or a Lender, as the case may be, on the other hand, it will, independently
and without reliance upon the Assignor, such Agent or any other Lender and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement, the other Loan Documents or any other instrument or
document furnished pursuant hereto or thereto; (d) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers and discretion under the Credit Agreement, the other Loan Documents
or any other instrument or document furnished pursuant hereto or thereto as are
delegated to the Administrative Agent by the terms thereof, together with such
powers as are incidental thereto; (e) agrees that it will be bound by the
provisions of the Credit Agreement (including Section 11.4(d) thereof) and will
perform in accordance with its terms all the obligations which by the terms of
the Credit Agreement are required to be performed by it as a Lender; and (f)
represents and warrants that it (and each account for which it is acquiring the
Assigned Interest) is a “qualified purchaser” for purposes of Section 3(c)(7) of
the Investment Company Act.

 

(iv) The effective date of this Assignment and Assumption Agreement shall be the
Effective Date of Assignment described on Schedule I hereto (the “Effective
Date”). Following the execution of this Assignment and Assumption Agreement, it
will be delivered to the Administrative Agent for acceptance by it and recording
by the Administrative Agent pursuant to the Credit Agreement, effective as of
the Effective Date.

 

(v) Upon such acceptance and recording, from and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) [to the
Assignor for amounts which have accrued to the Effective Date and to the
Assignee for amounts which have accrued subsequent to the Effective Date] [to
the Assignee whether such amounts have accrued prior to the Effective Date or
accrue subsequent to the Effective Date]4. The Assignor and the Assignee shall
make all appropriate adjustments in payments by the Administrative Agent for
periods prior to the Effective Date or with respect to the making of this
assignment directly between themselves.

 

(vi) From and after the Effective Date, (a) the Assignee shall be a party to the
Credit Agreement and, to the extent provided in this Assignment and Assumption
Agreement, have the rights and obligations of a Lender thereunder and under the
other Loan Documents and shall be bound by the provisions thereof and (b) the
Assignor shall, to the extent provided in this Assignment and Assumption
Agreement, relinquish its rights and be released from its obligations under the
Credit Agreement.

 

(vii) This Assignment and Assumption Agreement shall be governed by and
construed in accordance with the laws of the State of New York.

 



 



4Insert the applicable formulation, based on the agreement of the parties. If
the latter formulation is used, consider including the amount of accrued
interest payable by the Assignee to the Assignor.

 

 



Exhibit C-2

 

 

 

(viii) This Assignment and Assumption Agreement may be executed in any number of
counterparts, each of which so executed shall be deemed an original, but all
such counterparts shall together constitute but one and the same instrument.
This Assignment and Assumption Agreement shall become binding when one or more
counterparts hereof, individually or taken together, shall bear the signatures
of all of the parties reflected hereon as the signatories.

 

[Remainder of page intentionally left blank | signature page follows]

 

Exhibit C-3

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption Agreement to be executed as of the date first above written by their
respective duly authorized officers.

 



       

[INSERT NAME OF ASSIGNOR], 

as Assignor

        By:       Authorized Signatory         [INSERT NAME OF ASSIGNEE]
as Assignee         By:       Authorized Signatory      

 

 

 

 

 

Schedule I

to Assignment and Assumption Agreement

 

Name of Assignor: ___________________________

 

Name and address of Assignee: _______________________

 

_______________________

 

_______________________

 

Effective Date of Assignment: ______________________

 

Principal Amount of Loans Assigned: $ ______

 

Percentage of Loans Assigned: ___%

 

U.S. Tax Compliance Certificate and applicable withholding forms (select one):

 

☐ Attached
☐ Previously provided

 

Exhibit C-4

 

 



  

EXHIBIT D

 

Scope of Collateral Report

 

1.The Aggregate Principal Balance of all Collateral Loans and Equity Securities

 

2.The balance of all Eligible Investments and Cash in each of (together with
location of each such Account):

 

a.The Collection Account

 

b.The Payment Account

 

c.The Future Funding Reserve Account

 

d.The Interest Reserve Account

 

e.The Lender Collateral Account (and each Lender Collateral Subaccount)

 

f.The Custodial Account

 

g.The Closing Expense Account

 

3.Commitment, rating of and outstanding amounts for the Loans

 

4.The nature, source and amount of any proceeds in the Collection Account
(including Principal Proceeds and Interest Proceeds received since the date of
determination of the last Collateral Report or Payment Date Report) and the
Future Funding Reserve Account

 

5.Compliance level of Coverage Tests vs. test level then in effect

 

a.Calculation of Overcollateralization Ratio

 

b.Calculation of Interest Coverage Ratio

 

6.Compliance with Collateral Quality Test

 

a.Minimum Weighted Average Spread Test

 

b.Maximum Weighted Average Life Test

 

c.Minimum Diversity Score Test

 

d.Minimum Weighted Average S&P Recovery Rate Test

 

7.Compliance with Concentration Limitations

 

a.S&P Industry Classification

 



Exhibit D-1

 

 

b.Obligor concentrations

 

c.First Lien/Last Out Loans and Second Lien Loans

 

d.Fixed Rate Obligations

 

e.Eligible Cov-Lite Loans

 

f.DIP Loans

 

g.Current Pay Obligations

 

h.Collateral Loans that permit payment of interest less frequently than
quarterly

 

i.Revolving Collateral Loans and Delayed Funding Loans

 

j.Aggregate Participation Exposure

 

k.The country of Domicile

 

l.Collateral Loans with an S&P Rating of “CCC” or below

 

m.Collateral Loans for which the Obligors have a trailing twelve month EBITDA of
less than $15,000,000 at the time of acquisition

 

n.Long Dated Loans

 

8.Listing of all Collateral Loans with attributes including

 

a.Obligor name

 

b.Maximum Principal Balance (commitment amount)

 

c.Principal Balance (outstanding amount)

 

d.Exposure Amount

 

e.Unsettled Amount

 

f.S&P Industry Classification

 

g.Whether each loan is fixed or floating

 

h.Spread over the applicable index or benchmark rate (for Floating Rate
Obligations)

 

i.Interest coupon (for Fixed Rate Obligations)

 

j.Maturity date

 

k.public rating by Moody’s (if any)

 



Exhibit D-2

 

 

l.S&P Rating, unless such rating is based on a Credit Estimate unpublished by
S&P (and, in the event of a downgrade or withdrawal of the applicable S&P
Rating, the prior rating and the date such S&P Rating was changed)

 

m.S&P Recovery Rate

 

n.S&P Weighted Average Rating Factor

 

o.Whether such Collateral Loan is a Credit Risk Loan, Credit Improved Loan,
Defaulted Loan, Current Pay Obligation, Discount Loan, CCC or First Lien/Last
Out Loan

 

p.Country of Domicile

 

q.Frequency of interest payment

 

r.Revolving Collateral Loans or Delayed Funding Loans

 

s.Whether such Collateral Loan is a DIP Loan, is owned via Participation
Interest or is an Eligible Cov-Lite Loan

 

t.The LIBOR floor in effect (if any) for each Collateral Loan

 

u.Whether the Obligor has a trailing twelve month EBITDA of less than
$15,000,000 at the time of acquisition

 

9.Collateral Loan rating status (listing of all Collateral Loans)

 

a.Obligor name

 

b.Collateral Loan purchase date

 

c.S&P Rating, unless such rating is based on a Credit Estimate unpublished by
S&P (and, in the event of a downgrade or withdrawal of the applicable S&P
Rating, the prior rating and the date such S&P Rating was changed)

 

d.Credit Estimate issue date (if applicable)

 

e.Date of expiry of Credit Estimate (if applicable)

 

f.Date of last amendment

 

10.For Defaulted Loans

 

a.Default Date

 

b.Days in Default

 

c.Principal Balance

 



Exhibit D-3

 

 

d.Principal Collateralization Amount (and the method of calculation thereof)

 

e.If an Appraisal has been received in last 3 months

 

f.Appraisal Value

 

g.Whether any default of the type specified in clauses (a) and (b) of the
definition of “Defaulted Loan” is unrelated to credit-related issues

 

11.Participations

 

a.All loans owned via Participation Interest

 

b.Selling Institution for each Participation Interest

 

c.S&P Rating for each Selling Institution

 

12.Weighted Average S&P Recovery Rate

 

13.Diversity Score

 

14.List of all First Lien/Last Out Loans

 

15.List all Discount Loans and applicable purchase price

 

16.List all Defaulted Loans

 

17.List all Long Dated Loans

 

18.Five S&P Monitor benchmarks

 

19.S&P Rating

 

20.Calculation of concentration of Collateral Loans whose Obligors have a
trailing twelve month EBITDA of less than $15,000,000 at the time of such
acquisition or origination

 

21.List of all unelevated participations

 

22.Assets purchased or sold within the Due Period including

 

a.Facility Name

 

b.Trade/Settlement Dates

 

c.Reason for sale/ Transaction Motivation (e.g. Discretionary, Credit Risk,
Credit Improved)

 

d.Purchaser or seller is an affiliate of the Borrower?

 



Exhibit D-4

 

 

e.Par amount

 

f.Price

 

g.Proceeds

 

h.Accrued interest

 

23.A tabular presentation setting out each rating represented by a Collateral
Loan (or Collateral Loans) in the Portfolio, and the size of such representation
as a percentage of all Collateral Loans in the aggregate.

 

24.List all Collateral Loans rated “CCC” (high) or below.

 

Exhibit D-5

 

 

EXHIBIT E

 

Scope of Payment Date Report

 

1.Quarterly Payment Date waterfall list application of all Interest Proceeds and
Principal Proceeds

 

2.Beginning and ending balance of the Loans

 

3.Beginning and ending balance of all Covered Accounts

 

4.Calculations of the Collateral Quality Test and Coverage Tests

 

Exhibit E-1

 

 

EXHIBIT F

 

Scope of Asset-Level Reporting to Lenders

 

1.At the request of the Administrative Agent (which request may only be made
once every 12 months unless an Event of Default has occurred and is continuing
or any of the Coverage Tests are not satisfied, in which case such request may
be made without any limitation), an information package (which may be provided
via access to an online data site to be specified to the Lenders by the
Borrower) with respect to each asset that is Pledged Collateral, which will
contain information as requested by the Administrative Agent, which may include
credit agreements, amendments thereto, financial information (including any
“Management Discussion and Analysis” provided by such Obligor), financial
statements and other summary financial data, and other material information as
provided by such Obligor with respect to the applicable Related Contracts (the
“Asset Report”).

 

2.Beginning on the first Quarterly Payment Date, an information package (which
may be provided via access to an online data site to be specified to the Lenders
by the Borrower) to be provided on the 15th day of each calendar month (or if
such date is not a Business Day, the next succeeding Business Day), which will
contain information with respect to all amendments to any Related Contracts.
Such information package will be sorted by sections with credits that require
Credit Estimates to be listed first and will also include the Obligor’s name,
date of each amendment to any such Related Contracts and a summary of each such
amendment.

 

3.At any time that an Event of Default has occurred and is continuing or any of
the Coverage Tests are not satisfied, any Lender may request the following
information: (i) the Asset Report to be delivered on a weekly basis, (ii) the
information package referred to in paragraph (2) above to be delivered on an
every two-week basis and (iii) all other material information received by the
Borrower from each Obligor and its Affiliates with respect to the applicable
Related Contracts.

 

Exhibit F-1

 

 

EXHIBIT G

 

[Form of Retention Letter]

 

OWL ROCK CAPITAL CORPORATION II
399 Park Avenue, 38th Floor
New York, NY 10022

 

[Date]

 

ORCC II Financing II LLC

399 Park Avenue, 38th Floor

New York, New York 10022

Attention: Bryan Cole

 

Natixis, New York Branch,

as Administrative Agent

1251 Avenue of the Americas, 4th Floor

New York, NY 10020

Attention: Evelyn Moesch Clarke

 

[Affected Lender(s)]

 

Re:Retention of Net Economic Interest Letter

 

This letter is being delivered in connection with the Credit Agreement dated as
of April 14, 2020 (the “Credit Agreement”) among ORCC II Financing II LLC as
borrower (the “Borrower”), the financial institutions referred to as “Lenders”
in the Credit Agreement, State Street Bank and Trust Company, in its capacities
as Collateral Agent, Collateral Administrator and Custodian and Cortland Capital
Market Services LLC, as Document Custodian, and Natixis, New York Branch, as
Administrative Agent. Pursuant to the terms of the Credit Agreement, Owl Rock
Capital Corporation II (the “Retention Provider”) will act as retention provider
for the purposes of the EU Risk Retention Requirements. All capitalized terms
used but not defined herein have the respective meanings given to such terms in
the Credit Agreement.

 

It is acknowledged that clause (f) of the definition of “Eligibility Criteria”
in the Credit Agreement and Section 5.9(c) of the Credit Agreement contain
requirements to the effect that the Borrower may not acquire (or commit to
acquire) or originate any Collateral Loan unless the Originator Requirement is
satisfied.

 

1.            The Retention Provider hereby agrees and confirms for the benefit
of the Borrower, the Administrative Agent and each Affected Lender for so long
as any Obligation remains outstanding:

 

a.that it has retained at all times since the Closing Date, and irrevocably and
unconditionally undertakes that it will directly retain as originator for the
purposes of the EU Risk Retention Requirements, on an ongoing basis, a material
net economic interest in the securitisation transaction contemplated by the Loan
Documents which, in any event, shall not be less than 5% of the nominal value of
all the Collateral Loans and of the Eligible Investments that constitute
Principal Proceeds (or such lower amount, including 0% of that nominal value, if
as a result of amendment, repeal or otherwise, if each of the Administrative
Agent and each Affected Lender agrees in writing that such lower amount (i) is
required or permitted under the EU Risk Retention Requirements and (ii) complies
with its internal retention requirement policies) (such material net economic
interest, the “Retained Interest”, and such requirement, the “Retention
Requirement”);

 



Exhibit G-1

 

 

b.that it will retain the Retained Interest in the form specified in Article
6(3)(d) of the Securitisation Regulation, by holding 100% of all Equity
Interests in the Borrower, being the first loss tranche and having the same or a
more severe risk profile than those transferred or sold to investors, in a
nominal amount at least equal to 5% of the nominal value of all the Collateral
Loans and of the Eligible Investments that constitute Principal Proceeds;

 

c.that the Retained Interest shall not be subject to any credit risk mitigation
or any short positions or any other hedge, unless permitted by the
Securitisation Regulation, and shall not be sold;

 

d.that it established the transaction contemplated by the Credit Agreement and
the other Loan Documents;

 

e.that it, either itself or through related entities (including the Borrower),
directly or indirectly, was involved or will be involved in negotiating the
original agreements which created or will create over 50% (measured by total
nominal amount) of all the Collateral Loans acquired (or committed to be
acquired) or originated by the Borrower;

 

f.that in relation to every Collateral Loan that has been or will be sold or
transferred to the Borrower by it, the Retention Provider grants all the credits
giving rise to such Collateral Loans on the basis of sound and well-defined
criteria and clearly established processes for approving, amending, renewing and
financing those Collateral Loans and has effective systems in place to apply
those criteria and processes to ensure that credit-granting is based on a
thorough assessment of the obligor’s creditworthiness;

 

g.that (1) it was not established and does not operate for the sole purpose of
securitizing exposures; (2) it has a business strategy and the capacity to meet
payment obligations consistent with a broader business enterprise and involving
material support from capital, assets, fees or other income available to it,
relying neither on the Collateral Loans and Eligible Investments or other
exposures securitized by it nor on the Retained Interest or any other interests
retained or proposed to be retained in accordance with the EU Risk Retention
Requirements, as well as any corresponding income from such exposures and
interests; (3) its responsible decision-makers have the required experience to
enable it to pursue its business strategy, as well as an adequate corporate
governance arrangement and (4) it will not select Collateral Loans to satisfy
the Originator Requirement with the aim of rendering losses on such Collateral
Loans during the term of the transaction constituted by the Loan Documents
higher than the losses over the same period on comparable assets held on the
balance sheet of the Retention Provider;

 



Exhibit G-2

 

 

h.that it will confirm in writing its continued compliance with the requirements
set forth in clauses (a) through (g) above to the Borrower (who shall furnish
such information to the Administrative Agent for distribution to each Affected
Lender):

 

i.on a monthly basis pursuant to Section 5.1(l)(iii) of the Credit Agreement
(concurrent with the delivery of each Collateral Report);

 

ii.upon any written request therefor by or on behalf of the Borrower or any
Affected Lender delivered as a result of a material change in (x) the
performance of the Collateral Loans and/or (y) the risk characteristics of the
transaction from time to time, pursuant to Section 5.1(l)(iv) of the Credit
Agreement; and

 

iii.promptly upon the Borrower and/or the Retention Provider becoming aware of
any material breach of the obligations included in any Loan Document, pursuant
to Section 5.1(l)(iv) of the Credit Agreement;

 

i.that it will, promptly following a request by any Affected Lender, provide a
refreshed letter in substantially the form of this letter in connection with a
material amendment of any Loan Document, in each case where the Borrower has
received a request for the same from an Affected Lender pursuant to Section
5.1(l)(i) of the Credit Agreement;

 

j.that it will, promptly on becoming aware of the occurrence thereof, provide a
written notice to the Borrower of any failure to satisfy the Retention
Requirement at any time pursuant to Section 5.1(l)(ii) of the Credit Agreement;
and

 

k.that it will, promptly following a request by an Affected Lender, provide such
additional information as such Affected Lender may reasonably request in order
for such Affected Lender to comply with the EU Risk Retention Requirements which
is either in the possession of the Retention Provider or can be obtained at no
material cost to the Retention Provider.

 

2.           The Retention Provider hereby confirms that it has reviewed the
Loan Documents and has participated in the selection of the Collateral Loans
transferred to the Borrower prior to the Closing Date.

 

3.           The Retention Provider hereby agrees and consents to, and
acknowledges and agrees to be bound by, the provisions set forth in Section
12.20 of the Credit Agreement.

 



Exhibit G-3

 

 

4.           This letter shall not be assignable by the Retention Provider
without the prior written consent of the Borrower, the Administrative Agent and
each Affected Lender. This letter may not be amended or any provision hereof
waived or modified except by an instrument in writing signed by each of the
Retention Provider, the Borrower, the Administrative Agent and each Affected
Lender. This letter may be executed in any number of counterparts, each of which
shall be an original and all of which, when taken together, shall constitute one
agreement. Delivery of an executed counterpart of a signature page of this
letter by facsimile or other electronic transmission shall be effective as
delivery of a manually executed counterpart hereof. This letter supersedes all
prior understandings, whether written or oral, between us with respect to the
matters set forth herein.

 

5.           This letter shall be governed by, and construed in accordance with,
the law of the State of New York. Each of the parties hereto and, by its
acceptance hereof, each addressee of this letter hereby irrevocably and
unconditionally (a) submits, for itself and its property, to the exclusive
jurisdiction of any New York State court or Federal court of the United States
of America sitting in New York City in the Borough of Manhattan, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this letter or the transactions contemplated hereby or thereby, or
for recognition or enforcement of any judgment, and agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State court or, to the extent permitted by law, in such Federal court, (b)
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this letter or the
transactions contemplated hereby or thereby in any New York State court or in
any such Federal court and (c) waives, to the fullest extent permitted by law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

6.           EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES THE RIGHT TO TRIAL BY
JURY IN ANY ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY OR ON BEHALF OF
ANY PARTY RELATED TO OR ARISING OUT OF THIS LETTER.

 

[Remainder of page intentionally left blank]

 

Exhibit G-4

 

 



  Very Truly Yours,         OWL ROCK CAPITAL CORPORATION II         By:    
Name:   Title:

 



Acknowledged and agreed by:         ORCC II FINANCING II LLC,   as Borrower    
    By:     Name:   Title:  

 



 

 

 

EXHIBIT H

 

[FORM OF RELATED CONTRACT DOCUMENT REQUEST]

 

[Delivery Date]

 

Cortland Capital Market Services LLC, as Document Custodian

225 W. Washington St., 9th Floor

Chicago, IL 60606

Attention: Doc Custody and Legal Department

Facsimile No.: 312-378-0751

Email: DocCustody@cortlandglobal.com; legal@cortlandglobal.com

 

With a copy to:

 

State Street Bank and Trust Company,

as Collateral Agent

Attention: Structured Trust & Analytics

Mail Stop: JAB0577

1776 Heritage Drive

North Quincy, MA 02171

Facsimile No.: (617) 937-4358

Email: scott.berry@statestreet.com

 

Re:Credit Agreement, dated as of April 14, 2020, among ORCC II Financing II LLC,
as the Borrower, the Lenders party thereto from time to time, Natixis, New York
Branch, as Administrative Agent, State Street Bank and Trust Company, as
Collateral Agent, Collateral Administrator and Custodian and Cortland Capital
Market Services LLC, as Document Custodian (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”)

 

Ladies and Gentlemen:

 

Pursuant to Article XV of the Credit Agreement and in connection with the
custody of the Related Contracts held by Cortland Capital Market Services LLC as
the Document Custodian, for the benefit of the Secured Parties, under the Credit
Agreement, we request the release of the Related Contracts (or such documents as
specified below) for the Collateral Loans described below or in the attached
Excel spreadsheet, for the reason indicated below.5 In connection with such
request, the Services Provider hereby confirms that [no Event of Default has
occurred and is continuing] [an Event of Default has occurred and is continuing
and the Administrative Agent has consented to the release of the documents
specified below], all amounts received in connection with any liquidation of the
Collateral Loans described below or in the attached Excel spreadsheet have been
credited to the Collection Account and the conditions to release have been met
as specified in Section 14.5 of the Credit Agreement. All capitalized terms used
but not defined herein shall have the meaning provided in the Credit Agreement.

 



 

5Please specify the Related Contracts to be returned and recite reason for such
return.

 



Exhibit H-1

 

 

Obligor’s Name, Address & Zip Code:

 

Collateral Loan Number:

 

Collateral Loan File:

 

Reason for Requested Documents (check one)

 

____ 1. Pledged Collateral Paid in Full.

 

____ 2. Pledged Asset Being Sold in Whole (and Not in Part).

 

____ 3. Other (explain)

 



                 

  

If box 1 or 2 above is checked, and if all or part of the Related Contracts were
previously released to us, please release to us the Related Contracts, requested
in our previous request and receipt on file with you, as well as any additional
documents in your possession relating to the specified Collateral Loan.

 

Delivery Instructions – Address Needed:

 



                       

  

[Remainder intentionally left blank]

 

Exhibit H-2

 

 

IN WITNESS WHEREOF, this Related Contract Document Request has been executed as
of the date first written above:

 



  OWL ROCK CAPITAL CORPORATION II   as the Services Provider         By:    
Name:   Title:   Date:

  

Exhibit H-3

 

 

EXHIBIT I-1

 

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of April 14, 2020 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among ORCC II Financing II LLC, as the Borrower, the Lender party
thereto from time to time, Natixis, New York Branch, as Administrative Agent,
State Street Bank and Trust Company, as Collateral Agent, Collateral
Administrator and Custodian and Cortland Capital Market Services LLC, as
Document Custodian.

 

Pursuant to the provisions of Section 11.4 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a “ten percent
shareholder” of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (iv) it is not a “controlled foreign corporation” related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Agent and the Borrower with a certificate of
its non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided in
this certificate changes, the undersigned shall promptly so inform the Borrower
and the Agent, and (2) the undersigned shall have at all times furnished the
Borrower and the Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 



[NAME OF LENDER]         By:     Name:   Title:         Date: ________ __, 20[
 ]  

 

Exhibit I-1-1

 

 

EXHIBIT I-2

 

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of April 14, 2020 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among ORCC II Financing II LLC, as the Borrower, the Lenders party
thereto from time to time, Natixis, New York Branch, as Administrative Agent,
State Street Bank and Trust Company, as Collateral Agent, Collateral
Administrator and Custodian and Cortland Capital Market Services LLC, as
Document Custodian.

 

Pursuant to the provisions of Section 11.4 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a “ten percent shareholder” of the Borrower within the meaning
of Section 871(h)(3)(B) of the Code and (iv) it is not a “controlled foreign
corporation” related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided in
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 



[NAME OF PARTICIPANT]         By:     Name:   Title:         Date: ________ __,
20[  ]  

 

Exhibit I-2-1

 

 

EXHIBIT I-3

 

FORM OF 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of April 14, 2020 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among ORCC II Financing II LLC, as the Borrower, the Lenders party
thereto from time to time, Natixis, New York Branch, as Administrative Agent,
State Street Bank and Trust Company, as Collateral Agent, Collateral
Administrator and Custodian and Cortland Capital Market Services LLC, as
Document Custodian.

 

Pursuant to the provisions of Section 11.4 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a “bank” extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a “ten percent shareholder” of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a “controlled foreign corporation”
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS
Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or
IRS Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided in this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 



[NAME OF PARTICIPANT]         By:     Name:   Title:         Date: ________ __,
20[  ]  

 

Exhibit I-3-1

 

 

EXHIBIT I-4

 

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Credit Agreement dated as of April 14, 2020 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among ORCC II Financing II LLC, as the Borrower, the Lenders party
thereto from time to time, Natixis, New York Branch, as Administrative Agent,
State Street Bank and Trust Company, as Collateral Agent, Collateral
Administrator and Custodian and Cortland Capital Market Services LLC, as
Document Custodian.

 

Pursuant to the provisions of Section 11.4 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a “bank” extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a “ten percent shareholder” of the Borrower
within the meaning of Section 871(h)(3)(B) of the Code and (v) none of its
direct or indirect partners/members is a “controlled foreign corporation”
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Agent and the Borrower with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS
Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or
IRS Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided in this certificate
changes, the undersigned shall promptly so inform the Borrower and the Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 



[NAME OF LENDER]         By:     Name:   Title:         Date: ________ __, 20[
 ]  

 

Exhibit I-4-1

 

 

EXHIBIT J

 

DOCUMENT CHECKLIST

 



Collateral Loan:     

 



Obligor Name:     

 



Date:     

 

Description of Related Contract Original or Copy                                
                   

 

The undersigned certifies that the above Related Contracts have been delivered
to Cortland Capital Market Services LLC, as Document Custodian, on the date
referenced above.

 

[Borrower] or [Services Provider]

 



By:    





Name:    





Title:    

  

Exhibit J-1

 

 

EXHIBIT K

 

AUTHORIZED REPRESENTATIVES OF SERVICES PROVIDER

 



Name   Signature                          

 

Exhibit K-1

 

 

EXHIBIT L

 

form of [prepayment][commitment reductIon]1 Notice

 

Natixis, New York Branch.

as Administrative Agent and Initial Lender

1251 Avenue of the Americas, 4th Floor

New York, New York 10020

Attention: Evelyn Moesch Clarke

Telephone No.: (212) 891-5879

Email: evelyn.clarke@natixis.com; scsgnotices@us.natixis.com;
adminagency@natixis.com

 

Standard & Poor’s Rating Service

55 Water Street, 41st Floor

New York, New York 10041-0003

Email: cdo_surveillance@spglobal.com

 

Date: [●]/20[●]

 

RE: [Voluntary Prepayment][Commitment Reduction]2

 

Reference is made to the Credit Agreement, dated as of April 14, 2020, among
ORCC II Financing II LLC, as Borrower, the Lenders party thereto from time to
time, Natixis, New York Branch, as Administrative Agent, State Street Bank and
Trust Company, as Collateral Agent, Collateral Administrator and Custodian and
Cortland Capital Market Services LLC, as Document Custodian, as amended from
time to time in accordance with its terms, (the “Credit Agreement”). Capitalized
terms used but not otherwise defined herein shall have the respective meanings
assigned to such terms in the Credit Agreement.

 

In accordance with Section 2.7 of the Credit Agreement, we hereby provide notice
that as of [●], 20[●], the [Revolving Loans][Term Loans]3 will be prepaid in the
principal amount of $[●] together with accrued interest thereon to the date of
prepayment [and the Commitment Reduction Amount shall be $[●]]4.

 

I, the undersigned, an Authorized Officer of the Borrower hereby certifies that
the requirements set forth in Section 2.7(d) of the Credit Agreement with
respect to such proposed prepayment of the [Revolving Loans][Term Loans]5 have
been satisfied.

 

[Signature page follows]

 



 

1 Delete as appropriate

2 Delete as appropriate

3 Delete as appropriate

4 Insert if there is a reduction of the Total Revolving Commitment.

5 Delete as appropriate

 

Exhibit L-1

 

 

IN WITNESS WHEREOF, this Certificate has been executed as of the date first
written above.

 



  ORCC II Financing II LLC, as Borrower         By:       Name:     Title:

   

Exhibit L-2

 

 

EXHIBIT M

 

Form of FINANCIAL STATEMENT CERTIFICATE of an Authorized
Officer of the Borrower pursuant to Section 5.1(B)

 

Natixis, New York Branch,

as Administrative Agent

1251 Avenue of the Americas, 4th Floor

New York, New York 10020

Attention: Evelyn Moesch Clarke

Tel.: (212) 891-5879
Email: evelyn.clarke@natixis.com; scsgnotices@natixis.com;
adminagency@natixis.com

 

State Street Bank and Trust Company,

as Custodian, Collateral Agent, Collateral Administrator and Securities
Intermediary

Attention: Structured Trust & Analytics

Mail Stop: JAB0577

1776 Heritage Drive

North Quincy, MA 02171

Facsimile No.: (617) 937-4358

Email: scott.berry@statestreet.com

 

Cortland Capital Market Services LLC,
as Document Custodian

225 W. Washington St., 9th Floor

Chicago, IL 60606

Attention: Doc Custody and Legal Department

Facsimile No.: 312-378-0751

Email: DocCustody@cortlandglobal.com; legal@cortlandglobal.com

 

Standard & Poor’s Rating Service

55 Water Street, 41st Floor

New York, New York 10041-0003

Email: cdo_surveillance@spglobal.com

 

Date: [●]/20[●]

 

This certificate (the “Certificate”) is being delivered in connection with
Section 5.1(b) of the Credit Agreement, dated as of April 14, 2020, among ORCC
II Financing II LLC, as Borrower, the Lenders party thereto from time to time,
Natixis, New York Branch, as Administrative Agent, State Street Bank and Trust
Company, as Collateral Agent, Collateral Administrator and Custodian and
Cortland Capital Market Services LLC, as Document Custodian, as amended from
time to time in accordance with its terms, (the “Credit Agreement”). Capitalized
terms used but not otherwise defined herein shall have the respective meanings
assigned to such terms in the Credit Agreement.

 



Exhibit M-1

 

 

I, the undersigned, am an Authorized Officer of ORCC II FINANCING II LLC, a
Delaware limited liability company (the “Company”), and do hereby certify to my
knowledge, as of the date of this certificate, (x) that the financial statements
delivered with this Certificate fairly present in all material respects the
financial condition and the results of operations of the Borrower on the dates
and for the periods indicated, on the basis of GAAP, subject, in the case of
interim financial statements, to normally recurring year-end adjustments and the
absence of notes, and (y) that I have reviewed the terms of the Loan Documents
and have made, or caused to be made under my supervision, a review in reasonable
detail of the business and condition of the Borrower during the period beginning
on the date through which the last such review was made pursuant to Section
5.1(b) of the Credit Agreement (or, in the case of the first certification
pursuant to Section 5.1(b) of the Credit Agreement, the Closing Date) and ending
on a date not more than [five] Business Days prior to the date of such delivery
and that on the basis of such financial statements and such review of the Loan
Documents, [no Default has occurred and is continuing][a Default has occurred
and is continuing with respect to [●], and the Services Provider [is taking]
[proposes to take] the following actions to cure such Default:

 

[●]]1.

 

Attached hereto are the balance sheet of the Borrower as of the end of the most
recently concluded fiscal quarter and any related statements of operations for
such fiscal quarter and for the portion of the Borrower’s fiscal year ended at
the end of such quarter.

 

IN WITNESS WHEREOF, this Certificate has been executed as of the date first
written above.

 



  ORCC II FINANCING II LLC, as Borrower         By:       Name:     Title:

 



 

1 Please provide nature and extent of Default, and if continuing, the action the
Services Provider is taking or proposed to take in respect thereof.

 



Exhibit M-2

 